Affirmed by Supreme Court on May 15, 2000.
Volume 1 of 5

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTY BRZONKALA,
Plaintiff-Appellant,

v.

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; ANTONIO J.
MORRISON; JAMES LANDALE CRAWFORD,
Defendants-Appellees,

and

CORNELL D. BROWN; WILLIAM E.
LANDSIDLE, in his capacity as
Comptroller of the Commonwealth,
Defendants.

LAW PROFESSORS; VIRGINIANS ALIGNED
                                      No. 96-1814
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES; THE DC RAPE
CRISIS CENTER; EQUAL RIGHTS
ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN;
NORTHWEST WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,

INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

UNITED STATES OF AMERICA,
Intervenor-Appellant,

and

CHRISTY BRZONKALA,
Plaintiff,

v.

ANTONIO J. MORRISON; JAMES LANDALE
CRAWFORD,
Defendants-Appellees,
                                        No. 96-2316
and

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; CORNELL D. BROWN;
WILLIAM E. LANDSIDLE, in his capacity
as Comptroller of the Commonwealth,
Defendants.

LAW PROFESSORS; VIRGINIANS ALIGNED
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES;

               2
THE DC RAPE CRISIS CENTER; EQUAL
RIGHTS ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN; NORTHWEST
                                                               No. 96-2316
WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,
INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

Appeals from the United States District Court
for the Western District of Virginia, at Roanoke.
Jackson L. Kiser, Senior District Judge.
(CA-95-1358-R)

Argued: March 3, 1998

Decided: March 5, 1999

Before WILKINSON, Chief Judge, and WIDENER,
MURNAGHAN, ERVIN, WILKINS, NIEMEYER, HAMILTON,
LUTTIG, WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

                    3
Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Chief Judge Wilkinson and Judges Widener, Wilkins, Nie-
meyer, Hamilton, and Williams joined. Chief Judge Wilkinson wrote
a concurring opinion. Judge Niemeyer wrote a concurring opinion.
Judge Motz wrote a dissenting opinion, in which Judges Murnaghan,
Ervin, and Michael joined.

_________________________________________________________________

COUNSEL

ARGUED: Mark Bernard Stern, Appellate Staff, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C.; Julie Goldscheid, NOW LEGAL DEFENSE & EDUCATION
FUND, New York, New York; Deborah L. Brake, NATIONAL
WOMEN'S LAW CENTER, Washington, D.C., for Appellants. Wil-
liam Henry Hurd, Senior Counsel to the Attorney General, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia; Michael E.
Rosman, CENTER FOR INDIVIDUAL RIGHTS, Washington, D.C.,
for Appellees. ON BRIEF: Frank W. Hunger, Assistant Attorney
General, Robert P. Crouch, Jr., United States Attorney, Stephen W.
Preston, Deputy Assistant Attorney General, Alisa B. Klein, Anne M.
Lobell, Appellate Staff, Civil Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellant United States;
Martha F. Davis, NOW LEGAL DEFENSE & EDUCATION FUND,
New York, New York; Neena K. Chaudry, Marcia D. Greenberger,
NATIONAL WOMEN'S LAW CENTER, Washington, D.C.; Eileen
Wagner, Richmond, Virginia, for Appellant Brzonkala. Mark L. Ear-
ley, Attorney General of Virginia, William E. Thro, Assistant Attor-
ney General, OFFICE OF THE ATTORNEY GENERAL, Richmond,
Virginia; Jerry D. Cain, Special Assistant Attorney General, Kay
Heidbreder, Special Assistant Attorney General, VIRGINIA POLY-
TECHNIC INSTITUTE AND STATE UNIVERSITY, Blacksburg,
Virginia, for Appellee VPI. Hans F. Bader, CENTER FOR INDIVID-
UAL RIGHTS, Washington, D.C.; W. David Paxton, M. Christina
Floyd, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia,
for Appellee Morrison; Joseph Graham Painter, Jr., PAINTER,
KRATMAN, SWINDELL & CRENSHAW, Blacksburg, Virginia, for
Appellee Crawford. Sara D. Schotland, Amy W. Schulman,
CLEARY, GOTTLIEB, STEEN & HAMILTON, Washington, D.C.,

                   4
for Amici Curiae Law Professors. Janice Redinger, VIRGINIANS
ALIGNED AGAINST SEXUAL ASSAULT, Charlottesville, Vir-
ginia; Minna J. Kotkin, Sara Kay, Federal Litigation Program, BLS
LEGAL SERVICES CORPORATION, Brooklyn, New York, for
Amici Curiae Virginians Aligned, et al. E. Duncan Getchell, Jr., J.
William Boland, Robert L. Hodges, MCGUIRE, WOODS, BATTLE
& BOOTHE, L.L.P., Richmond, Virginia, for Amicus Curiae Inde-
pendent Women's Forum. Michael D. Weiss, LAWSON, WEISS &
DANZIGER, Houston, Texas, for Amicus Curiae Women's Freedom
Network.

_________________________________________________________________

OPINION

LUTTIG, Circuit Judge:

We the People, distrustful of power, and believing that government
limited and dispersed protects freedom best, provided that our federal
government would be one of enumerated powers, and that all power
unenumerated would be reserved to the several States and to our-
selves. Thus, though the authority conferred upon the federal govern-
ment be broad, it is an authority constrained by no less a power than
that of the People themselves. "[T]hat these limits may not be mis-
taken, or forgotten, the constitution is written." Marbury v. Madison,
1 Cranch 137, 176 (1803). These simple truths of power bestowed
and power withheld under the Constitution have never been more rel-
evant than in this day, when accretion, if not actual accession, of
power to the federal government seems not only unavoidable, but
even expedient.

These foundational principles of our constitutional government dic-
tate resolution of the matter before us. For we address here a congres-
sional statute, Subtitle C of the Violence Against Women Act, 42
U.S.C. § 13981, that federally punishes noncommercial intrastate vio-
lence, but is defended under Congress' power "[t]o regulate
commerce . . . among the several States," U.S. Const. art. I, § 8, cl.
3, and that punishes private conduct, but is defended under Congress'
power "to enforce, by appropriate legislation" the Fourteenth Amend-
ment guarantee that "[n]o State shall. . . deny to any person within

                    5
its jurisdiction the equal protection of the laws," U.S. Const. amend.
XIV, §§ 1, 5. Such a statute, we are constrained to conclude, simply
cannot be reconciled with the principles of limited federal govern-
ment upon which this Nation is founded. As even the United States
and appellant Brzonkala appear resignedly to recognize, the Supreme
Court's recent decisions in United States v. Lopez, 514 U.S. 549
(1995), and City of Boerne v. Flores, 117 S. Ct. 2157 (1997), which
forcefully reaffirmed these most basic of constitutional principles, all
but preordained as much. Enacted by the Congress assertedly in exer-
cise of its powers both to regulate interstate commerce and to enforce
the prohibitions of the Fourteenth Amendment, section 13981 was ini-
tially defended by appellants in the wake of United States v. Lopez
primarily as a valid exercise, not of Congress' Commerce Clause
power, but of Congress' power under Section 5 to enforce the Four-
teenth Amendment's restrictions on the States -- notwithstanding the
statute's regulation of conduct purely private. Confronted by the
Supreme Court's intervening decision in City of Boerne v. Flores dur-
ing this appeal, the appellants retreated to defend the statute primarily
as an exercise, not of Congress' power under Section 5 of the Four-
teenth Amendment, but of its power under the Commerce Clause --
notwithstanding the statute's regulation of conduct neither commer-
cial nor interstate. And, finally, in the end, appellants are forced by
these two plainly controlling decisions to defend the statute on little
more than wistful assertions that United States v. Lopez is an aberra-
tion of no significance and that the established precedents upon which
City of Boerne v. Flores rested -- United States v. Harris, 106 U.S.
629 (1883), and the Civil Rights Cases, 109 U.S. 3 (1883) -- should
be disregarded as insufficiently "modern" to define any longer the
reach of Congress' power under the Fourteenth Amendment.

Appreciating the precariousness in which appellants find them-
selves by virtue of the intervening decisions in Lopez and City of
Boerne, but accepting these recent and binding authorities as the con-
sidered judgments of a Supreme Court that has incrementally, but
jealously, enforced the structural limits on congressional power that
inhere in Our Federalism, see Printz v. United States, 117 S. Ct. 2365,
2376-78 (1997); City of Boerne v. Flores , 117 S. Ct. 2157, 2162,
2168, 2172 (1997); Seminole Tribe v. Florida, 517 U.S. 44, 64-65
(1996); United States v. Lopez, 514 U.S. 549, 552-53, 556-57, 567-68
(1995); New York v. United States, 505 U.S. 144, 155-57 (1992), we

                    6
hold today that section 13981 exceeds Congress' power under both
the Commerce Clause of Article I, Section 8, and the Enforcement
Clause of Section 5 of the Fourteenth Amendment.

To otherwise hold would require not only that we, as the dissent
would do, disclaim all responsibility to "determine whether the Con-
gress has exceeded limits allowable in reason for the judgment which
it has exercised," Polish Nat'l Alliance v. NLRB, 322 U.S. 643, 650
(1944), and embrace the view of federalism articulated by Justice
Blackmun over passionate denouncements by the Chief Justice and
Justice O'Connor in Garcia v. San Antonio Metropolitan Transit
Authority, 469 U.S. 528 (1984), but that we extend the reach of Sec-
tion 5 of the Fourteenth Amendment beyond a point ever contem-
plated by the Supreme Court since that Amendment's ratification over
a century and a quarter ago. These things we simply cannot do.

I.

In response to the problems of domestic violence, sexual assault,
and other forms of violent crime against women, Congress enacted
the Violence Against Women Act of 1994 ("VAWA"), Pub. L. No.
103-322, §§ 40001-40703, 108 Stat. 1796, 1902-55. This legislation
represents a multifaceted federal response to the problem of violence
against women and includes a host of provisions, only one of which
we address today.

VAWA's provisions are too numerous to discuss exhaustively
here. Among its many provisions not at issue, VAWA provides exten-
sive federal funding -- initially $1.6 billion, but subject to subsequent
enhancement -- to the States to help them curtail violence against
women through law enforcement efforts, 42 U.S.C.§ 3796gg, educa-
tion and prevention programs, id. § 300w-10, and the maintenance of
battered women's shelters, id. § 10402(a); it criminalizes interstate
acts of domestic violence, 18 U.S.C. § 2261, as well as the interstate
violation of protective orders against violence and harassment, id.
§ 2262; it imposes various sentencing enhancements for existing fed-
eral crimes motivated by gender animus, 28 U.S.C.§ 994, restitution
to the victims of violent crime against women, 18 U.S.C. §§ 2248,
2259, 2264, and other remedial provisions governing those who com-
mit violent crimes against women, see, e.g., id. § 2247 (repeat offend-

                     7
ers); id. § 2263 (pretrial release of defendants); it amends the Federal
Rules of Evidence by adopting a rape shield provision to exclude
from sexual assault trials evidence of a victim's prior sexual behavior,
28 U.S.C. § 2074; Fed. R. Evid. 412; and it mandates that all States
give Full Faith and Credit to the protective orders of every other
State, 18 U.S.C. § 2265.

In addition to these provisions, however, VAWA establishes, in the
single section at issue before us today, a federal substantive right in
"[a]ll persons within the United States . . . to be free from crimes of
violence motivated by gender." 42 U.S.C. § 13981(b). See infra Part
II. And, to enforce this substantive right, section 13981(c) creates a
private cause of action against any "person . . . who commits a crime
of violence motivated by gender," 42 U.S.C. § 13981(c), and allows
any party injured by such a crime to obtain compensatory damages,
punitive damages, and injunctive, declaratory, or other appropriate
relief, id.

Plaintiff-appellant Christy Brzonkala brought the instant action
under section 13981 in federal district court against defendants-
appellees Antonio Morrison and James Crawford. As is relevant here,
she alleged as follows.1 Brzonkala was a student at Virginia Polytech-
nic Institute at the time of the incident at issue. Morrison and Craw-
ford were students at Virginia Polytechnic Institute at the same time
and were members of the school's football team. Brzonkala alleges
that soon after she met Morrison and Crawford, the two defendants
pinned her down on a bed in her dormitory and forcibly raped her.
J.A. at 71-72. Afterwards, Morrison told Brzonkala,"You better not
have any f***ing diseases." Id. at 72. And, subsequently, Morrison
announced publicly in the dormitory's dining hall,"I like to get girls
drunk and f*** the s*** out of them." Id. at 73. In her complaint,
Brzonkala alleges, inter alia, that these acts by Morrison and Craw-
_________________________________________________________________

1 This statement of facts is drawn almost verbatim from the statement
of facts set forth by the United States and adopted, for purposes of this
appeal, by appellees Morrison and Crawford. Br. of Intervenor United
States at 16-17; Br. of Appellees at 1 (adopting statement of facts set
forth by the United States).

                    8
ford violated her right under 42 U.S.C. § 13981(b) to be free from
gender-motivated crimes of violence.2

Morrison and Crawford moved to dismiss Brzonkala's claim on the
grounds that the complaint failed to state a claim under section 13981
and that, even if the complaint did state such a claim, Congress was
without constitutional authority to enact section 13981. The United
States intervened to defend the constitutionality of section 13981
under the Commerce Clause and Section 5 of the Fourteenth Amend-
ment -- the two sources of power expressly invoked by Congress in
enacting section 13981. See 42 U.S.C. § 13981(a) (declaring statute
adopted "[p]ursuant to the affirmative power of Congress to enact this
part under section 5 of the Fourteenth Amendment to the Constitu-
tion, as well as under section 8 of Article I of the Constitution"). The
government, joined by Brzonkala, defended section 13981 as an
appropriate exercise of Congress' power to regulate interstate com-
merce on the ground that violence against women is a widespread
social problem with ultimate effects on the national economy. They
defended section 13981 as an exercise of Section 5 of the Fourteenth
Amendment on the grounds that bias and discrimination against
women in the state criminal justice systems often deny legal redress
_________________________________________________________________

2 Appellant Brzonkala also contends that the district court improperly
dismissed her claims against Virginia Polytechnic Institute under Title
IX of the Education Amendments of 1972, 20 U.S.C.§§ 1681-1688, in
which she assertedly alleged both disparate treatment and hostile envi-
ronment causes of action. We do not question the district court's conclu-
sion that Brzonkala failed to state a claim alleging disparate treatment,
and we thus affirm that holding and the reasoning upon which it was
based. With respect to the hostile environment claim, the Supreme Court
of the United States has recently agreed to decide whether student on stu-
dent sexual harassment is actionable at all under Title IX. See Davis v.
Monroe County Bd. of Educ., 120 F.3d 1390 (11th Cir. 1997), cert.
granted, 66 U.S.L.W. 3387 (U.S. Sept. 29, 1998) (No. 97-843). Because
the Court's decision in Davis will almost certainly prove informative of
whether Brzonkala has sufficiently pled such a cause of action, if not
determinative of that asserted cause of action as a matter of law, we
vacate the district court's dismissal of the hostile environment cause of
action and remand with instructions to the district court to hold this claim
in abeyance pending the Supreme Court's disposition of Davis.

                    9
to the victims of gender-motivated crimes of violence and that such
denials may violate the Equal Protection Clause.

In a thorough opinion, the district court concluded that Brzonkala
stated a statutory claim against defendant Morrison, but held that
Congress was without authority under the Constitution to enact sec-
tion 13981. 935 F. Supp. 779 (W.D. Va. 1996). With respect to
whether section 13981 could be justified under Congress' power "[t]o
regulate Commerce . . . among the several States," U.S. Const. art. I,
§ 8, cl. 3, the district court meticulously canvassed the reasoning of
Lopez, the Supreme Court's recent decision that invalidated the Gun-
Free School Zones Act of 1990 as an unconstitutional exercise of
Congress' Commerce Clause power. 935 F. Supp. at 785-88. The dis-
trict court concluded that section 13981, like the Gun-Free School
Zones Act, regulated neither the channels of interstate commerce nor
the instrumentalities of interstate commerce, and thus could be
upheld, if at all, only as a regulation of an activity that "substantially
affects" interstate commerce. Id. at 786. Applying Lopez's "substan-
tially affects" test to section 13981, the district court concluded that,
like the Gun-Free School Zones Act, section 13981 could not be sus-
tained under the Commerce Clause both because it regulated noneco-
nomic activity (private acts of gender-motivated violence) without
any jurisdictional requirement limiting its application only to particu-
lar acts of violence that in fact affect interstate commerce and because
the practical implications of concluding that gender-motivated vio-
lence was sufficiently related to interstate commerce to justify its reg-
ulation would be to grant Congress power to regulate virtually the
whole of criminal and domestic relations law. Id . at 788-93. The dis-
trict court reasoned that these failings rendered section 13981 materi-
ally indistinguishable from the Gun-Free School Zones Act
invalidated in Lopez, and that the asserted differences between section
13981 and the Gun-Free School Zones Act -- that Congress made
more extensive findings with respect to section 13981, that section
13981 imposes only civil and not criminal liability, and that there are
arguably slightly "fewer steps of causation" in the chain from gender-
motivated violence to an effect on interstate commerce -- were,
essentially, superficial distinctions in light of the Supreme Court's
controlling reasoning in Lopez. Id.

Turning to Section 5, the district court then concluded that section
13981 was not "appropriate legislation" "to enforce" the guarantee

                     10
that "[n]o State shall . . . deny to any person within its jurisdiction the
equal protection of the laws." U.S. Const. amend. XIV, §§ 1, 5. In this
regard, the district court concluded, first, that section 13981, which
regulates private acts of gender-motivated violence, could not be rec-
onciled with controlling Supreme Court precedent holding that Con-
gress may not regulate purely private conduct under Section 5. 935
F. Supp. at 793-94 (citing, among others, Civil Rights Cases, 109 U.S.
3 (1883)). Second, the district court reasoned that, even if Congress
could regulate some private conduct under Section 5 as a means of
remedying violations of the Equal Protection Clause by the States,
section 13981 was nonetheless invalid because it was not a closely
tailored means to that end:

          [Section 13981] is tailored to remedy conduct other than the
          conduct giving rise to the equal protection concern.[Section
          13981] compensates victims for the violence directed
          against them because of their gender, not for the states'
          denial of equal protection. . . . The statute is overbroad:
          many women who do not suffer Fourteenth Amendment
          violations at the hands of the state system would still have
          a [section 13981] claim. A woman in a state with fair rape
          laws who is raped and whose rapist receives the maximum
          sentence may still have a [section 13981] claim. That
          woman may receive compensation via [section 13981]
          despite having suffered no denial of her equal protection
          rights. [Section 13981] is also too narrow: many women
          who suffer clear violations of their Fourteenth Amendment
          rights would not have a [section 13981] remedy, because the
          crime was not based on the woman's gender. These women
          would not receive any compensation despite the fact that the
          states clearly denied them equal protection of the laws.

Id. at 800. Finally, the district court concluded that section 13981 was
not even aimed at remedying violations of the Equal Protection
Clause by the States, primarily because it regulates the perpetrators
of gender-motivated violence rather than the States themselves or
those acting under color of state law. Accordingly, the district court
concluded that "[n]o reasonable possibility exists that, in enacting
[section 13981], Congress has enforced the Fourteenth Amendment
mandate that `[n]o State shall . . . deny to any person within its juris-

                     11
diction the equal protection of the laws,'" id. at 801 (quoting U.S.
Const. amend. XIV, § 1), and that "[n]o reasonable possibility exists
that [section 13981] will remedy any legitimate Fourteenth Amend-
ment concern." Id.

The government and Brzonkala appealed this decision, and, on
December 23, 1997, a divided panel of this court reversed the judg-
ment of the district court, holding that section 13981 was a legitimate
exercise of Congress' power under the Commerce Clause. 132 F.3d
949 (4th Cir. 1997). By order dated February 2, 1998, the full court
vacated the judgment and opinion of that panel, and, on March 3,
1998, we reheard the case en banc.

II.

As a threshold matter, we must determine whether Brzonkala has
stated a claim under section 13981 sufficient to withstand appellees'
motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil
Procedure. We hold that Brzonkala has properly stated a claim under
section 13981 against appellee Morrison. We do not reach, because
it is unnecessary to do so, the question of whether her complaint prop-
erly states a section 13981 claim against appellee Crawford.

Section 13981 provides a civil remedy to parties injured by "a
crime of violence motivated by gender." 42 U.S.C.§ 13981(c). The
statute defines the term "crime of violence" by reference to existing
state and federal law. Id. § 13981(d)(2) (defining the term to include
"an act or series of acts that would constitute a felony" "and that
would come within the meaning of State or Federal offenses"). Such
a crime is defined to be "motivated by gender" for the purposes of the
statute when that crime is "committed because of gender or on the
basis of gender, and due, at least in part, to an animus based on the
victim's gender." Id. § 13981(d)(1); see also id. § 13981(e)(1) (no
cause of action "for random acts of violence unrelated to gender or
for acts that cannot be demonstrated, by a preponderance of the evi-
dence, to be motivated by gender").

Crawford and Morrison concede that Brzonkala's complaint
alleges that they have committed "crime[s] of violence" within the
meaning of the statute. Cf. J.A. at 96-97 (complaint alleging that Mor-

                    12
rison and Crawford's conduct toward Brzonkala violated Virginia
criminal law in several respects). They challenge, however, Brzon-
kala's allegation that they acted "because of gender or on the basis of
gender, and due, at least in part, to an animus based on the victim's
gender." 42 U.S.C. § 13981(d)(1).

Brzonkala has explicitly alleged that the defendants-appellees'
actions "were motivated wholly by discriminatory animus toward her
gender and were not random acts of violence." J.A. at 24. As it relates
to Morrison, this allegation of gender motivation is supported and
corroborated by Brzonkala's allegation that Morrison stated publicly
that he "like[d] to get girls drunk and f*** the s*** out of them." Id.
at 20. Although these allegations do not necessarily compel the con-
clusion that Morrison acted from animus toward women as a class,
and might not even be sufficient, without more, to defeat a motion
either for summary judgment or for a directed verdict, we hold that
they are sufficient to defeat Morrison's motion to dismiss.3

So concluding, we are faced directly, as appellants urge, with the
question whether section 13981 represents a constitutional exercise of
Congress' power under either the Commerce Clause of Article I, Sec-
tion 8, or Section 5 of the Fourteenth Amendment.

III.

After the Supreme Court's decision in United States v. Lopez, 514
U.S. 549 (1995), but before the Court's decision two years ago in City
of Boerne v. Flores, 117 S. Ct. 2157 (1997), the appellants defended
section 13981 primarily as a valid exercise of Congress' enforcement
authority under Section 5 of the Fourteenth Amendment. Since the
decision in City of Boerne, the appellants have resorted to defending
_________________________________________________________________
3 It is much less clear whether Brzonkala has properly stated a section
13981 claim against appellee Crawford, as Crawford is not alleged to
have made statements like Morrison's. By concluding that Brzonkala has
stated a claim against Morrison, however, we are forced to confront the
question of whether section 13981 exceeds the scope of Congress' con-
stitutional powers. Our resolution of that question, which we discuss
below at Parts III-IV, renders unnecessary any decision as to whether
Brzonkala has also stated a claim against Crawford.

                    13
the section primarily as a valid exercise of Congress' power under the
Commerce Clause. Therefore, we address ourselves first to this
defense of the statute.

In United States v. Lopez, the Supreme Court held that Congress
had exceeded its power to regulate interstate commerce in enacting
the Gun-Free School Zones Act of 1990 ("GFSZA"), 18 U.S.C.
§ 922(q). In so holding, the Court reaffirmed that, although the Com-
merce Clause represents a broad grant of federal authority, that
authority is not plenary, but subject to outer limits. See, e.g., Lopez,
514 U.S. at 556-57, 567-68. And although the Court reaffirmed that
congressional power under the Commerce Clause is not limited solely
to the regulation of interstate commerce per se , but extends to laws
governing activities sufficiently related to interstate commerce to ren-
der their regulation necessary and proper to the regulation of interstate
commerce, the Court also substantially clarified the scope and the
limits of Congress' Article I, Section 8 power. Under the principles
articulated by the Court in Lopez, it is evident that 42 U.S.C. § 13981,
like the Gun-Free School Zones Act, does not regulate an activity suf-
ficiently related to interstate commerce to fall even within the broad
power of Congress under the Commerce Clause.

A.

In demarcating the limits of congressional power to regulate activi-
ties that do not themselves constitute interstate commerce, the Court
in Lopez made clear that such power does not extend to the regulation
of activities that merely have some relationship with or effect upon
interstate commerce, but, rather, extends only, as is relevant here, to
those activities "having a substantial relation to interstate commerce,
. . . i.e., those activities that substantially affect interstate commerce."
Lopez, 514 U.S. at 558-59 (emphases added); accord id. at 559
("[O]ur case law has not been clear whether an activity must `affect'
or `substantially affect' interstate commerce in order to be within
Congress' power to regulate it under the Commerce Clause. We con-
clude, consistent with the great weight of our case law, that the proper
test requires an analysis of whether the regulated activity `substan-
tially affects' interstate commerce." (citations omitted)).4
_________________________________________________________________
4 As the Court reaffirmed in Lopez, Congress may, under the Com-
merce Clause, "regulate the use of the channels of interstate commerce"

                    14
Furthermore, the Court made explicit that whether an activity "sub-
stantially affects" interstate commerce such that it may be regulated
under the Commerce Clause "is ultimately a judicial rather than a leg-
islative question." Id. at 557 n.2 (quoting Heart of Atlanta Motel, Inc.
v. United States, 379 U.S. 241, 273 (1964) (Black, J., concurring)).
Thus, the Court not only reaffirmed that the limits of the Commerce
Clause are judicially enforceable, see also id . at 557 ("[T]he power
to regulate commerce, though broad indeed, has limits that [t]he Court
has ample power to enforce." (internal quotation and citation omit-
ted)); id. at 566 (referring to "judicially enforceable outer limits" of
the Commerce Clause); id. at 580 (Kennedy, J., concurring) (discuss-
ing Court's "duty to recognize meaningful limits on the commerce
power of Congress"), it also made clear, as its analysis confirms, that
the "substantially affects" test does not contemplate a mere factual or
empirical inquiry, but must be understood, in the final analysis, as a
legal test, and the phrase "substantially affects interstate commerce"
as one of legal art.

In clarifying the content of this legal test, the Court specifically
identified two types of laws that it had upheld as regulations of activi-
ties that substantially affect interstate commerce: (1) "regulations of
activities that arise out of or are connected with a commercial transac-
tion, which viewed in the aggregate, substantially affects interstate
_________________________________________________________________
and "regulate and protect the instrumentalities of interstate commerce, or
persons and things in interstate commerce, even though the threat may
come only from intrastate activities," in addition to regulating activities
that substantially affect interstate commerce. Lopez, 514 U.S. at 558-59.
It is both clear and undisputed by the parties that§ 13981, like the
GFSZA,

          is not a regulation of the use of the channels of interstate com-
          merce, nor is it an attempt to prohibit the interstate transportation
          of a commodity through the channels of commerce; nor can it be
          justified as a regulation by which Congress has sought to protect
          an instrumentality of interstate commerce or a thing in interstate
          commerce.

Id. at 559. Thus, § 13981 can be sustained under the Commerce Clause
only if it constitutes "a regulation of an activity that substantially affects
interstate commerce." Id.

                     15
commerce," Lopez, 514 U.S. at 561 (majority), and (2) regulations
that include a jurisdictional element to ensure,"through case-by-case
inquiry," that each specific application of the regulation involves
activity that in fact affects interstate commerce, id.

The Court also emphasized that, any dictum in its previous cases
notwithstanding, see infra Part III.E, it had never extended the sub-
stantially affects test to uphold the regulation of a noneconomic activ-
ity in the absence of a jurisdictional element, see, e.g., id. at 560
("Even Wickard, which is perhaps the most far reaching example of
Commerce Clause authority over intrastate activity, involved eco-
nomic activity in a way that the possession of a gun in a school zone
does not."); id. at 580 (Kennedy, J., concurring) ("[U]nlike the earlier
cases to come before the Court here neither the actors nor their con-
duct have a commercial character, and neither the purposes nor the
design of the statute have an evident commercial nexus."). And it con-
firmed that it was unwilling to follow "[t]he broad language" in cer-
tain previous cases that had "suggested the possibility of additional
expansion" of congressional authority under the Commerce Clause by
extending that authority beyond the scope of its previous holdings,
Lopez, 514 U.S. at 567 (majority) ("declin[ing] here to proceed any
further"). Most importantly, the Court expressly held that because the
Gun-Free School Zones Act "neither regulate[d] a commercial activ-
ity nor contain[ed] a requirement that the possession be connected in
any way to interstate commerce," id.,"it exceed[ed] the authority of
Congress `[t]o regulate Commerce . . . among the several States . . .,'"
id. at 551 (quoting U.S. Const. art. I, § 8, cl. 3) (ellipses in original).
Accord id. at 567-68; cf. id. at 561 ("[GFSZA] is a criminal statute
that by its terms has nothing to do with `commerce' or any sort of
economic enterprise, however broadly one might define those terms.
. . . It cannot, therefore, be sustained under our cases upholding regu-
lations of activities that arise out of or are connected with a commer-
cial transaction, which viewed in the aggregate, substantially affects
interstate commerce." (emphasis added)).

That the Court's focus on the failure of the Gun-Free School Zones
Act either to regulate economic activity or to include a jurisdictional
element was intended to demarcate the outer limits-- or, at the very
least, the presumptive outer limits, see infra Part III.C -- of congres-
sional power under the substantially affects test is explicitly con-

                     16
firmed throughout the majority and concurring opinions. See, e.g., id.
at 566 ("Admittedly, a determination whether an intrastate activity is
commercial or noncommercial may in some cases result in legal
uncertainty. But, so long as Congress' authority is limited to those
powers enumerated in the Constitution, and so long as those enumer-
ated powers are interpreted as having judicially enforceable outer
limits, congressional legislation under the Commerce Clause always
will engender `legal uncertainty.'") (emphasis added); id. at 573-74
(Kennedy, J., concurring) (listing certain prior cases as "examples of
the exercise of federal power where commercial transactions were the
subject of regulation" and noting that "[t]hese and like authorities are
within the fair ambit of the Court's practical conception of commer-
cial regulation and are not called in question by our decision today").
And such an understanding of the case follows inescapably, as well,
from the enormous emphasis placed by the Court -- essentially
ignored by both the appellants and the dissent -- on the "commercial
concerns that are central to the Commerce Clause," id. at 583, and on
the corresponding distinction between regulation of commercial or
economic activities and regulation of noncommercial, noneconomic
activities, see, e.g., id. at 627-28 (Breyer, J., dissenting) (recognizing
the majority's "critical distinction between`commercial' and non-
commercial `transaction[s]'"); id . at 608 (Souter, J., dissenting) (simi-
lar); cf. Hoffman v. Hunt, 126 F.3d 575, 586-87 (4th Cir. 1997) ("The
[Lopez] Court repeatedly pointed to a distinction between the regula-
tion of, on the one hand, those activities that are commercial or eco-
nomic in nature -- or arise out of or are connected with a commercial
transaction -- and, on the other hand, those activities that are not. In
the two instances in which it stated the controlling analysis, the Court
focused on the fact that possession of a gun in a school zone was nei-
ther itself an economic or commercial activity nor had any connection
with such activity.").5
(Text continued on page 19)
_________________________________________________________________
5 Although appellants -- in six briefs -- confine their tepid acknowl-
edgment of this distinction to a single sentence, see infra note 19 and
accompanying text, it is impossible to ignore either the distinction drawn
by the Court between regulations of economic and noneconomic activi-
ties or the critical importance of this distinction to the Court's analysis.
See, e.g., Lopez, 514 U.S. at 559 (majority) ("[W]e have upheld a wide
variety of congressional Acts regulating intrastate economic activity
where we have concluded that the activity substantially affected inter-

                  17
state commerce.") (emphasis added); id. at 560 ("Where economic activ-
ity substantially affects interstate commerce, legislation regulating that
activity will be sustained.") (emphasis added); id. at 561 ("[GFSZA] is
not an essential part of a larger regulation of economic activity, in which
the regulatory scheme could be undercut unless the intrastate activity
were regulated.") (emphasis added); id. at 565-66 ("We do not doubt that
Congress has authority under the Commerce Clause to regulate numer-
ous commercial activities that substantially affect interstate commerce
and also affect the educational process.") (emphasis added); id. at 567
("The possession of a gun in a local school zone is in no sense an
economic activity that might, through repetition elsewhere, substantially
affect any sort of interstate commerce.") (emphasis added); id. at 574
(Kennedy, J., concurring) ("Stare decisis operates with great force in
counseling us not to call in question the essential principles now in place
respecting the congressional power to regulate transactions of a
commercial nature. . . . Congress can regulate in the commercial sphere
on the assumption that we have a single market and a unified purpose to
build a stable national economy.") (emphases added); id. at 577 ("Were
the Federal Government to take over the regulation of entire areas of tra-
ditional state concern, areas having nothing to do with the regulation of
commercial activities, the boundaries between the spheres of federal and
state authority would blur and political responsibility would become illu-
sory.") (emphasis added); id. at 583 (GFSZA regulates "an activity
beyond the realm of commerce in the ordinary and usual sense of that
term.") (emphasis added); id. (GFSZA could not be sustained "[a]bsent
a stronger connection or identification with commercial concerns that
are central to the Commerce Clause") (emphasis added); id. at 595
(Thomas, J., concurring) (distinguishing regulation of "intrastate
commerce that substantially affects interstate and foreign commerce"
from regulation of "all activities that affect interstate commerce"); id. at
601 n.9 ("[C]ommercial character is not only a natural but an inevitable
ground of Commerce Clause distinction.") (emphasis added; internal
quotation marks and citation omitted).

This said, the dissent actually does completely ignore this distinction.
In fact, so consciously does the dissent turn a blind eye to the Court's
repeated distinction between regulations of economic and noneconomic
activities that in its discursive treatment of Lopez the dissent does not as
much as once -- not once -- cite to or quote even one of the score of ref-
erences to this distinction in the Lopez opinions, except a single time

                     18
Accordingly, the dissent's assertion that the rule that Congress'
power under the Commerce Clause is at least presumptively limited
to regulating economic activities and promulgating regulations that
include a jurisdictional element is an "unprecedented new rule of
law," see infra at 184, is perplexing. For this is precisely the rule
repeatedly articulated by the Supreme Court in Lopez, beginning with
its holding in the very first paragraph of the opinion:

          The [GFSZA] neither regulates a commercial activity nor
          contains a requirement that the possession be connected in
          any way to interstate commerce. We hold that the Act
          exceeds the authority of Congress "[t]o regulate Commerce
          . . . among the several states . . . ." U.S. Const., Art. I, § 8,
          cl. 3.

Lopez, 514 U.S. at 551 (ellipses in original); compare infra at 185
(omitting second sentence and asserting that majority merely "con-
tends" that this is the rule, while at the same time acknowledging that
for this rule we rely upon quotation from Lopez ). Far from constitut-
ing a "new" rule of law, this rule of law is the law of the land.6
_________________________________________________________________

inadvertently, see infra at 203 ("The representative effectiveness of state
and federal governments would also be impaired if`the Federal Govern-
ment [were] to take over the regulation of entire areas of traditional state
concern, areas having nothing to do with the regulation of commercial
activities.'") (quoting Lopez, 514 U.S. at 577 (Kennedy, J., concurring))
(emphasis added). Only once (and then only in a quote from another
case) does the dissent quote even the word "economic" from Lopez -- a
word that appears repeatedly throughout the several opinions in that
case.

Cases subsequent to Lopez, of course, reaffirm that congressional
power under the substantially affects test is limited primarily to the regu-
lation of economic or commercial activities. See , e.g., United States v.
Robertson, 514 U.S. 669, 671 (1995) (per curiam) ("The `affecting com-
merce' test was developed in our jurisprudence to define the extent of
Congress's power over purely intrastate commercial activities that none-
theless have substantial interstate effects.") (second emphasis added).

6 Notwithstanding this seemingly unequivocal holding by the Court in
Lopez, we do, nevertheless, proceed to address the possibility that Con-

                     19
B.

In contrast to the statutes that the Supreme Court has previously
upheld as permissible regulations under the substantially affects test,
see Lopez, 514 U.S. at 560; id. at 580 (Kennedy, J., concurring), but
analogously to the Gun-Free School Zones Act, see id. at 551 (major-
ity), section 13981 neither regulates an economic activity nor contains
a jurisdictional element. Accordingly, it cannot be sustained on the
authority of Lopez, nor any of the Court's previous Commerce Clause
holdings, as a constitutional exercise of Congress' power to regulate
interstate commerce.

1.

Appellants do not contend that section 13981 regulates economic
activity. Nor could they. The statute does not regulate the manufac-
ture, transport, or sale of goods, the provision of services, or any other
sort of commercial transaction. Rather, it regulates violent crime
motivated by gender animus. Not only is such conduct clearly not
commercial, it is not even economic in any meaningful sense. While
some violent crimes, such as robbery, may be economically motivated
and thus at least arguably "economic" in a loose sense, section 13981
is not directed toward such crimes, but instead is expressly limited to
"crime[s] of violence committed because of gender or on the basis of
gender, and due, at least in part, to an animus based on the victim's
gender." 42 U.S.C. § 13981(d)(1); accord id. § 13981(e)(1) ("Nothing
in this section entitles a person to a cause of action . . . for random
acts of violence unrelated to gender or for acts that cannot be demon-
strated, by a preponderance of the evidence, to be motivated by gen-
der . . . ."); see also S. Rep. No. 103-138, at 52 n.61 (1993) (listing
"absence of any other apparent motive" among circumstantial indicia
_________________________________________________________________

gress' power might well extend to regulating some noneconomic activi-
ties as well. See infra Part III.C. To the extent that we do consider such
a possibility, that new rule would contemplate a congressional power
under the Commerce Clause broader, rather than narrower, than that
acknowledged by the Court in Lopez. Thus, in the end, the dissent's rhe-
torical ploy of charging us with creating a "new rule" rebounds upon
itself with a vengeance.

                    20
of gender motivation). The statute thus explicitly excludes from its
purview those violent crimes most likely to have an economic aspect
-- crimes arising solely from economic motives-- and instead
addresses violent crime arising from the irrational motive of gender
animus, a type of crime relatively unlikely to have any economic
character at all.

That section 13981 may, on occasion, reach activity that arises in
part from economic motives does not transform it into a statute regu-
lating economic activity. For Lopez made clear that the Gun-Free
School Zones Act regulated activity having "nothing to do with `com-
merce' or any sort of economic enterprise, however broadly one
might define those terms," Lopez, 514 U.S. at 561, even though a ban
on guns in school zones would appear on its face to regulate activity
considerably more likely to arise from economic motivation than is
the narrowly circumscribed conduct regulated by section 13981, and
even though, as the Supreme Court was doubtless aware, the defen-
dant in Lopez itself admitted that his criminal conduct was economi-
cally motivated, see United States v. Lopez, 2 F.3d 1342, 1345 (5th
Cir. 1993), aff'd, 514 U.S. 549 (1995) (defendant charged with violat-
ing the GFSZA by delivering a gun to a student admitted that he had
been promised $40 for the delivery).

Not only is violent crime motivated by gender animus not itself
even arguably commercial or economic, it also lacks a meaningful
connection with any particular, identifiable economic enterprise or
transaction. Cf. Hoffman, 126 F.3d at 587-88 (finding that the Free-
dom of Access to Clinic Entrances Act of 1994 regulated conduct --
protests -- that "is closely and directly connected with an economic
activity" -- the operation of abortion clinics). Furthermore, unlike
guns in school zones, violence arising from gender animus lacks even
a meaningful connection with any specific activity that might argu-
ably be considered economic or commercial in the loosest sense.
Compare Lopez, 514 U.S. at 628-30 (Breyer, J., dissenting) (arguing
that GFSZA regulated conduct closely connected with the operation
of schools, an arguably commercial activity), with Lopez, 514 U.S. at
565 (majority) (rejecting Justice Breyer's characterization of schools
as commercial).

Finally, section 13981 cannot be sustained as "an essential part of
a larger regulation of economic activity, in which the regulatory

                    21
scheme could be undercut unless the intrastate activity were regu-
lated." Id. at 561. Although section 13981 addresses private discrimi-
nation, and other laws address discrimination in clearly economic
contexts, the federal patchwork of antidiscrimination laws can hardly
be characterized as a single, interdependent regulatory scheme aimed
at commercial or economic activity. While such an understanding of
section 13981 might be suggested by certain language in the commit-
tee reports, see, e.g., H.R. Conf. Rep. No. 103-711, at 385 (1994),
reprinted in 1994 U.S. Code Cong. & Admin. News 1839, 1853
("[C]urrent law provides a civil rights remedy for gender crimes com-
mitted in the workplace, but not for crimes of violence motivated by
gender committed on the street or in the home."), section 13981 and
Title VII -- the statute to which the report apparently refers -- cannot
reasonably be said to constitute a unified statutory scheme. While the
two statutes share a general concern with discrimination, they address
different kinds of conduct that only occasionally overlap -- gender-
motivated violence on the one hand, employer discrimination on the
other. Rather than creating an integrated regulatory scheme, each stat-
ute is obviously written without regard for the concerns that animate
the other. For example, section 13981 provides a remedy for gender-
motivated violence in the workplace as well as on the street or at
home, without regard for the victim's actual or potential employment
status, and directly against the violent actor. Title VII, by contrast,
provides a remedy only for gender discrimination that can be attri-
buted to the fault of the employer, without regard to whether such dis-
crimination takes the form of violent conduct, and it provides that
remedy against the employer, who may or may not be the actual dis-
criminator.

More importantly, even if the federal patchwork of antidiscrimina-
tion laws could be characterized as a single, interdependent regulatory
scheme, section 13981 itself does not regulate even arguably eco-
nomic activity. And it is clear from the context in which the Lopez
Court observed that the Gun-Free School Zones Act was not "an
essential part of a larger regulation of economic activity," Lopez, 514
U.S. at 561, that the Court did not intend by this statement to autho-
rize the regulation of activity lacking any meaningful economic nexus
pursuant to a comprehensive statutory scheme that also regulates eco-
nomic activity. Rather, it is plain that the Court's language references
its discussion of Wickard v. Filburn in the preceding paragraph, and

                    22
clarifies the constitutional basis of that decision. See id. at 560-61
(discussing Wickard v. Filburn, 317 U.S. 111 (1942)). As the Court
explained, Wickard, which it characterized as "perhaps the most far
reaching example of Commerce Clause authority over intrastate activ-
ity," id. at 560, upheld the application to homegrown wheat of a stat-
ute "designed to regulate the volume of wheat moving in interstate
and foreign commerce in order to avoid surpluses and shortages, and
concomitant fluctuation in wheat prices." Id . Although the wheat at
issue was not produced for sale, and therefore its production "m[ight]
not be regarded as commerce" in the strictest sense, Wickard, 317
U.S. at 125 (quoted in Lopez, 514 U.S. at 556), it was produced for
human consumption, directly satisfying needs that would otherwise
be filled by purchase or other commercial transaction, and was thus
clearly economic in a general sense, see Lopez , 514 U.S. at 560
("Even Wickard . . . involved economic activity in a way that the pos-
session of a gun in a school zone does not."). The Court's character-
ization of Wickard as a case involving economic activity thus makes
explicit the Supreme Court's relatively broad understanding of such
activity. Id. at 561 (economic activity includes not just commercial
transactions per se, but also "activities that arise out of or are con-
nected with a commercial transaction"); see also id. at 573-74 (Ken-
nedy, J., concurring) (discussing Court's "practical conception of
commercial regulation"); id. at 574 (discussing "imprecision of
content-based boundaries" and rejecting narrow"18th-century" under-
standing of commerce). And the Court's discussion reaffirms that
when Congress enacts a general statutory framework regulating eco-
nomic activity, its power is not limited to the regulation only of inter-
state economic activity, but extends to the regulation of purely
intrastate economic activity as well. Cf . United States v. Robertson,
514 U.S. 669, 671 (1995) (per curiam) ("The `affecting commerce'
test was developed in our jurisprudence to define the extent of Con-
gress's power over purely intrastate commercial activities that none-
theless have substantial interstate effects.") (second emphasis added);
Lopez, 514 U.S. at 559 ("[W]e have upheld a wide variety of
intrastate economic activity where we have concluded that activity
substantially affected interstate commerce." (emphases added)). But
the decision does not, in such circumstances, authorize the regulation

                     23
of intrastate conduct falling outside even the Court's relatively gener-
ous conception of economic activity.7

It follows, then, that section 13981, even more clearly than the
Gun-Free School Zones Act struck down in Lopez , does not fall
"within the fair ambit of the Court's practical conception of commer-
cial regulation," Lopez, 514 U.S. at 573-74 (Kennedy, J., concurring),
but is, rather, a "statute that by its terms has nothing to do with `com-
merce' or any sort of economic enterprise, however broadly one
might define those terms," Lopez, 514 U.S. at 561 (majority). To hold
otherwise would divest the words `commerce' and`economic' of any
real meaning. Cf. id. at 565 (rejecting definition of "commercial"
activity broad enough to encompass the operation of schools as "lack-
[ing] any real limits because, depending on the level of generality,
any activity can be looked upon as commercial"). Accordingly, sec-
tion 13981 cannot be sustained on the authority of cases such as
Wickard, which have upheld "regulations of activities that arise out
of or are connected with a commercial transaction, which viewed in
the aggregate, substantially affects interstate commerce." Id. at 561.

2.

Similarly, and as appellants concede, section 13981 does not have
an "express jurisdictional element which might limit its reach to a dis-
crete set of [gender-motivated violent crimes] that additionally have
_________________________________________________________________
7 The Court's reaffirmation ofWickard in Lopez also distinguishes the
present case from United States v. Leshuk, 65 F.3d 1105 (4th Cir. 1995),
in which we upheld the federal prohibition on the manufacture of mari-
juana, even as applied to manufacture for personal use. Like the produc-
tion of home-grown wheat, the manufacture of marijuana for personal
use is an economic activity in a general sense. Further, such manufacture
is prohibited pursuant to a comprehensive statutory scheme bearing on
all aspects of the illegal-drug trade, which is assuredly both commercial
and interstate. Cf. id. at 1112 ("In contrast to the firearm possession pro-
hibited in the Gun Act, the intrastate drug activities regulated in the Drug
Act are clearly tied to interstate commerce."). Thus, like the regulation
of home-grown wheat, the prohibition of home-grown marijuana is "an
essential part of a larger regulation of economic activity, in which the
regulatory scheme could be undercut unless the intrastate activity were
regulated." Lopez, 514 U.S. at 561.

                     24
an explicit connection with or effect on interstate commerce." Id. at
562. Although the criminal statutes enacted by Congress as part of the
Violence Against Women Act predicate liability on the crossing of
state lines or the entering or leaving of Indian country, see 18 U.S.C.
§ 2261 (interstate domestic violence); id . § 2262 (interstate violation
of a protective order), section 13981 includes no similar jurisdictional
requirement, see 42 U.S.C. § 13981(b)-(c) (extending cause of action
to "[a]ll persons within the United States" who are victims of gender-
motivated crime). Nor does the statute include any language which
could possibly be construed to constitute such a jurisdictional ele-
ment. Cf. United States v. Bass , 404 U.S. 336, 349 (1971) (construing
statute prohibiting felon from receiving, possessing, or transporting
any firearm "in commerce or affecting commerce" to require addi-
tional nexus to interstate commerce); Pennsylvania Dep't of
Corrections v. Yeskey, 118 S. Ct. 1952, 1956 (1998) (reasoning that
unambiguous statute cannot be construed to avoid constitutional con-
cerns). Accordingly, section 13981 cannot be sustained as a statute
that contains a jurisdictional element "which would ensure, through
case-by-case inquiry, that the [gender-motivated violent act] in ques-
tion affects interstate commerce." Lopez, 514 U.S. at 561; cf. United
States v. Cobb, 144 F.3d 319, 321-22 (4th Cir. 1998); United States
v. Wells, 98 F.3d 808, 810-11 (4th Cir. 1996).

3.

Because section 13981 neither regulates an economic activity nor
includes a jurisdictional element, it cannot be upheld on the authority
of Lopez or any other Supreme Court holding demarcating the outer
limits of Congress' power under the substantially affects test. See
Lopez, 514 U.S. at 551 ("The Act neither regulates a commercial
activity nor contains a requirement that the possession be connected
in any way to interstate commerce. We hold that the Act exceeds the
authority of Congress `[t]o regulate Commerce. . . among the several
states . . . .'") (quoting U.S. Const. art. I,§ 8, cl. 3) (ellipses in origi-
nal).

C.

Even if these two categories of permissible congressional regula-
tions demarcate not the absolute, but only the presumptive outer lim-

                      25
its of congressional power under the substantially affects test, such
that Congress may regulate noneconomic activities absent jurisdic-
tional elements in at least some circumstances -- a proposition not
only unsupported by Supreme Court holding, see Lopez, 514 U.S. at
560; id. at 580 (Kennedy, J., concurring), but seemingly eschewed by
the Court in Lopez, see, e.g., Lopez, 514 U.S. at 551, 560, 567 -- we
hold that the Commerce power does not extend so far as to support
the regulation at issue in this case. A contrary holding would violate
the "first principles" of a Constitution that establishes a federal gov-
ernment of enumerated powers, id. at 552, principles that the Lopez
Court believed so important to its constitutional analysis that it both
began and ended its opinion with a full discussion of them, id. at 553-
58, 564-68, and that even the government is forced to concede lie at
the heart of the Court's reasoning in Lopez, see Reply Br. of Interve-
nor United States at 14 ("The [Lopez] decision thus turned largely on
the threat posed by the statute to principles of federalism."); Supp. Br.
of Intervenor United States at 4 ("Federalism concerns were, of
course, crucial in Lopez.").

Consistent with these principles, Lopez affirms that we must evalu-
ate carefully the implications of our holdings upon our federal system
of government and that we may not find an activity sufficiently
related to interstate commerce to satisfy the substantially affects test
in reliance upon arguments which, if accepted, would eliminate all
limits on federal power and leave us "hard pressed to posit any activ-
ity by an individual that Congress is without power to regulate."
Lopez, 514 U.S. at 564; see also id. at 567 (admonishing that courts
are not to "pile inference upon inference in a manner that would bid
fair to convert congressional authority under the Commerce Clause to
a general police power of the sort retained by the States"). This is so
especially when the regulated activity falls within an area of the law
"where States historically have been sovereign," id. at 564, and coun-
tenance of the asserted federal power would blur"the boundaries
between the spheres of federal and state authority" and obscure "polit-
ical responsibility," id. at 577 (Kennedy, J. concurring).

Lopez, therefore, is emphatic that the scope of the interstate com-
merce power

          "must be considered in the light of our dual system of gov-
          ernment and may not be extended so as to embrace effects

                     26
          upon interstate commerce so indirect and remote that to
          embrace them, in view of our complex society, would effec-
          tually obliterate the distinction between what is national and
          what is local and create a completely centralized govern-
          ment."

Lopez, 514 U.S. at 557 (quoting NLRB v. Jones & Laughlin Steel
Corp., 301 U.S. 1, 37 (1937)); see also id . at 567 (quoting A.L.A.
Schechter Poultry Corp. v. United States, 295 U.S. 495, 554 (1935)
(Cardozo, J., concurring)) (noting that everything affects interstate
commerce to some degree, but rejecting "view of causation that
would obliterate the distinction between what is national and what is
local in the activities of commerce" (internal quotation marks omit-
ted)); id. at 567-68 (refusing to rely on arguments that obliterate "dis-
tinction between what is truly national and what is truly local"); id.
at 580 (Kennedy, J., concurring) ("In a sense any conduct in this inter-
dependent world of ours has an ultimate commercial origin or conse-
quence, but we have not yet said the commerce power may reach so
far.").

We could perhaps reconcile with these "first principles" of federal-
ism a holding that Congress may regulate, even in the absence of
jurisdictional elements, noneconomic activities that are related to
interstate commerce in a manner that is clear, relatively direct, and
distinct from the type of relationship that can be hypothesized to exist
between every significant activity and interstate commerce. See, e.g.,
United States v. Bird, 124 F.3d 667, 677 n.11 (5th Cir. 1997) ("[I]n
determining whether the regulated intrastate activity substantially
affects interstate commerce, `substantial' must be understood to have
reference not only to a quantitative measure but also to qualitative
ones; effects which are too indirect, remote, or attenuated -- or are
seen only by piling `inference upon inference'-- are not substan-
tial."); cf. Hoffman, 126 F.3d at 587 (holding that obstruction of abor-
tion clinic entrances "is closely connected with, and has a direct and
profound effect on, the interstate commercial market in reproductive
health care services").

In this case, however, we can discern no such distinct nexus
between violence motivated by gender animus and interstate com-
merce. Indeed, to sustain section 13981 as a constitutional exercise of

                    27
the Commerce power, not only would we have to hold that congres-
sional power under the substantially affects test extends to the regula-
tion of noneconomic activities in the absence of jurisdictional
elements, but we would also have to conclude that violence motivated
by gender animus substantially affects interstate commerce by relying
on arguments that lack any principled limitations and would, if
accepted, convert the power to regulate interstate commerce into a
general police power.

Echoing the government's arguments in Lopez, the appellants
argue that violence motivated by gender animus imposes medical and
legal costs upon its victims; discourages those who fear such violence
from traveling, working, or transacting business at times or in places
that they consider unsafe (thereby deterring some interstate travel,
employment, and transactions); and, as a result, inhibits the productiv-
ity of its actual or potential victims and decreases the supply and
demand for interstate products. See Br. of Appellant Brzonkala at 37;
cf. Supp. Br. of Appellant Brzonkala at 3 (noting effects of gender-
motivated violence "on employment, health care, housing, criminal
justice, interstate travel and consumer spending"). These arguments
closely resemble, and are functionally equivalent to, the arguments
advanced by the government in Lopez:

          The Government argues that possession of a firearm in a
          school zone may result in violent crime and that violent
          crime can be expected to affect the functioning of the
          national economy in two ways. First, the costs of violent
          crime are substantial, and, through the mechanism of insur-
          ance, those costs are spread throughout the population. Sec-
          ond, violent crime reduces the willingness of individuals to
          travel to areas within the country that are perceived to be
          unsafe. The Government also argues that the presence of
          guns in schools poses a substantial threat to the educational
          process by threatening the learning environment. A handi-
          capped educational process, in turn, will result in a less pro-
          ductive citizenry. That, in turn, would have an adverse effect
          on the Nation's economic well-being.

Lopez, 514 U.S. at 563-64 (citations omitted). As in Lopez, appellants
rely in essence on the costs of violent crime (including the deterrence

                    28
of interstate travel and other similar interstate activities) and on
decreased national productivity (including reduced employment, pro-
duction, and demand), both of which ultimately affect the national
economy, and presumably interstate commerce as well. But as the
arguments are the same, so also does the Supreme Court's categorical
rejection in Lopez of such attenuated links to interstate commerce
again control:

         We pause to consider the implications of the Government's
         arguments. The Government admits, under its "costs of
         crime" reasoning, that Congress could regulate not only all
         violent crime, but all activities that might lead to violent
         crime, regardless of how tenuously they relate to interstate
         commerce. Similarly, under the Government's "national
         productivity" reasoning, Congress could regulate any activ-
         ity that it found was related to the economic productivity of
         individual citizens: family law (including marriage, divorce,
         and child custody), for example. Under the theories that the
         Government presents in support of [the GFSZA], it is diffi-
         cult to perceive any limitation on federal power, even in
         areas such as criminal law enforcement or education where
         States historically have been sovereign. Thus, if we were to
         accept the Government's arguments, we are hard pressed to
         posit any activity by an individual that Congress is without
         power to regulate.

Id. at 564 (citation omitted); see also id. at 600 (Thomas, J., concur-
ring) ("When asked at oral argument if there were any limits to the
Commerce Clause, the government was at a loss for words.").8
_________________________________________________________________
8 We reject Brzonkala's contention that the link here is more direct than
in Lopez because section 13981 regulates actual violence rather than the
possession of guns, which could, but would not necessarily, lead to vio-
lence. See Br. of Appellant Brzonkala at 38. As is apparent from their
arguments, however, many of the economic effects of gender-motivated
violence upon which the appellants rely arise, as in Lopez, not from
actual violence, but rather from the fear of such violence. And, unlike in
Lopez, in which the potential violence threatened education, a specific
enterprise with clear links to the economy, see Lopez, 514 U.S. at 624
(Breyer, J., dissenting) ("[T]he immediacy of the connection between

                   29
It is unsurprising that appellants must resort to such arguments.
Just as it is impossible to link violence motivated by gender animus
with any particular, identifiable economic transaction or enterprise,
see supra Part III.B.1, it is similarly impossible to link such violence
with a particular interstate market or with any specific obstruction of
interstate commerce. Cf. Hoffman, 126 F.3d at 587 (noting close and
direct relationship between obstruction of abortion clinic entrances
and the interstate commercial market in reproductive health care ser-
vices); Leshuk, 65 F.3d at 1112 (noting relationship between the man-
ufacture of marijuana and the interstate market in illegal drugs).
Rather, to the extent violence motivated by gender animus affects
interstate commerce, it does so only in the same way that any other
significant problem does. Like violence in schools, violent crime gen-
erally, and many other less visible though still significant problems,
violent crime motivated by gender animus undoubtedly imposes costs
on, and decreases the productivity of, its victims. As with other such
problems, to the extent violent crime motivated by gender animus is
widespread, these costs and productivity losses in the aggregate will
ultimately, though indirectly, affect the national economy. Cf., e.g.,
Carol Krucoff, Get Moving, Wash. Post, Aug. 12, 1997, Health Sec-
tion, at 12 (quoting director of Center for Disease Control as predict-
ing annual savings of $4 billion in medical costs if only one-fourth
of sedentary people were to exercise); 140 Cong. Rec. S14211 (1994)
(statement of Sen. Hatfield) (estimating annual cost of accidents,
medical problems, and reduced productivity, due to insomnia at
between $92.5 and $107.5 billion). And, presumably, any adverse
_________________________________________________________________

education and the national economic well-being is documented by schol-
ars and accepted by society at large in a way and to a degree that may
not hold true for other social institutions. It must surely be the rare case,
then, that a statute strikes at conduct that (when considered in the
abstract) seems so removed from commerce, but which (practically
speaking) has so significant an impact upon commerce."), gender-
motivated violence affects no such specific enterprise. Thus, the manner
in which any given act of gender-motivated violence affects the economy
will depend on the specific circumstances of its victim. It is clear that
here, as in Lopez, the relationship between the regulated conduct and
interstate commerce is attenuated, and that any slight difference in the
number of "steps" in the relationship is both artificial and insignificant.

                     30
effect on the national economy will eventually also affect interstate
commerce.

However, though the Supreme Court has, in cases such as Wickard,
relied on relatively sweeping and permissive reasoning of this kind --
including looking to the aggregate effects of entire classes of activi-
ties and indulging in attenuated chains of inferences -- to find that
intrastate economic activity substantially affects interstate commerce,
Lopez clearly forecloses either reliance upon such authority or appli-
cation of such analysis to sustain congressional regulation of
noneconomic activities such as the conduct reached by section 13981.
Compare Lopez, 514 U.S. at 558 ("[W]here a general regulatory stat-
ute bears a substantial relation to commerce, the de minimis character
of individual instances arising under that statute is of no conse-
quence." (citation omitted; emphasis added)), with id. at 561 (explain-
ing that, because GFSZA was "a criminal statute" having "nothing to
do with `commerce' or any sort of economic enterprise," it could not
"be sustained under [the Court's] cases upholding regulation of
activities that arise out of or are connected with a commercial trans-
action, which viewed in the aggregate, substantially affects interstate
commerce." (emphasis added)); see also id. at 567 ("The possession
of a gun in a local school zone is in no sense an economic activity
that might, through repetition elsewhere, substantially affect any sort
of interstate commerce." (emphases added)); id. at 563 (similar); id.
at 567 (refusing to "pile inference upon inference" to find a substan-
tial effect on interstate commerce); id. at 565 (rejecting, as exces-
sively permissive, Justice Breyer's three-step analysis of the
relationship between gun-related crime and interstate commerce). To
extend such reasoning beyond the context of statutes regulating eco-
nomic activities and uphold a statute regulating noneconomic activity
merely because that activity, in the aggregate, has an attenuated,
though real, effect on the economy, and therefore presumably on
interstate commerce, would be effectively to remove all limits on fed-
eral authority, and to render unto Congress a police power impermis-
sible under our Constitution. See, e.g. , id. at 564.9
_________________________________________________________________
9 Brzonkala selectively quotes from our opinion in Hoffman to support
her argument that Congress may regulate violence motivated by gender
animus, despite its noneconomic character, solely because of its ultimate

                    31
This case, in fact, draws into sharp relief the sweeping implications
for our federal system of government that would follow were we, in
reliance on such reasoning, to extend congressional power under the
substantially affects test to the regulation of noneconomic conduct
remote from interstate commerce. For here, not only could the logic
of the arguments upon which the appellants must rely justify congres-
sional regulation of any significant activity, but the regulation in sup-
port of which these arguments are marshaled also intrudes upon areas
of the law "to which States lay claim by right of history and exper-
tise." Id. at 583 (Kennedy, J., concurring). Thus, in this case, concerns
of federalism, far from hypothetical, are immediate and concrete.
First, although 42 U.S.C. § 13981(c) provides a civil remedy, the
underlying conduct to which the remedy attaches is violent crime, see
id. § 13981(d)(2), conduct that has traditionally been regulated by the
States through their criminal codes and laws of intentional torts.
Compare id. (defining "crime of violence" through incorporation of
state and federal criminal law), with Lopez, 514 U.S. at 561 n.3
("Under our federal system, the States possess primary authority for
defining and enforcing the criminal law. . . . When Congress criminal-
izes conduct already denounced as criminal by the States, it effects a
change in the sensitive relation between federal and state criminal
jurisdiction." (citations and internal quotation marks omitted; empha-
sis added)). Appellants contend that section 13981 neither duplicates
state criminal laws nor overrides these or any other state laws, but
merely provides a civil remedy for conduct that is already proscribed
by the States. Therefore, they argue, the provision does not implicate
_________________________________________________________________

economic effects, see Supp. Br. of Appellant Brzonkala at 4. That case,
however, does not support her position. Compare id. (stating that this
court has upheld regulation of an activity that"was `closely connected
with, and ha[d] a direct and profound effect on, the interstate commercial
market.'") (quoting Hoffman, 126 F.3d at 586-87), with Hoffman, 126
F.3d at 587 (explaining that regulated activity"is closely connected with,
and has a direct and profound effect on, the interstate commercial market
in reproductive health care services" (emphasis added)). It is plain that
we did not uphold the statute in Hoffman because the regulated conduct
affected the national economy, but rather because it directly affected a
specific interstate market and was also "closely and directly connected
with an economic activity." Id.

                    32
the sensitive balance between state and federal criminal authority.10
Even were appellants' description of section 13981 wholly accurate,
we would reject their conclusion. For when the federal government
provides a remedy for violent crime in addition to that provided by
the States, it both involves itself in the punishment of such crime and
increases the total penalty for such crime beyond that provided by the
laws of the States.11 Moreover, this federal involvement will inescap-
ably lead to changes in the allocation of state law enforcement and
judicial resources, and even in substantive state law, by altering the
underlying enforcement realities against which all such allocative and
legislative decisions are made. Thus, it is clear that the balance
between federal and state responsibility for the control of violent
crime is implicated not only by federal criminal statutes, but also by
_________________________________________________________________
10 Appellants attempt to distinguish the GFSZA struck down in Lopez
from section 13981 on the grounds that the former overrode state laws
that would otherwise regulate guns in school zones. Appellants' charac-
terization of the GFSZA, however, rests primarily on the misleading
attribution to the Supreme Court of an opinion voiced only by President
Bush, which the Court quotes in passing at the end of a lengthy footnote.
Compare Br. of Intervenor United States at 31-32 ("In the Court's view,
the Gun Free School Zones Act `inappropriately overr[ode] legitimate
state firearms laws with a new and unnecessary Federal law.' 115 S. Ct.
at 1631 n.3 (internal quotation marks and citation omitted).") (emphasis
added)), Supp. Br. of Intervenor United States at 5 (same), Reply Br. of
Intervenor United States at 14 (similar), and id . at 15 (similar), with
Lopez, 514 U.S. at 561 n.3 ("[S] ee also Statement of President George
Bush on Signing the Crime Control Act of 1990, 26 Weekly Comp. of
Pres. Doc. 1944, 1945 (Nov. 29, 1990) (`Most egregiously, section
[922(q)] inappropriately overrides legitimate state firearms laws with a
new and unnecessary Federal law. . . .').") (emphasis added)). Further-
more, appellants' characterization of the GFSZA overlooks the actual
character of that statute which, like section 13981, carefully preserved
state laws by, inter alia, exempting from its prohibition possession of a
gun licensed by a State or locality, 18 U.S.C. § 922(q)(2)(B)(ii), and pre-
serving the rights of States and localities to establish gun-free school
zones, id. § 922(q)(4); see also id. § 927 (expressing desire not to pre-
empt state laws).
11 In fact, section 13981 appears to have been specifically intended to
enhance the penalty for the conduct that it regulates. See S. Rep. No.
103-138, at 50 (1993) ("Title III [section 13981] singles out for enhance-
ment bias-inspired conduct . . . .").

                  33
any federal sanction for such crime, even in the form of civil remedy.
See Chief Justice William H. Rehnquist, Welcoming Remarks:
National Conference on State-Federal Judicial Relationships, 78 Va.
L. Rev. 1657, 1660 (1992) (noting section 13981's"potential to create
needless friction and duplication among the state and federal sys-
tems"); cf. Lopez, 514 U.S. at 582 (Kennedy, J., concurring) (approv-
ing argument that "injection of federal officials into local problems
causes friction and diminishes accountability of state and local gov-
ernments" (citation omitted)).

As its proclamation of a new, substantive right"to be free from
crimes of violence motivated by gender" suggests, however, section
13981 does not merely provide a federal remedy for certain violent
conduct defined by the States as felonious. 42 U.S.C. § 13981(b).
Although the statute does provide a remedy for such conduct, it also
provides a remedy for certain federally defined violent felonies,
"whether or not those acts were committed in the special maritime,
territorial, or prison jurisdiction of the United States." Id.
§ 13981(d)(2)(A). That is, under the plain language of the statute, a
plaintiff may sue for gender-motivated violent conduct that would, if
it occurred within an area of special federal jurisdiction, constitute a
felony under the relatively comprehensive criminal code adopted by
Congress to govern such areas, see, e.g. , 18 U.S.C. §§ 1111, 1118
(murder); id. § 1112 (manslaughter); id. § 1113 (attempted murder
and manslaughter); id. § 113 (assault); id. § 114 (maiming); id.§ 2241
(rape); id. § 1201 (kidnapping); id. § 81 (arson), even when the con-
duct occurs outside such a federal enclave, and even if the relevant
federal law differs substantively from the law of the state in which the
conduct occurs. Indeed, the apparent purpose of this provision is to
create a minimum level of substantive protection-- tied to federal
definitions of violent crimes and therefore subject to ready congres-
sional calibration -- that is unaffected by individual variation among
the criminal laws of the several States.

Further, to the extent that section 13981's remedy is limited to vio-
lent acts constituting felonies as defined by state law, the statute pro-
vides a remedy for such conduct, "whether or not those acts have
actually resulted in criminal charges, prosecution, or conviction," 42
U.S.C. § 13981(d)(2)(A); id. § 13981(e)(2) (same); cf. id.
§ 13981(d)(2)(B) (abrogating certain defenses that may exist under

                     34
state law), and in many instances in which such violence would not
be actionable under state tort law, see id.§ 13981(c)-(d)(2)(B) (pro-
viding cause of action in cases in which a civil remedy may not exist
under state law); 28 U.S.C. § 1658 (providing four-year statute of lim-
itations which is considerably longer than the limitations periods for
intentional torts in most States); cf. 42 U.S.C. § 1988(b) (successful
section 13981 plaintiff may recover attorneys' fees).

Thus, not only does section 13981 provide a federal remedy for
violent crime in addition to those remedies already provided by the
laws of the States -- thereby increasing the total penalty for such
crime -- it also provides such a remedy for violence that the States
would leave unpunished, whether for reasons of state criminal-law
policy, prosecutorial discretion, or state tort-law policy. And the stat-
ute deliberately disregards the limits of state criminal and civil law,
purportedly in response to the States' failure properly to enforce their
criminal and tort laws against gender-motivated violent criminals. See
infra Parts III.D.2, IV. By responding to this alleged failure of the
States not with a remedy against the States or their officers, as would
a civil rights statute properly enacted pursuant to Section 5 of the
Fourteenth Amendment, see infra Part IV.A, but instead with a rem-
edy against the violent criminals themselves, Congress not only has
encroached upon the States' ability to determine when and how vio-
lent crime will be punished, see Lopez, 514 U.S. at 581 (Kennedy, J.,
concurring) (noting States' abilities "as laboratories for experimenta-
tion to devise various solutions" for problems whose "best solution is
far from clear"); id. at 583 (GFSZA impermissibly "forecloses the
States from experimenting and exercising their own judgment in an
area to which States lay claim by right of history and experience"),
but in so doing has blurred the boundary between federal and state
responsibility for the deterrence and punishment of such crime.
Accordingly, the citizens of the States will not know which sovereign
to hold accountable for any failure to address adequately gender-
motivated crimes of violence. See Lopez, 514 U.S. at 576-77 (Ken-
nedy, J., concurring) ("If . . . the Federal and State Governments are
to control each other . . . and hold each other in check . . . citizens
must have some means of knowing which of the two governments to
hold accountable for the failure to perform a given function. Federal-
ism serves to assign political responsibility, not to obscure it." (cita-
tion omitted)); cf. Printz v. United States, 117 S. Ct. 2365, 2377

                     35
(1997) (noting that the Constitution contemplates that "a State's gov-
ernment will represent and remain accountable to its own citizens");
New York v. United States, 505 U.S. 144, 168-69 (1992)
("Accountability is thus diminished when, due to federal coercion,
elected state officials cannot regulate in accordance with the views of
the local electorate in matters not pre-empted by federal regulation."
(citation omitted)). Moreover, it is undisputed that a primary focus of
section 13981 is domestic violence, a type of violence that, perhaps
more than any other, has traditionally been regulated not by Congress,
but by the several States. See, e.g., infra at 49-50 (discussing congres-
sional findings on the extent and effects of domestic violence).
Though such violence is not itself an object of family law -- an area
of law that clearly rests at the heart of the traditional authority of the
States, see Lopez, 514 U.S. at 564 -- issues of domestic violence fre-
quently arise from the same facts that give rise to issues such as
divorce and child custody, which lie at the very core of family law.
Although section 13981 explicitly precludes the federal courts from
exercising the supplemental jurisdiction that might otherwise extend
to such matters, see 42 U.S.C. § 13981(e)(4), the fact that Congress
found it necessary to include such a jurisdictional disclaimer confirms
both the close factual proximity of the conduct regulated by section
13981 to the traditional objects of family law, cf. United Mine
Workers v. Gibbs, 383 U.S. 715, 725 (1966) (holding that supplemen-
tal jurisdiction extends to state law claims arising from the same
"common nucleus of operative fact" as federal claims); 28 U.S.C.
§ 1367 (codifying this aspect of Gibbs), and the extent of section
13981's arrogation to the federal judiciary of jurisdiction over contro-
versies that have always been resolved by the courts of the several
States. In the words of the Chief Justice of the United States, section
13981 creates a "new private right of action so sweeping, that the leg-
islation could involve the federal courts in a whole host of domestic
relations disputes." Chi. Daily L. Bull., Jan. 2, 1992, at 2 (quoting
from Chief Justice Rehnquist's 1991 report on the federal judiciary).12
_________________________________________________________________
12 See also Chief Justice William H. Rehnquist, Remarks at the Annual
Meeting of the American Law Institute (May 11, 1998) (listing the Vio-
lence Against Women Act as one of "the more notable examples" of "a
series of laws passed by Congress that have expanded the jurisdiction of
the federal courts" and that have raised the"prospect that our system will
look more and more like the French government, where even the most

                  36
Section 13981 also sharply curtails the States' responsibility for
regulating the relationships between family members by abrogating
interspousal and intrafamily tort immunity, the marital rape exemp-
tion, and other defenses that may exist under state law by virtue of
the relationship that exists between the violent actor and victim. See
§ 13981(d)(2)(B); cf. Br. of Intervenor United States at 12 (noting
that, "as of 1990, seven states still did not include marital rape as a
prosecutable offense, and an additional 26 states allowed prosecutions
only under restricted circumstances"). Although Congress may well
be correct in its judgment that such defenses represent regrettable
public policy, the fact remains that these policy choices have tradi-
tionally been made not by Congress, but by the States. By entering
into this most traditional area of state concern, Congress has not only
substantially reduced the States' ability to calibrate the extent of judi-
cial supervision of intrafamily violence, see Lopez, 514 U.S. at 581
(Kennedy, J., concurring), but has also substantially obscured the
boundaries of political responsibility, freeing those States that would
deny a remedy in such circumstances from accountability for the pol-
icy choices they have made, see id. at 576-77.

The sweeping intrusion of section 13981 into these areas of tradi-
tional state concern well illustrates the essentially limitless nature of
congressional power that would follow if we were to accept, as suffi-
cient to justify federal regulation under the Commerce Clause, the
type of connection with interstate commerce on which appellants rely
in this case. Under such an understanding, the only conceivable limit
on congressional power to regulate an activity would be the signifi-
cance of that activity, because any significant activity or serious prob-
lem will have an ultimate, though indirect, effect upon the economy,
and therefore, at least presumptively, upon interstate commerce as
well. While we do not question the significance of the problems posed
by violence arising from gender animus, Lopez confirms that such
_________________________________________________________________

minor details are ordained by the national government in Paris"); see
generally Chief Justice William H. Rehnquist, The 1998 Year-End
Report of the Federal Judiciary (January 1999) ("The trend to federalize
crimes that traditionally have been handled in state courts not only is tax-
ing the Judiciary's resources and affecting its budget needs, but it also
threatens to change entirely the nature of our federal system.").

                     37
significance, standing alone, simply does not provide a meaningful
limitation on federal power, and that a problem does not become a
constitutionally permissible object of congressional regulation under
the Commerce Clause merely because it is serious. See Lopez, 514
U.S. at 565 (rejecting Justice Breyer's argument that because "gun-
related violence is a serious problem" with an ultimate effect on
"trade and commerce," it may be regulated under the Commerce
Clause). To hold otherwise would require us to adopt a purely quanti-
tative view of the substantially affects test that would, in light of the
relative institutional competencies of the legislature and the judiciary,
be difficult to square either with the Lopez Court's clarification of this
test as "ultimately a judicial rather than a legislative question," id. at
557 n.2 (citation omitted), or with the "independent evaluation of con-
stitutionality under the Commerce Clause" that Lopez requires of the
courts, id. at 562; see also Bird, 124 F.3d at 677 n.11 (noting qualita-
tive aspects of substantially affects test under Lopez). As this case
illustrates, to adopt such an understanding of Congress' power to reg-
ulate interstate commerce would be to extend federal control to a vast
range of problems falling within even the most traditional areas of
state concern -- problems such as violent crime generally, educa-
tional shortcomings, and even divorce, all of which are significant and
as a result unquestionably affect the economy and ultimately inter-
state commerce. Cf. Lopez, 514 U.S. at 561 n.3 ("Under our federal
system, the States possess primary authority for defining and enforc-
ing the criminal law.") (citation omitted)); Northern Sec. Co. v.
United States, 193 U.S. 197, 402 (1904) (Holmes, J., dissenting)
("Commerce depends upon population, but Congress could not, on
that ground, undertake to regulate marriage and divorce."). Such a
sweeping interpretation of the Congress' power would arrogate to the
federal government control of every area of activity that matters,
reserving to the States authority over only the trivial and the insignifi-
cant.

After Lopez, it is simply insufficient to contend, as does the dissent,
that principles of federalism are implicated only if a federal law
"directly supersede[s] official state action in an area of traditional
state concern." See infra at 207; see also id. at 204 (asserting that
"Lopez stands for the proposition that Commerce Clause legislation
may be unconstitutional if it directly supersedes official state action
in an area of traditional state concern"); id . at 207 ("When a federal

                     38
statute directly supersedes official state action in an area of traditional
state concern, then (and only then) may a court properly consider
whether the rationale supporting the statute contains an inherent limit-
ing principle."). Plainly put, neither the language nor the logic of
Lopez permits, much less supports, such a parsimonious view of the
rights of the States in our federal system. If anything, the Court in
Lopez, as it has been over the past ten years or so, was at pains to
express quite the opposite view, especially where, as here, the reason-
ing advanced in support of a given federal intrusion upon the preroga-
tives of the States would, if summoned, support a power in the
Congress that is, for all intents and purposes, without limit. See, e.g.,
Lopez, 514 U.S. at 564 ("Under the theories that the Government
presents . . . it is difficult to perceive any limitation on federal power,
even in areas where States historically have been sovereign."); id. at
567 (rejecting reasoning "that would bid fair to convert congressional
authority under the Commerce Clause to a general police power of the
sort retained by the States"); id. at 580 (Kennedy, J., concurring)
("[W]e must inquire whether the exercise of national power seeks to
intrude upon an area of traditional state concern."); id. at 583 (noting
"tendency of this statute to displace state regulation in areas of tradi-
tional state concern" and explaining that "[w]hile the intrusion on
state sovereignty may not be as severe in this instance as in some of
our recent Tenth Amendment cases, the intrusion is nonetheless sig-
nificant" and "contradicts the federal balance").

In short, to hold that an attenuated and indirect relationship with
interstate commerce of the sort asserted here is sufficient to bring
within Congress' power to regulate such commerce the punishment
of gender-motivated violent crime, an activity that has nothing to do
with commerce and that has traditionally been regulated by the States,
we would have to do what the Supreme Court has never done, and
what the Lopez Court admonished us not to do: "pile inference upon
inference in a manner that would bid fair to convert congressional
authority under the Commerce Clause to a general police power of the
sort retained by the States" and "conclude that the Constitution's enu-
meration of powers does not presuppose something not enumerated,
and that there never will be a distinction between what is truly
national and what is truly local." Id. at 567-68 (citations omitted).
Like the Supreme Court, "[t]his we are unwilling to do." Id. at 568.

                     39
D.

To the extent that appellants even acknowledge the precedential
force of Lopez, see infra Part III.E, they attempt to distinguish that
decision primarily in two ways. First, they argue that here, unlike in
Lopez, the relationship between the regulated activity and interstate
commerce upon which they rely is not just identified by them alone,
but is also documented by congressional findings to which we are
obliged to defer. Second, they contend that section 13981 regulates
conduct implicating civil rights, that civil rights is an area of manifest
federal concern, and that therefore the regulation of the conduct here,
despite its noneconomic character and its lack of a close connection
to interstate commerce, does not offend the first principles of federal-
ism. Appellants argue that these distinctions are sufficient grounds for
upholding the constitutionality of section 13981 under the Commerce
Clause. We disagree.

1.

It is true that section 13981, unlike the Gun-Free School Zones Act
as originally enacted, is accompanied by congressional findings
regarding the extent and effects of the problem it addresses. However,
though Congress' legislative expertise is entitled to deference, Lopez
is unmistakable that our deference is not, and cannot be, absolute.
And the principles articulated in that decision leave little doubt that
the findings here are simply inadequate to sustain section 13981 as a
constitutional exercise of Congress' power under Article I, Section 8.

(a)

The Lopez Court acknowledged that "legislative findings, and
indeed even congressional committee findings," may assist the courts
in determining constitutionality under the Commerce Clause. Lopez,
514 U.S. at 562; see also id. at 563 (noting the lack of findings that
"would enable [the Court] to evaluate the legislative judgment that the
activity in question substantially affected interstate commerce, even
though no such substantial effect was visible to the naked eye"). The
Court emphasized, however, that "[s]imply because Congress may
conclude that a particular activity substantially affects interstate com-
merce does not necessarily make it so." Id . at 557 n.2 (citation omit-

                     40
ted). Rather, because the question of whether particular activities
"affect interstate commerce sufficiently to come under the constitu-
tional power of Congress to regulate them is ultimately a judicial
rather than a legislative question," id., we cannot sustain a statute
solely on the strength of a congressional finding as to the factual rela-
tionship between a particular activity and interstate commerce.
Instead, we must undertake an "independent evaluation" to determine
whether, as a legal matter, the substantially affects test is satisfied. Id.
at 562 (noting that congressional findings may be considered "as part
of our independent evaluation of constitutionality under the Com-
merce Clause" (emphases added)); cf. id. at 563 (stating that congres-
sional findings "enable us to evaluate the legislative judgment that the
activity in question substantially affected interstate commerce"
(emphasis added)); id. at 559 ("[W]e have upheld a variety of con-
gressional Acts regulating intrastate economic activity where we have
concluded that the activity substantially affected interstate com-
merce." (emphasis added)).

Appellants concede, as they must, that, under Lopez, findings are
not "conclusive," Reply Br. of Intervenor United States at 12, "that a
court is not bound by congressional findings," Supp. Br. of Intervenor
United States at 4, that "[C]ongress cannot, by fiat, establish a sub-
stantial effect on interstate commerce where none exists," id., and that
"a court must conduct an independent investigation," id.; cf. Br. of
Appellant Brzonkala at 35 n.29 (acknowledging "[t]he Lopez deci-
sion's recognition that a law's constitutionality ultimately is a judicial
decision").

Despite such lip service to the Court's explicit pronouncements in
Lopez that congressional findings are not conclusive of the constitu-
tional inquiry, however, appellants contend that the Gun-Free School
Zones Act's primary and dispositive flaw was that Congress did not
document the connection between the conduct regulated by that Act
and interstate commerce. In support of this contention, appellants cite
the Lopez Court's cursory mention of the lack of congressional find-
ings that might have "enable[d] [it] to evaluate the legislative judg-
ment that the activity in question substantially affected interstate
commerce, even though no such substantial effect was visible to the
naked eye," Lopez, 514 U.S. at 563. They then construe that Court's
refusal, four pages later, to sustain the government's contentions in

                     41
that case by "pil[ing] inference on inference," id. at 567, as referring
to the lack of congressional documentation of the regulated activity's
affect on interstate commerce.13 According to appellants, had Con-
gress provided such documentation, the Court could have sustained
the statute without resorting to inference, and would in fact have done
so.14

Lopez, however, cannot reasonably be understood to have turned
on a mere lack of documentation of the effects of the regulated con-
duct on interstate commerce. Although the Supreme Court noted that
findings could aid it in identifying an effect on interstate commerce
that was not "visible to the naked eye," Lopez, 514 U.S. at 563, the
Court never indicated that it did not understand the relationship
alleged to exist between guns in school zones and interstate com-
merce. While the Court did not consult legislative materials to illumi-
nate the contours of this relationship, both the government and the
principal dissent detailed how such guns affected interstate com-
merce. See, e.g., id. at 618-25 (Breyer, J., dissenting). The Court's
lucid recitation of the arguments of both the government, see Lopez,
514 U.S. at 563-64 (majority) (reciting government's arguments), and
_________________________________________________________________
13 See, e.g., Supp. Br. of Intervenor United States at 3 (contending that
because Congress failed to identify nexus between regulated conduct and
interstate commerce or provide "findings of any sort," "the effect of gun
possession on interstate commerce could be posited only hypothetically,"
and "it would be necessary to `pile inference upon inference' to sustain
the statute") (quoting Lopez, 514 U.S. at 567); Reply Br. of Intervenor
United States at 12 ("The Lopez Court found it could sustain the Gun
Free School Zones Act only by `pil[ing] inference on inference,' Lopez,
115 S. Ct. at 1634, and explicitly noted the absence of any legislative
findings that would have made the inferential process unnecessary. Id. at
1631."); Br. of Intervenor United States at 19 (similar); cf. Br. of Appel-
lant Brzonkala at 38 (similar).
14 See, e.g., Reply Br. of Intervenor United States at 12 n.8 ("The point
for the Lopez majority . . . was that its inferential task was not lightened
by the presence of legislative findings such as those that are present here.
Defendant's insistence that the outcome in Lopez would have been iden-
tical regardless of the legislative record before the Court is flatly at odds
with the Court's declaration and its reasoning."); cf. id. at 12 (noting
"critical" nature of findings); id. at 11 ("Contrary to defendants' conten-
tion here, legislative findings are of key significance.").

                    42
the principal dissent, id. at 564-66 (reciting Justice Breyer's argu-
ments), leaves no doubt that it understood the nature of the relation-
ship asserted. Further, the Court nowhere questioned the factual
validity of the arguments made by either the government or Justice
Breyer. See id. at 563-66; see also id . ("Although Justice Breyer
argues that acceptance of the Government's rationale would not
authorize a general police power, he is unable to identify any activity
that the States may regulate but Congress may not."); id. at 600
(Thomas, J., concurring) (same).

Had the Court's decision turned on either lack of understanding or
skepticism of the factual link between guns in school zones and inter-
state commerce, the Court's failure to consult the massive documenta-
tion available regarding those effects would have been inexplicable.
Not only did the Court have available before it a wealth of legislative,
governmental, and other materials documenting these links, see, e.g.,
id. at 631-34 (Breyer, J., dissenting) (appendix listing numerous hear-
ings, transcripts, committee reports, and other legislative materials
bearing directly on these links); id. at 634-36 (listing other govern-
mental materials); id. at 636-44 (listing other readily available materi-
als), it also had before it explicit congressional findings that (1) crime
was a nationwide problem exacerbated by the interstate movement of
drugs, guns, and criminal gangs; (2) firearms and their component
parts move easily in interstate commerce, and guns have been found
in increasing numbers around schools; (3) citizens fear to travel
through certain parts of the country due to concern about violent
crime and gun violence; (4) the occurrence of violent crime in school
zones has resulted in a decline in the quality of education, which in
turn has had an adverse impact on interstate commerce; and (5) the
States are unable to curb gun-related crime on their own. See Violent
Crime Control and Law Enforcement Act of 1994, Pub. L. No. 103-
322, § 320904, 108 Stat. 1796, 2125. To be sure, these findings had
been added to the statute after its adoption, and the government did
not rely on them "in the strict sense of the word." Lopez, 514 U.S. at
563 n.4 (citation omitted). But had the Court desired only legislative
corroboration of the government's arguments, it could easily have
consulted these findings, and presumably would have done so. As the
government explained, "at a very minimum [the findings] indicate
that reasons can be identified why Congress wanted to regulate this
particular activity." Id. (citation omitted).

                     43
The Court's indifference both to these findings and to the massive
documentation assembled by the principal dissent confirms that the
Court did not reject as insufficient the relationship between guns in
school zones and interstate commerce asserted by the government and
the dissents because it deemed that relationship opaque or dubious,
but rather that it did so for the reason that it explicitly stated: accept-
ing such indirect and attenuated relationships as sufficient to justify
congressional regulation would render unto Congress a power so
sweeping as to leave the Court "hard pressed to posit any activity by
any individual that Congress is without power to regulate." Lopez,
514 U.S. at 564.

It is clear, therefore, that appellants fundamentally misunderstand
the Lopez Court's refusal "to pile inference upon inference" to sustain
the Gun-Free School Zones Act. Id. at 567. When quoted in full rather
than as an isolated fragment -- as appellants would have it -- the
Court's statement is of unmistakable import:

          To uphold the Government's contentions here, we would
          have to pile inference upon inference in a manner that would
          bid fair to convert congressional authority under the Com-
          merce Clause to a general police power of the sort retained
          by the States. Admittedly, some of our prior cases have
          taken long steps down that road, giving great deference to
          congressional action. The broad language in these opinions
          has suggested the possibility of additional expansion, but we
          decline here to proceed any further. To do so would require
          us to conclude that the Constitution's enumeration of pow-
          ers does not presuppose anything not enumerated, and that
          there never will be a distinction between what is truly
          national and what is truly local. This we are unwilling to do.

Id. at 567-68 (citations omitted). Rather than referring to the Court's
passing mention of the original statute's lack of findings four pages
earlier, this statement instead represents a powerful summary of an
intervening three-and-a-half-page discussion emphatically reaffirming
the existence of meaningful substantive limits on congressional
authority under the Commerce Clause.

                     44
The indisputable abundance of the materials available to the Court
in Lopez detailing the real, though indirect, effect of guns in school
zones on interstate commerce strongly suggests that appellants' argu-
ment really is not that Lopez turned on a simple lack of documenta-
tion, but rather that it turned on a lack of legislative formalities. Thus,
despite their concessions, see supra at 41, it is evident that appellants
regard legislative formalities such as findings as dispositive -- at least
as a practical matter -- of whether an activity may be regulated under
the substantially affects test. In fairness to them, however, they are far
more abashed in their reliance upon congressional findings than are
our dissenting colleagues, who are quite candid about their prostrate
deference to congressional pronouncements. The dissenters begin and
end their Commerce Clause analysis by posing the dispositive ques-
tion as "whether . . . Congress exceeded its constitutional authority in
enacting" section 13981. In the immediately following two sentences,
they then provide what, from their following discussion, we know is
for them the answer -- namely, that Congress did not exceed its
authority, because "Congress directly addressed this very question"
and on the basis of findings and evidence concluded that, in fact, it
did act constitutionally in enacting section 13981. See infra at 173.15
_________________________________________________________________
15 See also infra at 195 ("Where Congress has supported a statute with
an explicitly articulated rationale asserting its constitutionality, [ ] invali-
dation . . . [is] a direct repudiation of Congress's full authority."); id. at
214 ("No one doubts the validity of any of these principles [of federalism
and enumerated powers]. The critical question, however, is who decides
how they are to be upheld. The Constitution itself provides a clear and
specific answer to that question. It allocates the fundamental power of
government -- the power of legislation -- to Congress."); id. at 195
("The statute itself articulates the existence of a congressional judgment
of constitutionality, while findings articulate the content of that judg-
ment. We defer to the former . . . and we grant an additional measure of
deference to the latter. . . ."); id. at 183-184 ("Given Congress's clear
finding that gender-based violence has a substantial effect on interstate
commerce, the compelling evidence in the legislative record supporting
that finding, and the fact that the challenged statute in no way interferes
with state action on matters of traditional state concern, it seems to me
that a court can only uphold Subtitle C."); id. at 187 (criticizing majority
for "flyspeck[ing] congressional judgments"); id. at 189 (criticizing
majority for claiming that gender-based violence lacks a meaningful con-
nection to economic activities, given that "Congress expressly found that

                   45
And only as an afterthought (literally) -- and, for it, an empty one at
that, see id. at 70-72 -- does the dissent even acknowledge that the
courts must ensure compliance with the Constitution. Id. at 173-174,
191. So far from Lopez, appellants would not even dare to venture.

Appellants' position (and a fortiori the dissent's), however, flatly
contradicts the Supreme Court's opinion in Lopez . While an under-
standing of legislative formalities as dispositive in practice if not the-
ory would follow from the reasoning initially employed by the Fifth
Circuit in striking down the Gun-Free School Zones Act, see Lopez,
2 F.3d at 1363 ("Practically speaking, [congressional] findings almost
always end the matter."); id. at 1365-66 (holding that Congress "ha[d]
not taken the steps necessary to demonstrate that such an exercise of
power is within the scope of the Commerce Clause"); Lopez, 514 U.S.
at 552 (noting that Fifth Circuit held the Act invalid "in light of what
it characterized as insufficient congressional findings and legislative
history"), such an understanding cannot be reconciled with the much
different analysis of the statute's constitutionality undertaken by the
Supreme Court. See, e.g., id. at 551 ("The Act neither regulates a
commercial activity nor contains a requirement that the possession be
connected in any way to interstate commerce. We hold that the Act
exceeds the authority of Congress to regulate Commerce . . . among
the several States . . . ." (internal quotation marks omitted)).

To read the Supreme Court's decision as if it were the Fifth Cir-
cuit's, one would have to dismiss as disingenuous the Supreme
Court's explicit statements that "[s]imply because Congress may con-
clude that a particular activity substantially affects interstate com-
merce does not necessarily make it so," id . at 557 n.2 (internal
quotation marks and citation omitted); that "[w]hether particular oper-
ations affect interstate commerce sufficiently to come under the con-
stitutional power of Congress to regulate them is ultimately a judicial
rather than a legislative question," id.; and even that "Congress nor-
_________________________________________________________________

gender-based violence does affect specific economic activities. . . ."); id.
at 195 ("[N]othing in Lopez suggests that when Congress has considered
a matter and made a rational finding of constitutionality -- let alone an
explicit finding based on a massive congressional record, as in this case
-- a court should not defer to that finding.").

                     46
mally is not required to make formal findings as to the substantial
burdens that an activity has on interstate commerce," id. at 562. Fur-
ther, the Court's self-described "independent evaluation of constitu-
tionality under the Commerce Clause," id., together with its purported
consideration of the government's arguments regarding the relation-
ship between guns in school zones and interstate commerce, id. at
563-68, would likewise have to be disregarded as mere contrivance.
And, most importantly, the Supreme Court's definitive invocation of
the first principles of federalism as limitations on congressional
power would have to be consigned to platitude, for legislative formal-
ities are at most a mere procedural limit on congressional power. Cf.
Seminole Tribe v. Florida, 517 U.S. 44, 64 (1996) ("If Hans means
only that federal-question suits for money damages against the States
cannot be brought in federal court unless Congress clearly says so, it
means nothing at all.") (quoting Pennsylvania v. Union Gas Co., 491
U.S. 1, 36 (1989) (Scalia, J., concurring in part and dissenting in
part)). In short, to read Lopez as elevating legislative formality to a
position dispositive of the constitutional inquiry, even as a practical
matter, one would have to ignore everything the Court said in that
opinion, other than its single, passing allusion to the statute's lack of
findings.

Had the Court in Lopez intended so to elevate the existence or non-
existence of findings or a formal legislative record, its holding that the
Gun-Free School Zones Act exceeded Congress' power under the
Commerce Clause would have constituted not a substantive limitation
on congressional power, but rather a mere procedural hurdle -- in
essence, a remand to Congress to make formal findings or compile a
formal record. Not only would a judicial mandate that Congress con-
struct a proper paper trail of the sort that might be demanded of an
administrative agency ill befit the dignity of the Legislature, see, e.g.,
Turner Broad. Sys. v. FCC, 512 U.S. 622, 666 (1994) (opinion of
Kennedy, J.) ("Congress is not obligated, when enacting its statutes,
to make a record of the type that an administrative agency or court
does to accommodate judicial review."); City of Boerne, 117 S. Ct. at
2170 ("Judicial deference, in most cases, is based not on the state of
the legislative record Congress compiles but on due regard for the
decision of the body constitutionally appointed to decide. As a gen-
eral matter, it is for Congress to determine the method by which it
will reach a decision." (internal quotation marks and citation omit-

                     47
ted)); cf. Maryland v. Wirtz, 392 U.S. 183, 190 n.13 (1968) ("We are
not concerned with the manner in which Congress reached its factual
conclusions."), but had the Supreme Court intended to impose such
a procedural requirement, Lopez would have been an unusual case in
which to announce it. For after the Fifth Circuit's decision, but before
the Supreme Court's, Congress had already amended the Gun-Free
School Zones Act to include "congressional findings regarding the
effects of firearm possession in and around schools upon interstate
and foreign commerce." Lopez, 514 U.S. at 563 n.4. The Supreme
Court's holding that the Gun-Free School Zones Act was unconstitu-
tional, accordingly, would have constituted little more than historical
irrelevancy. Surely we cannot conclude that the Lopez Court intended
to authorize the enforcement of the Gun-Free School Zones Act
against those who, unlike the defendant in Lopez , violated the statute
after it was amended in 1994 to include explicit congressional find-
ings. Not only did the Court never even hint that the addition of find-
ings solved, even prospectively, the problems it identified with the
statute, but such an inference would also be difficult to reconcile with
the Court's manifest lack of interest in the subsequently adopted find-
ings. See id. at 563 n.4 (mentioning these findings only briefly in a
footnote). Finally, if there were any doubt, despite the government's
litigation position in this proceeding, neither Congress nor the govern-
ment has so interpreted Lopez, as evidenced by the fact that, in
response to that decision, Congress, at the Administration's urging,
amended 18 U.S.C. § 922(q) by adding a jurisdictional element.
Compare 18 U.S.C. § 922(q)(2)(A) (limiting statute's reach to prohi-
bition of possession, in a school zone, of a firearm"that has moved
in or that otherwise affects interstate or foreign commerce"), with 31
Weekly Comp. Pres. Doc. 809 (May 15, 1995) (presenting Attorney
General Reno's "analysis of Lopez" and recommended "legislative
solution" of limiting statute's reach by adding jurisdictional element,
"thereby bring[ing] it within the Congress' Commerce Clause author-
ity").

Lopez, then, cannot reasonably be understood to contemplate abso-
lute deference to legislative findings, either in theory or in practice.
As the opinion instructs, such findings can clarify the factual relation-
ship that exists between conduct that a statute seeks to regulate and
interstate commerce. However, because constitutionality under the
substantially affects test turns ultimately not on mere empirical fact

                     48
but on law, unless the relationship so clarified is sufficient to satisfy
the legal requirements of that test, the statute cannot be sustained.

(b)

When viewed not with absolute deference, but rather"as part of our
independent evaluation of constitutionality under the Commerce
Clause," Lopez, 514 U.S. at 562, it is apparent that the congressional
findings on which appellants rely cannot establish that section 13981
is a permissible regulation under the substantially affects test.

In the first place, although the appellants cite hearings and commit-
tee reports from at least three different Congresses-- raising the rea-
sonable question of which Congress found what, a question we would
be forced to pursue if we believed findings constituted a formal pro-
cedural requirement -- many of the congressional findings on which
the appellants rely describe only indirectly the relationship between
gender-motivated violent crime and interstate commerce. Although
the committee reports recite numerous findings that violence against
women generally, and domestic violence in particular, are significant
problems, see, e.g., S. Rep. No. 103-138, at 38 (1993) (rape and mur-
der statistics); id. at 41-42 (family violence); H.R. Rep. No. 103-395,
at 26 (1993) (domestic violence statistics); S. Rep. No. 101-545, at 37
(1990) (same); H.R. Rep. No. 103-395, at 25 (violent crime gener-
ally), and even that domestic violence and other violence against
women affects the economy, see, e.g., S. Rep. No. 103-138, at 41
(estimating "health care, criminal justice and other social costs of
domestic violence" at $5 to $10 billion annually)); S. Rep. No. 101-
545, at 33 ("Partial estimates show that violent crime against women
costs this country at least 3 billion . . . dollars a year."), neither of
these propositions clarifies the impact of gender-motivated violence
against women -- as opposed to all violence against women -- on the
economy. Cf., e.g., 42 U.S.C. § 13981(e)(1) (excluding from statute's
purview "random acts of violence unrelated to gender" and "acts that
cannot be demonstrated, by a preponderance of the evidence, to be
motivated by gender"); S. Rep. No. 102-197, at 69 (1991) (statement
of Sen. Biden) ("Title III [section 13981] does not cover everyday
domestic violence cases . . . . This is stated clearly in the committee
report and it is the only fair reading of the statutory language."). The
findings linking this more narrow class of violence to the economy

                     49
are substantially more modest. See, e.g. , S. Rep. No. 103-138, at 54
("Gender-based violence bars its most likely targets -- women --
from full partic[ipation] in the national economy."); id. ("Even the
fear of gender-based violence affects the economy . . . ."). Not even
these findings, however, describe the effects of gender-motivated vio-
lence on interstate commerce, let alone do they constitute a legislative
judgment that gender-motivated violence substantially affects inter-
state commerce.

Ultimately, appellants cite only two congressional findings regard-
ing the effects of gender-motivated violence on interstate commerce.
First, they cite a House Conference Report finding, in a single conclu-
sory sentence, that "crimes of violence motivated by gender have a
substantial adverse effect on interstate commerce, by deterring poten-
tial victims from traveling interstate, from engaging in employment
in interstate business, and from transacting with business, and in
places involved, in interstate commerce; crimes of violence motivated
by gender have a substantial adverse effect on interstate commerce,
by diminishing national productivity, increasing medical and other
costs, and decreasing the supply of and the demand for interstate
products." H.R. Conf. Rep. No. 103-711, at 385 (1994), reprinted in
1994 U.S. Code Cong. & Admin. News 1839, 1853. Second, they cite
a Senate report finding that "[g]ender-based violent crimes meet the
modest threshold required by the Commerce Clause. Gender-based
crimes and the fear of gender-based crimes restricts movement,
reduces employment opportunities, increases health expenditures, and
reduces consumer spending, all of which affect interstate commerce
and the national economy." S. Rep. No. 103-138, at 54 (emphases
added).16
_________________________________________________________________
16 Although appellants cite this latter finding, they evince an under-
standable -- though barely excusable -- reluctance to quote it in its
entirety. Compare Br. of Intervenor United States at 8 ("See also S. Rep.
No. 103-138 at 54 (`[g]ender-based crimes and the fear of gender-based
crimes restrict[ ] movement, reduce[ ] employment opportunities,
increase[ ] health expenditures, and reduce[ ] consumer spending')."),
and id. at 30 (same), with Supp. Br. of Intervenor United States at 1-2
("`[G]ender-based crimes and the fear of gender-based crimes restrict[ ]
movement, reduce[ ] employment opportunities, increase[ ] health expen-
ditures, and reduce[ ] consumer spending, all of which affect interstate
commerce and the national economy.' S. Rep. No. 103-138, at 54
(1993).").

                    50
Although these two lone findings do recite effects of gender-
motivated violence on interstate commerce as a factual matter, to the
extent these findings are intended also as a legal conclusion that such
violence is sufficiently related to interstate commerce to satisfy the
substantially affects test, under Lopez we cannot accept this conclu-
sion uncritically. This is especially so where, as here, Congress' find-
ings themselves reveal a profound misunderstanding of the
constitutionally permissible scope of its Commerce power under Arti-
cle I, Section 8. The Senate initially found not that gender-motivated
violence substantially affects interstate commerce, but only that
gender-based violence affects interstate commerce and the national
economy sufficiently to satisfy what it described as the "modest
threshold required by the Commerce Clause." And even this finding
must be considered in light of its simultaneously and explicitly stated
belief that "[t]he Commerce Clause is a broad grant of power allow-
ing Congress to reach conduct that has even the slightest effect on
interstate commerce." S. Rep. No. 138, at 54 (emphasis added); cf.
Lopez, 514 U.S. at 559 ("We conclude, consistent with the great
weight of our case law, that the proper test requires an analysis of
whether the regulated activity `substantially affects' interstate com-
merce." (emphasis added)). That this misapprehension of the scope of
the power to regulate interstate commerce was not confined to the
Senate is confirmed by section 13981's express statutory purpose "to
protect the civil rights of victims of gender motivated violence and to
promote public safety, health, and activities affecting interstate
commerce." 42 U.S.C. § 13981(a) (emphasis added). Not only does
the explicit language of this provision misstate the scope of Congress'
power under the Commerce Clause, but it also assumes a general
power to regulate health and safety -- the very essence of the sort of
police power the Constitution denies to the federal government and
reserves to the States. Compare U.S. Const. art. I, § 8 (enumerated
powers of Congress), with id. amend. X ("The powers not delegated
to the United States by the Constitution, nor prohibited by it to the
States, are reserved to the States respectively, or to the people."), and
City of Boerne, 117 S. Ct. at 2171 (noting"the States' traditional pre-
rogatives and general authority to regulate for the health and welfare
of their citizens").

Therefore, as a court, we cannot avoid our duty to evaluate inde-
pendently the constitutionality of section 13981 under the Commerce
Clause.

                     51
The legislative record in this case, considered as a whole, shows
that violence against women is a sobering problem and also that such
violence ultimately does take a toll on the national economy. The
record also supports an inference that some portion of this violence,
and the toll that it exacts, is attributable to gender animus. And Con-
gress' specific findings regarding the relationship between gender-
motivated violence and interstate commerce, though somewhat con-
clusory, cf. Lopez, 514 U.S. at 612 n.2 (Souter, J., dissenting) (noting
that the findings added by Congress to the GFSZA were made "at
such a conclusory level of generality as to add virtually nothing to the
record"), depict the manner in which such violence affects interstate
commerce -- primarily by imposing medical, legal, and other costs
upon its victims; by discouraging those who fear such violence from
traveling, working, or transacting business at times or in places that
they deem unsafe (thereby deterring some interstate travel, employ-
ment, and transactions); and, as a result, by inhibiting the productivity
of its actual or potential victims and decreasing the supply and
demand for interstate products.

This legislative record no doubt supports the wisdom and legiti-
macy of many of the measures Congress enacted in the Violence
Against Women Act, such as the expenditure of federal funds, the
criminalization of violence against women with an explicit interstate
nexus, and the amendment of the Federal Rules of Evidence to better
accommodate the victims of such violence. And, given the sweeping
view of Congress' power to regulate interstate commerce suggested
by the committee reports and the express statutory-purpose provision,
it is not surprising that Congress believed the relationship between
gender-motivated crimes of violence and interstate commerce suffi-
cient to support, under the Commerce Clause, the regulation of this
noneconomic activity, even in the absence of a jurisdictional element.

However, although appellants repeatedly assert that the relationship
described by these findings is direct, see, e.g., Br. of Intervenor
United States at 19, 28, 30-31; Reply Br. of Intervenor United States
at 10, 12-13, it quite simply is not. Rather, it is almost precisely anal-
ogous to the attenuated, though undoubtedly real, relationship
asserted to exist between guns in school zones and interstate com-
merce, see Lopez, 514 U.S. at 563-64 (rejecting arguments of costs of
crime, decreased travel, and decreased national productivity as insuf-

                     52
ficient to bring the regulation of guns in school zones within the Com-
merce power), or, for that matter, to that which undoubtedly exists
between any significant activity and interstate commerce. That the
relationship here is asserted not by appellants alone, but also by Con-
gress, cannot be dispositive. As noted, the Supreme Court did not
reject the government's arguments in Lopez because they lacked for-
mality. Nor did it reject them because it did not understand them or
because it questioned their factual validity. Rather, the Supreme Court
held that the Commerce power could not be extended to the regula-
tion of activities having only such an attenuated relationship with
interstate commerce without granting Congress an unlimited police
power inconsistent with a Constitution of enumerated and limited fed-
eral powers. Here, as in Lopez, the power that Congress has asserted
is essentially limitless; the existence of findings or documentation,
standing alone, does not provide the type of meaningful limitation on
congressional power required by a Constitution that withholds from
Congress "a general police power of the sort retained by the States."
Id. at 567.

                    53
Volume 2 of 5

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTY BRZONKALA,
Plaintiff-Appellant,

v.

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; ANTONIO J.
MORRISON; JAMES LANDALE CRAWFORD,
Defendants-Appellees,

and

CORNELL D. BROWN; WILLIAM E.
LANDSIDLE, in his capacity as
Comptroller of the Commonwealth,
Defendants.

LAW PROFESSORS; VIRGINIANS ALIGNED
                                      No. 96-1814(L)
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES; THE DC RAPE
CRISIS CENTER; EQUAL RIGHTS
ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN;
NORTHWEST WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,

INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

_________________________________________________________________

2.

Appellants also argue that section 13981 is a "civil rights" statute,
see 42 U.S.C. § 13981(a) (noting purpose of Act "to protect the civil
rights of victims of gender motivated violence"), and as such cannot
offend the first principles of federalism because civil rights represents
an area of "quintessential federal responsibility." Supp. Br. of Interve-
nor United States at 6; see also Br. of Intervenor United States at 32
(same).

It is unquestionably true that Congress has traditionally assumed an
essential role in enacting legislation to protect civil rights and to root
out discrimination and its vestiges. However, the Congress has never
asserted a general authority, untethered to any specific constitutional
power, to enact such legislation. And the Supreme Court has never
upheld such legislation solely for the reason that it is civil rights in
character. Appellants do not contend otherwise, nor do they really
even contend seriously that the Court should do so. Instead, as would
be expected under our Constitution of enumerated powers, the Court
has upheld such legislation, as all other legislation, only when it has
been enacted in exercise of a specific power conferred upon Congress
by the Constitution. Compare Heart of Atlanta Motel, Inc. v. United

                     56
States, 379 U.S. 241, 261-62 (1964) (upholding Title II of the Civil
Rights Act of 1964 under Commerce Clause of Article I), and
Katzenbach v. McClung, 379 U.S. 294, 305 (1964) (same), with
Lopez, 514 U.S. at 559-60 (describing Heart of Atlanta and McClung
as cases upholding regulation governing economic activity and there-
fore falling comfortably within the contours of the Commerce power);
id. at 573-74 (Kennedy, J., concurring) (same). In fact, the Court has
not hesitated to invalidate even the most paradigmatic of civil rights
initiatives, like the Civil Rights Acts of 1871 and 1875, when there
was lacking such support in the Constitution. See United States v.
Harris, 106 U.S. 629 (1883); Civil Rights Cases, 109 U.S. 3 (1883).

Unlike those civil rights laws that have been readily enacted by
Congress and readily sustained by the Supreme Court, however, sec-
tion 13981 is untethered to, and otherwise unsupported by, any such
enumerated power. Although appellants attempt to justify section
13981 as a legitimate exercise of Congress' power over interstate
commerce, the intrastate, noncommercial violence reached by the sec-
tion, and its consequences, are far removed from interstate "commer-
cial concerns that are central to the Commerce Clause." Lopez, 514
U.S. at 583 (Kennedy, J., concurring).

Moreover, the conduct targeted by section 13981 bears little resem-
blance to the discriminatory state denial of equal protection or other
conduct that is the concern of the Reconstruction Amendments. See
infra Part IV. Although assertedly enacted out of concern, in part, for
inadequate state law enforcement, the particular shortcomings
ascribed by Congress to the States are not so much intentional -- and
thus unconstitutional -- discrimination by the States, but rather the
failure, despite "fervent" and "sincere" efforts, S. Rep. No. 102-197,
at 39; S. Rep. No. 101-545, at 33, to eradicate the"subtle prejudices"
and "stereotypes" that prevent the victims of gender-motivated crimes
from obtaining legal vindication in the state courts, S. Rep. No. 102-
197, at 39. And the legislation does not even address these shortcom-
ings directly by regulating the States or their officials, but, instead,
creates a cause of action against private individuals. The reach of sec-
tion 13981 is not even limited to private acts of violence committed
with the active connivance of the States or their officials, or to private
acts of violence purposely aimed at depriving the victims of equal
access to legal redress or other constitutional rights. Accordingly, not

                     57
even appellants seriously contend that the purely private gender-
motivated violence reached by section 13981 itself violates the Con-
stitution. See, e.g., Reply Br. of Intervenor United States at 3 ("To be
sure, § 1 of the Fourteenth Amendment speaks to state action and
does not proscribe purely private conduct."); Br. of Intervenor United
States at 21 (similar).

And, not only does section 13981 regulate wholly intrastate and
private conduct, but the conduct regulated also falls within the most
traditional of state concerns. That is, Congress' motive notwithstand-
ing, the legislation indisputably shifts power from the States to the
federal government, blurring the "distinct and discernable lines of
political accountability" required by our Constitution. See Lopez, 514
U.S. at 576 (Kennedy, J., concurring).17
_________________________________________________________________
17 Appellants assert that because section 13981 regulates not all violent
crime -- or even all violent crime against women-- but only such crime
arising from gender animus, it does not impermissibly intrude upon tradi-
tional areas of state authority. To the extent this argument rests on the
assumption that gender-motivated crime constitutes a relatively small
subset of all violent crime against women, it is in marked tension with
appellants' reliance upon congressional findings of the total economic
costs of all violence against women to support section 13981. See supra
Part III.D.1.a. And if appellants believe that gender-motivated violence
constitutes a relatively large subset of violence against women, it is diffi-
cult to understand how the statutory limitation upon which appellants
rely substantially lessens the impact of section 13981 on the balance of
state and federal authority.

In reliance upon inapposite precedent, however, appellants maintain
that crime motivated by animus uniquely implicates federal interests and
falls outside traditional areas of state concern. Even were this precedent
relevant to the scope of congressional authority under the Commerce
Clause, the rationale of the cases upon which appellants rely is clearly
limited to crime that is itself tied to a specific constitutional violation or
is purposefully aimed at depriving its victims of their constitutional
rights. Compare Griffin v. Breckenridge , 403 U.S. 88, 102 (1971), with
United States v. Guest, 383 U.S. 745, 784 (1966) (Brennan, J., dissent-
ing), and Bray v. Alexandria Women's Health Clinic, 506 U.S. 263, 275
(1993).

In any event, appellants' argument is inconsistent with Lopez itself.
For, in that case, the Court found that the GFSZA interfered with state

                     58
If we were to hold that a statute like section 13981, which regulates
purely private, noneconomic activity at the very core of traditional
state concern and has only the most attenuated relation to interstate
commerce, could nonetheless be sustained under the Commerce
Clause based upon no more than the kind of generalized findings of
state shortcomings made here, then Congress could circumvent the
constitutional limits on federal power imposed by both the Commerce
Clause and the Fourteenth Amendment, see infra Part IV, and claim
a general police power, because charges that States have failed fully
to eradicate or remedy bias can be made about nearly every area of
traditional state concern. See, e.g., Leslie Bender & Perette Lawrence,
Is Tort Law Male?: Foreseeability Analysis and Property Managers'
Liability for Third Party Rapes of Residents, 69 Chi.-Kent L. Rev.
313 (1993) (tort law); Jane Goodman et al., Money, Sex, and Death:
Gender Bias in Wrongful Death Damage Awards, 25 Law & Soc'y
Rev. 263 (1991) (same); Martha Chamallas & Linda K. Kerber,
Women, Mothers, and the Law of Fright: A History, 88 Mich. L. Rev.
814 (1990) (same); Mary Pat Treuthart & Laurie Woods, Mediation
-- A Guide for Advocates and Attorneys Representing Battered
Women 13-14, 75 (1990) (contract law); Sylvia A. Law & Patricia
Hennessey, Is the Law Male?: The Case of Family Law, 69 Chi.-Kent
L. Rev. 345 (1993) (family law). In fact, the very findings on which
appellants rely in this case would, themselves, justify not only section
13981, but the federalization of all crimes against women, see, e.g.,
S. Rep. No. 103-138, at 49 (citing studies concluding "that crimes dis-
proportionately affecting women are often treated less seriously than
comparable crimes affecting men"). For that matter, they would jus-
tify federal regulation, and even occupation, of the entire field of fam-
ily law, including divorce, alimony, child custody, and the equitable
division of property. See S. Rep. No. 102-197, at 43 n.40 (citing
_________________________________________________________________
authority over violent crime and education, even though it did not regu-
late all violent crime or all matters relating to education, but only the
possession of firearms in school zones. And it did so despite the argu-
ment that firearm regulation represented an area in which the federal
government has "accumulated institutional expertise." Lopez, 514 U.S. at
563. Clearly, under Lopez, a statute regulating only a subset of a tradi-
tional area of state concern still implicates the balance of state and fed-
eral authority, and it does so even when that subset involves conduct
similar to that regulated by the federal government in other contexts.

                  59
studies of state task forces on gender bias that find bias and state fail-
ings throughout the entire area of domestic relations and family law);
S. Rep. No. 103-138, at 49 n.52 (similar).

Accordingly, although we respect the concerns underlying appel-
lants' argument that Congress has a general power to pass "civil
rights" statutes and acknowledge the argument's intuitive appeal, the
Constitution does not extend to Congress the unlimited power that
would necessarily follow were we to accept the argument. To the con-
trary, the extension of such power to the Congress solely on the
grounds that appellants urge would be in contravention both of Lopez
and of the first principles of federalism on which that opinion rests.

E.

Despite their half-hearted attempts to distinguish Lopez, it is appar-
ent that, ultimately, Brzonkala and the government (not to mention
the dissent) would have us ignore that decision altogether. Not only
do appellants clearly, though mistakenly, regard Lopez as at most a
decision of little importance, they also make no serious attempt to
come to grips with the core reasoning of that opinion. Instead, appel-
lants merely rely on arguments that repeat the opinions of the dissent-
ing Justices in Lopez but are squarely foreclosed by the Lopez
majority, even while criticizing the district court for its efforts to
understand and apply the Lopez analysis. Unlike Brzonkala and the
government, however, we are unwilling to consign the Supreme
Court's most significant recent pronouncement on the Commerce
Clause to the status of inconvenient but ultimately insignificant aber-
ration.

Throughout their briefs, both Brzonkala and the government
repeatedly note that Lopez reaffirmed, rather than overturned, the
Supreme Court's Commerce Clause decisions of the last sixty years.
Apparently on this ground, they also repeatedly assert that Lopez did
not work any change in the Supreme Court's Commerce Clause juris-
prudence, or in the framework for analyzing a statute's constitutional-
ity under the Commerce Clause. See, e.g. , Br. of Appellant Brzonkala
at 35 ("Rather than creating a new standard, the Lopez Court merely
declined to expand the Commerce Clause's scope."); Br. of Intervenor

                     60
United States at 27 (asserting that, in Lopez , "the Supreme Court reaf-
firmed its previous half century of Commerce Clause jurisprudence").

We find such a superficial understanding of Lopez, especially by
the United States, surprising. Although it is true that the Lopez Court
did not disturb the precise holdings of any previous Supreme Court
precedents, it is equally true that the Lopez Court renounced or lim-
ited some of the most sweeping reasoning and dicta of its Commerce
Clause opinions:

          Admittedly, some of our prior cases have taken long steps
          down that road [toward converting congressional authority
          under the Commerce Clause into a police power], giving
          great deference to congressional power. The broad language
          in these opinions has suggested the possibility of additional
          expansion, but we decline here to proceed any further.

Lopez, 514 U.S. at 567 (citation omitted). 18

Not only did the Court specifically reject earlier statements sug-
gesting that congressional power extends to the regulation of activi-
ties that merely affect interstate commerce, id . at 559 (admitting that
"our case law has not been clear whether an activity must `affect' or
`substantially affect' interstate commerce" to fall within the Com-
merce power, and approving, "consistent with the great weight of our
case law," the latter analysis as "the proper test"); cf. id. at 616
(Breyer, J., dissenting) ("[T]he word `substantial' implies a somewhat
narrower power than recent precedent suggests."), but it also drew a
clear distinction between regulations of economic and noneconomic
activities, see supra note 5 and accompanying text, limiting to the for-
_________________________________________________________________
18 Although appellants cite this passage as authority for the proposition
that Lopez reaffirmed the Supreme Court's"previous half century of
Commerce Clause jurisprudence," they tellingly do not quote the pas-
sage, but instead provide only the following parenthetical description:
"recognizing the breadth of the Commerce Clause power under its prece-
dents and simply `declin[ing] here to proceed any further.'" Br. of Inter-
venor United States at 27 & n.13. This description, of course, as the
textual quotation shows, misrepresents the import of the Supreme
Court's pronouncement.

                    61
mer category the reach of the authority and reasoning of its most per-
missive Commerce Clause cases. Compare id. at 560 (majority)
("Even Wickard, which is perhaps the most far reaching example of
Commerce Clause authority over intrastate activity, involved eco-
nomic activity in a way that the possession of a gun in a school zone
does not."), with id. at 561 (holding that because GFSZA had "noth-
ing to do with `commerce' or any sort of economic enterprise," it
could not "be sustained under [the Court's] cases upholding regula-
tions of activities that arise out of or are connected with a commercial
transaction, which viewed in the aggregate, substantially affects inter-
state commerce"); cf. id. at 627-28 (Breyer, J., dissenting) (noting the
Court's "apparent belief that it can reconcile its holding with earlier
cases by making a critical distinction between `commercial' and non-
commercial `transaction[s]'").

Furthermore, the Court elevated to a majority opinion statements
from previous concurring opinions that "[s]imply because Congress
may conclude that a particular activity substantially affects interstate
commerce does not necessarily make it so," Lopez, 514 U.S. at 557
n.2 (quoting Hodel v. Virginia Surface Mining & Reclamation Ass'n,
452 U.S. 264, 311 (1981) (Rehnquist, J., concurring in judgment))
(internal quotation marks omitted), and that "[w]hether particular
operations affect interstate commerce sufficiently to come under the
constitutional power of Congress to regulate them is ultimately a judi-
cial rather than a legislative question, and can be settled finally only
by this Court," id. (quoting Heart of Atlanta Motel, Inc. v. United
States, 379 U.S. 241, 273 (1964) (Black, J., concurring)) (internal
quotation marks omitted). Thus, the Court made clear that courts may
not merely defer to a legislative judgment that an activity sufficiently
affects interstate commerce to satisfy the substantially affects test, but
must instead independently evaluate constitutionality under the Com-
merce Clause, id. at 562, a proposition that had not always been
apparent from the earlier cases, see, e.g., United States v. Lopez, 2
F.3d 1342, 1362-63 (5th Cir. 1993) (suggesting that findings appeared
to be dispositive under then existing Supreme Court authority), aff'd,
514 U.S. 549 (1995).

Finally, the Lopez Court was emphatic that it would not find an
activity sufficiently related to interstate commerce to satisfy the sub-
stantially affects test in reliance upon arguments that lacked any prin-

                     62
cipled substantive limitations and that consequently would justify
plenary federal regulation of anything. See, e.g., Lopez, 514 U.S. at
564 ("paus[ing] to consider the implications of the Government's
arguments" and noting that "[u]nder the theories that the Government
presents in support of § 922(q) [the GFSZA], it is difficult to perceive
any limitation on federal power"); id. at 567 (refusing "to pile infer-
ence upon inference in a manner that would bid fair to convert con-
gressional authority under the Commerce Clause to a general police
power of the sort retained by the States").

Thus, although Lopez may have left intact all of the Supreme
Court's previous holdings, and even the analytical framework for
determining the constitutionality of regulations of economic activity,
see, e.g., id. at 573-74 (Kennedy, J., concurring) (noting that "[s]tare
decisis operates with great force in counseling us not to call in ques-
tion the essential principles now in place respecting the congressional
power to regulate transactions of a commercial nature" and that prece-
dents upholding regulations of "commercial transactions" were
"within the fair ambit of the Court's practical conception of
commercial regulation and are not called in question by our decision
today" (emphases added)), appellants' suggestion that Lopez changed
nothing at all is in serious error.

In accordance with their misunderstanding of Lopez as an aberra-
tional decision that worked little change in the Supreme Court's Com-
merce Clause jurisprudence, appellants hardly even cite the opinion
at all, let alone those portions of the opinion that set forth the Court's
holding and essential reasoning.

Although Lopez is emphatically clear that the Gun-Free School
Zones Act's principal defects were its failure either to regulate an
economic activity or to include a jurisdictional element -- so clear,
it bears repeating, that the Court both began and ended its opinion, as
well as framed its holding, by reference to these defects, see, e.g., id.
at 551; id. at 557 -- appellants neither discuss nor even cite these
aspects of the opinion. Instead, appellants completely ignore the cru-
cial distinctions drawn by the Supreme Court between regulations of
economic and noneconomic activities, and between regulations that
include a jurisdictional element and those that do not, and even chas-
tise the district court for considering section 13981's failure to regu-

                     63
late an economic activity or to include a jurisdictional element.19 See,
e.g., Br. of Appellant Brzonkala at 34 (criticizing the district court for
"ignor[ing] the last half-century of Commerce Clause cases prohibit-
ing public and private discrimination that in the aggregate substan-
tially affects interstate commerce," but citing only to cases upholding
regulations of economic activities); id . at 38 n.32 (similar); id. at 39
n.34 (asserting that "Lopez does not . . . preclude federal criminal stat-
utes when state law enforcement has proven inadequate," but citing
only to a lower court decision upholding a statute that contained a
jurisdictional element); id. at 36 ("Without any basis, the court below
interpreted Lopez as limiting valid Commerce Clause legislation to
laws that (1) have a jurisdictional element linking the activity to inter-
state commerce, or (2) regulate economic activity. Nothing in Lopez
imposes those prerequisites." (citation and footnote omitted)); Reply
Br. of Intervenor United States at 10 (similar); Supp. Br. of Appellant
Brzonkala at 4 (similar). Compare Supp. Br. of Intervenor United
States at 4 ("[T]he Supreme Court's concern with federalism did not
lead it to overrule any precedent or to confine Congress's authority
under the Commerce Clause to the regulation of economic activity."),
and Br. of Intervenor United States at 18-19 (similar), with id. at 33-
34 (criticizing the district court for placing "considerable emphasis"
on section 13981's failure to regulate economic activity).20
_________________________________________________________________
19 Almost by way of afterthought, the government, in the final para-
graph of its principal brief, and without citation, concedes that the fact
"[t]hat a statute does not address economic activity directly may, as in
Lopez, suggest that the connection between federal legislation and inter-
state commerce is impermissibly attenuated." Br. of Intervenor United
States at 33-34. Among the six briefs filed by Brzonkala and the United
States before this court, this lone sentence constitutes the sum total of the
appellants' attention to the critical distinction Lopez draws between regu-
lations of economic and noneconomic activities.

20 At times, in fact, appellants come dangerously close to affirmatively
misrepresenting the holding and analysis of Lopez. Compare Br. of Inter-
venor United States at 34 ("The Court in Lopez did not, however, hold
that Congress was limited to the direct regulation of economic activity
under the Commerce Clause. Instead, the Court reiterated that `"[e]ven
if [an] activity be local and though it may not be regarded as commerce,
it may still, whatever its nature, be reached by Congress if it exerts a sub-
stantial economic effect on interstate commerce . . . ."' Lopez, 115 S. Ct.

                     64
It is evident that appellants' refusal to acknowledge the clear dis-
tinctions drawn by the Lopez Court between laws that regulate eco-
nomic activities or include jurisdictional elements and those that do
not cannot be squared with the majority or concurring opinions in
Lopez. And, indeed, their attempts to paper over these distinctions and
persuade us to sustain section 13981 on the authority of Wickard and
similar cases are but echoes of the arguments that failed to persuade
a majority of the Court in Lopez. See , e.g., Lopez, 514 U.S. at 608-09
(Souter, J., dissenting) (recognizing but criticizing the importance
placed by the Court on both distinctions); id . at 616 (Breyer, J., dis-
senting) (arguing that Wickard-style reasoning applies to the evalua-
tion of all congressional regulations); id. at 627-30 (recognizing, but
criticizing, Court's distinction between regulation of economic and
noneconomic activities).
_________________________________________________________________
at 1628 (quoting Wickard v. Filburn, 317 U.S. at 125)." (alterations and
omissions in Br.)); id. at 27-28 (similar); and Br. of Appellant Brzonkala
at 36 n.2 ("In Wickard v. Filburn, which Lopez did not purport to
reverse, the Court held that even if an activity is not commercial, it may
be reached by Commerce Clause if it exerts a`substantial economic
effect.' 317 U.S. 111, 125 (1942) (emphasis added)."), with Lopez, 514
U.S. at 560-61 (characterizing Wickard as a case involving economic
activity and holding that because the GFSZA "had nothing to do with
`commerce' or any sort of economic enterprise," it could not be sustained
under the authority or reasoning of cases such as Wickard that had
upheld regulations of economic activities); id . at 559-60 (listing Wickard
among "examples" of cases upholding regulations of economic activi-
ties); and supra Part III.B.1. Compare also Br. of Intervenor United
States at 27 & n.2 (stating that Lopez merely reaffirmed the "previous
half century of Commerce Clause jurisprudence"; citing for this proposi-
tion Lopez, 115 S. Ct. at 1637 (Kennedy, J., concurring), and characteriz-
ing this passage with the following parenthetical description: "Commerce
Clause precedents `are not called into question by our decision today'"),
with Lopez, 514 U.S. at 573-74, 115 S. Ct. at 1637 (Kennedy, J., concur-
ring) ("Later examples of the exercise of federal power where
commercial transactions were the subject of the regulation include Heart
of Atlanta Motel, Inc. v. United States, Katzenbach v. McClung, and
Perez v. United States. These and like authorities are within the fair
ambit of the Court's practical conception of commercial regulation and
are not called in question by our decision today." (citations omitted;
emphases added)); cf. supra Part III.A & nn.5, 18, 19.

                  65
Similarly, despite the Lopez Court's clarification of the judicial role
in independently evaluating constitutionality under the Commerce
Clause, see Lopez, 514 U.S. at 557 n.2; id. at 562-63, appellants also
ignore the clear import of these passages, seizing instead upon refer-
ences by the Court to "rational basis" review, see id. at 557 (describ-
ing the Court's post-New Deal Commerce Clause analysis); id. at 564
(describing the government's argument), in a transparent attempt to
relegate the decision to insignificance.21 Although Lopez undoubtedly
preserves a healthy degree of judicial deference to reasonable legisla-
tive judgments of fact, it is plain that appellants do not by their inces-
sant invocations of "rational basis review" contemplate merely such
deference. Rather, it is evident that they use this fashionable label of
judicial restraint to disguise their advocacy of a deference so absolute
as to preclude any independent judicial evaluation of constitutionality
whatsoever -- a deference indistinguishable from judicial abdication.
And the dissent does likewise; indeed, laying bare appellants' and the
dissent's standard of review to an extent that will surely prove disqui-
eting to appellants, the dissent, after announcing the "rational basis"
standard of review, offers not a single sentence-- not one -- of inde-
pendent analysis of whether gender-motivated violence substantially
affects interstate commerce.

Such a view of the judicial role obviously cannot be reconciled
with the opinions of the Court and of the concurring Justices in Lopez.
And it is clear from the paucity of attention given by appellants and
_________________________________________________________________
21 See, e.g., Br. of Appellant Brzonkala at 35 n.29 (asserting, without
analysis, that "[t]he Lopez decision's recognition that a law's constitu-
tionality ultimately is a judicial decision does not disturb the deferential
rational basis review the Court endorsed"); id. at 35 ("Lopez leaves
undisturbed the well-established principle that Commerce Clause legisla-
tion will be upheld as long as Congress had a rational basis for conclud-
ing that the regulated activity sufficiently affected interstate
commerce."); id. ("Lopez does not disturb the standard Commerce Clause
rational basis review."); Br. of Intervenor United States at 19 ("[T]he
rational basis standard [was] reaffirmed in Lopez."); Supp. Br. of Interve-
nor United States at 1 (same); cf. Br. of Intervenor United States at 28
(referring to "rational basis" review); Reply Br. of Appellant Brzonkala
at 14 (same); Reply Br. of Intervenor United States at 13 (same); Supp.
Br. of Appellant Brzonkala at 1-2 (same); Supp. Br. of Intervenor United
States at 4, 6 (same); id. at 2 (similar).

                    66
the dissent to these opinions that they do not derive their understand-
ing of the judicial role in evaluating constitutionality under the Com-
merce Clause from these sources, but rather, again, from the Lopez
dissents, the core rhetoric and reasoning of which their arguments
closely parallel. Compare Br. of Appellant Brzonkala at 37 ("Rather
than apply the traditional Commerce Clause analysis ratified by
Lopez, the District Court instead substituted its own analysis and
judgment."); id. (criticizing district court for "abandon[ing]" the "ra-
tional basis test"); Br. of Intervenor United States at 31 (similar);
Reply Br. of Intervenor United States at 12 ("The VAWA may be
invalidated only if the Court chooses to set aside the findings of a
direct connection between gender-motivated violence and interstate
commerce. . . . [T]his task requires broad-scale second-guessing of
legislative findings and judgment."); and Br. of Intervenor United
States at 31 (similar), with Lopez, 514 U.S. at 603 (Souter, J., dissent-
ing) (invoking rational basis review); id. at 604 ("The practice of
deferring to rationally based legislative judgments is a paradigm of
judicial restraint." (internal quotation marks and citation omitted)); id.
at 604-07 (discussing the genesis of rational basis review); id. at 608
(decrying the majority's "qualification of rational basis review"); id.
at 609 (stating that the implications of the Court's opinion could not
"square with rational basis scrutiny"); id . at 614-15 ("Because Justice
Breyer's opinion demonstrates beyond any doubt that the Act in ques-
tion passes the rationality review that the Court continues to espouse,
today's decision may be seen as only a misstep . . .."); id. at 616-17
(Breyer, J., dissenting) (invoking rational basis review); id. at 618-25
(purportedly applying rational basis review); and id. at 631
("Upholding this legislation would do no more than simply recognize
that Congress had a `rational basis' for finding a significant connec-
tion between guns in or near schools and (through their effect on edu-
cation) the interstate and foreign commerce they threaten.").

Whether one agrees or disagrees with our conclusion, it is the
majority, not the dissent, that has undertaken the "rational basis"
review contemplated by the Court in Lopez. That is, having been pres-
ented with Congress' findings on the matter, we have"indepen-
dent[ly] evaluat[ed]" "whether a rational basis exist[s] for concluding
that a regulated activity [here, gender-motivated violence] sufficiently
affect[s] interstate commerce," to justify the exercise of Congress'
broad powers under Article I, section 8. And we have done this mind-

                     67
ful of the Supreme Court's pointed admonitions that"[s]imply
because Congress may conclude that a particular activity substantially
affects interstate commerce does not necessarily make it so" and that
"[w]hether particular operations affect interstate commerce suffi-
ciently . . . is ultimately a judicial rather than a legislative question."
Lopez, 514 U.S. at 557 & n.2, 562 (internal quotation omitted). In this
undertaking emphatically required by the Supreme Court in Lopez,
appellants would have us only half-heartedly engage and the dissent
would have us engage not at all.

Finally, not content simply to emasculate the judicial role in the
determination of whether Congress has exceeded its constitutional
authority, appellants also would disregard the first principles of feder-
alism that collectively constitute the infrastructure of the majority
opinion in Lopez, only grudgingly acknowledging even their exis-
tence. See Reply Br. of Intervenor United States at 14; Supp. Br. of
Intervenor United States at 4. Specifically, like the dissent, which at
the same time that it roundly criticizes us for attempting a principled
line between that which is "truly national" and that which is "truly
local," Lopez, 514 U.S. at 567-68, tellingly omits quotation of all of
the passages from Lopez reflecting the Court's commitment to such
a limitation on the Commerce power,22 appellants never address either
the Lopez Court's concern with the implications of the government's
_________________________________________________________________
22 See, e.g., Lopez, 514 U.S. at 557 ("In Jones & Laughlin Steel, the
Court warned that the scope of the interstate commerce power `must be
considered in the light of our dual system of government and may not be
extended so as to embrace effects upon interstate commerce so indirect
and remote that to embrace them, in view of our complex society, would
effectually obliterate the distinction between between what is national
and what is local and create a completely centralized government.'"); id.
at 564 ("Under the theories that the Government presents in support of
§ 922(q), it is difficult to perceive any limitation on federal power, even
in areas such as criminal law enforcement or education where States his-
torically have been sovereign."); id. ("Thus, if we were to accept the
Government's arguments, we are hard pressed to posit any activity by an
individual that Congress is without power to regulate."); id. at 567 ("To
uphold the Government's contentions here, we would have to pile infer-
ence upon inference in a manner that would bid fair to convert congres-
sional authority under the Commerce Clause to a general police power
of the sort retained by the States." (emphasis added)).

                     68
arguments or its refusal to rely upon arguments that lack any princi-
pled limitations and would justify federal regulation of any activity.
Instead, they simply note a series of particular characteristics of sec-
tion 13981 that they believe minimize the statute's disruption of the
balance between state and federal authority, such as its partial reliance
on state law in defining the conduct that it regulates; its exclusion of
supplemental jurisdiction over divorce, custody proceedings, and sim-
ilar matters; and its relatively narrow focus on gender animus.

Not only do these statute-specific characteristics not eliminate the
impact of section 13981 on the balance of federal and state authority,
see supra at 32-37, 56-58 & nn.10, 16, the logic of the argument that
appellants advance for sustaining the statute is independent of these
characteristics; that is, the argument would require us to sustain sec-
tion 13981 even without the particular characteristics upon which the
government relies to distinguish the provision. For the essence of
appellants' contention is that Congress can regulate any problem
solely by finding that it affects the economy and has not been fully
remedied by the States. See, e.g., Br. of Intervenor United States at
32; but cf. Violent Crime Control and Law Enforcement Act of 1994,
Pub. L. No. 103-322, § 320904, 108 Stat. 1796, 2125 (adding to
GFSZA, inter alia, statutory finding that the States are unable to curb
gun-related violence). But if Congress has found that the States have
failed adequately to address violence against women, and that such
violence affects the economy, then surely it need not rely on state law
definitions of violent crime, but can itself define such crime, preempt-
ing the States' criminal and tort laws altogether. And if Congress has
found that the States have failed to eradicate gender bias, a problem
that is not limited to violent crime but permeates the law generally,
and family law in particular, then Congress need not proscribe federal
jurisdiction over the core areas of family law, but can extend supple-
mental jurisdiction over these areas, or even regulate them directly
and perhaps exclusively, because issues of divorce, alimony, the equi-
table division of property, and child custody, like violent crime, indis-
putably have ultimate economic effects. Furthermore, if the
congressional findings in this case as to the shortcomings of the States
and the effects of violence against women would support the regula-
tion of gender-motivated violence against women, then they would
also support the regulation of all violence against women. Indeed, the
States' failure to eliminate gender-motivated violent crime can surely

                     69
be cited as a specific example of failure to resolve fully not only prob-
lems of animus, but also the scourge of violent crime generally. And
it cannot be doubted that if gender-motivated violent crime affects the
economy, a fortiori all violent crime affects the economy. Accord-
ingly, there is no reason that Congress must, under the logic of appel-
lants' arguments, limit its reach to violent crime motivated by gender
animus, rather than assume control over the entire field of violent
crime, or, for that matter, all crime within all of the States.

The dissent stands in what we suspect will be, for appellants,
uncomfortable testament to this infinite reach of appellants' argu-
ment. In the single paragraph of overarching significance in the dis-
sent, our colleagues do nothing more than recite the following
statement from the conference committee and assert, in ipse dixit pro-
testingly characterized as "independent evaluation," that gender-
motivated violence really does substantially affect interstate com-
merce:

          [C]rimes of violence motivated by gender have a substantial
          adverse effect on interstate commerce, by deterring potential
          victims from traveling interstate, from engaging in employ-
          ment in interstate commerce, and from transacting with
          business, and in places involved, in interstate commerce . . .
          by diminishing national productivity, increasing medical
          and other costs, and decreasing the supply of and the
          demand for interstate products. . . . [M]y independent evalu-
          ation of Congress's "legislative judgment" compels me to
          conclude that Congress had a rational basis for finding that
          gender-based violence substantially affects interstate com-
          merce.

Infra at 177, 182 (quoting H.R. Conf. Rep. No. 103-711, at 385; cita-
tion and footnote omitted); see also id. at 182-183 n.5.

But with only a moment's reflection it is apparent-- as the dissent
certainly recognizes -- that what is said by the dissent (and Congress)
to be true of gender-motivated violence is true of all crime many
times over, as the simple deletion of the phrases"motivated by gen-
der" and "gender-based" from this passage confirms:

                     70
          [C]rimes of violence have a substantial adverse effect on
          interstate commerce, by deterring potential victims from
          traveling interstate, from engaging in employment in inter-
          state commerce, and from transacting with business, and in
          places involved, in interstate commerce . . . by diminishing
          national productivity, increasing medical and other costs,
          and decreasing the supply of and the demand for interstate
          products. . . . [M]y independent evaluation of Congress's
          "legislative judgment" compels me to conclude that Con-
          gress had a rational basis for finding that violence substan-
          tially affects interstate commerce.

Cf. Lopez, 514 U.S. at 564 (rejecting argument from "costs of crime"
and "national productivity" as leading to congressional power to "reg-
ulate not only all violent crime, but all activities that might lead to
violent crime" and as eliminating "any limitation on federal power,
even in areas such as criminal law enforcement or education where
States historically have been sovereign").23 The implications of such
reasoning for the sovereign States need hardly be particularized.
_________________________________________________________________

23 Indeed, the substitution of"violent crime" or "crime" for "gender-
based violence" in even the individualized statements regarding section
13981 relied upon by the dissent and the government, none of which was
by Congress as an institution and few of which were even made by con-
gressional members or staff, confirms the boundless power that would
reside in the Congress were the section to be sustained upon such state-
ments:

          Violent crime and the fear of violent crime restricts movement,
          reduces employment opportunities, increases health expendi-
          tures, and reduces consumer spending, all of which affect inter-
          state commerce and the national economy.

Infra at 176-177.

          [E]stimates suggest that we spend [billions] a year on health
          care, criminal justice, and other social costs of violence . . . [and
          lose billions] annually due to absenteeism in the workplace.

Id. at 177-178.

          Violent crime bars its [targets] from full participation in the
          national economy.

                     71
To these sweeping implications of their arguments, appellants offer
little response other than that Congress here has enacted a more lim-
ited statute. Such a meager response is palpably insufficient, although
we acknowledge that it may well be the one even remotely plausible
argument available in the wake of Lopez.

The only other argument, which appellants advisedly forgo, is that
of our colleagues in dissent, who would, in blissful denial of the
Court's most recent precedents on Our Federalism, proceed to import
into Commerce Clause analysis a doctrine whose legitimacy even in
the context in which it was fashioned was in doubt from inception,
see Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528 (1985),
and hold that Congress alone is constitutionally responsible for the
protection of the sovereign States. Thus says the dissent in a passage
that is so startling in its quaint innocence that it bears repetition in
full:
_________________________________________________________________

Id. at 177.

          Even the fear of violent crime affects the economy because it
          deters [men and] women from taking jobs in certain areas or at
          certain hours that pose a significant risk of such violence.

Br. of Intervenor United States at 7.

          [Men and] women often refuse higher paying night jobs in ser-
          vice/retail industries because of the fear of attack.

Infra at 178.

          Fear of crime even deters [men and] women from using public
          transportation and thus acts as a barrier to mobility, particularly
          for those . . . who have no alternative to public transportation
          because of economic constraints.

Br. of Intervenor United States at 8 (internal quotation omitted).

          The threat of violence has made many [men and] women under-
          standably afraid to walk our streets or use public transportation.

Id.

          But the costs do not end there: violent crime has a devastating
          social and economic effect on the family and the community.

Infra at 178 (internal quotation omitted).

                    72
          My colleagues in the majority iterate and reiterate that the
          enumeration of powers in the Constitution reserves authority
          to the states, that ours is a system of dual sovereignty, and
          that the states must operate as independent governmental
          bodies for that system to continue to exist. No one doubts
          the validity of any of these principles. The critical question,
          however, is who decides how they are to be upheld.

          The Constitution itself provides a clear and specific answer
          to that question. It allocates the fundamental power of gov-
          ernment -- the power of legislation -- to Congress. Con-
          gress is not some central dictatorial assembly with interests
          independent of and antithetical to the states. Rather, Con-
          gress is composed entirely of members elected from each
          state to represent the interests of the people of that state, and
          is specifically designed to preserve state authority and pro-
          tect state interests. Congressional legislation accordingly is
          not, as the majority suggests, a command from an autono-
          mous central power to totally subjugated states. Congressio-
          nal legislation is instead the product of the constitutionally
          coordinated authorities of the states, the localities, and the
          people. Courts thus have slender authority to invalidate the
          result of Congress's legislative process in order to protect
          the states or localities, unless there is some reason to suspect
          that the legislative process has been or will be unreliable.

Infra at 213-14.

As the Chief Justice (then-Justice Rehnquist) and Justice O'Connor
might have said in their impassioned dissents predicting that the
"Court will in time" overrule Garcia and "again assume its constitu-
tional responsibility," Garcia, 469 U.S. at 580, 589 (O'Connor, J.,
dissenting, joined by Powell and Rehnquist, JJ.); see also id. at 580
(Rehnquist, J., dissenting), such is nothing short of putting the fox in
charge of the chicken coop. For, as Justice O'Connor wrote in critique
of the Garcia majority, under Justice Blackmun's formulation, "all
that stands between the remaining essentials of state sovereignty and
Congress is the latter's underdeveloped capacity for self-restraint."
And,

                    73
          [i]f federalism so conceived and so carefully cultivated by
          the Framers of our Constitution is to remain meaningful,
          [the courts] cannot [so] abdicate [their] constitutional
          responsibility to oversee the Federal Government's compli-
          ance with its duty to respect the legitimate interests of the
          States.

Id. at 589 (O'Connor, J., dissenting).

One need not rely upon the prescience of the Chief Justice and Jus-
tice O'Connor, however, for the conclusion that the dissent's view of
federalism bears no resemblance to the Supreme Court's. He need
only look to the Court's decision in Lopez itself where, in virtual
anticipation of the very argument made by the dissent, Justice Ken-
nedy wrote for himself, for Justice O'Connor, and just as assuredly
for the three remaining Justices of the majority, that

          the absence of structural mechanisms to require[Congress]
          to undertake this principled task [of ensuring the proper fed-
          eral balance], and the momentary political convenience
          often attendant upon their failure to do so, argue against a
          complete renunciation of the judicial role. Although it is the
          obligation of all officers of the Government to respect the
          constitutional design, the federal balance is too essential a
          part of our constitutional structure and plays too vital a role
          in securing freedom for us to admit inability to intervene
          when one or the other level of Government has tipped the
          scales too far.

Lopez, 514 U.S. at 578 (Kennedy, J., concurring, joined by O'Connor,
J.).

Thus does the dissent, even more than do appellants, fundamentally
misapprehend the Court's recent pronouncements on our dual sover-
eignty and the affirmative constitutional obligation of the judiciary to
safeguard the sovereignty of the States against congressional
encroachment. As Lopez forcefully reminds us, our federal system of
government exists not as a mere matter of legislative grace, as the dis-
sent (and ultimately appellants) would have, but rather as a matter of
constitutional design.

                     74
IV.

Although in the wake of City of Boerne appellants have returned
to defend section 13981 primarily as a constitutional exercise of Con-
gress' power under the Commerce Clause, they still contend alterna-
tively, though now less enthusiastically, that section 13981 is a
constitutionally legitimate exercise of Congress' power under Section
5, one of the explicit bases upon which section 13981 was enacted.
See 42 U.S.C. § 13981(a) (describing statute as adopted "[p]ursuant
to the affirmative power of Congress to enact this part . . . under sec-
tion 5 of the Fourteenth Amendment . . .").

The Fourteenth Amendment, of course, provides in pertinent part
as follows:

          Section 1. No State shall . . . deny to any person within its
          jurisdiction the equal protection of the laws.

          Section 5. The Congress shall have power to enforce, by
          appropriate legislation, the provisions of this article.

U.S. Const. amend. XIV, §§ 1, 5. Appellants maintain that Congress
properly invoked Section 5 in enacting section 13981 because Con-
gress concluded that bias and discrimination against women in the
state criminal justice systems "often deprive[ ] victims of crimes of
violence motivated by gender of equal protection of the laws and the
redress to which they are entitled" and that section 13981 was "neces-
sary to guarantee equal protection of the laws." H.R. Conf. Rep. No.
103-711, at 385, reprinted in 1994 U.S. Code Cong. & Admin. News
1839, 1853. The remaining issue for us, therefore, is whether section
13981 is "appropriate legislation" to "enforce" the substantive consti-
tutional guarantee that "[n]o State . . . deny to any person within its
jurisdiction the equal protection of the laws." U.S. Const. amend.
XIV, §§ 1, 5. In light of Supreme Court precedent, and particularly
given the Court's recent decision in City of Boerne, we hold that it
is not.

A.

Section 13981 creates a cause of action against private parties who
commit acts of gender-motivated violence, and that action may be

                    75
pursued without regard to whether the State connived in those acts or
otherwise violated the particular plaintiff's constitutional rights. To
sustain section 13981 under Section 5 of the Fourteenth Amendment,
therefore, we would have to hold that Section 5 permits Congress to
regulate purely private conduct, without any individualized showing
of unconstitutional state action. Because, under the Amendment's
text, its history, and a consistent line of Supreme Court precedent dat-
ing from just after the Amendment's ratification to the present, it is
established that Congress may not regulate purely private conduct
pursuant to its Fourteenth Amendment enforcement power, we cannot
so hold.

1.

Section 1 of the Fourteenth Amendment, which defines the rights
"enforceable" by Congress through "appropriate legislation," provides
that "[n]o State shall . . . deny to any person within its jurisdiction the
equal protection of the laws." U.S. Const. amend. XIV, § 1 (emphasis
added). The Supreme Court observed in United States v. Guest, 383
U.S. 745 (1966), that this prohibition is directed exclusively to the
States:

          The Equal Protection Clause does not add anything to the
          rights which one citizen has under the Constitution against
          another. . . . This has been the view of the Court from the
          beginning [and] [i]t remains the Court's view today.

Id. at 755 (internal quotation marks and citations omitted). In the
thirty years since Guest, not only the Court as a whole but nearly
every Member of the Court individually has expressly embraced this
longstanding view as to the state action limitation of the Amendment.
In Lugar v. Edmondson Oil Co., 457 U.S. 922 (1981), the Court,
characterizing its prior precedents as "insist[ing] that the conduct
allegedly causing the deprivation of a federal right be fairly attribut-
able to the State," id. at 937, wrote simply, but unequivocally, that
"[b]ecause the [Fourteenth] Amendment is directed at the States, it
can be violated only by conduct that may be fairly characterized as
`state action,'" id. at 924. A year later, in Blum v. Yaretsky, 457 U.S.
991 (1982), the Court again forcefully stated the state action require-
ment: "[T]he principle has become firmly embedded in our constitu-

                     76
tional law that the action inhibited by the first section of the
Fourteenth Amendment is only such action as may fairly be said to
be that of the States." Id. at 1002 (internal quotation marks and cita-
tion omitted). And in Georgia v. McCollum, 505 U.S. 42 (1992), the
Court observed that "[r]acial discrimination, although repugnant in all
contexts, violates the Constitution only when it is attributable to state
action." Id. at 50 (emphasis added). As the Court explained at some
length in NCAA v. Tarkanian, 488 U.S. 179 (1988),

          Embedded in our Fourteenth Amendment jurisprudence is a
          dichotomy between state action, which is subject to scrutiny
          under the Amendment's Due Process Clause, and private
          conduct, against which the Amendment affords no shield, no
          matter how unfair that conduct may be. As a general matter
          the protections of the Fourteenth Amendment do not extend
          to private conduct abridging individual rights. Careful
          adherence to the `state action' requirement preserves an area
          of individual freedom by limiting the reach of federal
          law. . .

Id. at 191 (internal quotation marks and citations omitted).

Even when they have not joined the Court's opinions in particular
cases or have written separately, the individual Members of the Court
have not hesitated to express their agreement that the Fourteenth
Amendment confers rights only against the States. See Morse v.
Republican Party, 517 U.S. 186, 248 (1996) (Kennedy, J., dissenting)
("[W]e have been cautious to preserve the line separating state action
from private behavior that is beyond the Constitution's reach.");
J.E.B. v. Alabama, 511 U.S. 127, 150 (1994) (O'Connor, J., concur-
ring) ("The Equal Protection Clause prohibits only discrimination by
state actors."); McCollum, 505 U.S. at 59 (Rehnquist, C.J., concur-
ring); id. (Thomas, J., concurring in the judgment); id. at 63
(O'Connor, J., dissenting) (noting that distinction between private and
state action "appears on the face of the Fourteenth Amendment"), id.
at 69 (Scalia, J., dissenting); Lugar, 457 U.S. at 945 (Powell, J., dis-
senting, joined by Rehnquist and O'Connor, JJ.) ("[The Fourteenth
Amendment] does not create rights enforceable against private citi-
zens . . . but only against the States.").

                     77
Indeed, even Justices Brennan and Marshall, who typically advo-
cated the most expansive interpretations of the Fourteenth Amend-
ment, agreed that the Amendment extends only to state action. Justice
Brennan, for example, dissenting in Blum, described the Fourteenth
Amendment as "a restraint on the abuse of state power." Blum, 457
U.S. at 1012 (Brennan, J., dissenting). And Justice Marshall fully con-
curred in that view of the reach of the Amendment. See Moose Lodge
No. 107 v. Irvis, 407 U.S. 163, 185 (1972) (Brennan, J., dissenting,
joined by Marshall, J.); cf. Tarkanian , 488 U.S. at 199 (White, J., dis-
senting, joined by Brennan, Marshall, and O'Connor, JJ.) (stating
issue as "whether the NCAA . . . became a state actor").

Unsurprisingly, in accord with its uniform understanding of Sec-
tion 1 as conferring rights only against the States, the Court has con-
sistently held that Congress' Section 5 power to enforce Section 1 is
correspondingly limited to remedial action against States and state
actors. Thus, and significantly for the disposition of the question
before us, as recently as 1997 in City of Boerne , the Court explained
that Section 5 grants Congress only a "remedial" power to "make . . .
effective" Section 1's "substantive prohibitions against the States."
117 S. Ct. at 2165. Such "remedial" legislation, the Court emphasized,
"should be adapted to the mischief and wrong which the [Fourteenth]
[A]mendment was intended to provide against" -- unconstitutional
action by the States. Id. at 2170 (internal quotation marks and citation
omitted); see also id. at 2166 (that "Congress' § 5 power [is] correc-
tive or preventive, not definitional, has not been questioned"); cf.
Morse, 517 U.S. at 276 (Thomas, J., dissenting, joined by Rehnquist,
C.J., and Scalia, J.) ("[I]t is well-established that Congress may not
regulate purely private behavior pursuant to its enforcement power
under the Fourteenth . . . Amendment[ ]."); Metro Broad., Inc. v.
FCC, 497 U.S. 547, 605-06 (1990) (O'Connor, J. dissenting, joined
by Rehnquist, C.J., and Scalia and Kennedy, JJ.) ("Section 5 empow-
ers Congress to act respecting the States" and"provides to Congress
a particular, structural role in the oversight of certain of the States'
actions.").

These many and recent expressions by the Court of the reach of
Sections 1 and 5 of the Fourteenth Amendment rest firmly not only
on the Amendment's plain language, but also on the legislative his-
tory and early jurisprudence of the Amendment. In City of Boerne, the

                    78
Court recounted the historical justification for its interpretation of the
Amendment as limited to state action and Congress' power thereun-
der as limited to the enactment of legislation aimed at the States. In
particular, the Court contrasted the language and original understand-
ing of the Amendment, as adopted, with the language and understand-
ing of an earlier, rejected draft of the Amendment. See generally City
of Boerne, 117 S. Ct. at 2164-66. This earlier draft, the so-called
Bingham Amendment, was reported early in 1866 by Republican
Representative John Bingham of Ohio to the House of Representa-
tives on behalf of the Joint Committee on Reconstruction:

          The Congress shall have power to make all laws which shall
          be necessary and proper to secure to the citizens of each
          State all privileges and immunities of citizens in the several
          States, and to all persons in the several States equal protec-
          tion in the rights of life, liberty, and property.

Cong. Globe, 39th Cong., 1st Sess. 1034 (1866), quoted in City of
Boerne, 117 S. Ct. at 2164. By its terms, this draft Amendment would
have authorized Congress to secure equality in the rights of life, lib-
erty, and property of all citizens, by legislating directly upon these
rights. Consequently, that proposed broad grant of congressional
power quickly generated enormous opposition from members of the
Reconstruction Congress who feared that a congressional power to
legislate in such a manner would reduce the role of the States to a vir-
tual nullity. See, e.g., City of Boerne, 117 S. Ct. at 2164 (Bingham
Amendment would permit "Congress to legislate fully upon all sub-
jects affecting life, liberty, and property, such that there would not be
much left for the State Legislatures.") (quoting Sen. Stewart); id.
("Members of Congress from across the political spectrum criticized
the Amendment, and the criticisms had a common theme: The pro-
posed Amendment gave Congress too much legislative power at the
expense of the existing constitutional structure."); id. ("Democrats
and conservative Republicans argued that the proposed Amendment
would give Congress a power to intrude into traditional areas of State
responsibility, a power inconsistent with the federal design central to
the Constitution.").

In the face of these objections, the Bingham Amendment was
tabled, and the Joint Committee on Reconstruction thereafter drafted

                     79
the proposal that eventually became the Fourteenth Amendment. This
draft, like the Fourteenth Amendment itself, "imposed several self-
executing limits on the States," 117 S. Ct. at 2165, and also autho-
rized Congress "to enforce, by appropriate legislation, the provisions
of this article," Cong. Globe, 39th Cong., 1st Sess. 2286, quoted in
City of Boerne, 117 S. Ct. at 2165. Subsequently adopted and ratified
(with modifications not relevant here), this Amendment was under-
stood by the Reconstruction Congress only to grant Congress "the
power to make the substantive constitutional prohibitions against the
States effective." City of Boerne, 117 S. Ct. at 2165 (emphasis added);
see also id. (Section 5 "enables Congress, in case the States shall
enact laws in conflict with the principles of the amendment, to correct
that legislation by a formal congressional enactment") (quoting Sen.
Howard); id. (new draft would "allow[ ] Congress to correct the
unjust legislation of the States" (emphasis added)) (quoting Rep. Ste-
vens); id. (new draft would vest Congress with authority "to protect
by national law the privileges and immunities of all the citizens of the
Republic . . . whenever the same shall be abridged or denied by the
unconstitutional acts of any State" (emphasis added)) (quoting Rep.
Bingham).

Accordingly, this proposed Amendment did not raise the concerns
that had ignited the debate over the Bingham Amendment, namely,
that authorizing Congress to legislate directly upon individual rights
would unduly expand Congress' powers at the expense of the States
and authorize Congress "to prescribe uniform national laws with
respect to life, liberty, and property." Id . As the Supreme Court
emphasized in City of Boerne, this legislative history -- that Congress
explicitly considered an earlier draft Amendment that would have
given Congress power to regulate purely private conduct, rejected that
draft in the face of sharp opposition, and subsequently adopted an
Amendment that gave Congress only the power to "enforce" a "provi-
sion" that "[n]o State shall . . . deny to any person within its jurisdic-
tion the equal protection of the laws" -- has a"direct bearing on the
central issue of defining Congress' enforcement power." Id. at 2164
(emphasis added). In our view, and as the Supreme Court has consis-
tently held, this history confirms the plain-language and common-
sense understanding that Section 1 provides rights only against the
States and that, correspondingly, Section 5 only grants Congress
power to enforce the rights provided in Section 1 through legislation

                     80
directed against state action, not a power to regulate purely private
conduct.

This understanding is reinforced by two Supreme Court decisions
rendered nearly contemporaneously with the Amendment's ratifica-
tion -- United States v. Harris, 106 U.S. 629 (1883), and the Civil
Rights Cases, 109 U.S. 3 (1883). Although the particular prohibitions
voided in these cases have since been properly sustained under differ-
ent constitutional provisions, the broader holdings of these cases lim-
iting the Fourteenth Amendment and its enforcement power to state
action remain unassailable. See infra Part IV.B; see also City of
Boerne, 117 S. Ct. at 2166, 2170 (quoting the Civil Rights Cases and
citing with approval both Harris and the Civil Rights Cases).

In Harris, the Court invalidated section two of the Civil Rights Act
of 1871, which forbade any person to "conspire . . . for the purpose
of depriving . . . any person . . . of the equal protection of the laws."
106 U.S. at 632. The Court began its constitutional inquiry by empha-
sizing "that the government of the United States is one of delegated,
limited, and enumerated powers," id. at 635, that "`the powers not del-
egated to the United States by the Constitution, nor prohibited by it
to the States, are reserved to the States respectively[,] or to the peo-
ple,'" id. at 636 (quoting U.S. Const. amend. X), and, therefore, that
section two of the Act could stand only if it were a valid exercise of
one of Congress' enumerated powers.

The Court then went on to hold that section two of the Act, which
punished private individuals for interfering with other private individ-
uals' rights, exceeded Congress' power under Section 5. In reaching
this conclusion, the Court first canvassed the language and meaning
of the Fourteenth Amendment and concluded both that Section 1 of
that Amendment imposes an obligation only upon the States and that
Section 5 of the same authorizes Congress to enforce the guarantees
of Section 1 only against the States themselves :

          [The Fourteenth Amendment] is a guaranty of protection
          against the acts of the State government itself. It is . . . not
          a guaranty against the commission of individual offenses;
          and the power of Congress . . . to legislate for the enforce-
          ment of such a guaranty, does not extend to the passage of

                     81
          laws for the suppression of crime within the States. The
          enforcement of the guaranty does not require or authorize
          congress to perform "the duty that the guaranty itself sup-
          poses it to be the duty of the State to perform, and which it
          requires the State to perform."

Id. at 638 (internal quotation marks omitted; emphasis added); see
also id. at 638-39 ("The Fourteenth Amendment prohibits a State
from depriving any person of life, liberty, or property without due
process of law, or from denying to any person the equal protection of
the laws; but this provision does not add anything to the rights of one
citizen against another. . . . The duty of protecting all its citizens in
the enjoyment of an equality of rights was originally assumed by the
States, and it remains there. The only obligation resting upon the
United States is to see that the States do not deny the right. This the
amendment guarantees, and no more. The power of the national gov-
ernment is limited to this guaranty." (citation omitted)); Virginia v.
Rives, 100 U.S. 313, 318 (1879) ("The provisions of the Fourteenth
Amendment of the Constitution have reference to State action exclu-
sively, and not to any action of private individuals.").

Additionally, reasoned the Court, not only did section two apply to
purely private conduct, but it also did so without regard to the conduct
of the State in which the underlying crime occurred and without so
much as requiring an individualized showing that the State had
unconstitutionally deprived the particular victim of a right protected
by the Fourteenth Amendment:

           The language of the amendment does not leave this sub-
          ject in doubt. When the State has been guilty of no violation
          of its provisions; when it has not . . . denied to any person
          within its jurisdiction the equal protection of the laws; when,
          on the contrary, the laws of the State, as enacted by its legis-
          lative, and construed by its judicial, and administered by its
          executive departments, recognize and protect the right of all
          persons, the amendment imposes no duty and confers no
          power upon Congress.

          [Section two of the 1871 Act] is not limited to take effect
          only in case the State shall . . . deny to any person the equal

                     82
          protection of the laws. It applies, no matter how well the
          State may have performed its duty. Under it private persons
          are liable to punishment for conspiring to deprive any one
          of the equal protection of the laws enacted by the State.

           In the indictment in this case, for instance, . . . there is no
          intimation that the State [in which the acts occurred] has
          passed any law or done any act forbidden by the Fourteenth
          Amendment.

Harris, 106 U.S. at 639-40. Thus, in spite of the "strenuous[ ] insist-
e[nce]" by the United States that the Act fell within Congress' Section
5 power, id. at 637, and even after affording the statute the full pre-
sumption of constitutionality warranted for any enactment of Con-
gress, id. at 635, the Court invalidated this section of the 1871 Civil
Rights Act as having exceeded Congress' power under Section 5:

          As, therefore, the section of the law under consideration is
          directed exclusively against the action of private persons,
          without reference to the laws of the State, or their adminis-
          tration by her officers, we are clear in the opinion that it is
          not warranted by any clause in the Fourteenth Amendment
          to the Constitution.

Id. at 640 (emphasis added).

Later that same year, in the Civil Rights Cases , the Court similarly
invalidated the public-accommodations provisions of the Civil Rights
Act of 1875 -- provisions that are directly analogous to section 13981
in their application to purely private conduct and establishment of
civil liability -- as beyond the scope of Congress' Section 5 enforce-
ment power. The 1875 Act created a substantive right of equal access
to "inns, public conveyances on land or water, theatres, and other
places of public amusement . . . applicable alike to citizens of every
race and color." 109 U.S. at 9 (quoting Civil Rights Act of 1875, § 1).
In order to enforce the right, the Act authorized criminal penalties
against those who violated the right, and further authorized persons
aggrieved by violations of the Act to bring private causes of action
for damages against those who denied them their rights to the enjoy-
ment of public accommodations. Id.

                    83
Using language similar to that in Harris, the Court summarized the
nature and extent of congressional enforcement power under Section
5 thus:

         [Section 5 of the Fourteenth Amendment] invests Congress
         with power to enforce it by appropriate legislation. To
         enforce what? To enforce the prohibition. To adopt appro-
         priate legislation for correcting the effects of such prohibited
         State laws and State acts, and thus to render them effectually
         null, void, and innocuous. This is the legislative power con-
         ferred upon Congress, and this is the whole of it . It does not
         invest Congress with power to legislate upon subjects which
         are within the domain of State legislation; but to provide
         modes of relief against State legislation, or State action, of
         the kind referred to. It does not authorize Congress to create
         a code of municipal law for the regulation of private rights;
         but to provide modes of redress against the operation of
         State laws, and the action of State officers executive or
         judicial, when these are subversive of the fundamental
         rights specified in the amendment. Positive rights and privi-
         leges are undoubtedly secured by the Fourteenth Amend-
         ment; but they are secured by way of prohibition against
         State laws . . . [and] by power given to Congress to legislate
         for the purpose of carrying such prohibition into effect; and
         such legislation must necessarily be predicated upon such
         supposed State laws or State proceedings, and be directed
         to the correction of their operation and effect.

Id. at 11-12 (emphases added). And, again, the Court explained that
Congress may not regulate private conduct when legislating pursuant
to Section 5:

         In fine, the legislation which Congress is authorized to adopt
         in this behalf is not general legislation upon the rights of the
         citizen, but corrective legislation, that is, such as may be
         necessary and proper for counteracting such laws as the
         States may adopt or enforce, and which, by the amendment,
         they are prohibited from making or enforcing, or such acts
         and proceedings as the States may commit or take, and

                   84
          which, by the amendment, they are prohibited from commit-
          ting or taking.

Id. at 13-14. A contrary interpretation of the Enforcement Clause, the
Court emphasized, would permit Congress to regulate directly those
rights protected against state interference by the Fourteenth Amend-
ment, opening the floodgates to the promulgation of a congressional
"code of municipal law regulative of all private rights between man
and man in society." Id. at 13. Eventually, the Court observed, such
would result in "Congress tak[ing] the place of the State legislatures
and . . . supersed[ing] them" in a manner"repugnant to the Tenth
Amendment of the Constitution," id. at 15.

Turning to the statute at issue, the Court held that the first two sec-
tions of the 1875 Act, like section two of the Civil Rights Act of 1871
invalidated in Harris, exceeded Congress' Section 5 power. First,
these provisions of the 1875 Act were illegitimate under the principle
that Congress may not reach purely private conduct. As the Supreme
Court put the point:

          An inspection of the law shows that it makes no reference
          whatever to any supposed or apprehended violation of the
          Fourteenth Amendment on the part of the States. It is not
          predicated on any such view. It proceeds ex directo to
          declare that certain acts committed by individuals shall be
          deemed offences, and shall be prosecuted and punished by
          proceedings in the courts of the United States.

Id. at 14 (emphasis added). Second, also like the provision at issue in
Harris, the challenged provisions were not limited by their terms to
take effect only in particular cases in which the plaintiff could make
an individualized showing that the State had violated the victim's
Fourteenth Amendment rights. Id. at 14 ("An inspection of the law
shows that it makes no reference whatever to any supposed or appre-
hended violation of the Fourteenth Amendment on the part of the
States."). Rather, the provisions "applie[d] equally to cases arising in
States which have the justest laws respecting the personal rights of
citizens, and whose authorities are ever ready to enforce such laws,
as to those which arise in States that may have violated the prohibi-
tion of the amendment." Id. The Court concluded, therefore, that the

                     85
Act was "not corrective legislation," but rather was "primary and
direct," "tak[ing] immediate and absolute possession of the subject of
the right of admission to inns, public conveyances, and places of
amusement." Id. at 19.

Finally, and in stark contrast to the approach urged on us by appel-
lants, the Court emphasized, as it had in Harris , that a court entertain-
ing a Section 5 challenge is not simply to defer to the apparent
conclusion of Congress that the statute is within its constitutional
powers, but rather is duty-bound to form "an independent judgment"
regarding the constitutionality of the statute and to "exercise [that
judgment] according to the best lights" available to the court. Id. at
10. Exercising such judgment, the Court held that the provisions of
the 1875 Act were not a permissible exercise of Section 5 power, and
inter alia affirmed the judgments for the defendants, including the
defendant in the private cause of action.

In later cases, such as United States v. Guest, 383 U.S. 745 (1966),24
_________________________________________________________________
24 At issue in Guest was whether certain indictments stated chargeable
offenses under 18 U.S.C. § 241, a statute that prohibits conspiracies to
deprive persons of constitutional rights. The disputed indictments in
Guest alleged that certain white citizens conspired for the purpose of
interfering with various constitutional rights of black citizens, including
their rights to equal utilization of public facilities and to interstate travel.
The Supreme Court reversed the lower court's dismissal of the indict-
ments for failure to state a chargeable offense. With respect to the counts
in the indictment alleging that the defendants interfered with the victims'
right to "equal utilization, without discrimination upon the basis of race,
of public facilities," Guest, 383 U.S. at 753, the Court concluded, as a
matter of statutory construction, that such a right was protected by § 241
to the extent that it was protected by the Equal Protection Clause. Id. at
754. It then held that the indictment stated a chargeable offense because
it alleged sufficient state involvement in the conspiracy -- "active con-
nivance" between the private defendants and state officials -- for the
conspiracy to fall within the prohibitions of the Equal Protection Clause
under state action principles. Id. at 756-57 ("[T]he allegation is broad
enough to cover a charge of active connivance by agents of the State in
the making of the `false reports,' or other conduct amounting to official
discrimination."). Therefore, the Court in Guest at most extended the
Fourteenth Amendment's state action concept to include those who act

                     86
the Supreme Court clarified that the state action limitation on Con-
gress' power under Section 5 permits Congress to regulate not only
the States themselves and those on the States' payroll, but also those
individuals who, through active connivance or conspiracy with the
State, in effect act under color of state law or otherwise on behalf of
the State. But the Court has never overruled either Harris or the Civil
Rights Cases.25 And, sinceHarris and the Civil Rights Cases, when
_________________________________________________________________
in cooperation and active connivance with the State. Cf. United States v.
Price, 383 U.S. 787 (1966) (holding that involvement of a sheriff, deputy
sheriff, and a patrolman in lynching conspiracy was sufficient to render
the conspiracy under color of state law).

Because the Court construed this count to allege state interference with
a right protected by the Equal Protection Clause, it did not address the
question whether Congress could, under Section 5, proscribe private con-
duct without any nexus to state action. The Court similarly did not con-
sider whether Congress could regulate wholly private conduct in the
course of reinstating the other counts in the indictment that alleged a pri-
vate interference with the victims' constitutional right to travel. In rein-
stating these counts, the Court emphasized that"the constitutional right
of interstate travel is a right secured against interference from any source
whatever, whether governmental or private," and it "reiterate[d] that the
right to travel freely from State to State finds constitutional protection
that is quite independent of the Fourteenth Amendment." Guest, 383 U.S.
at 760 n.17 (emphasis added).

25 See, e.g., Romer v. Evans, 517 U.S. 620, 628 (1996) (citing the Civil
Rights Cases for the proposition that "it was settled early that the Four-
teenth Amendment did not give Congress a general power to prohibit
discrimination in public accommodations"); Lugar, 457 U.S. at 936 (cit-
ing Civil Rights Cases and stating that"[c]areful adherence to the `state
action' requirement preserves an area of individual freedom by limiting
the reach of federal law and federal judicial power" (emphasis added));
Blum, 457 U.S. at 1002 (citing Civil Rights Cases as origin of the "firmly
embedded" doctrine that Section 1 only protects against state action
(internal quotations omitted)); Moose Lodge, 407 U.S. at 172 (citing
Civil Rights Cases as "set[ting] forth the essential dichotomy" between
state and private action); Adickes v. S.H. Kress & Co., 398 U.S. 144, 147
n.2 (1970) (declining to reconsider the Section 5 holding of the Civil
Rights Cases); Collins v. Hardyman , 341 U.S. 651, 657-58 (1951) (not-
ing that Harris was "in harmony with . . . other important decisions dur-

                    87
the Court has upheld the application of civil rights statutes to purely
private conduct, it has conspicuously done so under provisions of the
Constitution other than Section 5 which are not subject to state-action
requirements.26
_________________________________________________________________
ing that period [of Cruikshank and the Civil Rights Cases] by a Court,
every member of which had been appointed by President Lincoln, Grant,
Hayes, Garfield or Arthur -- all indoctrinated in the cause which pro-
duced the Fourteenth Amendment, but convinced that it was not to be
used to centralize power so as to upset the federal system" (footnote
omitted)); United States v. Williams, 341 U.S. 70 (1951) (opinion of
Frankfurter, J.) ("[W]e have consistently held that the category of rights
which Congress may constitutionally protect from interference by private
persons excludes those rights which the Constitution merely guarantees
from interference by a State."), overruled by United States v. Price, 383
U.S. 787, 798 (1966) (overruling Williams construction of 18 U.S.C.
§ 241 and holding that statute extends to conspiracies to interfere with
Fourteenth Amendment where conspirators acted under color of state
law); United States v. Powell, 212 U.S. 564, 564-65 (1909) (per curiam)
(holding that individual right to a fair trial in state court cannot be consti-
tutionally vindicated by a federal prosecution of private persons); Ex
Parte Virginia, 100 U.S. 339, 346 (1880) ("The prohibitions of the Four-
teenth Amendment are directed to the States, and they are to a degree
restrictions of State power. It is these which Congress is empowered to
enforce, and to enforce against State action, however put forth, whether
that action be executive, legislative, or judicial." (emphasis added)); id.
at 347 (legislation pursuant to section 5 "must act upon persons, not upon
the abstract thing denominated a State, but upon the persons who are the
agents of the State in the denial of the rights which were intended to be
secured" (emphasis added)); United States v. Cruikshank, 92 U.S. 542,
555 (1875) ("The only obligation resting upon the United States [under
the Fourteenth Amendment] is to see that the States do not deny the right
[to equal protection of the laws]. This the amendment guarantees, but no
more. The power of the national government is limited to the enforce-
ment of this guaranty." (emphasis added)); cf . James v. Bowman, 190
U.S. 127, 139 (1903) ("These authorities show that a statute which pur-
ports to punish purely individual action cannot be sustained as an appro-
priate exercise of the power conferred by the Fifteenth Amendment upon
Congress to prevent action by the State through some one or more of its
official representatives . . . .").
26 See, e.g., Guest, 383 U.S. at 757 (upholding action under precursor
to section 241 against private conspiracy to interfere with constitutional

                   88
Thus, not only under the text and legislative history of the Four-
teenth Amendment, but also under a consistent line of Supreme Court
cases from Harris and the Civil Rights Cases to City of Boerne, it is
now well established that, under the Fourteenth Amendment, Con-
gress may adopt "appropriate legislation" to"enforce" its affirmative
prohibitions against state action and action taken under color of state
law. Congress may also regulate the conduct of nominally private per-
sons who act in connivance with the State or whose conduct receives
the "imprimatur of the State." And, although the Supreme Court has
never so held and has not addressed the issue in recent years, it has
left open the possibility that Congress may regulate private conduct
pursuant to a statute that applies only on an individualized showing
of a State's violation of the Fourteenth Amendment. But Congress
may not regulate purely private conduct under the Fourteenth Amend-
ment. On this the Court has never wavered.

2.

City of Boerne, Harris, the Civil Rights Cases, and the principles
underlying these cases confirm beyond question that section 13981
_________________________________________________________________
right to travel); Ex Parte Yarbrough, 110 U.S. 651, 665 (1884) (uphold-
ing private action under precursor to section 241 against private conspir-
acy to interfere with right to vote in federal elections); Griffin v.
Breckenridge, 403 U.S. 88, 105 (1971) (upholding action brought under
42 U.S.C. § 1985(3) against private individuals as an exercise of con-
gressional power to enforce the Thirteenth Amendment); United Bhd. of
Carpenters and Joiners v. Scott, 463 U.S. 825, 833 (1983) (refusing to
extend 42 U.S.C. § 1985(3) to private conspiracies "aimed at a right [e.g.,
free speech] that is by definition a right only against state interference");
id. (reciting in dictum that even if § 1985(3) did cover private interfer-
ence with rights not to associate with a labor union, such would be con-
stitutional under the Commerce Clause); Jones v. Alfred H. Mayer Co.,
392 U.S. 409, 439 (1968) (upholding action under 42 U.S.C. § 1982
against private individuals as an exercise of congressional power to
enforce the Thirteenth Amendment); Runyon v. McCrary, 427 U.S. 160,
179 (1976) (same for 42 U.S.C. § 1981); Heart of Atlanta, 379 U.S. at
249-50 (noting that "Congress based the [Civil Rights] Act [of 1964] on
§ 5 and the Equal Protection Clause of the Fourteenth Amendment as
well as its power to regulate interstate commerce," but concluding that
"since the commerce power is sufficient for our decision here we have
considered it alone").

                    89
cannot be sustained under the Enforcement Clause of the Fourteenth
Amendment. Section 13981 unmistakably regulates private action; it
creates a cause of action against private individuals who commit acts
of gender-motivated violence. Under section 13981, liability is not
limited to the States, to their officials, to those who act under color
of state law, or even to those who actively conspire with state offi-
cials. See 42 U.S.C. § 13981(c). Section 13981, like the statutes inval-
idated in Harris and the Civil Rights Cases, "proceeds ex directo to
declare that certain acts committed by individuals shall be deemed
offences, and shall be prosecuted and punished by proceedings in the
courts of the United States." Civil Rights Cases, 109 U.S. at 14; cf.
42 U.S.C. § 13981(b) ("All persons within the United States shall
have the right to be free from crimes of violence motivated by gen-
der."). Indeed, the complaint in the instant case, which clearly states
a claim under the statute -- at least as to appellee Morrison -- see
supra Part II, does not even intone, much less allege, that appellees
Morrison or Crawford are state actors, that they acted under color of
state law, or that they otherwise conspired with state officials to
deprive appellant Brzonkala of her rights guaranteed by the Equal
Protection Clause.

Further, like the statutes invalidated in Harris and the Civil Rights
Cases, section 13981 is not limited to take effect only upon an indi-
vidualized showing of unconstitutional state action. Indeed, liability
under section 13981 attaches without regard to whether the State ade-
quately enforced its applicable criminal or civil laws. The statute even
applies where, as here, no prior criminal or state civil complaint was
even filed. 42 U.S.C. § 13981(d)(2)(A) (cause of action may lie with-
out regard to whether the predicate acts of violence"have actually
resulted in criminal charges, prosecution, or conviction"); id.
§ 13981(e)(2) ("[n]othing in this section requires a prior criminal
complaint, prosecution, or conviction to establish the elements of a
cause of action"). Like the law invalidated by the Supreme Court in
Harris, section 13981 is "directed exclusively against the action of
private persons, without reference to the laws of the States or their
administration by her officers." Harris, 106 U.S. at 640. Section
13981 imposes liability for gender-motivated acts of violence, regard-
less of whether the predicate act of violence occurs in a State that at
the time has "the justest laws" and authorities "ever ready to enforce
such laws," Civil Rights Cases, 109 U.S. at 14, or whether it occurs

                    90
in a State that has unconstitutionally turned a blind eye toward or
deliberately contributed to or participated in the particular act of vio-
lence.

The absence of any such jurisdictional limitations confirms that
section 13981, much like the provisions of the Civil Rights Acts of
1871 and 1875 invalidated by the Supreme Court in Harris and the
Civil Rights Cases respectively, is not legislation designed to "cor-
rect[ ] the effects of such prohibited State laws and State acts, and
thus to render them effectually null, void, and innocuous," id. at 11,
but rather is "primary and direct" legislation that "takes immediate
and absolute possession of the subject of" individual acts of violence.
Id. at 19. This is precisely the type of statute that the Supreme Court
warned over a century ago would, if held valid under Section 5 of the
Fourteenth Amendment, authorize a congressional"municipal code"
through which the federal government could act directly upon all the
rights of life, liberty, and property of all citizens and thereby elimi-
nate altogether any role for the several States.

Accordingly, although we afford section 13981 the full presump-
tion of constitutionality due an enactment of a coordinate branch of
the federal government, we must hold, in spite of the "strenuous[ ]
insist[ence]" of the government to the contrary, see Harris, 106 U.S.
at 637, that section 13981 simply cannot be sustained under Section
5 of the Fourteenth Amendment.

                     91
Volume 3 of 5

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTY BRZONKALA,
Plaintiff-Appellant,

v.

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; ANTONIO J.
MORRISON; JAMES LANDALE CRAWFORD,
Defendants-Appellees,

and

CORNELL D. BROWN; WILLIAM E.
LANDSIDLE, in his capacity as
Comptroller of the Commonwealth,
Defendants.

LAW PROFESSORS; VIRGINIANS ALIGNED
                                      No. 96-1814(L)
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES; THE DC RAPE
CRISIS CENTER; EQUAL RIGHTS
ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN;
NORTHWEST WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,

INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

_________________________________________________________________

B.

In obvious recognition of these fundamental principles, as well as
the import, for the arguments they advance, of Harris, the Civil Rights
Cases, and the modern precedents reaffirming the broader holdings of
these cases as to the scope of Section 1 and Section 5, appellants
attempt variously to argue that Harris and the Civil Rights Cases are
distinguishable, that they have been sub silentio overruled or quali-
fied, and that they have been explicitly repudiated by the Supreme
Court and other authorities. But none of these arguments is availing,
as appellants themselves appear to understand.

1.

Albeit maunderingly, appellants first attempt to distinguish Harris
and the Civil Rights Cases, contending that, in these cases, the Court
only limited Congress' power to regulate private conduct as an end
in itself, and that those cases are inapplicable where, as here, Con-
gress regulates such conduct not as an end in itself but only as a
means to the legitimate end of remedying unconstitutional state
action. To prove that Harris and the Civil Rights Cases were thus rea-
soned, appellants identify three features of the Civil Rights Acts

                    94
invalidated in those cases, features that they argue establish that those
statutes were enacted not out of concern for state deprivations of
equal protection, but rather only out of concern for purely private con-
duct. Having so characterized the 1871 and 1875 Civil Rights Acts
and Congress' motives in enacting those statutes, appellants argue
that the Supreme Court's reasoning in invalidating those Acts estab-
lishes only that legislation passed for the exclusive purpose of
addressing private conduct, unrelated to any concern for actions by
the States, is impermissible under Section 5. Appellants then claim
that the Civil Rights Acts of 1871 and 1875 differ from section 13981
in that Congress' concern in the latter was with unconstitutional con-
duct by the States and, accordingly, section 13981 is a permissible
exercise of Congress' remedial power under Section 5.

The obvious flaw in this argument -- apart from the fact that it
finds no support whatsoever in the opinions of the Court in Harris
and the Civil Rights Cases and, in fact, directly contradicts the reason-
ing of those cases -- is its central premise that Congress enacted the
Civil Rights Acts of 1871 and 1875 only out of a concern with private
conduct and without any concern for unconstitutional conduct by the
States. This premise is demonstrably incorrect, as even a cursory
examination of the legislative history surrounding passage of these
Acts discloses. Indeed, as an historical matter, it is indisputable that
Congress enacted those civil rights laws for the precise purpose of
remedying massive and systemic violations of equal protection by the
States. That such was Congress' motive in passing the 1871 Act is
evident from the following statement as to the law's purpose by Rep-
resentative James Garfield, a statement that was frequently echoed by
Representative Garfield's colleagues:

          [T]he chief complaint is not that the laws of the State are
          unequal, but that even where the laws are just and equal on
          their face, yet, by a systematic maladministration of them,
          or a neglect or refusal to enforce their provisions, a portion
          of the people are denied equal protection under them.

Cong. Globe, 42d Cong., 1st Sess. app. 153 (1871) (statement of Rep.
Garfield); see also id. at 653 (statement of Sen. Osborn) ("The State
courts . . . are utterly powerless. . . . Justice is mocked, innocence
punished, perjury rewarded, and crime defiant in the halls of justice");

                    95
id. at 457 (statement of Rep. Coburn) ("We find that the commission
of a certain class of high crimes is not noticed; that the offenders are
not arrested, put on trial, or punished"); id . at 481 (statement of Rep.
Wilson); id. at app. 78 (statement of Rep. Perry) ("Sheriffs, having
eyes to see, see not; judges, having ears to hear, hear not; witnesses
conceal the truth or falsify it; grand and petit juries act as if they
might be accomplices."). And it is no less clear that the 1875 Act was
passed for the same purpose. As Senator Sumner, by reference to the
South Carolina legislature, representatively described the Congress'
concern with the States' nonenforcement of their laws:

          The Legislature of South Carolina has passed a law giving
          precisely the right contained in your "supplementary civil
          rights bill." But such a law remains a dead letter on her
          statute-books, because the State courts, comprised largely of
          those whom the Senator wishes to obtain amnesty for, refuse
          to enforce it.

Cong. Globe, 42d Cong., 2d Sess. 430 (1872) (quoting Letter of F.L.
Cardozo, South Carolina Secretary of State) (internal quotation marks
omitted); see also id. at 726; 2 Cong. Rec. 383 (1874) (statement of
Rep. Ransier) ("Mr. Speaker, the States will not give us protection in
these matters, and well do these `State-rights' men know this."); id.
at 457 (statement of Rep. Butler) ("The learned gentleman from Geor-
gia [Mr. Stephens] agrees with me that every colored man now has
all the rights which this bill gives him, but insists it is the States' duty
to enforce them. But because of prejudice the States will not enforce
them."); 3 Cong. Rec. 945 (1875) (statement of Rep. Lynch) ("You
may ask why we do not institute civil suits in the State courts. What
a farce! Talk about instituting a civil-rights suit in the State courts of
Kentucky, for instance, where the decision of the judge is virtually
rendered before he enters the court-house, and the verdict of the jury
substantially rendered before it is impaneled . . . ."); 2 Cong. Rec. 427
(statement of Rep. Stowell); 3 Cong. Rec. app. 15 (statement of Rep.
White).

In light of this legislative history -- not to mention the contempo-
raneous history generally -- it borders on the frivolous to contend, as
appellants do, that Congress was unconcerned with violations of equal

                     96
protection by the States when it enacted the Civil Rights Acts of 1871
and 1875.27

Not only is the central premise of appellants' attempted distinction
of Harris and the Civil Rights Cases demonstrably incorrect, but,
ironically although not surprisingly, an examination of the purported
differences between section 13981 and the Civil Rights Acts of 1871
and 1875, upon which appellants' attempted distinction rests, proves
beyond question the applicability of the analysis of Congress' Section
5 enforcement power in Harris and the Civil Rights Cases and the
unconstitutionality of section 13981 under these authorities.

First, appellants contend that the 1871 and 1875 Acts "fail[ed] to
reference any Fourteenth Amendment violation by the States" and did
not "respond[ ] to state officials' constitutional violations," Br. of
Appellant Brzonkala at 30, and they contrast this legislative history
with the legislative history of section 13981, which they contend
clearly reveals that Congress enacted section 13981 in response to
state-sponsored discrimination against women, see Br. of Intervenor
United States at 22 n.11 (distinguishing section 13981 because it "re-
spond[s] to systemic state equal protection violations"); Br. of Appel-
lant Brzonkala at 30 (section 13981 "has none of[the] defects"
identified by the Supreme Court in the Civil Rights Cases because
Congress in enacting section 13981 "found a `classic' denial of equal
protection by state law enforcement systems" and"specifically sought
to remedy the equal protection violations resulting from the States'
failings"); Reply Br. of Appellant Brzonkala at 11 (asserting that
"Congress' express purpose [in enacting section 13981], documented
throughout the legislative history, including the Conference Report,
[was] to correct historic state-sponsored commission and tolerance of
gender-based violence" (citation omitted)). As we explain, however,
_________________________________________________________________
27 Appellants note that the Supreme Court did not cite this widely
known legislative history in its opinions in Harris and the Civil Rights
Cases. However, if not as a matter of common sense, then from the
Supreme Court's statement that it had "carefully considered" "the views
and arguments of distinguished senators, advanced while the [1875] law
was under consideration, claiming authority to pass it by virtue of that
amendment," Civil Rights Cases, 109 U.S. at 10, it is apparent that the
Supreme Court was fully aware of this history.

                    97
contrary to appellants' breathtaking ahistoricism, the legislative his-
tory of the 1871 and 1875 Acts not only evidences a concern with
conduct by the States violative of the Equal Protection Clause, it
evinces a considerably more profound concern with even more open
and obvious violations of that Clause by the States than does the leg-
islative history of section 13981. Compare supra at 95-96 (1871 and
1875 Acts were enacted in response to massive and open refusal of
southern States to enforce the civil rights of blacks) with S. Rep. No.
102-197, at 39; H.R. Conf. Rep. No. 103-711, at 385, reprinted in
1994 U.S. Code Cong. & Admin. News at 1853 (Congress' concern
in enacting section 13981 was with "subtle" types of "bias" against
women), and infra Part IV.C.3.b (Congress was primarily concerned
with private conduct and public attitudes, not with state action,
whether constitutional or unconstitutional.). Indeed, appellants' asser-
tions that Congress found a "classic" denial of equal protection in
enacting section 13981 cannot be understood except as an attempted
comparison between the States' treatment of women today and the
southern States' treatment of the freed slaves after the Civil War.

Next, the government contends that the Acts of 1871 and 1875,
unlike section 13981, imposed the same "constitutional norms" upon
private individuals that the Equal Protection Clause imposes upon the
States. However, section 13981 is no less "premised on the explicit
assumption that purely private conduct could violate the Fourteenth
Amendment," Reply Br. of Intervenor United States at 3, and no less
represents a "congressional attempt[ ] to apply the affirmative require-
ments of the Fourteenth Amendment to purely private conduct," id.,
than did the Civil Rights Acts of 1871 and 1875. Compare United
States v. Virginia, 518 U.S. 515 (1996) (gender discrimination by
State violates Equal Protection Clause), with 42 U.S.C. § 13981(b)
(prohibiting gender-motivated discrimination performed by private
individuals); S. Rep. No. 103-138, at 55 (section 13981 is "appropri-
ate" legislation because, inter alia,"it attacks gender-motivated
crimes that threaten women's equal protection of the laws").

Finally, the government contends that the Civil Rights Acts of
1871 and 1875 criminalized private conduct that was not already pro-
hibited under state law, see, e.g., id. at 4-5 (asserting that the 1871
and 1875 Acts "prohibit[ed] . . . conduct .. . not already prohibited
. . . by law," laid "`down rules for the conduct of individuals in soci-

                    98
ety toward[s] each other,'" and thus "`create[d] a code of municipal
law for the regulation of private rights'") (quoting Civil Rights Cases,
109 U.S. at 11, 14), whereas section 13981 does not"prohibit . . . any
conduct that is not already prohibited . . . by[state] law," Reply Br.
of Intervenor United States at 5, but instead merely creates a federal
remedy that may be pursued when the States fail to enforce their own
laws, id. ("This structure reflects the wholly remedial purpose of the
statute: it corrects for deficiencies in the administration of state law
by providing a federal remedy."). In fact, however, not only do the
Civil Rights Acts of 1871 and 1875 actually appear only to have pro-
hibited conduct that was already prohibited by the States (and simply
not prosecuted), see, e.g., supra at 95-96 (citing legislative history of
1871 and 1875 Acts stating that the conduct regulated by those stat-
utes was already prohibited under state law but underenforced); Civil
Rights Cases, 109 U.S. at 25 ("Innkeepers and public carriers, by the
laws of all the states, so far as we are aware, are bound, to the extent
of their facilities, to furnish proper accommodation to all unobjection-
able persons who in good faith apply for them." (emphasis added)),
but, contrary to the government's suggestion, section 13981 actually
does criminalize a substantial range of conduct not prohibited under
state law, see supra Part III.C (section 13981 abrogates interspousal
and intrafamily tort immunities, the marital rape exception, and other
defenses that might exist under state law by virtue of the relationship
between the violent actor and the victim). Section 13981 even creates
a substantive federal criminal standard below which no State may
deviate, see supra id. (section 13981 creates a federal cause of action
for conduct occurring anywhere within the United States that satisfies
federal definitions of various violent felonies).

In sum, a careful consideration of the differences between section
13981 and the Civil Rights Acts asserted by the government confirms
both that Harris and the Civil Rights Cases are, in the relevant
respects, controlling authorities as to the instant case and that section
13981 is an impermissible exercise of Congress' power under Section
5. In fact, even if appellants' reading of Harris and the Civil Rights
Cases were correct (which it is not), section 13981 would be even
more clearly unconstitutional than were the Acts of 1871 and 1875.

Under the state action principles of Harris and the Civil Rights
Cases, which, it bears repeating, have been consistently and recently

                     99
reaffirmed by the Supreme Court, section 13981 is invalid, regardless
of whether its end is to remedy unconstitutional state action, for the
simple reason that it regulates purely private conduct and is not lim-
ited to individual cases in which the state has violated the plaintiff's
Fourteenth Amendment rights. These are the same constitutional
defects that inhered in the Civil Rights Acts of 1871 and 1875.

2.

Evidently aware of the speciousness of these distinctions and, ulti-
mately, of the fundamental premise on which they rest, appellants
argue in the alternative that Harris and the Civil Rights Cases have
been tacitly overruled by, or at least qualified by analogy to, the dis-
tinct line of cases holding that Congress may, as a"prophylactic"
measure under Section 5, proscribe some conduct that does not vio-
late Section 1 of the Fourteenth Amendment. City of Boerne, 117
S. Ct. at 2163 ("Legislation which deters or remedies constitutional
violations can fall within the sweep of Congress' enforcement power
even if in the process it prohibits conduct which is not itself unconsti-
tutional . . . ."); Katzenbach v. Morgan, 384 U.S. 641, 648-49 (1966)
(similar); cf. City of Rome v. United States, 446 U.S. 156, 173-78
(1980) (Enforcement Clause of Fifteenth Amendment); South
Carolina v. Katzenbach, 383 U.S. 301, 324-27 (1966) (same). That
is, appellants argue, just as Congress may prohibit the States from
employing voting literacy tests as "appropriate legislation" to "en-
force" the Reconstruction Amendments, even though the Supreme
Court has upheld the facial constitutionality of such tests under those
Amendments, compare id. at 337 (upholding congressional ban on
voting literacy tests), with Lassiter v. Northampton County Bd. of
Elections, 360 U.S. 45, 53-54 (1959) (upholding facial constitutional-
ity of voting literacy tests), so too may Congress regulate purely pri-
vate violence against women as "appropriate legislation" to "enforce"
the Equal Protection Clause, even though such private violence does
not violate the Clause itself. Thus, although appellants concede, as
they must, that wholly private acts of gender-motivated violence can
never violate the Equal Protection Clause, see , e.g., Collins v.
Hardyman, 341 U.S. 651, 658 (1951) (stating that"the principle has
become firmly embedded in our constitutional law" that "[the Four-
teenth] Amendment erects no shield against merely private conduct,
however discriminatory or wrongful" (internal quotation marks and

                     100
footnote omitted)), they nonetheless contend that, under the
Katzenbach v. Morgan and South Carolina v. Katzenbach line of
cases, Congress may regulate such private violence as a means of
remedying the bias and discrimination against women in the States'
criminal justice systems, which "often deprive[ ] victims of crimes of
violence motivated by gender of equal protection of the laws and the
redress to which they are entitled," H.R. Conf. Rep. No. 103-711, at
385, reprinted in 1994 U.S. Code Cong. & Admin. News at 1853.

Appellants are doubtless correct that Congress may, pursuant to
Section 5, prophylactically regulate or proscribe certain state conduct
that does not violate Section 1 of the Fourteenth Amendment. In the
prophylactic cases, however, the Court has only upheld federal stat-
utes that prohibited state action; it has never upheld statutes, like sec-
tion 13981, that prohibited private action. None of the prophylactic
cases (nor any other Supreme Court case) holds or suggests that Con-
gress may employ such a rationale to reach purely private conduct.

Recognizing as much, appellants ask us to extend these prophylac-
tic cases to permit Congress to regulate purely private conduct, insist-
ing that there is "no constitutional precept" for limiting these
prophylactic cases to federal legislation that proscribes state conduct.
Br. of Intervenor United States at 24. The "constitutional precept" that
limits the prophylactic cases to their context, however, is the Four-
teenth Amendment itself, which provides that "[n]o State shall" deny
any person equal protection of the laws, and accords Congress only
the power to "enforce" "the provisions of this article." U.S. Const.
amend. XIV, §§ 1, 5 (emphases added). Because the Fourteenth
Amendment only prohibits action by the States, the prophylactic
rationale of cases like Katzenbach v. Morgan, South Carolina v.
Katzenbach, and City of Boerne is simply inapplicable where, as here,
Congress attempts to regulate purely private conduct, because such
private conduct can never violate Section 1 of the Fourteenth Amend-
ment.

In South Carolina v. Katzenbach, for example, the Supreme Court
sustained a federal statute that categorically prohibited certain States
from imposing voting literacy requirements, even though the Court
had upheld the facial constitutionality of such literacy tests in cases
such as Lassiter. But it did so because such tests could be applied in

                     101
a racially unconstitutional manner in many circumstances. See
Lassiter, 360 U.S. at 53; South Carolina v. Katzenbach, 383 U.S. at
309, 328, 329-30, 334; Oregon v. Mitchell, 400 U.S. 118, 131-34
(1970) (opinion of Black, J.). The reasoning of the case, and of the
like prophylactic cases, therefore, is simply that Congress may cate-
gorically prohibit the States from enacting or enforcing certain types
of constitutional laws in order to "remedy" the significant likelihood
that such laws will be applied unconstitutionally in a manner that
could be either difficult to detect in particular instances or otherwise
difficult to remedy in case-by-case judicial proceedings. See, e.g.,
South Carolina v. Katzenbach, 383 U.S. at 313-15, 327-29.

Although it makes sense for Congress, as a prophylactic measure,
to proscribe categorically a type of state law that is facially constitu-
tional in order to prevent that law's certain and frequent unconstitu-
tional application, cf. City of Boerne , 117 S. Ct. at 2170 ("Preventive
measures prohibiting certain types of laws may be appropriate when
there is reason to believe that many of the laws affected by the con-
gressional enactment have a significant likelihood of being unconsti-
tutional." (emphasis added)), it makes no sense at all to extend such
reasoning to purely private conduct that can never violate the prohibi-
tion that "[n]o State" deny any person the"equal protection of the
laws." U.S. Const. amend. XIV, § 1. Indeed, we would have to stretch
the "prophylactic" rationale well beyond recognition in order to per-
mit Congress to regulate purely private conduct that can never be
unconstitutional, on the strength of a generalized concern over poten-
tially unconstitutional conduct by the States. Such freewheeling pro-
phylaxis would, in effect, transmogrify the actual Fourteenth
Amendment into the Bingham Amendment, which was defeated for
the very reason that it would have permitted Congress thus to secure
directly the life, liberty, property, and equality rights of all citizens.
See supra Part IV.A.1; see also City of Boerne, 117 S. Ct. at 2166
(quoting statement of Representative Garfield that"we cannot, by any
reasonable interpretation, give to [§ 5] .. . the force and effect of the
rejected [Bingham] clause").

It is not surprising, in light of the fundamental distinction drawn in
the Fourteenth Amendment between action by the States and private
action, that the Supreme Court itself has never treated the prophylac-
tic line of cases upon which appellants rely as having sub silentio

                     102
overruled Harris and the Civil Rights Cases. In fact, during the very
period of time in which the Supreme Court was deciding several of
the prophylactic cases, see, e.g., South Carolina v. Katzenbach, 383
U.S. 301 (1966); Katzenbach v. Morgan , 384 U.S. 641 (1966);
Oregon v. Mitchell, 400 U.S. 118 (1970), it was scrupulously adher-
ing to, and conspicuously refusing to overrule, Harris and the Civil
Rights Cases in cases such as Guest,Griffin, and Jones. See supra
Part IV.A.1; see also Guest, 383 U.S. at 762 n.1 (Harlan, J., concur-
ring in part and dissenting in part) (asserting that the Section 5 issue
was "deliberately not reached" by the majority in that case). And, as
we discuss above at pages 83-86 and note 25, the Supreme Court has
consistently affirmed the state-action principles of Harris and the
Civil Rights Cases, even as recently as two years ago. See City of
Boerne, 117 S. Ct. at 2166.

Rather than grapple with this basic textual, historical, and prece-
dential distinction between laws regulating state action and laws regu-
lating private conduct, the government instead resorts to speculation
and hypothesizing as to why Congress' power to regulate state action
that does not necessarily violate the Fourteenth Amendment entails a
congressional power to regulate private conduct that can never violate
the Fourteenth Amendment.

In this regard, the government argues, first, that congressional reg-
ulation of private conduct may in this case be a less "flawed or inef-
fective" remedy than direct regulation of the States. Br. of Intervenor
United States at 25. For example, the government hypothesizes that
"[p]roviding a cause of action against the state or state officials might
create unseemly pressures on state officials to prosecute, even if the
evidence of the defendant's guilt was weak, if the victim seemed
poised to sue." Id. As the Supreme Court held in this precise context,
however, "[w]hether it would not have been a more effective protec-
tion of the rights of citizens to have clothed Congress with plenary
power over the whole subject, is not now the question. What we have
to decide is, whether such plenary power has been conferred upon
Congress by the Fourteenth Amendment; and, in our judgment, it has
not." Civil Rights Cases, 109 U.S. at 19. In any event, the govern-
ment's argument assumes that the only alternative to section 13981
is to permit a private plaintiff to bring an action for damages against
the State or its officers and ignores the possibility that Congress could

                     103
have simply nullified a category of state laws that discriminate against
women. Moreover, the government's expressed concerns of
overenforcement lack credibility; it strikes us as particularly suspi-
cious that the government would, on the one hand, dramatize the need
for section 13981 by trumpeting the "massive" evidence of underen-
forcement of criminal laws due to bias and discrimination against
women, and, on the other hand, defend the constitutionality of section
13981 on the grounds that a remedy against the very source of this
"massive" state discrimination would lead to a rash of frivolous and
fraudulent strike suits by women "poised to sue." In fact, it seems to
us that this line of argument appears to all but concede that section
13981 was not designed to remedy the States' discriminatory exercise
of prosecutorial discretion -- a concession that puts the lie to the gov-
ernment's argument that section 13981 is truly aimed at remedying
state law-enforcement failures rather than at purely private acts of
violence.

The government maintains, second, that in enacting section 13981,
Congress might have chosen to regulate private action, rather than the
States directly, so as not to offend the sovereignty of the States. This
argument, however, confuses the Fourteenth Amendment with the
Commerce Clause and other similar grants of federal power. The
Supreme Court has often held that it violates principles of state sover-
eignty for the federal government to impose certain obligations
directly upon the States when acting pursuant to the federal power to
regulate interstate commerce, see, e.g. , Printz v. United States, 117
S. Ct. 2365 (1997); New York v. United States, 505 U.S. 144 (1992),
and various other federal powers, see, e.g., Kentucky v. Dennison, 24
Wall. 66 (1860) (Extradition Clause); Collector v. Day, 11 Wall. 113
(1871) (Taxation power); James v. Dravo Contracting Co., 302 U.S.
134 (1937) (same); Hans v. Louisiana, 134 U.S. 1 (1890) (Article III).
However, the Court has made clear that, by its very nature, the Four-
teenth Amendment is a limitation on the governments of the States,
Fitzpatrick v. Bitzer, 427 U.S. 445, 453 (1976) (reasoning that the
Fourteenth Amendment "quite clearly contemplates limitations on
[the States'] authority" and "[t]he substantive provisions are by
express terms directed at the States"); Ex Parte Virginia, 100 U.S.
339, 346 (1880) ("The prohibitions of the Fourteenth Amendment are
directed to the States, and they are to a degree restrictions of State
power. It is these which Congress is empowered to enforce, and to

                     104
enforce against State action, however put forth, whether that action be
executive, legislative, or judicial."), and therefore that it "is no inva-
sion of State sovereignty" for the federal government to impose obli-
gations directly upon the States when enforcing the Fourteenth
Amendment. Id. Compare Fitzpatrick, 427 U.S. at 456 (holding that
state sovereign immunity may be abrogated by federal statute enacted
pursuant to Section 5 of the Fourteenth Amendment), and EEOC v.
Wyoming, 460 U.S. 226, 243 n.18 (1983) ("[W]hen properly exercis-
ing its power under § 5, Congress is not limited by the same Tenth
Amendment constraints that circumscribe the exercise of its Com-
merce Clause powers."), with Seminole Tribe v. Florida, 517 U.S. 44,
72 (1996) (holding that state sovereign immunity may not be abro-
gated by federal statute enacted pursuant to Indian or Interstate Com-
merce Clauses). In fact, if anything, it may well be federal regulation
of private conduct pursuant to the Fourteenth Amendment that poses
the greater danger to the sovereignty of the several States. The Four-
teenth Amendment recognizes the sovereignty of the States to protect
their citizens' rights of life, liberty, property, and equality. See, e.g.,
United States v. Cruikshank, 92 U.S. 542, 553 (1875) ("[t]he very
highest duty of the States" is to protect "[t]he rights of life and per-
sonal liberty" and that "[s]overeignty, for this purpose, rests alone
with the States"). A federal power under Section 5 to legislate against
private interference for the protection of these rights would permit
Congress to regulate all of "the rights which one citizen has . . .
against another," id. at 554-55, and thereby eliminate any role for the
States whatsoever. See, e.g., Civil Rights Cases, 109 U.S. at 14 ("[I]t
is difficult to see where it is to stop. Why may not Congress, with
equal show of authority, enact a code of laws for the enforcement and
vindication of all rights of life, liberty, and property? . . . [T]he impli-
cation of a power to legislate in this manner . . . is repugnant to the
Tenth Amendment of the Constitution.").

In sum, the prophylactic cases such as City of Boerne, Morgan, and
Katzenbach all address the question of how broadly Congress may
legislate when it imposes statutory requirements upon the States pur-
suant to Section 5. These cases do not address the very distinct ques-
tion of whether Congress may, under Section 5, regulate purely
private conduct at all. The answer to this latter question has been set-
tled for over a hundred years:

                     105
          [W]here a subject is not submitted to the general legislative
          power of Congress, but is only submitted thereto for the pur-
          pose of rendering effective some prohibition against particu-
          lar State legislation or State action in reference to that
          subject, the power given is limited by its object, and any
          legislation by Congress in the matter must necessarily be
          corrective in its character, adapted to counteract and redress
          the operation of such prohibited State laws or proceedings
          of State officers.

Civil Rights Cases, 109 U.S. at 18. To conflate these two lines of
cases, and thereby allow a complete disjunction between the constitu-
tional evil to be remedied and the object of Congress' legislation,
would be nothing less than to recognize in the Congress itself, con-
trary to the Constitution, an authority to redefine the scope of the sub-
stantive provisions of the Fourteenth Amendment. And as the
Supreme Court observed in City of Boerne,

          Congress does not enforce a constitutional right by changing
          what the right is. It has been given the power "to enforce,"
          not the power to determine what constitutes a constitutional
          violation. Were it not so, what Congress would be enforcing
          would no longer be, in any meaningful sense, the"provi-
          sions of [the Fourteenth Amendment]."

City of Boerne, 117 S. Ct. at 2164.

3.

Appellants contend, finally, that, even if not formally overruled,
Harris and the Civil Rights Cases have been repudiated by subsequent
authorities and are no longer good law, a contention in support of
which appellants rely upon dicta from concurring and dissenting opin-
ions written during the 1960s, a speculative footnote from an opinion
in the early 1970s, a passing observation from the Court's decision in
City of Boerne, and a law review article from 1964. Reply Br. of
Appellant Brzonkala at 11 n.13 (arguing that it"overstates the case
law" to suggest that "those outdated cases remain good law"); see also
Br. of Appellant Brzonkala at 29, 31; Br. of Intervenor United States
at 22 n.11. As appellants themselves must no doubt recognize, none

                     106
of these authorities is sufficient to draw into question the broad state
action holdings of Harris and the Civil Rights Cases, much less to
establish the expansive power in Congress to regulate purely private
conduct for which appellants argue.

First, although appellants, and Brzonkala in particular, place con-
siderable weight upon language in the concurring and dissenting opin-
ions in Guest to the effect that Section 5 permits Congress to reach
purely private conduct, their reliance upon that case -- even if as a
last resort -- is misguided. As we discussed above, the Court in Guest
could not have been clearer that it was not construing the outer limits
of Section 5:

          [W]e deal here with issues of statutory construction, not
          with issues of constitutional power," 383 U.S. at 749 (cita-
          tion omitted), [and] nothing said in this opinion goes to the
          question of what kinds of other . . . legislation Congress
          might constitutionally enact under § 5 of the Fourteenth
          Amendment to implement that Clause.

Guest, 383 U.S. at 755 (emphasis added). And, as previously dis-
cussed, the holding of the Court in Guest was only that the indictment
pled enough state involvement in the defendants' conspiracy -- active
connivance of state officials -- to allege a violation of the Equal Pro-
tection Clause and therefore sufficient state action to support the
indictment under section 241.

Notwithstanding the unambiguous disclaimer by the Court that
nothing it said should be read to comment upon the extent of Con-
gress' Section 5 enforcement power, appellants cite two passages
from the concurring and dissenting opinions in Guest in support of
their assertion that Congress may freely regulate purely private
behavior when legislating pursuant to the Enforcement Clause of the
Fourteenth Amendment. The first such statement is that of Justice
Clark, who, joined by Justices Black and Fortas, concurred in the
opinion of the Court, but also wrote, inexplicably and without citation
or analysis in a single conclusory sentence, that"there now can be no
doubt that the specific language of § 5 empowers the Congress to
enact laws punishing all conspiracies -- with or without state action
-- that interfere with Fourteenth Amendment rights." Id. at 762

                     107
(Clark, J., concurring, joined by Black and Fortas, JJ.). By Justice
Clark's own admission, this pronouncement was dictum, unnecessary
to any legal conclusion reached by himself and the two Justices who
joined his opinion. See id. (noting that"[t]he Court carves out of its
opinion the question of the power of Congress, under§ 5 of the Four-
teenth Amendment, to enact legislation implementing . . . the Four-
teenth Amendment"); id. at 762 (noting that the construction of the
indictment adopted by the Court "clearly avoids the question whether
Congress, by appropriate legislation, has the power to punish private
conspiracies that interfere with Fourteenth Amendment rights"). In
fact, so unnecessary was the statement that Justice Harlan was con-
strained to remark in a separate opinion that

          [t]he action of three of the Justices who join the Court's
          opinion in nonetheless cursorily pronouncing themselves on
          the far-reaching constitutional questions deliberately not
          reached in [the Court's opinion] seems to me, to say the
          very least, extraordinary.

Id. at 762 n.1 (Harlan, J., concurring in part and dissenting in part).

The second statement, that by Justice Brennan in dissent, although
even more unequivocal than Justice Clark's, is no more authority for
the assertion that Congress' power under Section 5 reaches purely pri-
vate conduct. Writing for himself, Chief Justice Warren and Justice
Douglas, Justice Brennan, unlike the majority and the three Justices
in concurrence, construed the law at issue to protect the right to equal
utilization of public facilities from both state and private interference.
Because of this construction of the statute, Justice Brennan reached
the constitutional question expressly not addressed by the majority
and unnecessary to the concurrence, and stated, similarly without cita-
tion of controlling authority, that he would have held that the statute
was constitutional despite its extension to private conduct. Id. at 784
(Brennan, J., concurring in part and dissenting in part, joined by War-
ren, C.J., and Douglas, J.). As Justice Brennan stated:

          I acknowledge that some of the decisions of this Court, most
          notably an aspect of the Civil Rights Cases, 109 U.S. 3, 11,
          have declared that Congress' power under § 5 is confined to
          the adoption of "appropriate legislation for correcting the

                     108
          effects of prohibited State laws and State acts, and thus to
          render them effectually null, void, and innocuous." I do not
          accept -- and a majority of the Court today rejects -- this
          interpretation of § 5.

Id. at 782-83. Justice Brennan's (and Chief Justice Warren's and Jus-
tice Douglas') views in dissent, of course, are not binding authority,
any more than are Justice Clark's (and Justice Black's and Justice
Fortas') in concurrence. Significantly, the Supreme Court, only two
years ago, rejected Justice Brennan's equally sweeping companion
theory of congressional power under Section 5. Compare City of
Boerne, 117 S. Ct. at 2168 (expressly repudiating reading of
Katzenbach v. Morgan that would permit Congress to redefine the
substantive guarantees of the Fourteenth Amendment), with
Katzenbach v. Morgan, 384 U.S. at 654 (Brennan, J.) (asserting that
Congress may be able to redefine the substantive guarantees of the
Fourteenth Amendment). And, it goes without saying, the combina-
tion of these separately stated views by the concurring and dissenting
Justices no more constitutes binding authority overruling Harris and
the Civil Rights Cases than does either of the separate opinions stand-
ing alone. See, e.g., City of Lakewood v. Plain Dealer Publishing Co.,
486 U.S. 750, 765 n.9 (1987) (noting that it is the Court's "settled
jurisprudence" that "when no single rationale commands a majority,
the holding of the Court may be viewed as that position taken by
those Members who concurred in the judgment on the narrowest
grounds." (internal quotation marks and citation omitted)).

The footnote statement that appears in Justice Brennan's opinion
for the Court in District of Columbia v. Carter, 409 U.S. 418 (1973),
in which the Justice states merely that "[t]his is not to say, of course,
that Congress may not proscribe purely private conduct under § 5 of
the Fourteenth Amendment," id. at 424 n.8, is likewise unavailing for
appellants. As the government concedes, this statement, like Justice
Clark's in Guest, is the purest of dicta, the holding of the Court hav-
ing been merely that the District of Columbia was not a "State or ter-
ritory" within the meaning of 42 U.S.C. § 1983 (a holding,
incidentally, that has been overruled by statute). 28 And the statement,
_________________________________________________________________
28 Acknowledging this statement from Carter to be dictum, the govern-
ment nonetheless urges us "not [to] lightly dismiss[ ]" such dictum

                    109
of course, does not even say that Congress may proscribe purely pri-
vate conduct under Section 5. Moreover, as authority for this dictum,
Justice Brennan cites Katzenbach v. Morgan, see id., in which the
Court expressed the view that Congress may redefine the substantive
provisions of the Fourteenth Amendment when legislating pursuant to
Section 5 -- a view that, as we have explained, see supra at 101-102,
has been rejected by the full Supreme Court.

Finally, in support of their contention that Harris and the Civil
Rights Cases are no longer good law, appellants cite the Court's
recent observation in City of Boerne that

          [a]lthough the specific holdings of [Harris and the Civil
          Rights Cases] might have been superseded or modified, see,
          e.g., Heart of Atlanta Motel, Inc. v. United States, 379 U.S.
          241, 85 S. Ct. 348, 13 L. Ed. 2d 258 (1964), United States
          v. Guest, 383 U.S. 745, 86 S. Ct. 1170, 16 L. Ed. 2d 239
          (1966), their treatment of Congress' § 5 power as corrective
          or preventative, not definitional, has not been questioned.

City of Boerne, 117 S. Ct. at 2166. Appellants contend that this pass-
ing reference draws into doubt the Court's repeated holdings that
Congress may not reach purely private conduct pursuant to Section 5.

We do not understand the Supreme Court in City of Boerne to have
called into question in any way, in dictum or otherwise, its square
holdings that Congress may not regulate purely private conduct pur-
suant to Section 5 of the Fourteenth Amendment. This understanding
of the cited passage from City of Boerne in particular is confirmed by
the overall context of, and subsequent language in, the City of Boerne
opinion itself. See, e.g., id. ("[T]hese early cases['] [including Harris
and the Civil Rights Cases] . . . treatment of Congress' § 5 power as
corrective or preventive, not definitional, has not been questioned.");
id. ("The power to `legislate generally upon' life, liberty, and prop-
_________________________________________________________________
because it is the "declaration" of a "20th century" Supreme Court opin-
ion. Reply Br. of Intervenor United States at 6. The implication of the
government's argument, of course, is that square holdings from the "19th
century" -- i.e., those of Harris and the Civil Rights Cases -- may be
"lightly dismissed" by a court of appeals. Of course, this is incorrect.

                    110
erty, as opposed to the `power to provide modes of redress' against
offensive state action, was `repugnant' to the Constitution." (citation
to the Civil Rights Cases omitted)).

It is obvious that the Court's reference to the superseding or modi-
fication of the Civil Rights Cases is only to the fact that, since the
Civil Rights Cases, the Court has upheld, under different grants of
federal power than Section 5, federal civil rights statutes similar to the
Civil Rights Act of 1875 invalidated in that case. See, e.g., Heart of
Atlanta, 379 U.S. at 261 (upholding constitutionality of public-
accommodations provisions of 1964 Civil Rights Act as exercise of
Congress' power under the Commerce Clause); id . at 250-52 (discuss-
ing Civil Rights Cases as "inapposite, and without precedential value
in determining the constitutionality" of the public-accommodations
provisions of the 1964 Civil Rights Act whose applicability was
"carefully limited to enterprises having a direct and substantial rela-
tion to the interstate flow of goods and people"); see also supra Part
III.A.1. In other words, although Congress today doubtless has the
constitutional power to enact legislation like the invalidated 1875
Civil Rights Act proscribing racial discrimination in public accommo-
dations, it has such power not under Section 5, but rather under the
Commerce Clause, Spending Clause, or similar constitutional
authority.29

Equally obvious is that the Court's citation of Guest in City of
Boerne refers to the fact that Guest and similar cases have extended
the concept of state action under the Fourteenth Amendment to
include nominally private individuals who act in"active connivance"
with the State and state officials. Guest, 383 U.S. at 756-57. That the
Court did not intend by this citation to affirm the views of congressio-
nal power under Section 5 expressed by the concurring and dissenting
opinions in Guest is plain from the fact that the Court cited only the
majority opinion in Guest; it did not cite either the concurring or dis-
senting opinions, which, as we explained above, are the only opinions
_________________________________________________________________

29 Of course, the government can find no solace in these later cases, as
we have already considered and rejected its sole attempt to find an alter-
native constitutional basis for section 13981. See supra Part III.

                     111
in Guest that express a view of Congress' power to reach purely pri-
vate conduct under Section 5.30

4.

In summary, although appellants expressly contend that Harris and
the Civil Rights Cases are distinguishable, have tacitly been overruled
or modified, and have been repudiated by subsequent authorities, it is
apparent from the character of each of these arguments and the "au-
thorities" upon which they rely that appellants really have no argu-
ment other than that we should ignore these decisions because they
are "too old" to be controlling. To the point of histrionics, in fact,
appellants incant that Harris and the Civil Rights Cases are simply
"outdated," Reply Br. of Appellant Brzonkala at 9, "century-old,"
Reply Br. of Appellant Brzonkala at 10, from the"1870's [sic] and
1880's," Br. of Intervenor United States at 22 n.11, "19th century"
cases, Reply Br. of Intervenor United States at 3, and of little interest
to "modern courts," Br. of Appellant Brzonkala at 31, or those with
"modern" views about the proper scope of Congress' powers. Id.
_________________________________________________________________
30 In the effort to convince us that neither Harris nor the Civil Rights
Cases are any longer sound precedents, the United States and appellant
Brzonkala also direct us to a law-review article by Laurent B. Frantz,
Congressional Power To Enforce the Fourteenth Amendment Against
Private Acts, 73 Yale L.J. 1353 (1964). Indeed, in its original brief, the
United States cites this journal article twice as often as it cites the
Supreme Court's decision in the Civil Rights Cases. See Br. of Intervenor
United States at 22 n.11; id. at 23 n.12 (citing Frantz article, and, in par-
ticular, citing the page of that article in which Frantz sets forth his own
"subtle" and "complex" reinterpretation of Harris and the Civil Rights
Cases); see also Br. of Appellant Brzonkala at 33 n.24 (citing Frantz arti-
cle). The author of that article does argue that Congress may in some
cases regulate private conduct when acting under Section 5, but his con-
clusion is that "[c]ongressional legislation which impinges directly on the
conduct of private individuals and which operates uniformly regardless
of the role played by the state is unconstitutional." See Frantz, supra, at
1359 (emphasis in original). Under this interpretation of the Fourteenth
Amendment, section 13981 would yet be unconstitutional because it
operates uniformly in all States, without regard to the role played by
those States in the alleged discriminatory violence. See supra Part
IV.A.2.

                    112
Indeed, the government in its principal brief cites Harris and the Civil
Rights Cases but once, and that citation is a parenthetical embedded
within footnote. Br. of Intervenor United States at 22. As we are con-
fident appellants appreciate, however, especially in light of the
Supreme Court's recent explicit reliance upon both Harris and the
Civil Rights Cases in City of Boerne, we are not at liberty simply to
conclude that these cases do not represent the Court's current view of
congressional power to regulate exclusively private conduct under
Section 5. If Harris and the Civil Rights Cases are to be overruled,
which the present Supreme Court apparently has no inclination to do,
such must come from that Court itself. See, e.g., Rodriguez de Quijas
v. Shearson/American Express Inc., 490 U.S. 477, 484 (1989).

C.

Given the scope of the Fourteenth Amendment's guarantees as
articulated by the Supreme Court and explained above, it is apparent
in light of the Supreme Court's recent pronouncement in City of
Boerne that section 13981 is not "appropriate legislation" to "enforce"
those guarantees, because section 13981 is neither sufficiently aimed
at safeguarding the Equal Protection rights guaranteed by that
Amendment nor an appropriate means to protect those rights. In fact,
as we noted, so crippling to appellants' Section 5 defense of section
13981 is the Court's intervening decision in City of Boerne, that both
appellants now defend section 13981 primarily under the Commerce
Clause, and only secondarily under Section 5, whereas before the
panel of this court, immediately after the Court's decision in Lopez,
they quite understandably defended the statute primarily as an exer-
cise of Congress' Section 5 authority and only secondarily as a valid
exercise of Congress' Commerce power under Article I, Section 8.

1.

According to appellants, section 13981 is a legitimate exercise of
Congress' Section 5 powers because it is designed and operates to
enforce the Equal Protection Clause by remedying sex discrimination
in the enforcement of state laws. This argument turns entirely on a
congressional finding in a House Conference Report that "bias and
discrimination in the criminal justice system[s of the States] often
deprives victims of crimes of violence motivated by gender of equal

                    113
protection of the laws and the redress to which they are entitled" and
that section 13981 is "necessary to guarantee equal protection of the
laws." H.R. Conf. Rep. No. 103-711, at 385, reprinted in 1994 U.S.
Code Cong. & Admin. News at 1853; see also S. Rep. No. 103-138,
at 55 (asserting that section 13981 "provides a necessary remedy to
fill the gaps and rectify the biases of existing State laws"). Appellants
insist that this legislative history confirms that Congress enacted sec-
tion 13981 for the purpose of enforcing the Equal Protection Clause,
and that, as long as we can perceive any rational basis for Congress
to have enacted section 13981 as a means to that end, we should defer
to Congress' considered judgment and uphold the statute. See, e.g.,
Br. of Appellant Brzonkala at 33 (criticizing district court for "substi-
tut[ing] its own judgment about a suitable remedy" by engaging in
means-end analysis of section 13981 and for "defying its obligation
to defer to Congress' construction of the problem as long as it could
perceive a basis upon which the Congress might resolve the conflict"
(emphasis added and citation omitted)); Br. of Intervenor United
States at 26-27 ("Congress itself found evidence of widespread equal
protection violations . . . [and] though the district court might have
preferred a different remedy, the choice was Congress's to make.");
id. at 27 ("`It is not for [a court] to review the congressional resolu-
tion of these factors. It is enough that [it] be able to perceive a basis
upon which the Congress might resolve the conflict as it did.'") (quot-
ing Katzenbach v. Morgan, 384 U.S. at 653). The underlying premise
of this argument is that Congress possesses such"exceptionally broad
discretion" to legislate pursuant to Section 5, Supp. Br. of Intervenor
United States at 7, and that, at least in practice, it is for Congress to
decide whether a statute is "appropriate legislation" to "enforce" the
Fourteenth Amendment.

2.

The Supreme Court has made clear, however, that we cannot sim-
ply defer to these congressional findings or conclusions; rather, we
must arrive at an independent judgment as to the constitutionality of
section 13981. As recently as two years ago, in City of Boerne, the
Court held that the Religious Freedom Restoration Act, a statute Con-
gress had found necessary to enforce the Free Exercise Clause, City
of Boerne, 117 S. Ct. at 2162 ("Congress relied on its Fourteenth
Amendment enforcement power in enacting" the Religious Freedom

                     114
Restoration Act), was not "appropriate legislation" to "enforce" the
rights of religious exercise protected by Section 1 of the Fourteenth
Amendment. Congress had enacted the Religious Freedom Restora-
tion Act in response to Employment Division v. Smith, 494 U.S. 872
(1990), in which the Court held that generally applicable and religion-
neutral laws virtually never violate the Free Exercise Clause. The
Religious Freedom Restoration Act created a right of religious exer-
cise that was more generous than that right protected by the Constitu-
tion because it forbade States from imposing substantial burdens upon
religious exercise, even pursuant to generally applicable and religion-
neutral laws. City of Boerne, 117 S. Ct. at 2162.

By invalidating the Religious Freedom Restoration Act, the
Supreme Court in City of Boerne reaffirmed the principle that, in
order to secure a federal government of limited and enumerated pow-
ers, id., congressional legislation enacted pursuant to Section 5 must
be carefully scrutinized by the courts to ensure that Congress is truly
enforcing the provisions of the Fourteenth Amendment, rather than
redefining the substance of those provisions under the guise of
enforcement. Id. at 2164. Although acknowledging that "the line
between measures that remedy or prevent unconstitutional actions and
measures that make a substantive change in the governing law" is not
always "easy to discern," id., the Court emphasized that this distinc-
tion "exists and must be observed," id. (emphases added). To this end,
the Court declared that a court entertaining a Section 5 challenge can
uphold the statute only if there exists a "congruence and proportional-
ity between the [constitutional] injury to be prevented or remedied
and the means adopted to that end," id., or, in other words, only if the
statute is actually aimed at, and is a closely tailored means of, enforc-
ing a provision of Section 1. The Supreme Court then applied this
"congruence and proportionality" test to the Religious Freedom Res-
toration Act and concluded that the statute exceeded Congress' pow-
ers under Section 5, both because it appeared from the Act's
legislative history that the statute was aimed at remedying those
constitutionally permissible burdens imposed upon religion by gener-
ally applicable and religion-neutral laws rather than any
unconstitutional laws that targeted religion, id. at 2168-69, and also
because the Act's "sweeping coverage" of all state laws regardless of
subject matter, level of government, and without any geographic
restriction or termination mechanism, was "so out of proportion to a

                     115
supposed remedial or preventive object" as to betray the non-remedial
character of that statute. Id. at 2170.

City of Boerne therefore eliminates the fundamental premise of
appellants' arguments, namely, that a court cannot independently
evaluate Congress' decision that section 13981 is"appropriate legisla-
tion" to "enforce" the Equal Protection Clause. Although in support
of their contrary premise the parties rely heavily on some exception-
ally broad pronouncements of congressional power appearing in
Katzenbach v. Morgan, 384 U.S. 641 (1966), see, e.g., Br. of Appel-
lant Brzonkala at 27; Br. of Intervenor United States at 21, this broad
language has now been repudiated by the Supreme Court in City of
Boerne, 117 S. Ct. at 2168 (explicitly renouncing language in
Katzenbach v. Morgan that could be construed to give Congress the
power to redefine, as opposed to simply enforce, the provisions of the
Fourteenth Amendment); id. (emphasizing that under a broad reading
of Katzenbach v. Morgan, "it is difficult to conceive of a principle
that would limit congressional power"); id . at 2170 (characterizing
Katzenbach v. Morgan as a case only about "a particular type of vot-
ing qualification, one with a long history as a notorious means to deny
and abridge voting rights on racial grounds" (internal quotation marks
and citation omitted)). City of Boerne similarly renders fanciful the
government's suggestion that our inquiry into section 13981's validity
under Section 5 should mirror our inquiry into the reasonableness of
ordinary economic regulation in an economic substantive due process
challenge. See Br. of Intervenor United States at 26 (quoting eco-
nomic substantive due process cases including Williamson v. Lee
Optical, 348 U.S. 483 (1955)).31 Ultimately, City of Boerne forcefully
_________________________________________________________________

31 The government characterizes as"inexplicable" any suggestion that
cases like Williamson v. Lee Optical are inapposite in the Section 5 con-
text because Williamson and other similar cases "were quoted and
applied by Morgan itself in addressing Congress's § 5 powers." Reply
Br. of Intervenor United States at 9. In Katzenbach v. Morgan, however,
the Supreme Court cited Williamson only to respond to the distinct argu-
ment that the challenged statute at issue in Katzenbach v. Morgan vio-
lated individual liberties by "invidious[ly] discriminati[ng]" between
American-flag and non-American-flag schools. Katzenbach v. Morgan,
384 U.S. at 656-57. It did not, contrary to the government's representa-
tion, cite Williamson "in addressing Congress's § 5 powers." Reply Br.

                    116
affirms that Congress' power under Section 5 is not without limits,
and that those limits are not simply theoretical or speculative, but are
real and concrete, and are to be enforced by the courts, even at the
expense of invalidating laudable and otherwise socially beneficial leg-
islation. City of Boerne, 117 S. Ct. at 2163 ("[a]s broad as the con-
gressional enforcement power is, it is not unlimited" (internal
quotation marks and citation omitted)); id. at 2172 (although "[i]t is
for Congress in the first instance to determin[e] whether and what
legislation is needed to secure the guarantees of the Fourteenth
Amendment," "Congress' discretion is not unlimited . . . and the
courts retain the power, as they have since Marbury v. Madison, to
determine if Congress has exceeded its authority under the Constitu-
tion" (emphases added)); id. ("as the provisions of the federal statute
here invoked are beyond congressional authority, it is this Court's
precedent, not [the Religious Freedom Restoration Act], which must
control"); see also Civil Rights Cases, 109 U.S. at 10 ("the responsi-
bility of an independent judgment is now thrown upon this court; and
we are bound to exercise it according to the best lights we have").

3.

Application of the principles set forth in City of Boerne to section
13981 reveals that section 13981 clearly represents an illegitimate
exercise of Section 5 authority, because it is neither aimed at viola-
tions of the Equal Protection Clause nor a closely tailored means of
correcting any such violations.

(a)

First, it is clear under City of Boerne that we cannot simply defer
wholesale to Congress' purely legal conclusion that"bias and dis-
_________________________________________________________________
of Intervenor United States at 9. In any event, and as our above discus-
sion makes clear, even if the Supreme Court had so cited Williamson in
Katzenbach v. Morgan, the Supreme Court more recently, in City of
Boerne, repudiated any language in Katzenbach v. Morgan that could be
interpreted to mean that Congress' Section 5 power is as broad as a
State's power to enact ordinary economic regulations of the type upheld
in Williamson.

                    117
crimination in the criminal justice system[s of the States] often
deprives victims of crimes of violence motivated by gender of equal
protection of the laws and the redress to which they are entitled." H.R.
Conf. Rep. No. 103-711, at 385, reprinted in 1994 U.S. Code Cong.
& Admin. News at 1853; see also S. Rep. No. 103-138, at 55 ("the
criminal justice system is not providing equal protection of the laws
of women in the classic sense") (quoting Prof. Cass Sunstein). Indeed,
as a legal conclusion, this particular finding may be worthy of little,
if any, deference. The finding is an essentially verbatim recitation of
the congressional testimony of a single law professor, and it was
added to the legislative history only after that law professor testified
that such a "finding" would be instrumental in defending the constitu-
tionality of section 13981 under Section 5.32 This finding thus appears
to be less a considered congressional judgment as to the constitution-
ality of section 13981 than legal boilerplate belatedly appended to the
_________________________________________________________________
32 Compare 137 Cong. Rec. S579, S608 (1991) (text of S. 15, 102d
Cong. § 301(a) (1991)) (earlier version of section 13981 cause of action
for damages, which recited no findings of state bias or discrimination in
the enforcement or application of state laws), and Crimes of Violence
Motivated by Gender: Hearing Before the Subcomm. on Civil and Const.
Rights of the House Comm. on the Judiciary, 103d Cong., 1st Sess. 52
(1993) (statement of Prof. Sunstein) (testimony recommending that Con-
gress amend S.15 as follows: "In particular, Title III [section 13981]
might include provisions that . . . emphasize the existence of current bias
or discrimination in the criminal justice system-- bias or discrimination
that, Congress believes, in many cases deprives women subject to violent
crime of the equal protection of the laws."), with H. R. Conf. Rep. No.
103-711, at 385, reprinted in 1994 U.S. Code Cong. & Admin. News at
1853 (finding that "bias and discrimination in the criminal justice system
often deprives victims of crimes of violence motivated by gender of
equal protection of the laws and the redress to which they are entitled").
Interestingly, the earlier version of section 13981, included within S. 15,
appears to ground the constitutionality of section 13981's damages cause
of action not in the Equal Protection Clause at all, but rather in the Privi-
leges and Immunities Clause of the Fourteenth Amendment. 137 Cong.
Rec. at S608 (Title III, § 301(b)) ("All persons within the United States
shall have the same rights, privileges and immunities in every State as
is enjoyed by all other persons to be free from crimes of violence moti-
vated by the victim's gender"). Presumably, the Privileges and Immuni-
ties rationale was abandoned by Congress because it was without merit.
See, e.g., Slaughter-House Cases, 16 Wall. 36, 74-80 (1873).

                  118
House Conference Report in an effort to insulate section 13981 from
judicial review. Moreover, even if this finding did represent a consid-
ered congressional judgment as to the constitutionality of section
13981, the soundness of that judgment is drawn into question by the
fact that Congress also "found" -- contrary to Supreme Court prece-
dent applying the Equal Protection Clause only to state action -- that
purely private acts of violence against women also"threaten women's
equal protection of the laws." S. Rep. No. 103-138, at 55. Therefore,
instead of deferring wholesale to Congress' conclusion that section
13981 is aimed at, and a remedy for, violations of Equal Protection,
we must examine the legislative history and structure of section
13981 to determine the basis of Congress' conclusion.

The legislative history of section 13981, like that of the Religious
Freedom Restoration Act invalidated in City of Boerne, reveals that
section 13981 was not enacted as a remedy for action that violates,
or may violate, the Constitution. Although this legislative history does
establish that the States enforce and apply certain laws in a manner
that may ultimately prevent the victims of gender-motivated violence
from obtaining vindication through the criminal or civil systems, the
portions of the legislative history cited by appellants do not demon-
strate that Congress "[was] concern[ed]," City of Boerne, 117 S. Ct.
at 2169, with the type of purposeful discrimination against women in
the enforcement of facially neutral laws that could give rise to an
equal protection violation. Personnel Adm'r. v. Feeney, 442 U.S. 256
(1979) (holding that Equal Protection Clause sex-discrimination chal-
lenge to facially neutral law must fail without a showing of purpose-
ful discrimination); cf. Washington v. Davis, 426 U.S. 229 (1976);
Village of Arlington Heights v. Metropolitan Hous. Corp, 429 U.S.
252 (1977).

Although appellants are doubtless correct that the legislative his-
tory of the Violence Against Women Act -- a statute that includes but
is not limited to section 13981 -- comprises an impressive array of
reports and hearings detailing the scope of the problem of violence
against women, these extensive findings are, in the final analysis, of
little value in the Section 5 inquiry. Many of them do not relate to
burdens imposed by state action, see, e.g, S. Rep. No. 102-197, at 46
("Even if we could eradicate these legal rules and practices tomorrow,
it is unlikely that prosecution and reporting rates for rape would

                    119
increase."); Women and Violence: Hearing Before the Comm. of the
Judiciary, United States Senate, 101st Cong., 2d Sess. 39, 44 (1990)
(noting low percentage of recoveries in civil rape cases due to impe-
cunious defendants). And, most importantly, even if we were to con-
cede that the legislative history detailed state discrimination of some
sort, the record recites few, if any, specific findings that the States are
engaging in unconstitutional discrimination against women in the
enforcement or application of their criminal and civil laws. See H.R.
Conf. Rep. No. 103-711, at 385-86, reprinted in 1994 U.S. Code
Cong. & Admin. News at 1853-54 (discussing findings without any
mention of purposeful discrimination); S. Rep. No. 103-138, at 54-55
(discussing basis for enacting section 13981 under Section 5 without
any mention of purposeful discrimination). Furthermore, although the
legislative history also discusses some specific features of state laws
that need reform, neither appellant has cited any portion of this mas-
sive legislative history indicating that the failure of the States to adopt
such reforms is the result of purposeful and unconstitutional discrimi-
nation against women. See, e.g., S. Rep. No. 101-545, at 31-33; S.
Rep. No. 102-197, at 45-46. This legislative record is therefore quite
unlike that before the Court in South Carolina v. Katzenbach, in
which there was voluminous evidence that the provisions of the chal-
lenged Voting Rights Act were designed to remedy purposeful dis-
crimination or otherwise unconstitutional deprivations of voting
rights. South Carolina v. Katzenbach, 383 U.S. at 308, 309-315, 329-
30 (detailing a century of racially discriminatory deprivations of the
right to vote in certain southern States). In fact, section 13981's legis-
lative record is almost perfectly analogous to the record found to be
deficient by the Supreme Court in City of Boerne , which recited little,
if any, evidence that Congress enacted the Religious Freedom Resto-
ration Act out of concern with purposeful or unconstitutional discrim-
ination against religion by the States. Cf. City of Boerne, 117 S. Ct.
at 2169 ("Congress' concern [in enacting the Religious Freedom Res-
toration Act] was with the incidental burdens imposed, not the object
or purpose of the legislation.").

If anything, the hearings and reports on section 13981 bear out that
the States and state law enforcement officials are not purposefully dis-
criminating against women in the enforcement of laws against
gender-motivated crimes of violence, but rather that they have
undertaken the "most fervent," S. Rep. No. 102-197, at 39, and "sin-

                     120
cere efforts . . . to assist . . . victims of rape and domestic violence,"
S. Rep. No. 101-545, at 33, and that despite such efforts, "subtle prej-
udices" and "stereotypes," S. Rep. No. 102-197, at 39, among society
at large continue to prevent women from filing criminal complaints,
bringing suit, and otherwise obtaining vindication through the legal
system. See, e.g., S. Rep. No. 101-545, at 33 (attributing low prosecu-
tion and conviction rates of gender-motivated violent crime against
women, in part, to "the press and society"); S. Rep. No. 102-197, at
39-46; cf. Violent Crimes Against Women: Hearing Before the Comm.
on the Judiciary, United States Senate, 103d Cong., 1st Sess. 25
(1993) (noting that every State in the union has adopted legislation
authorizing protective orders for victims of domestic violence, and
use of such orders has increased dramatically); Domestic Violence --
Not Just A Family Matter: Hearing Before the Subcomm. on Crime
and Criminal Justice of the Comm. on the Judiciary, House of
Representatives, 103d Cong., 2d Sess. 131 (1994) (results of Attor-
neys General survey that "[t]hroughout the country, Attorneys Gen-
eral have developed innovative projects to prevent domestic violence"
and "have produced a number of excellent resources to prevent sexual
violence in their States"); Violence Against Women -- Fighting the
Fear: Hearings Before the Comm. on the Judiciary, United States
Senate, 103d Cong., 1st Sess. 42-43 (1993) (noting "a spirit and com-
mitment" in the States to address problem of violent crime against
women). The legislative history thus clearly demonstrates that the aim
of section 13981 was not so much to redress violations of Equal Pro-
tection, but rather to send a national signal about the harms of vio-
lence against women. See, e.g., S. Rep. No. 103-138, at 50 (Section
13981 "has the entirely different function [from state tort law] of pro-
viding a special societal judgment that crimes motivated by gender
bias are unacceptable because they violate the victims' civil rights.").

The structure of section 13981 and other provisions of the VAWA
further confirm the lack of congruence between the statute and its
asserted aim of addressing purposefully unequal law enforcement by
the States. Most telling, of course, is the fact that section 13981
directly regulates only private individuals who commit acts of vio-
lence and subjects those individuals to liability for the harms resulting
from that violence. That is, the statute does not regulate the actions
of the States or any other action taken under color of state law, much
less remedy or correct the States' discriminatory enforcement or

                     121
application of their laws. For example, if a State consistently refuses
to prosecute rapists because of its gender animus against their female
victims, the victim's ability to obtain some small measure of justice
through federal damages suits against the rapist would hardly elimi-
nate or correct the State's constitutional violations. See, e.g., City of
Boerne, 117 S. Ct. at 2170 ("Remedial legislation under § 5 `should
be adapted to the mischief and wrong which the [Fourteenth]
[A]mendment was intended to provide against.'") (quoting Civil
Rights Cases, 109 U.S. at 13). That section 13981 provides a remedy
only against private individuals who commit violent crimes is signifi-
cant, and perhaps dispositive, evidence that section 13981 does not
truly aim at correcting unequal and unconstitutional enforcement of
the laws by the States, but aims instead only to remedy or deter the
underlying acts of violence to which that liability attaches.

Other features of the statute likewise belie the suggestion that sec-
tion 13981 is designed to remedy purposeful discrimination against
women by the States. For example, section 13981 vests the state
courts with concurrent jurisdiction over section 13981 claims. 42
U.S.C. § 13981(e)(3). This mandatory concurrent jurisdiction provi-
sion is hard to square with the asserted rationale that section 13981
was designed to remedy unconstitutional state discrimination. If Con-
gress were truly concerned that state courts, judges, and juries were
hostile to women and purposefully discriminating against them in the
enforcement and application of law, the more natural response would
have been to create exclusive federal jurisdiction over section 13981
claims, or, at the very least, only to allow concurrent jurisdiction in
state courts that Congress concluded were not purposefully discrimi-
nating against women. Section 13981 instead permits its authorized
causes of action to be brought in the very fora that the appellants must
contend are hostile to the interests of women.33 Indeed, section 13981
_________________________________________________________________
33 More evidence of the nonremedial character of section 13981 is the
fact that there is virtually nothing in the record cited by the parties to
prove that federal courts, federal judges, or federal juries are significantly
less susceptible to the subtle prejudices and stereotypes that often prevent
women from obtaining recovery in civil actions against the perpetrators
of gender-motivated violence than are their counterparts in the state judi-
cial systems. See also Br. of Appellees Morrison and Crawford at 34
n.13 (citing scholarly commentary and studies that the federal court sys-
tems are prone to the identical types of gender-bias that exist in state
court systems).

                     122
does not merely permit claims to be brought in state court; it may
actually channel section 13981 claims into state court. Most notably,
for example, section 13981(e)(4) forbids federal courts entertaining
claims brought under section 13981(c) from exercising supplemental
jurisdiction over "divorce, alimony, equitable distribution of marital
property, or child custody decree" cases. Thus, plaintiffs who wish to
bring both section 13981 claims and divorce or child-custody actions
against their spouses -- a class of plaintiff very likely to have suf-
fered the most egregious forms of gender-motivated domestic vio-
lence or marital rape -- will either be forced to prosecute two
separate actions in different legal fora at greater cost, or else bring all
of their claims in state court.

The conclusion that Congress did not design section 13981 as a
remedy for purposeful discrimination against women by hostile state
courts is also borne out by features of the VAWA whose constitution-
ality is not at issue here. For example, in addition to creating a private
cause of action, other provisions of the VAWA appropriated approxi-
mately $1.6 billion in federal funds, subject to enhancement, to help
the States eliminate the causes and effects of rape and domestic vio-
lence. 42 U.S.C. § 3796gg (law enforcement); id. § 300w-10 (educa-
tion and prevention programs); id. § 10402(a) (battered women's
shelters). Such a generous subsidy to the state governments casts seri-
ous doubt upon any suggestion that the Congress that enacted section
13981 was truly concerned with purposeful and unconstitutional
deprivations of Equal Protection rights at the hands of hostile state
governments.

In sum, the combined effect of the legislative history, the structure
of section 13981, and the other provisions of VAWA is to disprove
any contention that section 13981 was actually aimed at purposeful
acts of unconstitutional sex discrimination. Cf . City of Boerne, 117
S. Ct. at 2170 ("Preventive measures prohibiting certain types of laws
may be appropriate when there is reason to believe that many of the
laws affected by the congressional enactment have a significant
likelihood of being unconstitutional." (emphasis added)). To the con-
trary, these materials establish that Congress' true concerns in enact-
ing VAWA were to deter or remedy individual and private acts of
violence and to raise public consciousness about the seriousness of
violent crimes against women by sending a national signal of opposi-

                     123
tion to this class of violent crime. Although these are unquestionably
worthy public policy goals, they are not sufficient in and of them-
selves to render section 13981 a legitimate exercise of Congress'
power under Section 5 of the Fourteenth Amendment.

(b)

Even if section 13981 were intended as a means to remedy uncon-
stitutional discrimination by the States, it, much like the provisions of
the Religious Freedom Restoration Act invalidated in City of Boerne,
is so out of proportion to any possible unconstitutional state action at
which it might conceivably be aimed as to exceed congressional
power to "enforce" the Fourteenth Amendment. Liability under sec-
tion 13981 attaches to all felonious acts of violent crime motivated by
gender, 42 U.S.C. § 13981(c), and the provision creates a statutory
right and a cause of action to enforce that right for all persons in the
United States who suffer from such violent crime. Id. § 13981(b)
(conferring upon "[a]ll persons within the United States" the statutory
right to be free from gender-based crimes); id . § 13981(c) (creating
cause of action for the same). This sweeping coverage is in no way
tailored to the asserted ends of equal enforcement of the laws. For
example, under section 13981, liability attaches to all gender-
motivated crimes whether committed by private individuals acting
alone, or by those acting under color of state law. Id. (liability extends
to a person "including a person who acts under color of" state law
(emphasis added)). Liability also attaches to any criminal act, whether
or not the plaintiff filed a criminal complaint in the state criminal jus-
tice system, and without regard to whether the State failed adequately
to investigate or prosecute the case because of bias or discrimination.
Id. § 13981(d)(2)(A) (cause of action may lie without regard to
whether the predicate acts of violence "have actually resulted in crim-
inal charges, prosecution, or conviction"); id. § 13981(e)(2) ("Nothing
in this section requires a prior criminal complaint, prosecution, or
conviction to establish the elements of a cause of action."). Section
13981 applies equally in all jurisdictions, whether those jurisdictions
evidence a pattern of chronic under-enforcement of laws prohibiting
rape and domestic violence, S. Rep. No. 102-197, at 45-46, or
whether those jurisdictions are the States or metropolitan areas Con-
gress applauded for strengthening the enforcement of their rape and
sexual assault laws, S. Rep. No. 101-545, at 33. Also, although

                     124
Brzonkala and the government attempt to defend section 13981 as a
remedy for inequalities caused by certain States that either immunize
spousal rape or that have failed to adopt rape shield evidentiary rules,
section 13981 does not exempt from its coverage those forty-seven
States that at the time of section 13981's adoption did criminalize
spousal rape, S. Rep. No. 102-197, at 45 & n.50, or those States that
have adopted rape shield laws in civil cases. In addition, like the
sweeping provisions of the Religious Freedom Restoration Act invali-
dated in City of Boerne, 117 S. Ct. at 2170, and unlike the provisions
upheld in City of Rome, 446 U.S. at 177, and South Carolina v.
Katzenbach, 383 U.S. at 331-32, section 13981 contains no termina-
tion date or termination mechanism. And, finally, section 13981 is
written in gender-neutral terms and would presumably create a cause
of action for a male plaintiff, even though there is no evidence, or
even any suggestion, that the States have unconstitutionally enforced
their laws that disproportionately affect men. See S. Rep. No. 102-
197, at 43 (citing state gender bias task force conclusions that "crimes
disproportionately affecting women are often treated less seriously
than comparable crimes against men"); cf. Br. of Appellant Brzonkala
at 26 n.12 ("While [section 13981] is gender-neutral, Congress recog-
nized that women overwhelmingly are the victims of gender-
motivated violence . . . . Consequently, this brief refers throughout to
gender-motivated violence against women.").

In short, section 13981's "sweeping coverage," City of Boerne, 117
S. Ct. at 2170, reaches all victims of gender-motivated violent felo-
nies, all defendants who commit such crimes, all States and jurisdic-
tions without regard to the adequacy of their enforcement efforts,
substantive laws, or evidentiary rules and procedures, and does so
without any time limit or termination mechanism. See id. (distinguish-
ing sweeping coverage of the Religious Freedom Restoration Act
from other relatively more narrow and measured federal statutes that
the Supreme Court had previously upheld as valid exercises of con-
gressional enforcement powers under the Enforcement Clauses of the
Fourteenth and Fifteenth Amendments); cf. South Carolina v.
Katzenbach, 383 U.S. at 315, 331 (upholding provisions of federal
statute that were confined to certain regions of the country where vot-
ing discrimination had been most flagrant, that affected a discrete
class of state voting laws, and that contained a five year termination
mechanism); Katzenbach v. Morgan, 384 U.S. at 641 (similar);

                    125
Mitchell, 400 U.S. at 112 (upholding provisions of federal statute that
prohibited States from imposing a particular type of voting qualifica-
tion with a long history of racially discriminatory use); City of Rome,
446 U.S. at 177 (upholding federal statute that applied to state "juris-
dictions with a demonstrable history of intentional racial discrimina-
tion" deemed to "create the risk of purposeful discrimination").
Therefore, even assuming that section 13981 were truly intended or
designed as a means to remedy state discrimination, the remedy cre-
ated by the section is so clearly out of proportion to any suggested
unequal treatment as to be an illegitimate means of enforcement of
the Equal Protection Clause. Cf. City of Boerne, 117 S. Ct. at 2171
("The substantial costs [the Religious Freedom Restoration Act]
exacts, both in practical terms of imposing a heavy litigation burden
on the States and in terms of curtailing their traditional general regu-
latory power, far exceed any pattern or practice of unconstitutional
conduct . . . .").

(c)

The Supreme Court concluded its Section 5 analysis in City of
Boerne by observing that, if it were to uphold the Religious Freedom
Restoration Act as an appropriate exercise of Section 5, such would
"contradict[ ] vital principles necessary to maintain separation of
powers and the federal balance," id. at 2172, namely, that the federal
government not be accorded a general police power but rather be con-
fined to its limited and enumerated powers, id . at 2162 ("Under our
Constitution, the Federal Government is one of enumerated pow-
ers."); id. (citing The Federalist No. 45). Or, as Justice Kennedy
explained in the analogous context of construing 42 U.S.C. § 1985(3),
"essential considerations of federalism are at stake here. The federal
balance is a fragile one, and a false step in interpreting § 1985(3) risks
making a whole catalog of ordinary State crimes a concurrent viola-
tion of a single congressional statute . . . ." Bray v. Alexandria
Women's Health Clinic, 506 U.S. 263, 287 (1993) (Kennedy, J., con-
curring) (emphases added). We are convinced that we would disrupt
the "vital" "federal balance," and essentially confer upon Congress a
general police power, were we to hold that section 13981 is a legiti-
mate exercise of congressional remedial power under Section 5.

If the congressional findings cited here suffice to render section
13981 a legitimate enforcement of the Fourteenth Amendment, then

                     126
in effect the federal government could constitutionally regulate every
aspect of society, even including those areas traditionally thought to
be reserved exclusively to the several States, such as general criminal
and domestic relations law. See supra Part III.C. For example, if sec-
tion 13981 were an appropriate means to remedy gender-motivated
bias in the States, then the federal government could similarly adopt
a general federal criminal code to replicate or preempt the existing
criminal laws of the fifty States in order to root out any such bias.
Presumably, the very same or similar legislative record of section
13981 could support an analogous finding that all state criminal laws
are infused with gender bias. See, e.g. , S. Rep. No. 102-197, at 44
("gender bias permeates the court system and . . . women are most
often its victims" (internal quotation omitted)). And many of the same
state gender-bias task forces that were cited in section 13981's legis-
lative history also appear to find gender bias in state domestic-
relations law. Compare Br. of Appellees Morrison and Crawford at
33 n.12 (citing various state task force conclusions of gender bias in
domestic relations law), with S. Rep. No. 102-197, at 43 n.40, and S.
Rep. No. 103-138, at 49 n.52 (citing these and other task forces' con-
clusions on gender bias in state criminal systems). Thus, if section
13981 were constitutional under Section 5, then presumably the fed-
eral government could adopt and enforce a federal divorce and
domestic relations code. And federal preemption, or even occupation,
of other substantive fields of law, such as tort and contract law, would
soon follow. See, e.g., Br. of Appellees Morrison and Crawford at 33-
34 (citing various law review articles and studies in support of argu-
ment that gender bias pervades tort law, contract law, and several
other substantive areas of State law). Because the logic of appellants'
argument would not be limitable to the Equal Protection Clause, the
federal government presumably would even be permitted to create a
national burglary statute in order to protect from private interference
the Fourteenth Amendment's guarantee that "[n]o State" "deprive any
person of life, liberty, or property, without due process of law."
Indeed, we think it no overstatement that such an interpretation of
Section 5 would, in a way "repugnant" to the Constitution, City of
Boerne, 117 S. Ct. at 2166 (quoting the Civil Rights Cases, 109 U.S.
at 15), permit Congress, upon but a generalized finding of bias, to
occupy the entire field of state law and to legislate directly upon all

                    127
of the rights of life, liberty, and property of all the citizens of the
United States.

We cannot conclude, therefore, that section 13981 is a valid exer-
cise of Congress' authority under Section 5 of the Fourteenth Amend-
ment.

V.

At the end of the day, it is apparent that, for objectives unquestion-
ably laudable, Congress has sought, through its powers to enforce the
Constitution's prohibitions against state deprivations of equal protec-
tion and to regulate commerce among the several States, to direct pri-
vate individuals in their activities wholly local and noneconomic. It
has sought to reach conduct quintessentially within the exclusive pur-
view of the States through legislation that neither conditions the fed-
eral intervention upon proof of misconduct imputable to a State or
upon a nexus to interstate commerce, nor is tailored so as to address
activity closely connected with constitutional failures of the States or
with interstate commerce. This the Congress may not do, even in pur-
suit of the most noble of causes, lest be ceded to the Legislature a ple-
nary power over every aspect of human affairs -- no matter how
private, no matter how local, no matter how remote from commerce.

Appellants have labored to defend such an unprecedented power in
the Congress first, in the immediate aftermath of United States v.
Lopez, as a valid exercise of Congress' indisputably broad Fourteenth
Amendment power under Section 5, then, after City of Boerne v.
Flores, as a valid exercise of Congress' equally broad power under
Article I, section 8, and, finally, countercurrently, as legislation that
should usher in a new era not of congressional restraint, but of con-
gressional expansion into the affairs of the States and of the People.
Ultimately, however, certain of section 13981's constitutionality but
uncertain of the reason, and recognizing that we are without authority
to deviate from binding Supreme Court precedent, they have been left
with little more than the sincerest of assertions that section 13981 is
laudable social policy. While this is undoubtedly true -- no one
favoring violence against women -- the desirability of section 13981
is, as it must be under a Constitution that separates the powers one

                      128
from the other, a matter that has been placed beyond our cognizance
by the Constitution we interpret.

We are not unaware that in invalidating section 13981 today, we
invalidate a provision of a statute denominated the"Violence Against
Women Act." No less for judges than for politicians is the temptation
to affirm any statute so decorously titled. We live in a time when the
lines between law and politics have been purposefully blurred to serve
the ends of the latter. And, when we, as courts, have not participated
in this most perniciously machiavellian of enterprises ourselves, we
have acquiesced in it by others, allowing opinions of law to be dis-
missed as but pronouncements of personal agreement or disagree-
ment. The judicial decisionmaking contemplated by the Constitution,
however, unlike at least the politics of the moment, emphatically is
not a function of labels. If it were, the Supreme Court assuredly
would not have struck down the "Gun-Free School Zones Act," the
"Religious Freedom Restoration Act," the "Civil Rights Act of 1871,"
or the "Civil Rights Act of 1875." And if it ever becomes such, we
will have ceased to be a society of law, and all the codification of
freedom in the world will be to little avail.

Accordingly, the Congress having exceeded its constitutional
authority in enacting Subtitle C of the Violence Against Women Act,
the judgment of the district court dismissing plaintiff-appellant Brzon-
kala's claims under 42 U.S.C. § 13981 is affirmed.

AFFIRMED

                    129
Volume 4 of 5

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTY BRZONKALA,
Plaintiff-Appellant,

v.

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; ANTONIO J.
MORRISON; JAMES LANDALE CRAWFORD,
Defendants-Appellees,

and

CORNELL D. BROWN; WILLIAM E.
LANDSIDLE, in his capacity as
Comptroller of the Commonwealth,
Defendants.


LAW PROFESSORS; VIRGINIANS ALIGNED    No. 96-1814(L)
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES; THE DC RAPE
CRISIS CENTER; EQUAL RIGHTS
ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN;
NORTHWEST WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,

INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

_________________________________________________________________

WILKINSON, Chief Judge, concurring:

As this century draws to a close, it seems appropriate to examine
the course of its jurisprudence and the place of this case within it. The
decision before us is an especially difficult one because it pits the
obligation to preserve the values of our federal system against the
imperative of judicial restraint.

I agree that section 13981 of the Violence Against Women Act
exceeds the authority of Congress under both the Commerce Clause
and Section 5 of the Fourteenth Amendment. Our ruling reaffirms the
fundamental principle that our national government is one of enumer-
ated -- and therefore limited -- powers. See, e.g., United States v.
Lopez, 514 U.S. 549 (1995).

Nonetheless, it is a grave judicial act to nullify a product of the
democratic process. The hard question is whether our decision consti-
tutes an indefensible example of contemporary judicial activism or a
legitimate exercise in constitutional interpretation. Respect for the
institutions of self-government requires us, in all but the rarest of
cases, to defer to the actions of legislative bodies. In particular, "[t]he
history of the judicial struggle to interpret the Commerce Clause . . .
counsels great restraint before [we] determine[ ] that the Clause is

                     132
insufficient to support an exercise of the national power." Lopez, 514
U.S. at 568 (Kennedy, J., concurring). I would add to that cautionary
tale not only the judiciary's parallel experience with economic due
process but also the activist legacy of the Warren and early Burger
Courts. By considering today's decision in light of history's often
cold assessment of the product of those prior eras, we may ascertain
whether we forsake to our peril the high ground of judicial restraint.

I.

A.

Judicial activism in this century falls into three general stages. The
first, beginning roughly with the decision in Lochner v. New York,
198 U.S. 45 (1905), and continuing through the early New Deal, has
come to symbolize judicial activism taken to excess. The Lochner
decision remains the foremost reproach to the activist impulse in fed-
eral judges. And the Lochner era is still widely disparaged for its
mobilization of personal judicial preference in opposition to state and
federal social welfare legislation. In a series of decisions, the Supreme
Court pressed the doctrine of "liberty of contract" against state and
federal laws protecting union members, see Coppage v. Kansas, 236
U.S. 1 (1915); Adair v. United States, 208 U.S. 161 (1908), and laws
prescribing minimum wages for women and children, see Morehead
v. New York ex rel. Tipaldo, 298 U.S. 587 (1936); Adkins v. Chil-
dren's Hospital, 261 U.S. 525 (1923). Even though the Court during
the same period upheld several maximum-hours provisions, see
Bunting v. Oregon, 243 U.S. 426 (1917); Muller v. Oregon, 208 U.S.
412 (1908); Holden v. Hardy, 169 U.S. 366 (1898), as well as other
labor legislation, see, e.g., Chicago, B. & Q. R.R. Co. v. McGuire, 219
U.S. 549 (1911), contemporary critics assailed the Court for indulging
its "judicial sense of what was good for the business community" and
ignoring the plight of the common citizen. Robert H. Jackson, The
Struggle for Judicial Supremacy 164 (1941); see also Morehead, 298
U.S. at 619 (Hughes, C.J., dissenting). The irreconcilability of such
cases as Lochner and Adkins on one side and Holden and Bunting on
the other fostered the impression of a Court that was picking and
choosing without principle, on occasion voiding legislative acts "sim-
ply because they [were] passed to carry out economic views which

                    133
the Court believe[d] to be unwise or unsound," Adkins, 261 U.S. at
562 (Taft, C.J., dissenting).

Then, as now, the scope of the commerce power was a major bat-
tleground. The New Deal Court used the Commerce Clause to rein in
the expanding scope of federal economic legislation. These cases pro-
tected the authority of the states vis-a-vis the federal government,
rather than restricting government action entirely. Nonetheless, doc-
trinal inconsistency again lent fuel to those who charged the Supreme
Court with favoring the corporate class. Compare Hammer v.
Dagenhart, 247 U.S. 251 (1918) (Congress may not bar goods made
with child labor from the channels of interstate commerce), with, e.g.,
Hoke v. United States, 227 U.S. 308 (1913) (Congress may keep
channels of commerce free of transportation for prostitution). These
results suggested to many that the Court's line-drawing was not truly
constitutional, but that it simply reflected opposition to "[t]he funda-
mental consideration . . . that industry should take care of its human
wastage." Railroad Retirement Bd. v. Alton R.R. Co., 295 U.S. 330,
384 (1935) (Hughes, C.J., dissenting).

Moreover, the shadows cast by such aggressive Commerce Clause
decisions as Carter v. Carter Coal Co., 298 U.S. 238 (1936) (striking
the Bituminous Coal Conservation Act of 1935), A.L.A. Schechter
Poultry Corp. v. United States, 295 U.S. 495 (1935) (striking the
National Industrial Recovery Act as applied), and Alton Railroad Co.,
295 U.S. 330 (striking the Railroad Retirement Act), obscured earlier
cases in which the Court upheld expansive federal regulation, see,
e.g., Texas & N.O. R.R. Co. v. Brotherhood of Ry. & S.S. Clerks, 281
U.S. 548 (1930) (Railway Labor Act); Stafford v. Wallace, 258 U.S.
495 (1922) (Packers and Stockyards Act); Southern Ry. Co. v. United
States, 222 U.S. 20 (1911) (Safety Appliance Act). Narrow interpreta-
tions of the taxing and spending powers in United States v. Butler,
297 U.S. 1 (1936) (striking provisions of the Agricultural Adjustment
Act), and the Child Labor Tax Case, 259 U.S. 20 (1922) (striking the
Child Labor Tax Law), solidified the image of an obstructionist
Supreme Court, determined to impede legislative efforts to reverse the
era's economic dysfunction and to ease the human suffering that it
had wrought.

The century's first era of judicial activism proved a painful experi-
ence for the courts, as well as for the nation. Battered by court-

                     134
packing proposals and chastened by a wholesale change in personnel,
the Court eventually abandoned the business of reviewing state and
federal regulation of economic activity. See, e.g., Wickard v. Filburn,
317 U.S. 111, 129 (1942); West Coast Hotel Co. v. Parrish, 300 U.S.
379 (1937). Indeed, the reaction to the Court's early excesses was so
strong that many supposed for a time that limits on the commerce
power had become non-existent. See, e.g. , Gerald Gunther & Kath-
leen M. Sullivan, Constitutional Law 198 (13th ed. 1997) ("In the
wake of Wickard . . . it was difficult indeed to articulate any limits
on the reach of the commerce power."). And the Lochner specter of
result-oriented activism still haunts the Court's debates today. See
Lopez, 514 U.S. at 608 (Souter, J., dissenting) ("[I]t seems fair to ask
whether the step taken by the Court today does anything but portend
a return to the untenable jurisprudence from which the Court extri-
cated itself almost 60 years ago.").

B.

The century's second era of judicial activism was more social than
economic in nature. The post-war civil rights movement pursued a
strategy of litigation to correct the abuses blacks suffered in every
aspect of their civic experience. Seeking to emulate the movement's
success, more and more citizens turned to the courts to vindicate a
wide variety of individual liberties. Unlike the first era, which sought
at least in part to protect the states against the encroachments of the
federal legislature, the cases of this second era uniformly restricted
the states' authority. The Court accomplished this in two ways. In
some cases it incorporated the Bill of Rights against the states through
the Fourteenth Amendment's Due Process Clause. See, e.g., Malloy
v. Hogan, 378 U.S. 1 (1964). In other instances it formulated new
rights from the Bill of Rights, see, e.g., Escobedo v. Illinois, 378 U.S.
478 (1964), and the Fourteenth Amendment, see , e.g., Roe v. Wade,
410 U.S. 113 (1973).

The verdict on this second activist era has been more mixed than
the verdict on the first. Four of the most widely accepted decisions of
the era imposed broad restrictions on the states. See Reynolds v. Sims,
377 U.S. 533 (1964) (requiring states to apportion their legislatures
according to population); New York Times Co. v. Sullivan, 376 U.S.
254 (1964) (requiring states to recognize malice as an element of libel

                    135
actions); Gideon v. Wainwright, 372 U.S. 335 (1963) (requiring states
to furnish legal representation in criminal cases); Brown v. Board of
Educ., 347 U.S. 483 (1954) (requiring states to end public school seg-
regation). Unlike the most notable decisions of the first activist era,
these four opinions have become judicial landmarks, and their posi-
tion in the pantheon of our jurisprudence is secure.

In many contexts, however, the institutional stresses brought on by
the era's most expansive and entangling decisions forced the Court to
reverse course. Some decisions overextended the institutional capac-
ity of the federal courts, installing judges as long-term supervisors of
basic state functions. After approving district courts' broad equitable
discretion to devise wide-ranging school desegregation plans, see
Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1 (1971), the
Court constrained district judges from extending those plans beyond
the school district in which the constitutional violation occurred, see
Milliken v. Bradley, 418 U.S. 717 (1974). And the rule that state pris-
oners could avail themselves of federal habeas corpus even if they
failed to observe state procedures, see Fay v. Noia, 372 U.S. 391
(1963), gave way to the requirement that defendants show "cause and
prejudice" for procedural default, see Wainwright v. Sykes, 433 U.S.
72 (1977). The Court likewise had to cabin its efforts to examine state
administrative procedures case-by-case, see Goldberg v. Kelly, 397
U.S. 254 (1970), reducing such inquiry to only those cases involving
"liberty" and "property" interests, see Board of Regents of State Col-
leges v. Roth, 408 U.S. 564 (1972). In the midst of this era the Jus-
tices themselves engaged in the ad hoc review of state court obscenity
rulings, see, e.g., Redrup v. New York, 386 U.S. 767 (1967) (per
curiam), until they finally cast off "the role of an unreviewable board
of censorship for the 50 States" by making obscenity more a jury
question, Miller v. California, 413 U.S. 15, 22 n.3 (1973). Other con-
stitutional rulings were simply ridden too far, and the Court eventu-
ally had to rein them in. For example, the Court declined to apply the
testimonial bar of Miranda v. Arizona, 384 U.S. 436 (1966), to
impeaching evidence, see Harris v. New York, 401 U.S. 222 (1971).

The Warren and early Burger Courts focused on finding new sub-
stantive rights in the Constitution and downplayed that document's
structural mandates. Although many of its individual decisions were
overdue and salutary, when the era is considered as a whole, the states

                    136
were relegated to a second-class constitutional status. As states them-
selves began to respect the civil rights of all their citizens, however,
the justification for additional restrictions began to wear thin. And
because "the preservation of the States, and the maintenance of their
governments, are as much within the design and care of the Constitu-
tion as the preservation of the Union," Gregory v. Ashcroft, 501 U.S.
452, 457 (1991) (quoting Texas v. White, 74 U.S. (7 Wall.) 700, 725
(1868)), this second era of activism presaged -- and indeed guaran-
teed -- a cyclical correction.

C.

This century's third and final era of judicial activism probably
began with New York v. United States, 505 U.S. 144 (1992), in which
the Supreme Court held that the "take title" provision of the Low-
Level Radioactive Waste Policy Amendments Act of 1985 imper-
missibly coerced the states into passing legislation. Since that time,
the Court has issued a spate of decisions striking federal enactments
that exceeded Congress' authority at the expense of the states. See
Printz v. United States, 117 S. Ct. 2365 (1997) (striking the interim
background check provision of the Brady Handgun Violence Preven-
tion Act); City of Boerne v. Flores, 117 S. Ct. 2157 (1997) (striking
the Religious Freedom Restoration Act of 1993); Lopez, 514 U.S. 549
(striking the Gun Free School Zones Act of 1990); see also Seminole
Tribe v. Florida, 517 U.S. 44 (1996) (invalidating Congress' attempt
under the Indian Commerce Clause to abrogate the states' Eleventh
Amendment immunity).

The common thread of contemporary activism is an interest in
reviving the structural guarantees of dual sovereignty. For instance,
Congress may not stretch the commerce power so far as to regulate
noncommercial areas of traditional state concern-- activity that "has
nothing to do with `commerce' or any sort of economic enterprise,
however broadly one might define those terms." Lopez, 514 U.S. at
561. Nor may Congress "define its own powers by altering the Four-
teenth Amendment's meaning." City of Boerne , 117 S. Ct. at 2168.
The Court has preserved the states' immunity in federal court, defend-
ing their right not to be sued without consent. See Seminole Tribe, 517
U.S. 44. It has enforced the "etiquette of federalism," Lopez, 514 U.S.
at 583 (Kennedy, J., concurring), barring Congress from "com-

                     137
mandee[ring] the legislative processes of the States," New York, 505
U.S. at 161 (internal quotation marks omitted), and forbidding the
national government from "impress[ing] the state executive into its
service" by "command[ing] the States' officers . . . to administer or
enforce a federal regulatory program." Printz , 117 S. Ct. at 2371,
2384.

Taken as a whole, the decisions preserve Congress as an institution
of broad but enumerated powers, and the states as entities having
residual sovereign rights.

II.

As abbreviated as the preceding discussion is, it will suffice to pose
the critical question. Will the current era of judicial scrutiny stand the
tests of time and public acceptance any better than the prior eras
have? The facial similarities between the present jurisprudence and
the New Deal era underscore the dilemma. Yet upon closer scrutiny,
the current wave of judicial decisions bears little relation to those
which crested early in this century. If one remains attentive to the pit-
falls of the past, the present jurisprudence holds the promise to be an
enduring and constructive one, for its aims and means differ signifi-
cantly from those of prior eras.

A.

As an initial matter, the outcomes of the current era have not con-
sistently favored a particular constituency. In the first era of activism,
courts were widely perceived as choosing sides with business inter-
ests in the political debate over the expansion of federal and state reg-
ulatory power and the abandonment of laissez-faire. During this time,
all of the Supreme Court's cases limiting the scope of the enumerated
powers led to results that were favorable to the commercial class. See,
e.g., Carter, 298 U.S. 238 (voiding pro-labor provision); Hammer,
247 U.S. 251 (voiding child labor provision). Moreover, the barricade
of substantive due process thwarted social and economic advance-
ments drafted not just by Congress, but by state governments as well.
See, e.g., Morehead, 298 U.S. 587 (rejecting state minimum wage
law); Adkins, 261 U.S. 525 (rejecting federal minimum wage law);
Lochner, 198 U.S. 45 (rejecting state maximum hours law). Given

                     138
this drumbeat of "pro-business" outcomes, critics were able to assem-
ble a solid case that the court was promoting -- in a political fashion
-- the interests of business at the expense of the interests of working
men and women.

By contrast, the cases of the present era cannot be seen as single-
mindedly promoting the interests of a particular constituency. Unlike
the cases of the first era, the decisions of the third era display no pat-
tern of favoritism. In fact, the results are unfavorable to a variety of
interests. See New York, 505 U.S. 144 (striking down radioactive
waste disposal law); Lopez, 514 U.S. 549 (striking down criminal law
penalizing gun possession); Seminole Tribe, 517 U.S. 44 (barring
suits against unconsenting states authorized by Indian Gaming Regu-
latory Act); Printz, 117 S. Ct. 2365 (striking down law requiring local
law enforcement officials to administer federal regulatory scheme);
City of Boerne, 117 S. Ct. 2157 (striking down act aiming to protect
the free exercise of religion). As a matter of oxen, the gored are deter-
mined by infringements upon our federal system, not by judicial dis-
dain for enacted policies.

Additionally, the cases of the current era arise out of disparate fac-
tual contexts, not simply out of repetitious clashes between business
and labor interests. The first era's repeated parade of business-labor
disputes solidified the perception that the Court was politically hostile
to social welfare legislation. To be sure, the current cases present the
customary array of amicus briefs advancing the positions of a variety
of interest groups. But the identity and alignment of those groups var-
ies, foreclosing the possibility that the judiciary will be seen as politi-
cally choosing sides in a single epic struggle. In the present period,
the preservation of federalism values -- not the maintenance of
laissez faire -- is the binding principle. Interestingly, even the states
have occasionally aligned themselves on different sides of federalism
issues, sometimes taking positions in derogation of their own sover-
eign power. See New York, 505 U.S. at 154 (noting that three states
intervened as defendants in support of the take-title provision); Brief
of 13 States, Amici Curiae, in Support of Respondent, Printz, 117
S. Ct. 2365 (1997) (No. 95-1478) (supporting enlistment of local offi-
cials to conduct background checks).

                     139
B.

The nature of textual interpretation in the third era also differs from
the prior two. The courts of the first era gave an exceedingly narrow
definition to the term "commerce," unduly restricting congressional
power. By distinguishing commerce from manufacturing, production,
and mining, see, e.g., Carter , 298 U.S. 238 (mining is not commerce);
United States v. E.C. Knight Co., 156 U.S. 1 (1895) (manufacturing
is not commerce), and by separating economic activities that directly
affect interstate commerce from those that have only indirect effects,
see, e.g., Schechter Poultry, 295 U.S. at 544-50 (wage and hour regu-
lations lack direct relation to interstate commerce), the Supreme Court
removed even the plainly economic activities of mines, manufactur-
ing plants, railroads, and merchants from the sphere of regulable
"commerce."

The current era of judicial scrutiny does not face this same funda-
mental textual problem. Courts are not motivated by a desire that a
particular substantive meaning be given to a constitutional term such
as commerce, but instead by the duty to find that some meaning must
exist. The question now is not what the proper allocation of economic
regulatory power ought to be, but whether the states will have any
subjects of social welfare to call their own. The collapse of the first
era's artificial distinctions dictates the third era's interpretive caution.
The cases of the third era have not sought to characterize business and
economic activity as something other than commerce. Modern courts
instead have taken a minimalist approach, withholding only the
narrowest of subjects from the ambit of the "commerce" power.

Identifying the connection between commerce and the traditional,
noneconomic state concerns addressed by section 13981, however,
would require the courts to "pile inference upon inference," in the end
sanctioning a commerce power without any limitations. Lopez, 514
U.S. at 567. Although the appellants have presented able arguments
in support of section 13981, the Commerce Clause must contain some
limitations if its language is not to be completely excised from the
Constitution. The choice we face is between minimal invalidation of
congressional intrusion and complete abdication of our interpretive
duty. To choose the latter would be to depart from the judicial role

                     140
of constitutional arbiter set forth nearly two centuries ago in Marbury
v. Madison, 5 U.S. (1 Cranch) 137 (1803).

The search for meaning in textual provisions is common to all three
judicial eras. And the real challenge to courts is to refrain from being
textually selective. Yet, in reviewing the second and third eras, it is
hard to understand how one can argue for giving capacious meanings
to some constitutional provisions while reading others out of the doc-
ument entirely. Here, appellants suggest that we give a reading that
would rob all meaning from the phrase "Commerce .. . among the
several States," giving Congress a blanket power simply "To regu-
late." It seems patently inconsistent to argue for a Due Process Clause
that means a great deal and a Commerce Clause that means nothing.
How one clause can be robust and the other anemic is a mystery when
both clauses, after all, are part of our Constitution.

The Supreme Court affirmed in Lopez the notion that "commerce"
must mean something short of everything. See 514 U.S. at 567 (noting
that to uphold statute at issue "would require us to conclude that the
Constitution's enumeration of powers does not presuppose something
not enumerated"). This is not a radical principle. Rather than lashing
out to greatly confine national power, the judiciary is proceeding, cau-
tiously, to find a limiting principle at the margin. The Lopez limit on
congressional power is not a strict one, but it is a limit.

C.

Finally, our role in this modern era is not as substantive adjudica-
tors, but as structural referees. The due process decisions of the
Lochner and Warren Court eras, as well as the individual rights rul-
ings of the latter, attempted to remove the subject matter of those
cases from political debate altogether. Those decisions prevented the
people from seeking resolutions of their differences through their
popularly elected representatives -- federal and state. By contrast, the
present jurisprudence of federalism is purely allocative, standing for
the simple proposition that the Constitution does not cast states as
mere marionettes of the central government. This jurisprudence
removes no substantive decision from the stage of political debate.
Nor does this decision command those seeking to protect the rights
of women to exit the arena. States remain free after New York to reach

                    141
regional solutions to their hazardous waste problems, after Lopez to
criminalize the act of bringing a firearm within a school zone, after
Printz voluntarily to cooperate with federal law enforcement efforts,
and after today's decision to provide civil remedies to women who
are battered or raped. No court blocks the path of legislative initiative
in any of these substantive areas.

Instead of aggressively pursuing substantive preferences, this court
validates a structural principle found throughout the Constitution. See
U.S. Const. art. I, § 8 (enumerating congressional powers); id. art. I,
§ 10 (limiting powers of the states); id. art. IV, § 4 (guaranteeing
states a republican form of government); id. art. V (incorporating
states and Congress into the amendment process); id. art. VI (making
federal law supreme); id. amend. X (reserving to states powers not
delegated); id. amend. XI (making states immune to suit in federal
court). Federalism is the shining gem cut by the Founders. It remains
the chief contribution of America to democratic theory and the struc-
tural guarantor of liberty and diversity for the American people. See
Lopez, 514 U.S. at 575-76 (Kennedy, J., concurring).

The role of the judiciary as a structural referee remains essential to
the continued vitality of our federal system. See id. at 578 (Kennedy,
J., concurring) ("[T]he federal balance is too essential a part of our
constitutional structure and plays too vital a role in securing freedom
for us to admit inability to intervene when one or the other level of
Government has tipped the scales too far."). Courts have long
adjusted the structural balance of power in our federal system
"through judicial exposition of doctrines such as abstention, the rules
for determining the primacy of state law, the doctrine of adequate and
independent state grounds, the whole jurisprudence of pre-emption,
and many of the rules governing our habeas jurisprudence." Id. (cita-
tions omitted). They have also commonly policed the structural lines
inherent in the separation of powers. See, e.g., Clinton v. City of New
York, 118 S. Ct. 2091 (1998); INS v. Chadha, 462 U.S. 919 (1983);
United States v. Nixon, 418 U.S. 683 (1974); Marbury, 5 U.S. (1
Cranch) 137. In so doing, courts have vindicated a simple, founda-
tional principle: The federal government is one of limited powers not
because it chooses to be, but because the Constitution makes that
choice for it.

                     142
The judicial role in the structural questions of governance is a time-
honored one. When Justice Black and Justice Harlan debated the
incorporation of the Bill of Rights against the states through the Four-
teenth Amendment, great structural principles were at stake. See, e.g.,
Malloy, 378 U.S. at 14-33 (Harlan, J., dissenting); Adamson v.
California, 332 U.S. 46, 68-92 (1947) (Black, J., dissenting). Whether
one agreed with Justice Black or Justice Harlan, no one doubted that
the structural question of incorporation was a legitimate debate for the
Court. Those who would call the modern era an illegitimate, activist
one too easily forget this tradition. They would have it both ways --
approving wholly of incorporation and then chastising the courts for
passing on the meaning of the enumerated powers. But it is important
to remind ourselves of the principle underlying the incorporation
debate: The judiciary rightly resolves structural disputes. Just as the
relationship of the Bill of Rights to the Fourteenth Amendment was
a legitimate structural question for the Court, so too is the debate over
the relationship of Article I, Section 8 to the Tenth Amendment. It is
just as important for the federal government to live within its enumer-
ated powers as it is for state governments to respect the Bill of Rights.
Insisting on both sets the state-federal balance right.

III.

The present controversy is a highly charged one. Some will doubt-
less be amazed that a federal court could find section 13981 unconsti-
tutional when every American of good will abhors violence against
women. Of course, incursions on dual sovereignty will always carry
a measure of democratic sanction, representing as they do the enact-
ments of the elected branches of government. Still, the structural dic-
tates of dual sovereignty must not ebb and flow with the tides of
popular support.

VAWA's civil suit provision falters for the most basic of reasons.
Section 13981 scales the last redoubt of state government -- the regu-
lation of domestic relations. By attaching civil penalties to criminal,
but domestic, conduct, section 13981 "by its terms has nothing to do
with `commerce.'" Lopez, 514 U.S. at 561. Appellant's defense of the
provision rests on the same analogy rejected in Lopez -- that of atten-
uated causation to national productivity. See id. at 564 (rejecting

                     143
"costs of crime" and "national productivity" rationales because they
would grant unlimited regulatory powers to Congress).

Section 13981 cannot be sustained under Section 5 of the Four-
teenth Amendment for some of the same reasons that it cannot be sus-
tained as an exercise of the commerce power. In both cases the
displacement of state prerogatives in areas of traditional state concern
would be profound. The displacement under the Fourteenth Amend-
ment would come from the impermissible use of the enforcement and
remedial powers of Section 5 to redefine Section 1 to include prohibi-
tions on purely private actions. If Section 5 alone were read to allow
Congress to regulate private (and often purely domestic) conduct, it
would, just like an unlimited reading of the Commerce Clause,
intrude on what has traditionally been the core of the state police
power.* From whatever vantage point one views the case, the rent in
the fabric of our federalism would be profound.

Our decision will assuredly be characterized as unjustifiable judi-
cial activism. And just as assuredly, that characterization will miss the
mark. It is true that our holding is "activist" in the sense that one pro-
vision in a federal statute is declared unconstitutional (the remainder
of the Violence Against Women Act remains in effect). What is
_________________________________________________________________
*I believe that City of Boerne by itself effectively disposes of appel-
lant's Section 5 arguments. The Court in that case was both clear and
emphatic: "Congress does not enforce a constitutional right by changing
what the right is. It has been given the power `to enforce,' not the power
to determine what constitutes a constitutional violation." City of Boerne,
117 S. Ct. at 2164. Here, appellants are seeking the right to redefine the
Fourteenth Amendment in contravention of not only the amendment's
own language, but also the Supreme Court's recent ruling. See id. at
2164-66 (detailing the federalism rationale underlying the restriction of
the Fourteenth Amendment to state action).

In relying in its Section 5 analysis extensively upon the Civil Rights
Cases, 109 U.S. 3 (1883), and United States v. Harris, 106 U.S. 629
(1883), I do not understand the majority opinion either to adopt or
endorse the discredited holdings in those cases. Rather, the majority
relies on them for the same reason that the Supreme Court does, for the
proposition that "their treatment of Congress'§ 5 power as corrective or
preventive, not definitional, has not been questioned." City of Boerne,
117 S. Ct. at 2166.

                    144
equally true, however, is that today's decision has the distinguishing
features of the third period of judicial scrutiny and not the discrediting
features of the previous two. The substance of the issue before us is
wholly disparate from Lopez and Printz and cannot be said to be part
of any substantive judicial agenda. The holding here vindicates the
structural values of government by reaffirming the concept of enu-
merated powers. And it vindicates the role of the judiciary in main-
taining this structural balance. Finally, it vindicates the textual values
of the Constitution by refusing to assign a meaning to "commerce"
that is nowhere comprehended by the term.

My fine colleagues in dissent would not have it this way. The dis-
sent simply rewrites the Constitution to its taste. It promotes a con-
gressional power without limitation. Under this view, two pillars of
our government will crumble: The courts would have almost no role
in structural disputes and the states would play no more than a bit part
in our federal system.

The restraints the dissent proposes to prevent this constitutional
undoing are wholly ineffectual. First, the dissent argues that Congress
can act under the Commerce Clause when it seeks to supplement, not
supplant, state actions. Post at 209. But practically any exercise of
congressional power can be artfully characterized as"supplementary"
-- it will be the rare case where at least some states do not have some
laws that attempt in some fashion to deal with the problem Congress
seeks to redress. Second, if congressional enactments can conceivably
be called civil rights statutes, then according to the dissent the judi-
ciary must abdicate its role. Post at 209-211. Of course, most civil
rights statutes should and will be sustained under the Commerce
Clause. See Heart of Atlanta Motel, Inc. v. United States, 379 U.S.
241 (1964); Hoffman v. Hunt, 126 F.3d 575 (4th Cir. 1997). But stat-
utes are not free from constitutional scrutiny solely because of their
characterization as civil rights enactments. Third, the dissent asserts
that in areas where states cannot "handle the problem," enumerated
powers are converted into plenary ones. Post at 210. In practice, this
will mean that when the state experimentation that our federal system
envisages does not take the precise form that Congress prefers, Con-
gress can impose a uniform rule.

Through these unexamined labels and glib formulas, none of which
have any foundation in Supreme Court case law, the dissent would

                     145
sweep the role of the judiciary and the place of the states away. The
dissent's response is that the states can fend for themselves in the
political system. See Garcia v. San Antonio Metro. Transit Auth., 469
U.S. 528, 554 (1984). This, however, ignores the vast temptation on
the part of Congress to attempt the solution of any and all of our prob-
lems, no matter how remote from commerce they may be. I agree that
Congress has great latitude in legislating, but under the dissent's
rationale, the states must meekly and subserviently swallow whatever
Congress serves up. If, as the dissent suggests, judicial acts to safe-
guard Our Federalism are ipso facto violations of separation of pow-
ers, the role of the courts would not be what Marbury envisioned and
the role of the states would not be what the Framers designed.

Maintaining the integrity of the enumerated powers does not mean
that statutes will topple like falling dominos. Rather, the values of
federalism must be tempered by the maxims of prudence and
restraint. There have been signs, of course, that Lopez would presage
an era of aggressive intrusion into the activities of coordinate
branches. See, e.g., United States v. Olin Corp., 927 F. Supp. 1502,
1521-33 (S.D. Ala. 1996) (holding that as applied Comprehensive
Environmental Response, Compensation and Liability Act (CER-
CLA) exceeds Congress' commerce power), rev'd , 107 F.3d 1506
(11th Cir. 1997). Neither the Supreme Court nor the judiciary as a
whole, however, has seen fit to take Lopez that far. This is as it should
be. A wholesale invalidation of environmental, civil rights, and busi-
ness regulation would signal a different and disturbing regime -- one
other than that which we have now. If modern activism accelerates to
a gallop, then this era will go the way of its discredited forebear.

In the end, neither swift retreat to cramped notions of commercial
activity nor cessation of our judicial role will do. Only a role that is
measured and cautious will ensure that a balanced allocation of pow-
ers in our federal system remains to protect our individual liberty.
Today's holding is a measured one. To sustain this provision would
signal that state governments are due no more than the sweet pieties
of lip service and that no limits whatsoever exist on the exercise of
congressional power.

I would affirm the judgment.

                     146
NIEMEYER, Circuit Judge, concurring:

I join the thorough opinion for the court, concluding that neither
the Commerce Clause nor Section 5 of the Fourteenth Amendment
provides Congress authority to enact the Violence Against Women
Act of 1994, 42 U.S.C. § 13981 (this section hereafter referred to as
"VAWA" or the "Act").1 The broad, virtually limitless reach of
VAWA into all violence motivated by gender, including domestic
violence, whether implicating interstate commerce or not, far exceeds
these constitutionally enumerated powers which were intended to be
specific and limited grants of federal legislative authority. As the
Tenth Amendment states, if a power is not delegated to the United
States or prohibited to the States by the Constitution, it is reserved to
the States or to the people. See U.S. Const. amend. X.

It may be seductive, albeit undisciplined, to conclude that the Com-
merce Clause has a virtually unlimited scope simply because the vol-
ume of interstate commerce has expanded to the point where today it
is difficult to delineate between interstate and local commerce. That
indulgence, however, would lead to the conclusion that the federal
structure created by the Constitution no longer has applicability. Such
a position, striking at the heart of our Constitutional order, would be
alarming. Yet, it seems to be the position advanced by the govern-
ment in this case. Because the government has refused even to recog-
nize a line of demarcation between federal power authorized under
the Commerce Clause and the States' retained powers, I write sepa-
rately to address this issue.

Established Supreme Court precedent points to the existence of
limits to the commerce power and defines these limits through two
separate modes of analysis. Under one mode, the limits of the com-
merce power are defined by a federal regulation's nexus to interstate
commerce. Under the other, the Court has observed that an overly
broad exercise of the commerce power can be recognized when the
exercise substantially infringes the general police power retained by
the states under the Tenth Amendment. I will address each of these
methods for defining limits to the commerce power, after first setting
the basic factual backdrop.
_________________________________________________________________
1 I also agree with the remand of the Title IX claims.

                     147
I

While attending Virginia Polytechnic Institute ("Virginia Tech"), a
state-owned university in Blacksburg, Virginia, Christy Brzonkala
was sexually assaulted and raped by two football players who also
were students at Virginia Tech. Some six months after the incident,
Brzonkala filed a complaint against the football players under Vir-
ginia Tech's intramural disciplinary procedures. She did not pursue
criminal charges because she had not preserved any physical evidence
of the rapes. The record is not clear whether she has filed state law
tort claims.

Brzonkala claims that persons employed by Virginia Tech, who
were overly protective of the football program, frustrated university
discipline of the players even though factual findings had been made
in a university sponsored process to support Brzonkala's claim. If
true, the alleged conduct by responsible university officials displays
not only an unflattering lack of courage and judgment, but also a har-
dened insensitivity to Brzonkala's experience.

This case represents Brzonkala's effort to redress her injury in fed-
eral court under VAWA and under Title IX of the Education Amend-
ments of 1972 to the Civil Rights Act of 1964, 20 U.S.C. § 1681 et
seq. The defendants in this case have challenged the constitutionality
of VAWA, while the United States has intervened to argue that
VAWA is constitutional both under the Commerce Clause and under
the Equal Protection Clause of the Fourteenth Amendment. I address
only the Commerce Clause issue.

At oral argument, the government was pressed at some length to
articulate its position on how to define the line between a national
interest subject to regulation under the Commerce Clause and a local
interest which is beyond the scope of Congress' legislative power. It
continually refused to accept the challenge, leaving me with the clear
impression that if the political pressure were sufficiently great, the
government would feel justified in maintaining the position that Con-
gress could constitutionally regulate local matters, such as divorces
and, indeed, even child custody proceedings. Under the impact-on-
the-economy test relied on by the government, Congress could ratio-
nalize a regulation of these important but traditionally local activities

                     148
simply by amassing the obviously available economic data showing
their aggregate impact on the national economy. I believe that the
government's approach, however, reveals a profound misunderstand-
ing of Congress' authority and the limitations of the commerce
power.

II

The Commerce Clause vests in Congress the power to"regulate
Commerce with foreign Nations, and among the several States." U.S.
Const. art. I, § 8, cl. 3. This power has always been understood to be
finite and therefore inadequate to regulate all commercial activity,
including commercial activity which is purely local in character and
effect. In The Federalist No. 45, James Madison wrote:

          The powers delegated by the proposed Constitution to the
          Federal Government, are few and defined. Those which are
          to remain in the State Governments are numerous and indef-
          inite. The former will be exercised principally on external
          objects, as war, peace, negotiation, and foreign commerce
          . . . . The powers reserved to the several States will extend
          to all the objects, which, in the ordinary course of affairs,
          concern the lives, liberties and properties of the people; and
          the internal order, improvement, and prosperity of the State.

The Federalist, at 238 (George W. Carey & James McClellan eds.,
1990); see also The Federalist No. 40, at 203 (George W. Carey &
James McClellan eds., 1990) (James Madison) (Under the Constitu-
tion, the federal government's "powers are limited, and the States in
all unenumerated cases, are left in the enjoyment of their sovereign
and independent jurisdiction"); Jack N. Rakove, Original Meanings:
Politics and Ideas in the Making of the Constitution 179 (1996) (not-
ing that rather than believing in unlimited federal legislative power,
"most framers agreed that the scope of national lawmaking would
remain modest").

In applying this understanding to the Commerce Clause, Chief Jus-
tice Marshall, in M'Culloch v. Maryland, 17 U.S. (4 Wheat.) 316, 405
(1819), noted that the federal "government is acknowledged by all to
be one of enumerated powers. The principle, that it can exercise only

                    149
those powers granted to it, . . . is now universally admitted." See also
Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 195 (1824) ("The enumera-
tion presupposes something not enumerated . . . . The completely
internal commerce of a State, then, may be considered as reserved for
the State itself").

The Supreme Court's modern Commerce Clause jurisprudence pre-
serves inviolate this principle that the federal commerce power, while
a significant grant of legislative power, is nonetheless finite, possess-
ing identifiable and judicially enforceable boundaries:

          The authority of the federal government may not be pushed
          to such an extreme as to destroy the distinction, which the
          commerce clause itself establishes, between commerce
          "among the several States" and the internal concerns of a
          State. That distinction between what is national and what is
          local in the activities of commerce is vital to the mainte-
          nance of our federal system.

NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1, 30 (1937). And
the vitality of this principle was maintained in the Court's recent deci-
sion in United States v. Lopez, 514 U.S. 549 (1995), striking down the
Gun-Free School Zones Act of 1990 (criminalizing the knowing pos-
session of firearms in a school zone) on the grounds that the activity
regulated was not economic; it had too tenuous a connection with
commerce; and the statutory provision had no jurisdictional element
that would ensure that the prosecuted conduct would have the requi-
site nexus to interstate commerce. Id. at 561. Central to its holding in
Lopez, the Court explicitly recognized that there are outer limits to the
reach of the Commerce Clause and that there are local and non-
commercial activities which may not be reached by Congress under
the Clause. See id. at 556-57.

The Commerce Clause is thus both an enumerated and a limited
power authorizing the United States to regulate interstate commerce.
But despite 200 years of Commerce Clause jurisprudence, we con-
tinue to face the difficult challenge of how to define the limits of the
power, distinguishing that which is national from that which is local.
In Jones & Laughlin Steel, the Court upheld the National Labor Rela-
tions Act of 1935 as a proper exercise of the commerce power, rea-

                     150
soning that although that act regulated some intrastate commercial
activity, it did not exceed the Commerce Clause's grant of congres-
sional power to regulate interstate commerce because that act only
applied to labor practices "affecting [interstate] commerce." These,
the Court said, were the "critical words" limiting the National Labor
Relations Board's power to regulate labor practices. 301 U.S. at 31.
Recognizing that Congress could not regulate local commerce or
activity having little relation to interstate commerce, the Court
observed that intrastate activities which "have such a close and sub-
stantial relation to interstate commerce that their control is essential
or appropriate to protect that commerce from burdens and obstruc-
tions" fall within the reach of Congressional power under the Com-
merce Clause. Id. at 37. "It is the effect upon commerce," the Court
emphasized, "not the source of the injury, which is the criterion." Id.
at 32 (citation omitted).

Similarly, in Wickard v. Filburn, 317 U.S. 111 (1942), a case
upholding the exercise of the Commerce Clause power perhaps at its
fullest reach, see Lopez, 514 U.S. at 560, the Court held that the Com-
merce Clause allowed Congress to regulate a farmer's production of
wheat, even for home consumption, when the effect of such consump-
tion by farmers in the aggregate would directly affect the price of
wheat in the interstate market. See Wickard, 317 U.S. at 127. The
Court noted that the Commerce Clause, even though conferring a
wide-ranging power, nonetheless possesses constitutionally-
prescribed limits, and "the reach of that power extends [only] to those
intrastate activities which in a substantial way interfere with or
obstruct the exercise of the granted power." Id. at 124 (emphasis
added) (internal quotation marks omitted). It is noteworthy that wheat
production was recognized as an economic activity that had a substan-
tial impact on the price of wheat traded in interstate commerce. Thus,
even though wheat production itself "may not be regarded as com-
merce," it might still be regulated under the Commerce Clause "if it
exerts a substantial economic effect on interstate commerce." Id. at
125 (emphasis added).

Attempting to delineate the "vital" distinction between national and
local, the Court in Jones & Laughlin Steel stated that the Commerce
Clause enables Congress to regulate only intrastate acts which possess
a "close and intimate relation to interstate commerce." Id. at 37

                     151
(emphasis added). And similarly in Lopez, the Court reiterated that
the Commerce Clause may not be extended

          so as to embrace effects upon interstate commerce so
          indirect and remote that to embrace them, in view of our
          complex society, would effectually obliterate the distinction
          between what is national and what is local and create a com-
          pletely centralized government.

Lopez, 514 U.S. at 557 (quoting Jones & Laughlin Steel, 301 U.S. at
37) (emphasis added). Thus, we may conclude that intrastate activities
may be regulated under the Commerce Clause, but only if their rela-
tionship to interstate commerce is close and intimate and not "indirect
and remote."

The requirement that a local activity which Congress seeks to regu-
late not have merely an "indirect" effect on interstate Commerce
draws into question the quality of the nexus between the activity
sought to be regulated and the interstate commerce authorized to be
regulated. Drawing on the nature of the constitutional power to regu-
late interstate commerce, I therefore conclude that a local activity, in
order to be covered by the Commerce Clause power, must have a
direct effect on interstate commerce such that its regulation "targets"
interstate commercial activity.

The requirement that a local activity which Congress seeks to regu-
late not be "remote" in effect on interstate commerce is distinct from
the "direct effect" requirement and draws into question the proximate-
ness of the activity's causal effect on interstate commerce. When
examining remoteness, we can draw on well established tort princi-
ples of proximate cause, asking whether the local activity would stand
next in its causation to the effect on interstate commerce and whether
its impact is slight or incidental. See generally Black's Law
Dictionary 1225-26 (6th ed. 1990). In order not to be remote, an
effect must be proximate and intimately related to interstate commer-
cial activity.

Thus, to determine whether an intrastate activity substantially
affects interstate commerce and therefore is neither indirect nor
remote, I would apply a test which requires that (1) the target of any

                     152
federal regulation of an intrastate activity must be interstate com-
merce, even though it may not be the purpose of the regulation,2 and
(2) the effect that the activity has on interstate commerce must be
proximate and not incidental.

In addition to being so limited, the commerce power is also limited
to regulating commerce. If not inherently clear, this was explicitly
pointed out in Lopez.

When defining the "substantially affects" test, the Supreme Court
stated, "Where economic activity substantially affects interstate com-
merce, legislation regulating that activity will be sustained." Lopez,
514 U.S. at 560 (emphasis added). Applying an economic "subject-
matter" requirement, the Court struck down the Gun-Free School
Zones Act, noting that "by its terms [it] has nothing to do with `com-
merce' or any sort of economic enterprise however broadly one might
define those terms." Id. at 561; see also id. at 567 ("The possession
of a gun in a local school is in no sense an economic activity that
might, through repetition elsewhere, substantially affect any sort of
interstate commerce"). Moreover, the Court concluded that the eco-
nomic impact of the conduct regulated did not satisfy this subject-
matter requirement. The Court recognized that the economic costs of
violent crime, which would obviously be more likely when guns are
present, might be "substantial." Thus, despite the fact that the Gun-
Free School Zones Act was clearly rationally related to fighting vio-
lent crime and that violent crime might have a substantial negative
effect on the national economy, the Supreme Court found that the act
was not a permissible regulation of interstate commerce. The Court
explicitly rejected the "costs of crime" argument as a basis for uphold-
ing a statute under the Commerce Clause. Id. at 564. The Court noted
that to accept such reasoning would allow Congress to regulate all
violent crime and all causes of violent crime. This, the Supreme Court
found, the Constitution does not permit.
_________________________________________________________________
2 For example, Congress may enact legislation aimed at interstate com-
merce, even if its purpose is to promote social goals. The Freedom of
Access to Clinic Entrances Act of 1994 might be such a law. See
Hoffman v. Hunt, 126 F.3d 575, 582-88 (4th Cir. 1997) (upholding
against a Commerce Clause challenge the Freedom of Access to Clinic
Entrances Act of 1994, 18 U.S.C. § 248).

                    153
Despite the Supreme Court's rejection of the "cost of crime" rea-
soning in Lopez, the government advanced a similar argument in this
case, positing that because the costs of domestic violence were set out
in Congressional "findings," they were sufficient to sustain a federal
regulation on domestic violence involving women. In advancing this
argument, the government misses the point of Lopez. Congressional
findings on whether violence involving women has an adverse effect
on the economy are just as irrelevant to the proper Commerce Clause
analysis as were Executive Branch findings that gun violence had an
adverse economic impact. Lopez held that this type of relationship
between non-economic activity and the economy does not make the
regulated activity subject to regulation under the Commerce Clause.

In sum, a statute depending for its validity on the Commerce
Clause power must ultimately both be a regulation that reaches intra-
state activity only to the extent necessary to regulate interstate com-
merce and be an economic regulation.

In considering whether VAWA is constitutional under these princi-
ples for applying the Commerce Clause, we begin by noting that vio-
lence against women is not commerce, nor is its regulation under
VAWA aimed at the protection or promotion of interstate commerce.
While it is clear that the congressional focus was trained on violence
directed against women, it is just as clear that it was not trained on
economic or commercial activity. Judge Luttig's opinion for the court
in this case amply describes this congressional focus. See ante, at 20-
24, 49-53. While Congress went to great lengths to justify its enact-
ment based on the impact that violence against women has on the
national economy, this kind of rationalization was explicitly rejected
in Lopez. See 514 U.S. at 563-64. The Court observed there that if it
were to accept the cost of crime or the impact of crime on national
productivity as justifications, "Congress could regulate any activity
that it found was related to the economic productivity of individual
citizens: family law (including marriage, divorce, and child custody)
for example." Id. at 564.

Such incidental rationalizations do not bring Congress within the
specific constitutional grant of authority. The Commerce Clause
authorizes only the regulation of interstate commerce. If, in regulating
interstate commerce, Congress necessarily must regulate local activity

                    154
which has a substantial effect on the interstate commerce it seeks to
regulate, then it may do so as long as the overall regulatory scheme
is aimed at the protection or promotion of interstate commerce. See
Lopez, 514 U.S. at 561. For example, in Wickard, the case identified
as reflecting the broadest permissible reach of the Commerce Clause
power, the Court upheld the Agricultural Adjustment Act of 1938,
which regulated the amount of a farmer's harvest, even the portion
that was intended for home consumption. The production of wheat
was an important economic activity having a direct and substantial
effect on the supply and therefore the price of wheat. In order to regu-
late the national wheat market, it was therefore necessary to regulate
its important components.3 The Court noted, "[i]t can hardly be
denied that a factor of such volume and variability as home-consumed
wheat would have a substantial influence on price and market condi-
tions" which fall within the legitimate domain of Congress under the
Commerce Clause. Wickard, 317 U.S. at 128. But when, as in the case
of VAWA, Congress directs its regulatory efforts at violence,
assaults, and torts, or indeed domestic relations, it does not aim at
economic activity. Instead, VAWA aims at a social ill which only
incidently affects interstate commerce. In that sense, the regulated
conduct's effect on commerce can only be characterized as "indirect."

The government argues that the prohibitions of VAWA promote
jobs for women and therefore the economic activity of employment.
This argument, however, is not supported by the language of the stat-
ute. See 42 U.S.C. § 13981. While data may support the finding that
violence against women adversely affects the job market and causes
an economic loss to the economy, the statute does not reflect an intent
to address that economic concern; it does not refer to any job market
or workplace, nor does it mention commerce except as a rationaliza-
tion in its "purpose" section. See 42 U.S.C. § 13981(a). Moreover,
VAWA does not restrict itself to violence that affects interstate com-
merce. Cf. Lopez, 514 U.S. at 561 (noting the importance of a "juris-
dictional element which would insure, through case-by-case inquiry,
that the firearm possession in question affects interstate commerce").4
_________________________________________________________________
3 This is permissible because Congress has the power to "make all laws
which shall be necessary and proper" for executing any of its enumerated
powers. U.S. Const. art. I, § 8, cl. 18.
4 Because VAWA contains no jurisdictional hook, this case does not
present the issue of how far Congress can extend its power, if at all, to
enact legislation through the use of jurisdictional hooks. Cf. Katzenbach
v. McClung, 379 U.S. 294 (1964).

                    155
In providing additional remedies for violence against women, regard-
less of its connection with interstate commerce, Congress took aim at
a social ill and not at commerce. Indeed, the data, which Congress
claims prompted the enactment of VAWA, indicate Congress' con-
cern with the increasing amount of violence against women, regard-
less of its economic impact. It is precisely such a broad social concern
that falls outside the scope of Congress' Commerce Clause's power.

In short, I would hold that the activities regulated by VAWA are
too remote from interstate commerce and that the regulation of com-
merce was not the target at which VAWA was aimed. For this reason,
the enactment of VAWA cannot be upheld as a proper constitutional
exercise of the Commerce Clause.

III

It is self-evident that if the scope of the commerce power is defined
too broadly, our national government would no longer be one of enu-
merated -- and hence limited -- powers. This observation brings me
to the second method for discerning the limits of the Commerce
Clause's scope. If a federal regulation ostensibly justified by the
Commerce Clause unduly infringes on the general police power, a
power that was never conferred on the national government, it follows
that such regulation exceeds the limited federal power. To support
this syllogism and apply it in this case, it is therefore necessary to
examine (1) whether it is true that the general police power was never
intended to be conferred on the federal government and (2) whether
VAWA unduly intrudes on the general police power retained by the
States.

Over 200 years ago, issues regarding the scope of the new national
government's powers dominated the debates surrounding the ratifica-
tion of the Constitution. What had emerged from Philadelphia in 1787
was a legal text creating a government constructed upon principles of
federalism. The Constitution accomplishes this result by limiting the
power of the national government, and giving it only enumerated
powers. See Marbury v. Madison, 5 U.S. (1 Cranch) 137, 176 (1803)
("The powers of the legislature are defined and limited; and that those
limits may not be mistaken, or forgotten, the constitution is written").
In constituting the new national government, no one believed that the

                    156
people conferred a general police power upon Congress. The Supreme
Court most recently observed as much in Lopez , noting that the Con-
stitution withholds "from Congress a plenary police power that would
authorize enactment of every type of legislation." 514 U.S. at 566; see
also id. at 584 (Thomas, J., concurring) (cautioning that the "substan-
tial effects" test taken to its logical extreme would improperly give
Congress "a `police power' over all aspects of American life");
United States v. Dewitt, 76 U.S. (9 Wall.) 41, 43-44 (1870). This
proposition is not remarkable because the general police power of the
States rests at the core of their sovereignty. Thus, to read the Com-
merce Clause so broadly as to infringe significantly on the States'
general police power would undermine state sovereignty in violation
of the federal structure created by the Constitution and confirmed by
the Tenth Amendment. Consequently, I believe that the Commerce
Clause may not be so broadly interpreted as to authorize wholesale
regulation of the sphere traditionally regulated by the States through
their general police power.

If the police power was retained by the states and the people, then
we must address whether VAWA purports, in contravention of this
Constitutional structure, to exercise the general police power.

Because the general police power is recognized to include the right
of the States to promote the public health, safety, welfare, and morals
of the State, see Berman v. Parker, 348 U.S. 26, 32 (1954), it is not
disputed that redress for assault and rape traditionally falls within the
States' police power. See, e.g., Brecht v. Abrahamson, 507 U.S. 619,
635 (1993) ("The States possess primary authority for defining and
enforcing the criminal law. In criminal trials they also hold the initial
responsibility for vindicating constitutional rights. Federal intrusions
into state criminal trials frustrate both the States' sovereign power to
punish offenders and their good-faith attempts to honor constitutional
rights") (internal quotation marks omitted); United States v. Turkette,
452 U.S. 576, 586 n.9 (1981) (noting that RICO does not interfere
with the States' rights "to exercise their police powers to the fullest
constitutional extent"); see also Silkwood v. Kerr-McGee Corp., 464
U.S. 238, 248 (1984) (noting "the States' traditional authority to pro-
vide tort remedies to their citizens").

Moreover, the redress of sexual assaults and rape is a police power
that the States, including Virginia, have traditionally exercised. Vir-

                     157
ginia law at the time that Brzonkala was attacked identified various
crimes whose prosecution might cover the attacks on her. See, e.g.,
Va. Code Ann. § 18.2-61 (rape); Va. Code Ann.§ 18.2-67.3 (aggra-
vated sexual battery); Va. Code Ann. § 18.2-67.1 (forcible sodomy);
Va. Code Ann. § 18.2-67.5 (attempted rape, forcible sodomy, object
sexual penetration, aggravated sexual battery, and sexual battery).
The punishment for rape in Virginia is five years to life imprison-
ment, and aggravated sexual battery carries a maximum jail sentence
of twenty years. Va. Code Ann. § 18.2-61(C), 18.2-67.3(B). More-
over, Brzonkala would have civil claims against her attackers under
established tort principles. See, e.g. , Parsons v. Parker, 170 S.E. 1
(1933) (holding that Virginia law recognizes the civil action for rape).
And Virginia's interest in exercising its police powers to prohibit and
to remedy sexual assaults has been longstanding. Indeed, the common
law of Virginia, as it existed before the United States Constitution,
criminalized this conduct. See, e.g., For the Colony in Virginiea Bri-
tannia: Lawes Divine, Morall and Martiall, etc. 12 (David H.
Flaherty ed., 1969) (1612) (punishing rape with the death penalty
under "Dale's Code," Virginia's earliest code of law); Thomas Jeffer-
son, Notes on the State of Virginia 143-44 (William Peden ed., 1954)
(1787) (proposing to proportion punishments for crimes existing in
Virginia during the period of the Articles of Confederation, which
included rape).

Finally, as Virginia has asserted in its brief in this case, it enforces
its sexual assault laws and in practice provides victims with "an array
of remedies against the perpetrators to redress[these] wrong[s]." Sta-
tistical data confirm this assertion. See Virginia Criminal Sentencing
Commission, Annual Report 19-20, (1997). While data are not avail-
able for the number of prosecutions as a percentage of the total num-
ber of sexual assaults that have taken place, the Virginia courts'
compliance with sentencing guidelines for rape is over 90% and their
compliance with sexual assault recommendations is over 70%. More
revealing is the fact that the greater noncompliance in sexual assault
cases can be attributed to the courts' treating sexual offenders more
harshly than the guidelines recommend. See id.

Thus, while the general police power of the States, and of Virginia
in particular, covers conduct amounting to sexual assault and rape,
VAWA purports to redress that same conduct, limiting its scope only

                     158
to conduct motivated by gender, as both the language of the statute
itself and Congress' explanation for it demonstrate. The statute
creates a federal cause of action against a person committing a "crime
of violence motivated by gender" and defines a crime of violence to
be "an act or series of acts that would constitute a felony against the
person or that would constitute a felony against property if the con-
duct presents a serious risk of physical injury to another." 42 U.S.C.
§§ 13981(c), (d)(2)(A). In creating this cause of action, Congress
sought to redress all violence against women and did not limit its reg-
ulation to violence that has an economic impact, whether on interstate
commerce or not. As Justice Kennedy observed in Lopez about the
Gun-Free School Zones Act of 1990, "neither the actors nor their con-
duct has a commercial character, and neither the purposes nor the
design of the statute has an evident commercial nexus." 514 U.S. at
580 (Kennedy, J., concurring). These same words describe VAWA.
While domestic violence of the type regulated by VAWA undoubt-
edly impacts the economy, as does almost every human activity, the
virtually unlimited scope of domestic violence covered by VAWA
can be redressed only by exercise of the general police power by the
states.

Violence against women is undoubtedly a national problem in that
it is a problem that exists throughout every state in the nation. The
government created by our Constitution, however, demands not that
the problem be repeated in every state but that we determine whether
that violence is a federal problem, that is, a problem that can be
redressed with a federal power. The inquiry, therefore, turns to
whether the Constitution enumerates a power with which our federal
Congress can regulate violence against women generally. If not, then
the Constitution, by its own terms, relegates regulation of the activity
"to the States respectively, or to the people." U.S. Const. amend. X.

I recognize that the power to regulate commerce, if exercised by
an enactment in fact aimed at regulating commerce, might inciden-
tally overlap with the exercise of the general police power and that
such an overlap would not per se render the enactment unconstitu-
tional. But it is clear that Congress' undertaking to regulate violence
against women through VAWA is not even aimed at the regulation of
commerce. In its reports, Congress rationalized its statute only with
the argument that the cost of violence against women generally

                     159
adversely affects the economy. See, e.g. , S. Rep. No. 101-545, at 33
(1990) (violence against women is estimated to cost society "at least
$3 billion -- not million, but billion -- dollars a year"); S. Rep. No.
101-545, at 37 (1990) (noting that domestic violence has economic
cost to the family and leads to homelessness and increased absences
from work); S. Rep. No. 103-138, at 41 (1993) ("estimates suggest
that we spend $5 to $10 billion a year on health care, criminal justice,
and other social costs of domestic violence"). But this cost-of-crime
justification does not limit the statutory language to the regulation of
commerce; rather it is a generalized rationalization that can be made
equally with respect to all assaults, batteries, and indeed even mur-
ders. Each murder, for example, removes permanently from the econ-
omy a potentially productive citizen and fractures families causing
further economic impact. Moreover, nowhere can we find any sugges-
tion that women as a class have a more intimate connection with com-
merce than do men. The statute does not confine itself to the
commerce-regulation power, and the regulation of commerce is not its
target.

Because VAWA seeks to regulate activity so broadly that it exer-
cises the States' general police power, I am further persuaded that the
Act cannot be justified by the limited power of the Commerce Clause.

IV

In summary, the Commerce Clause authorizes Congress to regulate
commerce among the States, i.e., the intercourse of economic activity
among the States, and local activity insofar as it substantially affects
interstate commerce. To satisfy this intrastate reach of the Commerce
Clause, however, the effect of the intrastate activity on interstate com-
merce must be neither indirect nor remote; the federal regulation must
be aimed at the regulation of interstate commerce, even though its
purpose may be otherwise. Moreover, the scope of the Commerce
Clause must be interpreted to preserve the federal structure of the
Constitution and the States' general police power as an essential
aspect of their sovereignty within that structure. Because VAWA reg-
ulates intrastate activity too broadly, detaching itself from any sem-
blance of regulating interstate commerce, it is unconstitutional.

                     160
Volume 5 of 5

PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHRISTY BRZONKALA,
Plaintiff-Appellant,

v.

VIRGINIA POLYTECHNIC INSTITUTE AND
STATE UNIVERSITY; ANTONIO J.
MORRISON; JAMES LANDALE CRAWFORD,
Defendants-Appellees,

and

CORNELL D. BROWN; WILLIAM E.
LANDSIDLE, in his capacity as
Comptroller of the Commonwealth,
Defendants.

LAW PROFESSORS; VIRGINIANS ALIGNED
        No. 96-1814(L)
AGAINST SEXUAL ASSAULT; THE ANTI-
DEFAMATION LEAGUE; CENTER FOR
WOMEN POLICY STUDIES; THE DC RAPE
CRISIS CENTER; EQUAL RIGHTS
ADVOCATES; THE GEORGETOWN
UNIVERSITY LAW CENTER SEX
DISCRIMINATION CLINIC; JEWISH WOMEN
INTERNATIONAL; THE NATIONAL
ALLIANCE OF SEXUAL ASSAULT
COALITIONS; THE NATIONAL COALITION
AGAINST DOMESTIC VIOLENCE; THE
NATIONAL COALITION AGAINST SEXUAL
ASSAULT; THE NATIONAL NETWORK TO
END DOMESTIC VIOLENCE; NATIONAL
ORGANIZATION FOR WOMEN;
NORTHWEST WOMEN'S LAW CENTER; THE
PENNSYLVANIA COALITION AGAINST
DOMESTIC VIOLENCE, INCORPORATED;
VIRGINIA NATIONAL ORGANIZATION FOR
WOMEN; VIRGINIA NOW LEGAL
DEFENSE AND EDUCATION FUND,

INCORPORATED; WOMEN EMPLOYED;
WOMEN'S LAW PROJECT; WOMEN'S
LEGAL DEFENSE FUND; INDEPENDENT
WOMEN'S FORUM; WOMEN'S FREEDOM
NETWORK,
Amici Curiae.

_________________________________________________________________

DIANA GRIBBON MOTZ, Circuit Judge, dissenting:

In response to a mountain of compelling evidence that violence
animated by gender bias deprives many citizens of their civil rights,
substantially affects the national economy and interstate commerce,
and creates a profound problem that the states had been unable to
remedy, Congress enacted the Violence Against Women Act of 1994.
In passing this legislation, Congress took care to identify the constitu-
tional source of its authority, expressly finding that the regulated
activity -- gender-motivated violence -- has a"substantial adverse
affect on interstate commerce." Furthermore, Congress specifically
limited the reach of the statute challenged here, in order to ensure that
it did not interfere with any state law or regulate in any area of tradi-
tional state concern.

Nevertheless, a majority of this court today holds that Congress
had no power to enact this legislation. The majority can reach this
conclusion only by disregarding controlling Supreme Court prece-
dent, by refusing to give Congress's eminently rational findings
proper deference, by creating troubling new rules of constitutional
analysis, and by mischaracterizing the statute before us.

                     162
I recognize that people of good will -- including federal judges --
could believe that the statute challenged here does not constitute good
public policy. But judges' policy choices provide no basis for finding
a statute unconstitutional. See Vance v. Bradley , 440 U.S. 93, 97
(1979) ("The Constitution presumes that, absent some reason to infer
antipathy, even improvident decisions will eventually be rectified by
the democratic process and that judicial intervention is generally
unwarranted no matter how unwisely we may think the political
branch has acted."). Thus, regardless of our personal policy choices,
we must uphold a statute unless it violates the Constitution.

Proper judicial review of the massive congressional record inexora-
bly leads to the conclusion that Congress had a rational basis for find-
ing that gender-motivated violence substantially affects interstate
commerce. Further, even when subjected to the most searching exam-
ination, it is clear that this carefully drawn statute neither interferes
with state regulation nor legislates in an area of traditional state con-
cern. Accordingly, I believe a court must conclude that Congress
properly exercised its constitutional authority in enacting this statute.
Therefore, I respectfully dissent.

I.

When considering the appeal of "an order granting a motion to dis-
miss under Fed. R. Civ. P. 12(b)(6), [a court] must accept as true the
facts alleged in the complaint." McNair v. Lend Lease Trucks, Inc.,
95 F.3d 325, 327 (4th Cir. 1996). Christy Brzonkala, who entered Vir-
ginia Polytechnic Institute (Virginia Tech) as a freshman in the fall
of 1994, alleges the following facts in her complaint.

On the evening of September 21, 1994, Brzonkala and another
female student met two men who Brzonkala knew only by their first
names and their status as members of the Virginia Tech football team.
Within thirty minutes of first meeting Brzonkala, these two men, later
identified as Antonio Morrison and James Crawford, raped her.

Brzonkala and her friend met Morrison and Crawford on the third
floor of the dormitory where Brzonkala lived. All four students talked
for approximately fifteen minutes in a student dormitory room.
Brzonkala's friend and Crawford then left the room. Morrison imme-

                     163
diately asked Brzonkala if she would have sexual intercourse with
him. She twice told Morrison "no," but Morrison was not deterred. As
Brzonkala got up to leave the room, Morrison grabbed her and threw
her, face-up, on a bed. He pushed her down by the shoulders and dis-
robed her. Morrison turned off the light, used his arms to pin down
her elbows, and pressed his knees against her legs. Brzonkala
attempted to push Morrison off, but to no avail. Without using a con-
dom, Morrison forcibly raped her.

Before Brzonkala could recover, Crawford came into the room and
exchanged places with Morrison. Crawford also raped Brzonkala by
holding down her arms and using his knees to pin her legs open. He,
too, used no condom. When Crawford was finished, Morrison raped
her for a third time, again holding her down and again without a con-
dom.

When Morrison had finished with Brzonkala, he warned her "You
better not have any fucking diseases." In the months following the
rape, Morrison announced publicly in the dormitory's dining room
that he "like[d] to get girls drunk and fuck the shit out of them."

Following the assault, Brzonkala became depressed and avoided
contact with most residents of her dormitory outside of her own room.
She radically changed her appearance by cutting off her long hair. She
ceased attending classes and eventually attempted suicide. She sought
assistance from a Virginia Tech psychiatrist, who prescribed anti-
depressant medication. Neither the psychiatrist nor any other Virginia
Tech employee made more than a cursory inquiry into the cause of
Brzonkala's distress. She later sought and received a retroactive with-
drawal from Virginia Tech for the 1994-95 academic year.

Approximately a month after Morrison and Crawford assaulted
Brzonkala, she confided in her roommate that she had been raped, but
could not bring herself to discuss the details. It was not until February
1995 that Brzonkala was able to identify Morrison and Crawford as
the men who had raped her. Two months later, she filed a complaint
against them under Virginia Tech's current sexual assault policy,
which had been formally released for dissemination to students on
July 1, 1994, but was not yet incorporated into the Student Handbook.
After Brzonkala filed her complaint, she learned that another male

                    164
student athlete was overheard advising Crawford that he should have
"killed the bitch."

Brzonkala did not pursue criminal charges against Morrison or
Crawford, believing that criminal prosecution was impossible because
she had not preserved any physical evidence of the rape. Virginia
Tech did not report the rapes to the police, and did not urge Brzonkala
to reconsider her decision not to do so. Sexual assault of a female stu-
dent by a male student is the only violent felony that Virginia Tech
authorities do not automatically report to the university or town
police.

Virginia Tech held a hearing on Brzonkala's complaint against
Morrison and Crawford. At the hearing, which was tape-recorded and
lasted three hours, a number of persons, including Morrison and
Crawford, testified. Morrison admitted that even though Brzonkala
had twice told him "no," he had sexual intercourse with her in the dor-
mitory on September 21. Crawford, who denied that he had sexual
contact with Brzonkala (a denial corroborated by his suitemate, Cor-
nell Brown), confirmed that Morrison had engaged in"sexual con-
tact" with Brzonkala.

The Virginia Tech judicial committee found insufficient evidence
to take action against Crawford, but found Morrison guilty of sexual
assault. The committee imposed an immediate suspension on Morri-
son for two semesters (one school year). In May, 1995, Morrison
appealed this decision, claiming that the college had denied him his
due process rights and had imposed an unduly harsh and arbitrary
sanction. Cathryn T. Goree, Virginia Tech's Dean of Students, noti-
fied Brzonkala in a letter dated May 22, 1995 that she had rejected
Morrison's appeal and upheld his suspension for the Fall 1995 and
Spring 1996 semesters. According to Virginia Tech's published rules,
the decision of Dean Goree, as the appeals officer on this matter, was
final.

In the first week of July 1995, however, Dean Goree and another
Virginia Tech official, Donna Lisker, personally called on Brzonkala
at her home in Fairfax, Virginia, a four-hour drive from Virginia
Tech. These officials advised Brzonkala that Morrison's attorney had
threatened to sue the school on due process grounds, and that Virginia

                    165
Tech thought there might be merit to Morrison's "ex post facto" chal-
lenge that he was charged under a sexual assault policy that was not
yet spelled out in the Student Handbook. Dean Goree and Ms. Lisker
told Brzonkala that Virginia Tech was unwilling to defend in court
the school's decision to suspend Morrison for a year, and that a
rehearing under the university's disciplinary policy as it existed prior
to the adoption of the sexual assault policy was required. To induce
Brzonkala to participate in a second hearing, Dean Goree and Ms.
Lisker assured Brzonkala that Virginia Tech officials believed her
story, and that the second hearing was a mere technicality to cure the
school's error in bringing the first complaint under a version of the
sexual assault policy not contained in the Student Handbook.

Brzonkala submitted to a second hearing, which was scheduled for
late July. This hearing was de novo and lasted seven hours, more than
twice as long as the first hearing. Brzonkala was required to engage
her own legal counsel at her own expense. Moreover, the university
belatedly informed her that student testimony given at the first hear-
ing would not be admissible at the second hearing and that, if she
wanted the second judicial committee to consider this testimony, she
would have to submit sworn affidavits. Because she received insuffi-
cient notice, it was impossible for Brzonkala to obtain the necessary
affidavits from her student witnesses. In contrast, the school provided
Morrison with sufficient notice to give him ample time to procure the
sworn affidavits of his student witnesses. Virginia Tech exacerbated
this inequity by refusing both Brzonkala and her attorney access to
the tape recordings of the first hearing, while granting Morrison and
his attorney complete and early access to those tapes. Finally, Vir-
ginia Tech officials prevented Brzonkala from mentioning Crawford
in her testimony because charges against him had been dismissed; as
a result she had to present a truncated version of events.

Nevertheless, the university judicial committee found Morrison
guilty of abusive conduct, and re-imposed the sanction that it had set
after the first hearing: an immediate two-semester suspension.

Morrison again appealed; this appeal was successful. On August
21, 1995, in a letter attached to the complaint, Senior Vice-President
and Provost Peggy Meszaros notified Morrison of her decision to set
aside his sanction. The Provost explained that in her view "there was

                     166
sufficient evidence to support the decision that[he] violated the Uni-
versity's Abusive Conduct Policy and that no due process violation
occurred in the handling of [his] case." She further informed Morri-
son, however, that his immediate suspension for one school year was
"excessive when compared with other cases where there has been a
finding of violation of the Abusive Conduct Policy." Provost Mes-
zaros did not elaborate on the "other cases" to which she was refer-
ring. Instead of an immediate one-year suspension, the Provost
imposed "deferred suspension until [Morrison's] graduation from Vir-
ginia Tech." In addition, Morrison was "required to attend a one-hour
educational session with Rene Rios, E.O./AA Compliance Officer
regarding acceptable standards under University Student Policy."

Virginia Tech did not notify Brzonkala of these changes in the out-
come of her case. Instead, on August 22, 1995, Brzonkala learned
from an article in The Washington Post that the university had lifted
Morrison's suspension and that he would return to campus for the Fall
1995 semester. Morrison did in fact return to Virginia Tech in the Fall
of 1995, on a full athletic scholarship.

Upon learning that the university had set aside Morrison's suspen-
sion and was permitting him to return in the Fall, Brzonkala canceled
her own plans to return to Virginia Tech. She did this because she
feared for her personal safety and because she believed that Virginia
Tech had repudiated her claim that Morrison had raped her.

Brzonkala believes and so alleges that Head Football Coach Frank
Beamer, as part of a coordinated university plan to allow Morrison to
play football in 1995, participated directly and indirectly in the pro-
cess by which the sanction against Morrison was overturned.

On December 27, 1995, Brzonkala filed suit against Morrison,
Crawford, and Virginia Tech. On March 1, 1996, she amended her
complaint. Her amended complaint alleges inter alia that Virginia
Tech, in its handling of her rape claims and failure to punish the rap-
ists in any meaningful manner, violated Title IX of the Education
Amendments of 1972, 20 U.S.C. §§ 1681-1688 (1994). She also
alleges that Morrison and Crawford brutally gang-raped her because
of gender animus in violation of Subtitle C of the Violence Against

                    167
Women Act of 1994 (VAWA), 42 U.S.C. § 13981 (1994). The United
States intervened to defend the constitutionality of VAWA.

The district court dismissed the Title IX claims against Virginia
Tech for failure to state a claim upon which relief could be granted,
and it dismissed Brzonkala's VAWA claims against Morrison and
Crawford because it found VAWA to be beyond Congress's constitu-
tional authority. I address first the Title IX claim and then the VAWA
claim.

II.

Title IX of the Education Amendments of 1972 provides in rele-
vant part:

          No person in the United States shall, on the basis of sex, be
          excluded from participation in, be denied the benefits of, or
          be subjected to discrimination under any education program
          or activity receiving Federal financial assistance .. . .

20 U.S.C. § 1681(a)(1994). Virginia Tech concedes that it is an "edu-
cation program . . . receiving Federal financial assistance." Hence, the
only question is whether Brzonkala has sufficiently alleged that she
was "subjected to discrimination" by Virginia Tech "on the basis of
sex." 20 U.S.C. § 1681(a).

The district court recognized that Brzonkala pled a Title IX claim
on the basis of two distinct legal theories: a hostile environment the-
ory, that Virginia Tech responded inadequately to a sexually hostile
environment; and a disparate treatment theory, that Virginia Tech dis-
criminated against Brzonkala because of her sex in its disciplinary
proceedings. For the reasons set forth in the panel opinion in this case,
Brzonkala v. Virginia Polytechnic Inst., 132 F.3d 949, 961-62 (4th
Cir. 1997), I believe that Brzonkala has failed to allege a disparate
treatment claim.

As for the hostile environment claim, determination of its validity
must await the Supreme Court's decision in Davis v. Monroe County
Bd. of Educ., 120 F.3d 1390 (11th Cir. 1997), cert. granted, 119 S. Ct.

                    168
29 (1998), which should provide substantial guidance as to whether
Title IX establishes a cause of action to remedy a hostile environment
of the sort Brzonkala alleges. The majority apparently agrees, but it
remands the case so that the district court can hold the resolution of
this issue in abeyance pending the Davis decision. Remand of this
legal question, which will almost inevitably be appealed, only wastes
time and scarce judicial resources. Rather than creating unnecessary
extra work for the district court, we should, as we ordinarily do, hold
our own opinion in abeyance until the Supreme Court rules. See, e.g.,
Lissau v. Southern Food Serv., Inc., 159 F.3d 177, 181 (4th Cir.
1998); United States v. Hairston, 96 F.3d 102, 105 (4th Cir. 1996).

III.

With regard to the civil rights provision of the Violence Against
Women Act of 1994 (VAWA), 42 U.S.C. § 13981 (1994), the district
court held that Brzonkala's complaint stated a claim against Morrison
and Crawford. The court concluded, however, that this portion of
VAWA was unconstitutional because Congress lacked the authority
to enact it. Like the majority, I agree with the district court that
Brzonkala stated a claim. After careful review of the statute, however,
I can only conclude that Congress acted within its broad authority in
passing this legislation. I would therefore reverse the district court's
ruling to the contrary and allow Brzonkala to pursue her claim.

A.

In September 1994, after four years of hearings, Congress enacted
VAWA in order to address "the escalating problem of violence
against women." S. Rep. No. 103-138, at 37 (1993). Subtitle C, the
portion of the statute at issue in this case, establishes the right upon
which a civil rights claim can be brought:

          All persons within the United States shall have the right to
          be free from crimes of violence motivated by gender . . . .

42 U.S.C. § 13981(b).

The statute goes on to set forth the elements necessary to plead and
prove such a claim:

                     169
          (c) Cause of action

          A person (including a person who acts under color of any
          statute, ordinance, regulation, custom, or usage of any State)
          who commits a crime of violence motivated by gender and
          thus deprives another of the right declared in subsection (b)
          of this section shall be liable to the party injured, in an
          action for the recovery of compensatory and punitive dam-
          ages, injunctive and declaratory relief, and such other relief
          as a court may deem appropriate.

          (d) Definitions

          For purposes of this section--

          (1) the term "crime of violence motivated by gender" means
          a crime of violence committed because of gender or on the
          basis of gender, and due, at least in part, to an animus based
          on the victim's gender; and

          (2) the term "crime of violence" means--

          (A) an act or series of acts that would constitute a felony
          against the person or that would constitute a felony against
          property if the conduct presents a serious risk of physical
          injury to another, and that would come within the meaning
          of State or Federal offenses described in section 16 of Title
          18, whether or not those acts have actually resulted in crimi-
          nal charges, prosecution, or conviction and whether or not
          those acts were committed in the special maritime, territo-
          rial, or prison jurisdiction of the United States; and

          (B) includes an act or series of acts that would constitute a
          felony described in subparagraph (A) but for the relationship
          between the person who takes such action and the individual
          against whom such action is taken.

42 U.S.C. § 13981. Thus, to state a claim under § 13981(c) a plaintiff
must allege that he or she has been the victim of a specific kind of

                    170
felony -- "a crime of violence motivated by gender." 42 U.S.C.
§ 13981(c).

Morrison and Crawford do not argue that Brzonkala's allegation of
gang rape fails to satisfy § 13981(d)(2)'s definition of a "crime of vio-
lence." However, they do briefly assert that Brzonkala has failed to
allege a "crime of violence motivated by gender." 42 U.S.C.
§ 13981(c) (emphasis added).

A "crime of violence motivated by gender" is defined as "a crime
of violence committed because of gender or on the basis of gender,
and due, at least in part, to an animus based on the victim's gender."
42 U.S.C. § 13981(d)(1). Congress has indicated that "[p]roof of
`gender motivation' under" Subtitle C of VAWA is to "proceed in the
same ways proof of race or sex discrimination proceeds under other
civil rights laws. Judges and juries will determine`motivation' from
the `totality of the circumstances' surrounding the event." S. Rep. No.
103-138, at 52; see also S. Rep. No. 102-197, at 50 (1991).

The statute does not reach "[r]andom acts of violence unrelated to
gender." 42 U.S.C. § 13981(e)(1). However, bias "can be proven by
circumstantial as well as indirect evidence." S. Rep. No. 103-138, at
52. "Generally accepted guidelines for identifying hate crimes may
also be useful" in determining whether a crime is gender-motivated,
such as "language used by the perpetrator; the severity of the attack
(including mutilation); the lack of provocation; previous history of
similar incidents; absence of any other apparent motive (battery with-
out robbery, for example); common sense." Id. at 52 n.61.

Brzonkala alleges that two virtual strangers, Morrison and Craw-
ford, brutally raped her three times within minutes of first meeting
her. Although Brzonkala does not assert that they mutilated her, the
brutal and unprotected gang rape itself constitutes an attack of signifi-
cant "severity." Id. Moreover, Brzonkala alleges that the rapes were
completely without "provocation." Id. One of her assailants conceded
during the college disciplinary hearing that Brzonkala twice told him
"no" before he initially raped her. Further, there is an absence of any
"apparent motive" for the rapes other than gender bias. Id. For exam-
ple, no robbery or other theft accompanied the rapes.

                     171
Finally, Brzonkala alleges that when Morrison had finished raping
her for the second time he told her, "You better not have any fucking
diseases." She also alleges that Morrison later announced in the col-
lege dining room, "I like to get girls drunk and fuck the shit out of
them." Verbal expression of bias by an attacker is certainly not man-
datory to prove gender bias, but it is "helpful." S. Rep. No. 103-138,
at 51. As the district court noted, Morrison's "statement reflects that
he has a history of taking pleasure from having intercourse with
women without their sober consent" and that "[t]his statement indi-
cates disrespect for women in general and connects this gender disre-
spect to sexual intercourse." 935 F. Supp. at 785. In addition, since
Brzonkala alleged that Morrison and Crawford engaged in a conspir-
acy to rape her, Morrison's comments are also relevant in assessing
Crawford's liability. See Loughman v. Consol-Pennsylvania Coal
Co., 6 F.3d 88, 103 (3rd Cir. 1993) (in a civil conspiracy "every con-
spirator is jointly and severally liable for all acts of co-conspirators
taken in furtherance of the conspiracy"); United States v. Carpenter,
961 F.2d 824, 828 n.3 (9th Cir. 1992) (holding that"acts and state-
ments in furtherance of the conspiracy may be attributed to" a co-
conspirator and citing Pinkerton v. United States, 328 U.S. 640, 646-
47 (1946)); United States v. Chorman, 910 F.2d 102, 111 (4th Cir.
1990) (same).

In sum, Brzonkala has clearly alleged violations of the civil rights
provision of VAWA. I find puzzling the majority's statement that
these allegations "do not necessarily compel the conclusion that Mor-
rison acted with animus toward women as a class, and might not even
be sufficient, without more, to defeat a motion either for summary
judgment or for a directed verdict." Ante, at 13. If the majority is sim-
ply indicating that Brzonkala may be unable to prove some or all of
the allegations in her complaint, the statement is unremarkable. But
if the majority is suggesting that, even if Brzonkala offers adequate
evidence to support each and every one of these allegations, such evi-
dence still might not be sufficient to prove a claim of gender-
animated violence, the statement is incomprehensible. Brzonkala has
alleged virtually all of the earmarks of a violent, felonious "hate
crime": an unprovoked, severe attack, triggered by no motive other
than gender-based animus, and accompanied by language clearly
reflecting such animus. If she provides evidence proving these allega-
tions, she is entitled to have a factfinder weigh that evidence.

                     172
B.

The remaining, and critical, issue is whether the district court cor-
rectly held that Congress exceeded its constitutional authority in
enacting the civil rights provision of VAWA. Congress directly
addressed this very question. On the basis of numerous specific find-
ings and a host of evidence, Congress stated in the statute itself that
it was invoking its authority "[p]ursuant to . . . section 8 of Article I
of the Constitution" in order to protect the civil rights of "victims of
gender motivated violence and to promote public safety, health, and
activities affecting interstate commerce by establishing a Federal civil
rights cause of action for actions of violence motivated by gender."
42 U.S.C. § 13981(a).1 Article I, Section 8, Clause 3 of the Constitu-
tion empowers Congress to "regulate Commerce with foreign
Nations, and among the several States, and with the Indian Tribes."
U.S. Const. art. I, § 8, cl. 3. Our task is to determine whether Con-
gress had a rational basis for reaching this conclusion.
_________________________________________________________________
1 Congress also expressly stated that Section 5 of the Fourteenth
Amendment authorized enactment of this statute. See 42 U.S.C.
§ 13981(a). In view of my conclusion that the statute is a valid exercise
of Congress's Commerce Clause power, I need not reach the question of
whether the Fourteenth Amendment also authorized it. Despite the
majority's statements to the contrary, however, nothing in the record
demonstrates that Brzonkala or the Government "primarily" defended
Subtitle C as a valid exercise of Congress's Fourteenth Amendment
power in reaction to United States v. Lopez, 514 U.S. 549 (1995), or that
they subsequently "retreated to defend" it"primarily as an exercise" of
Commerce Clause power in reaction to City of Boerne v. Flores, 117
S. Ct. 2157 (1997). Ante, at 6. In their initial briefs before a panel of this
court, the Government and Brzonkala argued both issues -- allotting
substantial attention to both, but perhaps slightly more to the Fourteenth
Amendment; for example, that issue was addressed first. In the supple-
mental briefs submitted to the en banc court after the panel had, without
reaching the Fourteenth Amendment question, upheld the statute as a
valid exercise of Congress's commerce power, the Government and
Brzonkala again addressed both issues. This time, however, they devoted
slightly more attention to the Commerce Clause argument, placing it
first. Although the supplemental briefs were filed after Boerne issued, it
seems to me that the parties' slight change in emphasis could well be
simply a reaction to the perceived interest of our court.

                   173
1.

In making this assessment, we must keep certain principles in
mind. First, the Supreme Court has directed that when a court is
"asked to invalidate a statutory provision that has been approved by
both Houses of Congress and signed by the President, particularly an
Act of Congress that confronts a vexing national problem, it should
do so only for the most compelling constitutional reasons." Mistretta
v. United States, 488 U.S. 361, 384 (1989). This is "particularly" true
where, as here, the legislative "judgments are based in part on empiri-
cal determinations." Board of Educ. v. Mergens, 496 U.S. 226, 251
(1990).

Second, a court faced with a challenge to an exercise of the com-
merce power owes even greater deference to Congress than a court
asked to determine whether a federal statute violates an express prohi-
bition of the Constitution. As Justice Kennedy explained in United
States v. Lopez, "[t]he substantial element of political judgment in
Commerce Clause matters leaves our institutional capacity to inter-
vene more in doubt than when we decide cases, for instance, under
the Bill of Rights even though clear and bright lines are often absent
in the latter class of disputes." 514 U.S. 549, 579 (1995) (Kennedy,
J., concurring); see also id. at 568 ("The history of the judicial strug-
gle to interpret the Commerce Clause . . . counsels great restraint
before the Court determines that the Clause is insufficient to support
an exercise of the national power."). In accordance with these princi-
ples, the Supreme Court has long held, and recently reiterated in
Lopez, that the proper inquiry for a court when considering a chal-
lenge to Congress's Commerce Clause power is "whether a rational
basis existed for concluding that a regulated activity sufficiently
affected interstate commerce." 514 U.S. at 557.

In Lopez, the Supreme Court concluded that the Gun-Free School
Zones Act of 1990 (GFSZA), 18 U.S.C. § 922(q)(1994), fell outside
Congress's commerce power. Id. at 567. Several characteristics of the
GFSZA led the Court to this conclusion. As the facts of the case dem-
onstrated, and as the Court noted, id. at 561 n.3, the GFSZA effec-
tively supplanted state criminal regulation with federal regulation; the
defendant had initially been charged by state police with violation of
a state criminal law punishing the possession of a firearm at a school,

                     174
but those charges were dropped after federal agents charged him with
violation of the GFSZA, id. at 551. Moreover, although the Govern-
ment defended the GFSZA as a proper exercise of the commerce
power, the statute by its own terms had "nothing to do with `com-
merce,'" contained no jurisdictional element ensuring a connection to
interstate commerce in each case, and was supported by no congres-
sional findings demonstrating that gun possession near schools had a
substantial effect on interstate commerce. Id. at 561-62. The Supreme
Court noted that, in these circumstances, it "would have to pile infer-
ence upon inference" to find a rational basis for concluding that the
activity regulated by the GFSZA "substantially affect[s] any sort of
interstate commerce." Id. at 567. This the Court declined to do, and
it therefore declared that Congress had exceeded its Commerce
Clause power in enacting the GFSZA. Id.

In contrast to the congressional silence about its basis for passing
the GFSZA, Congress created a voluminous record demonstrating its
reasons for enacting VAWA. Accordingly, a court in this case can
begin where the Lopez Court could not, by"evaluat[ing] the legisla-
tive judgment that the activity in question substantially affected inter-
state commerce." Id. at 563; see also City of Boerne v. Flores, 117
S. Ct. 2157, 2169-70 (1997) (noting the importance of Congressional
findings in determining the "appropriateness of[Congress's] remedial
measures"). In taking the legislative record supporting Subtitle C into
account, I recognize that discerning a rational basis "is ultimately a
judicial rather than a legislative question," Lopez, 514 U.S. at 557 n.2
(quoting Heart of Atlanta Motel, Inc. v. United States, 379 U.S. 241,
273 (1964) (Black, J., concurring)), and that "simply because Con-
gress may conclude that a particular activity substantially affects
interstate commerce does not necessarily make it so." Id. (quoting
Hodel v. Virginia Surface Mining & Reclamation Ass'n , 452 U.S.
264, 311 (1981) (Rehnquist, J., concurring)). But when Congress has
made a specific finding that the regulated activity adequately affects
interstate commerce, a "court must defer" to that finding if Congress
had "any rational basis for such a finding." Hodel, 452 U.S. at 276.

The Supreme Court has consistently recognized the importance of
deference to Congressional findings in Commerce Clause cases and
has never struck down a statute that was supported by a finding that
the regulated activity had the necessary effect on commerce. See

                     175
Lawrence H. Tribe, American Constitutional Law , 310-11 (2d. ed.
1988) (noting that the Supreme Court "has without fail given effect
to" congressional findings). When the rationale for congressional
action appears in the legislative record, the proper inquiry in assessing
commerce power challenges involves examination of that record and
determination of whether it demonstrates that Congress had a rational
basis for finding that the regulated activity substantially affects inter-
state commerce. See, e.g., Hodel , 452 U.S. at 275-83; Hodel v.
Indiana, 452 U.S. 314, 326 (1981); Perez v. United States, 402 U.S.
146, 155-56 (1971); Katzenbach v. McClung, 379 U.S. 294, 299-301
(1964); Heart of Atlanta Motel, 379 U.S. at 252-254. See also United
States v. Leshuk, 65 F.3d 1105, 1111-12 (4th Cir. 1995) (rejecting a
Lopez challenge to the Comprehensive Drug Abuse Prevention and
Control Act by relying heavily upon Congress's "detailed findings"
concerning the interstate commerce effects of the regulated activity).
Accordingly, I turn to that inquiry.

2.

The congressional findings and testimony that support the enact-
ment of VAWA under the Commerce Clause are detailed and extensive.2
Space limitations prevent setting them all out here. But even abbrevi-
ated excerpts from the vast legislative record demonstrate that Con-
gress carefully and repeatedly documented the substantial effect that
gender-based violence has on interstate commerce and the national
economy. For example, Congress found that:

        - "Gender-based crimes and the fear of gender-based
_________________________________________________________________

2 Most of Congress's findings do not appear in the statute itself, but in
applying rational basis review courts also consider findings of congres-
sional committees. See Lopez, 514 U.S. at 562; see also Preseault v. ICC,
494 U.S. 1, 17 (1990) (citing House Report in discussion of congressio-
nal findings regarding effect on interstate commerce of federal "rails-to-
trails" statute); Hodel, 452 U.S. at 277-80 (relying on committee reports
to uphold Congress's power under the Commerce Clause to enact the
Surface Mining and Reclamation Control Act); Hoffman v. Hunt, 126
F.3d 575, 587 (4th Cir. 1997) (relying on a House Report to uphold Free-
dom of Access to Clinic Entrances Act (FACE) as a legitimate exercise
of Commerce Clause power).

                     176
          crimes restricts movement, reduces employment oppor-
          tunities, increases health expenditures, and reduces con-
          sumer spending, all of which affect interstate commerce
          and the national economy." S. Rep. No. 103-138, at 54.

          - "Gender-based violence bars its most likely targets --
          women -- from full participation in the national econ-
          omy." Id.

          - "[P]roblem[s] of domestic violence . . . because of their
          interstate nature, transcend the abilities of State law
          enforcement agencies." Id. at 62.

Indeed, in the Conference Committee Report on VAWA, Congress
made detailed and express findings, which were originally part of the
text of the statute itself and were removed only to avoid cluttering the
United States Code. See Violence Against Women: Law and Litigation
§ 5:40 and § 5:42 (David Frazee et al. eds., 1997). The conference
report included the ultimate finding that

          crimes of violence motivated by gender have a substantial
          adverse effect on interstate commerce, by deterring potential
          victims from traveling interstate, from engaging in employ-
          ment in interstate business, and from transacting with busi-
          ness, and in places involved, in interstate commerce. . ., by
          diminishing national productivity, increasing medical and
          other costs, and decreasing the supply of and the demand for
          interstate products.

H.R. Conf. Rep. No. 103-711, at 385 (1994), reprinted in 1994
U.S.C.C.A.N. 1839, 1853 (emphasis added).

Congress additionally explained that "the cost" of gender-
motivated violence "is staggering." S. Rep. No. 101-545, at 33 (1990).
One example of such gender-motivated violence is domestic violence,
which alone is estimated to cost employers "$3 to $5 billion annually
due to absenteeism in the workplace." Women and Violence: Hearing
Before the Committee on the Judiciary, 101st Cong. 58 (1990) (state-
ment of Helen K. Neuborne) (emphasis added). Furthermore, "esti-

                    177
mates suggest that we spend $5 to $10 billion a year on health care,
criminal justice, and other social costs of domestic violence." S. Rep.
No. 103-138, at 41. Congress noted "[i]t is not a simple matter of
adding up the medical costs, or law enforcement costs, but of adding
up all of those expenses plus the costs of lost careers, decreased pro-
ductivity, foregone educational opportunities, and long-term health
problems." S. Rep. No. 101-545, at 33.

These monetary figures were accompanied by other evidence
establishing that gender-motivated violence has a substantial impact
on interstate commerce:

          Over 1 million women in the United States seek medical
          assistance each year for injuries sustained by their husbands
          or other partners. As many as 20 percent of hospital emer-
          gency room cases are related to wife battering.

           But the costs do not end there: woman abuse"has a dev-
          astating social and economic effect on the family and the
          community." . . . It takes its toll in homelessness: one study
          reports that as many as 50 percent of homeless women and
          children are fleeing domestic violence. It takes its toll in
          employee absenteeism and sick time for women who either
          cannot leave their homes or are afraid to show the physical
          effects of the violence.

Id. at 37 (footnote omitted).

Congress further found that the fear of violence"takes a substantial
toll on the lives of all women, in lost work, social, and even leisure
opportunities." S. Rep. No. 102-197, at 38 (1991) (emphasis added).
Thus, the legislature expressly recognized, as the Senate explained,
that

          women often refuse higher paying night jobs in ser-
          vice/retail industries because of the fear of attack. Those
          fears are justified: the No. 1 reason why women die on the
          job is homicide and the highest concentration of those
          women is in service/retail industries. . . . 42 percent of

                     178
          deaths on the job of women are homicides; only 12 percent
          of the deaths of men on the job are homicides.

S. Rep. No., 103-138, at 54 n.70 (citations omitted).

Congress also explicitly found that the states refused or were
unable to deal effectively with the problems created by gender- based
violence. The Conference Report concluded that "bias and discrimina-
tion in the [state] criminal justice system[s] often deprives victims of
crimes of violence motivated by gender of equal protection of the
law." H.R. Conf. Rep. No. 103-711, at 385. Numerous reports from
the state supreme courts demonstrated to the Senate"that crimes dis-
proportionately affecting women are often treated less seriously than
comparable crimes against men," and the Senate concluded that
"these reports provide overwhelming evidence that gender bias per-
meates the [states'] court system." S. Rep. No. 102-197, at 43-44.
Congress further indicated that a uniform national approach to these
problems was needed by noting that, while federal statutes currently
provide "a civil rights remedy" for gender-based violence in the work-
place, no such remedy existed for gender-based violence "committed
on the street or in the home." H.R. Conf. Rep. No. 103-711, at 385.

The majority does not assert that these findings lack documentation
or power.3 Instead, it nitpicks them. See ante, at 45-49. For example,
the majority suggests that because hearings were held by "three dif-
ferent Congresses" and some of the congressional findings were gen-
eral, they do not deserve deference. Id. at 45-46. But in Hodel, the
Supreme Court relied on numerous general findings from five differ-
ent Congresses to uphold the challenged statute. 452 U.S. at 278-80
& n.19. Indeed, the Hodel Court specifically commended Congress
_________________________________________________________________
3 These specific findings are not mere "incidental rationalizations." See
ante, at 154 (Niemeyer, J., concurring). Rather, Congress has demon-
strated that gender-motivated violence is an "activity having a direct and
substantial effect on the supply and therefore the price" of health care,
consumer goods, and the like in the same way that a farmer's consump-
tion of his home-grown wheat was held in Wickard v. Filburn, 317 U.S.
111, 128 (1942), to have the requisite effect on interstate commerce
because of its impact on the supply and price of the national wheat mar-
ket. But see ante, at 154-155 (Niemeyer, J., concurring).

                    179
for holding "extended hearings during which vast amounts of testi-
mony and documentary evidence" were received, demonstrating "six
years of the most thorough legislative consideration." Id. at 278-79.
Thus, the Supreme Court has praised precisely the kind of full and
extended congressional consideration that the majority criticizes.

The majority also suggests that because the Senate found in 1993,
a year prior to the passage of VAWA and two years prior to issuance
of the Lopez decision, that gender-based violence "affects" (rather
than "substantially affects") interstate commerce and that VAWA
therefore met the "modest threshold required by the Commerce
Clause," ante, at 50, none of Congress's findings merits deference.
Given that the Supreme Court has repeatedly deferred to a congressio-
nal record containing evidence that an activity affected interstate
commerce without any specific findings as to the degree of this effect,
see, e.g., McClung, 379 U.S. at 299; Heart of Atlanta Motel, 379 U.S.
at 246, and that in Lopez the Court reiterated that "Congress normally
is not required to make formal findings as to the substantial burdens
that an activity has on interstate commerce," Lopez, 514 U.S. at 562,
this contention is a makeweight at best.4 In fact, a panel of this court,
which included two members of today's majority, recently relied on
congressional committee reports to uphold a federal statute in the face
of a post-Lopez Commerce Clause challenge even though those
reports -- and the statute itself -- found merely that the regulated
activity affected (not substantially affected) interstate commerce. See
Hoffman v. Hunt, 126 F.3d 575, 587 (4th Cir. 1997)(citing H.R. Conf.
Rep. No. 103-488 at 7-8 (1994), reprinted in 1994 U.S.C.C.A.N. 724,
_________________________________________________________________
4 Similarly, the majority's contention as to the statute's purposes is
meritless. The majority asserts that one of Subtitle C's "express statutory
purpose[s]" -- "to promote public safety, health, and activities affecting
interstate commerce" -- exhibits Congress's"misapprehension of the
scope of the power to regulate interstate commerce." Ante, at 51. But in
Hodel, the Supreme Court held that Congress could properly exercise its
Commerce Clause power to require restoration of mined "prime farm-
land," which had only an "infinitesimal" effect on interstate commerce,
452 U.S. at 322-24, because Congress could reasonably act to protect
"agriculture, the environment, or public health and safety, injury to any
of which interests would have deleterious effects on interstate
commerce," id. at 329 (emphasis added).

                    180
724-25); Freedom of Access to Clinic Entrances Act of 1994, Pub. L.
No. 103-259, § 2, 108 Stat. 694 (1994); see also Terry v. Reno, 101
F.3d 1412, 1416 (D.C. Cir. 1996), cert. denied , 117 S. Ct. 2431
(1997).

Moreover, the majority's critique of the findings here ignores one
of those findings' most significant characteristics. A year after the
Senate Report that the majority faults, Congress enacted VAWA upon
receipt from the Conference Committee of findings (which were orig-
inally included in the statute itself) that gender-based violence has a
"substantial adverse effect on interstate commerce." H.R. Conf. Rep.
No. 103-711, at 385 (emphasis added). That Congress made these
express findings prior to the issuance of Lopez, when the importance
of congressional findings that regulated activity has a "substantial"
effect on interstate commerce had not yet been explicated, plainly
demonstrates just how strong Congress found the link between
gender-based violence and interstate commerce to be.

The majority further claims that findings and evidence of the
effects of gender-based violence on the national economy are irrele-
vant because they do not "describe the effects of gender-motivated
violence on interstate commerce." Ante, at 50. The Commerce Clause,
however, pertains to more than just interstate commerce; it gives Con-
gress a plenary power "[t]o regulate Commerce with foreign Nations,
and among the several States, and with the Indian Tribes." U.S.
Const. art. I, § 8, cl. 3. This broad provision of authority encompasses
the power to regulate problems affecting the national economy as a
whole. The Commerce Clause does not render "the nation powerless
to defend itself against economic forces that Congress decrees inimi-
cal or destructive of the national economy. Rather it is an affirmative
power commensurate with national needs." North American Co. v.
SEC, 327 U.S. 686, 705 (1946). Thus, the mere fact that a statute
addresses a problem affecting the national economy in general, rather
than interstate commerce in particular, does not deprive Congress of
the authority to enact it under the Commerce Clause.

The majority eventually concedes that VAWA's "legislative
record" demonstrates "that violence against women is a sobering
problem . . . that . . . ultimately does take a toll on the national econ-
omy" and "supports an inference that some portion of this violence,

                     181
and the toll it exacts, is attributable to gender animus." Ante, at 52.
Nonetheless, the majority holds that Congress exceeded its Com-
merce Clause authority in enacting VAWA. I cannot agree.

Proper application of the mandated rational basis standard of judi-
cial review simply does not permit the result reached by the majority.
That standard requires us to answer a single question: did Congress
have a rational basis for finding, as it expressly did, that serious vio-
lence motivated by gender animus has "a substantial adverse affect on
interstate commerce by deterring potential victims from traveling
interstate, from engaging in employment in interstate commerce, and
from transacting with business, and in places involved, in interstate
commerce . . ., by diminishing national productivity, increasing medi-
cal and other costs, and decreasing the supply of and the demand for
interstate products." H. R. Conf. Rep. No. 103-711, at 385. Congress
so found only after four years of hearings and consideration of mas-
sive amounts of testimony, statistics, and other evidence. Analysis of
this legislative record unquestionably demonstrates that each one of
Congress's findings as to the substantial, deleterious impact of
gender-based violence on interstate commerce is grounded in abun-
dant evidence. In fact, it is hard to envision more careful legislative
consideration, a more complete legislative record, or more amply sup-
ported legislative findings. In light of the voluminous, persuasive
record and the extensive deliberation supporting Subtitle C, my inde-
pendent evaluation of Congress's "legislative judgment," Lopez, 514
U.S. at 563, compels me to conclude that Congress had a rational
basis for finding that gender-based violence substantially affects inter-
state commerce.5
_________________________________________________________________
5 The majority contends that in reaching this conclusion I have failed
to engage in any "independent analysis of whether gender-motivated vio-
lence substantially affects interstate commerce." Ante, 66. First, I note
that this criticism epitomizes the majority's flawed approach to the ques-
tion before us -- judges are not to determine in the first instance whether
a regulated activity substantially affects interstate commerce. Rather,
they are, as the Lopez Court directed, "to evaluate the legislative
judgment that the activity in question substantially affected interstate
commerce." Lopez, 514 U.S. at 563 (emphasis added).

Second, the majority's criticism that I have failed to make any "inde-
pendent analysis" would only be valid if "independent analysis" required

                     182
Supreme Court precedent well supports this conclusion. Certainly
legislators could rationally find that the impact of gender-motivated
violence on interstate commerce was at least as substantial as the
impact of growing wheat for home consumption, see Wickard v.
Filburn, 317 U.S. 111, 125 (1942) ("even if .. . activity be local and
though it may not be regarded as commerce, it may still, whatever its
nature, be reached by Congress if it exerts a substantial economic
effect on interstate commerce"), or racial discrimination, see
McClung, 379 U.S. at 304 (Congress had a "rational basis" for believ-
ing that racial discrimination by local (non-chain) restaurants located
in a single state affected interstate commerce), or local loansharking,
see Perez, 402 U.S. at 156 (Congress rationally concluded that local
loansharking affects interstate commerce because it supports "orga-
nized crime," which "exacts millions from the pockets of people"). As
the Supreme Court explained in Heart of Atlanta Motel, "if it is inter-
state commerce that feels the pinch, it does not matter how local the
operation which applies the squeeze." 379 U.S. at 258 (internal cita-
tion omitted).

Given Congress's clear finding that gender-based violence has a
substantial effect on interstate commerce, the compelling evidence in
the legislative record supporting that finding, and the fact that the
challenged statute in no way interferes with state action on matters of
_________________________________________________________________
one to disagree with Congress. The majority offers no support for such
a notion, and there is none. In fact, Supreme Court precedent demon-
strates that if a court, after evaluating a statute and its legislative record,
finds that it agrees with Congress's legislative judgment that a regulated
activity substantially affects interstate commerce, the opinion of the court
need only identify the relevant portions of the legislative record and state
the court's conclusion that the legislative judgment made by Congress
had a rational basis. See, e.g., Hodel, 452 U.S. at 277-80 (describing leg-
islative record and then stating, "[i]n light of the evidence available to
Congress and the detailed consideration that the legislation received, we
cannot say that Congress did not have a rational basis for concluding that
surface coal mining has substantial effects on interstate commerce");
Heart of Atlanta, 379 U.S. at 252-53 (citing evidence in legislative
record, in the absence of any findings, and then stating "the voluminous
testimony presents overwhelming evidence that discrimination by hotels
and motels impedes interstate travel"). I have done precisely that here.

                    183
traditional state concern, it seems to me that a court can only uphold
Subtitle C. Significantly, every court to consider the question, except
the majority and the court below, has reached the same conclusion.
See Liu v. Striuli, ___ F. Supp.2d. ___, 1999 WL 24961 (D.R.I.
1999); Ziegler v. Ziegler, 28 F. Supp.2d. 601 (E.D. Wash. 1998);
Crisonino v. New York City Housing Auth., 985 F. Supp. 385
(S.D.N.Y. 1997); Anisimov v. Lake, 982 F. Supp. 531 (N.D. Ill. 1997);
Seaton v. Seaton, 971 F. Supp. 1188 (E.D. Tenn. 1997); Doe v. Hartz,
970 F. Supp. 1375 (N.D. Iowa 1997), rev'd on other grounds, 134
F.3d 1339 (8th Cir. 1998); Doe v. Doe, 929 F. Supp. 608 (D. Conn.
1996); Timm v. DeLong, No. 8:98CV43 (D. Neb. June 22, 1998);
Mattison v. Glick Corp. of America, Inc., Civ. A. No. 97-CV-2736,
1998 WL 32597 (E.D. Pa. Jan. 27, 1998).6

C.

The length and the prolixity of the majority opinion fail to mask
the deep flaws in its rationale for invalidating Subtitle C. The majority
creates an unprecedented new rule of law and relies upon fundamen-
tally unsound notions of both the judicial function and the demands
of federalism.

1.

Perhaps the most obvious of the majority's errors is its creation of
a new rule that confines Congress's power under the Commerce
Clause to either the direct regulation of economic activities or the
enactment of statutes containing jurisdictional elements. This new
rule depends upon a distorted view of Lopez and a cavalier disregard
for the Supreme Court's other Commerce Clause precedents. More-
over, the majority's contention that this new rule justifies its holding
demonstrates a serious misunderstanding of the statute before us.
_________________________________________________________________
6 Other courts have, without discussion of the constitutional question,
held that a plaintiff has stated a valid cause of action under Subtitle C
and so refused to grant defendants' motions to dismiss. See, e.g., Kuhn
v. Kuhn, No. 98 C 2395, 1998 WL 673629 (N.D. Ill. Sept. 16, 1998); see
also Wesley v. Don Stein Buick, Inc., 985 F. Supp. 1288, 1300-01 (D.
Kan. 1997) (permitting plaintiff to amend her complaint to state a claim
under Subtitle C without reaching the constitutional question).

                    184
Under the governing caselaw, including Lopez, Congress clearly had
the authority to enact Subtitle C under the Commerce Clause.

The majority cites Lopez as the source for its rule that Commerce
Clause legislation is unconstitutional unless it regulates economic
activities or contains a jurisdictional element. Lopez, the majority
contends, "expressly held that because the Gun-Free School Zones
Act `neither regulate[d] a commercial activity nor contain[ed] a
requirement that the possession be connected in any way to interstate
commerce,'" ante, at 16 (quoting Lopez, 514 U.S. at 551) (emphasis
added), "it exceed[ed] the authority of Congress `to regulate . . . Com-
merce among the several States,'" id. (quoting U.S. Const. art. I, § 8,
cl. 3). See also ante, at 20-25.

Notwithstanding the frequency and vehemence with which the
majority makes this assertion, it constitutes a fundamental mischarac-
terization of the Supreme Court's decision. To be sure, Lopez held
that the GFSZA did not regulate a "commercial activity" or "contain
[ ] a requirement [i.e., a jurisdictional element] that the possession be
connected in any way to interstate commerce." Lopez, 514 U.S. at
551. But the Lopez Court never held that the challenged statute
exceeded Congress's authority because it did not fit into one of these
categories. If the Lopez Court had struck down the GFSZA for these
reasons alone, its opinion would have ended after discussion of these
two issues at 514 U.S. at 562. Instead, the Court continued -- for an
additional six pages -- to evaluate whether one could rationally con-
clude that possession of a gun in a school zone substantially affected
interstate commerce. Lopez, 514 U.S. at 562-68. The Court only
invalidated the GFSZA after pointing out the lack of congressional
findings establishing a substantial effect on interstate commerce, after
noting that the statute displaced state policy choices in an area of tra-
ditional state concern, and after considering and rejecting the Govern-
ment's arguments.

A new rule restricting Congress's power under the Commerce
Clause to regulating economic activity or enacting statutes containing
jurisdictional elements undeniably conflicts with the pre-existing
Commerce Clause jurisprudence that the Lopez Court approved. The
Lopez Court quoted Wickard v. Filburn's famous teaching that "even
if appellee's activity be local and though it may not be regarded as

                     185
commerce, it may still, whatever its nature, be reached by Congress
if it exerts a substantial economic effect on interstate commerce." 317
U.S. at 125 (emphasis added), quoted in Lopez , 514 U.S. at 556. That
statement simply cannot be reconciled with the majority's new rule.

Similarly, in NLRB v. Jones & Laughlin Steel Corp., 301 U.S. 1
(1937), which was also approved in Lopez, the Supreme Court
explained that

          [t]he fundamental principle is that the power to regulate
          commerce is the power to enact "all appropriate legisla-
          tion" for "its protection and advancement." . . . That power
          is plenary and may be exerted to protect interstate com-
          merce "no matter what the source of the dangers which
          threaten it."

Id. at 36-37 (emphasis added) (citations omitted); see also Heart of
Atlanta Motel, 379 U.S. at 258 ("The power of Congress to promote
interstate commerce also includes the power to regulate the local inci-
dents thereof, including local activities in both the States of origin and
destination, which might have a substantial and harmful effect upon
that commerce." (emphasis added)). It is this power -- the power to
protect, advance, and promote commerce -- that Congress invoked in
passing Subtitle C. See also Goetz v. Glickman , 149 F.3d 1131, 1137
(10th Cir. 1998) (rejecting argument that "Congress' commerce
power is limited to restricting or prohibiting an activity," concluding
"`[i]t is now indisputable that the power to regulate interstate com-
merce includes the power to promote interstate commerce'") (quoting
United States v. Frame, 885 F.2d 1119, 1126 (3d Cir. 1989)).

In arguing that Subtitle C is unconstitutional because it does not
directly regulate economic activity, the majority slights these princi-
ples and ignores the expressly-stated purpose of the statute: "to
promote . . . activities affecting interstate commerce by establishing
a Federal civil rights cause of action for victims of crimes of violence
motivated by gender." 42 U.S.C. § 13981(a) (emphasis added). The
legislative record identifies these "activities" as including interstate
travel, access to health care services, employment in general, the
employment of victims of gender-based violence in particular, and --
more particularly still -- the employment of such individuals in cer-

                     186
tain sectors of the economy. In Subtitle C, Congress legislated against
gender-based violence under the Commerce Clause as a means of
"protection and advancement" of these and other economic activities.
See Jones & Laughlin, 301 U.S. at 36-37.

The fact that in enacting Subtitle C Congress was also legislating
against a moral wrong renders the enactment "no less valid" under the
Commerce Clause. See Heart of Atlanta Motel, 379 U.S. at 257. That
a statute was not explicitly meant "to increase the gross national prod-
uct by removing a barrier to free trade, but rather to protect personal
safety and property rights, is irrelevant [because] Congress can regu-
late interstate commerce for any lawful motive." United States v.
Soderna, 82 F.3d 1370, 1374 (7th Cir. 1996) (Posner, C.J.); see also
United States v. Weslin, 156 F.3d 292, 296 (2d Cir. 1998) ("it does
not matter whether Congress's motive in enacting the statute was
commercial, noncommercial, or mixed. For Congress may regulate
interstate commerce for any purpose not affirmatively forbidden by
the Constitution").

In sum, established precedent renders the majority's contention that
gender-based violence itself is not an economic activity simply beside
the point. In an effort to escape this precedent, the majority suggests
that Lopez heralds a new era of Commerce Clause jurisprudence in
which courts will flyspeck congressional judgments, striking them
down if they do not regulate a sufficiently economic activity or do not
contain a jurisdictional element. That is certainly not what the Lopez
Court said. As an inferior court, we must follow what the Supreme
Court says, not what we believe, or hope, its opinions foreordain.

The Lopez Court said that the GFSZA "plow[ed] thoroughly new
ground and represent[ed] a sharp break with the long-standing pattern
of federal firearms legislation," 514 U.S. at 563 (internal quotation
marks omitted), indicating that it was enunciating what two members
of the five person majority expressly stated was a"limited holding,"
id. at 568 (Kennedy, J., concurring). Of course, the Lopez Court did
refuse to make an "additional expansion" of Congress's commerce
power to uphold the GFSZA, and it clarified that a regulated activity
must "substantially" affect interstate commerce. But as the majority
itself apparently acknowledges, ante, at 61, the Lopez Court did not
overrule a single Commerce Clause precedent. Nor, as detailed

                    187
within, see infra, at 193-194, did it abandon the "rational basis" test.
Id. at 557-68; see also United States v. Hartsell, 127 F.3d 343, 348
n.1 (4th Cir. 1997) (Lopez is not "a radical sea change which invali-
dates the decades of Commerce Clause analysis"); United States v.
Wright, 117 F.3d 1265, 1269 (11th Cir. 1997) ("Lopez did not alter
our approach to determining whether a particular statute falls within
the scope of Congress's Commerce Clause authority"), vacated in
part on other grounds, 133 F.3d 1412 (11th Cir. 1998); United States
v. Wilson, 73 F.3d 675, 685 (7th Cir. 1995)(the Lopez Court "reaf-
firmed, rather than overturned, the previous half century of Com-
merce Clause precedent").

Rather, in describing the history of the Court's Commerce Clause
jurisprudence, Lopez forthrightly embraced the modern expansive
view of Congress's power under the Commerce Clause, and eschewed
the more restrictive view of "commerce" that relied on formalistic dis-
tinctions. Id. at 555. Justice Kennedy's concurrence specifically
warned us not to seek "mathematical or rigid formulas" for deciding
the constitutionality of statutes under the Commerce Clause. 514 U.S.
at 573 (Kennedy, J., concurring) (citing Wickard , 317 U.S. at 123
n.24). The concurrence also cautioned against a strict requirement that
the regulated activity itself be connected with commerce, noting that
the history of the Supreme Court's Commerce Clause jurisprudence
demonstrates the "imprecision of content-based boundaries used with-
out more to define the limits of the Commerce Clause." Id. at 574
(Kennedy, J., concurring). Yet the majority's new rule mandates the
use of precisely such rigid requirements and "content-based boundar-
[ies]."

The majority's attempt to distinguish the case at hand from
Hoffman, 126 F.3d 575, in which this court recently held the Freedom
of Access to Clinic Entrances Act (FACE) to be within Congress's
Commerce Clause authority, tellingly demonstrates the problems with
such formalistic rules. FACE contains no jurisdictional element and,
as we pointed out, "the activity regulated" was "not itself economic
or commercial." Id. at 587. Rather the regulated conduct, like the
activity regulated by Subtitle C, was identified as the "use of force"
or the "threat of force" that sufficiently affects interstate commerce.
Id. Thus, FACE patently does not satisfy the majority's new rule,
which restricts Congress's Commerce Clause authority to enactment

                     188
of statutes with jurisdictional elements or regulations of economic
activity.

Implicitly recognizing this, the majority slips in an exception to its
rule for regulation of non-economic activity that has a "meaningful
connection" with "specific" economic activities. Ante, at 21. It claims
that, unlike protests at abortion clinics, gender-based violence lacks
such a connection. Id. But Congress expressly found that gender-
based violence does affect specific economic activities, e.g., the par-
ticipation of its victims in the labor market and the provision of health
care services, and that the connection of gender-based violence to
these activities is "meaningful" both in particular instances and in the
aggregate.

The majority's rule thus forces it to contend that these economic
activities are insufficiently "specific" and that the effect of gender-
based violence upon such activities is insufficiently "direct." Id. at 21,
27. Such specificity and directness requirements find no support in
the governing "substantially affects" test, however. Indeed, the major-
ity's requirement that the activity be "specific" conflicts with that test;
it suggests that once an activity affecting commerce becomes wide-
spread enough to be "general," its effects somehow become insuffi-
ciently "substantial" to justify an exercise of the Commerce Clause
power. Moreover, as noted in Lopez, the Supreme Court "departed
from the distinction between `direct' and `indirect' effects on inter-
state commerce" in 1937 in Jones & Laughlin , 301 U.S. 1, and has
never returned to such distinctions because they"artificially [ ] con-
strain[ ] the authority of Congress to regulate interstate commerce."
Lopez, 514 U.S. at 555-56. The majority opinion amply proves the
wisdom of the Lopez Court's rejection of such rigid and technical
tests for determining constitutionality under the Commerce Clause; as
the majority's difficulty with its own formula shows, such tests lead
only to a proliferation of dubious distinctions.

The majority's new rule also conflicts with the Supreme Court's
specific holding, subsequent to Lopez, that an activity need not be
commercial in character in order to come within the scope of the
Commerce Clause. Just two terms ago, in Camps New-
found/Owatonna, Inc. v. Town of Harrison, 117 S. Ct. 1590 (1997),
the Court held that a state law adversely affecting a nonprofit camp

                     189
violated the dormant Commerce Clause. At the outset of its analysis
the Camps Court noted that the "reasoning" of cases involving "Con-
gress' affirmative Commerce Clause powers" also applied in the con-
text of the dormant Commerce Clause. Id. at 1597. The Court then
rejected arguments made by those defending the statute "that the dor-
mant Commerce Clause is inapplicable [ ] because the campers are
not `articles of commerce' or more generally that interstate commerce
is not at issue here." Id. The critical inquiry was not whether campers
constituted "articles of commerce" or whether attending camp consti-
tuted an economic activity; rather, the challenged statute implicated
the Commerce Clause because the services provided by the camp
"clearly ha[d] a substantial effect on interstate commerce." Id.

Not only is the majority's new rule without precedent, the premises
underlying that rule are seriously misconceived. The majority con-
tends that gender-based violence is "a type of crime relatively
unlikely to have any economic character at all." Ante, at 21. See also
id. at 22. This argument only makes sense if one utterly ignores the
effects of gender-based violence and instead focuses entirely on the
motives of its perpetrators. There is, however, no reason to define the
character of a crime by reference only to the actor's motive. Such rea-
soning leads to incongruous results. For example, arson is clearly a
property crime, but on the majority's rationale it would not be consid-
ered as such in cases where the perpetrator had no interest in destroy-
ing anything, but only wanted to see the flames.

Moreover, the majority's implicit claim that gender-based harm to
persons is insufficiently economic to be regulable under the com-
merce power involves a disturbing anomaly, as recent events demon-
strate. A few months ago in Baltimore, an apparent victim of gender-
based violence was found locked in the trunk of a car, which had been
set on fire. The majority's approach would appear to give Congress
the authority, under the Commerce Clause, to provide a remedy for
the damage done to the car, but not for the victim's medical expenses,
lost wages, or other damages.7
_________________________________________________________________
7 The distinction between harm to property and harm to persons is not
merely a hypothetical one here; rather it is directly relevant to the scope
of the majority's holding, because Subtitle C applies to property damage

                    190
In sum, the majority has created a new and troubling rule out of
whole cloth. Lopez cannot be fairly read to restrict congressional
authority under the Commerce Clause to regulation of economic
activities and enactment of statutes containing a jurisdictional ele-
ment. Indeed, Supreme Court precedent, including Lopez, rejects the
use of such rigid, formalistic rules. The core teaching of Lopez
remains true to the Court's prior and subsequent precedent: Congress
must ensure that legislation enacted pursuant to its Commerce Clause
authority reaches only activities that "substantially affect interstate
commerce," and the courts must ensure that Congress has performed
this constitutional obligation in a rational manner.

2.

The majority's second fundamental mistake results from its abso-
lute refusal to recognize our restricted role as judges. Due to this
error, the majority fails to apply the correct standard of judicial
review and to give proper deference to the legislative judgment chal-
lenged here.

The Constitution creates a government of separated powers, in
which legislative authority is allocated to Congress. Courts can, of
course, refuse to give effect to an otherwise properly enacted law if
they find it inconsistent with the Constitution. See Marbury v.
Madison, 5 U.S. (1 Cranch) 137, 176-78 (1803). But to prevent this
mighty judicial power from engulfing and ultimately eliminating the
_________________________________________________________________

as well. It is difficult to see how the majority's rationale about economic
activities could apply to this aspect of the statute. Could one honestly say
that a statute, which provides a remedy for property damage caused by
gender-based violence, regulates an activity that is insufficiently eco-
nomic to come within the commerce power? One could only do so by
falling back on unfounded categorical assertions that violence, or at least
gender-based violence, is not an economic activity. One certainly could
not say that a statute providing a remedy for gender-based property dam-
age regulates "a type of crime relatively unlikely to have any economic
character at all." Ante, at 21. This aspect of Subtitle C would thus seem
to be unaffected by the court's opinion today. Yet the majority purports
to invalidate Subtitle C in its entirety.

                    191
legislative powers reserved to Congress, the Supreme Court has estab-
lished that acts of Congress are entitled to a strong presumption of
constitutionality. See Flemming v. Nestor, 363 U.S. 603, 617 (1960).

Chief Justice Rehnquist, the author of the principal opinion in
Lopez, has elaborated upon this rule of judicial restraint, noting that
because "[j]udging the constitutionality of an Act of Congress is prop-
erly considered the gravest and most delicate duty that this Court is
called upon to perform," constitutional review of a statute begins with
"deference" to the "duly enacted and carefully considered decision of
a coequal and representative branch of our Government." Walters v.
National Ass'n of Radiation Survivors, 473 U.S. 305, 319 (1985)
(internal quotation marks omitted). The Chief Justice has further
explained that such deference is only appropriate because a court
"must have due regard to the fact that [it] is not exercising a primary
judgment but is sitting in judgment upon those who also have taken
the oath to observe the Constitution and who have the responsibility
for carrying on government." Rostker v. Goldberg, 453 U.S. 57, 64
(1981) (internal quotation marks omitted) (emphasis added). Justice
Kennedy, concurring in Lopez, similarly noted that "the sworn obliga-
tion to preserve and protect the Constitution in maintaining the federal
balance" belongs "in the first and primary instance" to the legislative
and executive branches, not the judiciary. Lopez , 514 U.S. at 577
(Kennedy, J., concurring) (emphasis added).

As the opening words of its opinion demonstrate, the majority
steadfastly refuses to recognize the constraints placed upon the judi-
ciary by the separation of powers. In purporting to act on behalf of
"We the People" in striking Subtitle C -- an act of the people's duly
elected legislature -- the majority seeks to augment its limited judi-
cial authority with a representative authority that it does not in fact
possess. Indeed, the majority's resort to this kind of rhetoric consti-
tutes an implicit acknowledgment that an unelected, unaccountable
federal court could not, on its own power, properly invalidate Subtitle
C.

Although the majority attempts to echo the Lopez Court by invok-
ing "foundational" principles to justify its holding, the Lopez Court
expressly recognized that maintenance of the proper balance of power
requires respect for more than one such principle:"Just as the separa-

                    192
tion and independence of the coordinate branches of the Federal Gov-
ernment serves to prevent the accumulation of excessive power in any
one branch, a healthy balance of power between the States and the
Federal Government will reduce the risk of tyranny and abuse from
either front." Lopez, 514 U.S. at 552 (quoting Gregory v. Ashcroft,
501 U.S. 452, 458 (1991)). Thus, while the Supreme Court in Lopez
recognized that both separation of powers and federalism are founda-
tional or first principles, the majority utterly ignores the former in an
effort to elevate the latter. Compare ante, at 5-6, with Lopez, 514 U.S.
at 552.

The majority manifests its lack of respect for the separation of
powers by refusing to apply the rational basis standard of review,
even though it assertedly recognizes that this standard controls here.
See ante, at 67.8 Indeed, the majority complains about the "incessant
invocations" of this standard by Brzonkala and the Government. Ante,
at 66. It seems natural, however, to refer frequently to the governing
standard of judicial review in a case, like this one, in which applica-
tion of that standard is critical. Moreover, the parties do no more than
quote and follow the Supreme Court, which has consistently (not to
say incessantly) invoked precisely this standard. See, e.g., Preseault,
494 U.S. at 17 (deference to congressional findings of sufficient effect
on interstate commerce is required if there is " any rational basis for
such a finding") (emphasis added); Hodel, 452 U.S. at 277 (when
"Congress has determined that an activity affects interstate commerce,
the courts need only inquire whether the finding is rational") (empha-
sis added); McClung, 379 U.S. at 303-04 (after a court determines that
Congress had "a rational basis for finding a chosen regulatory
scheme necessary to the protection of commerce" the court's "investi-
gation is at an end") (emphasis added).

Although the Lopez Court did clarify that activity must "substan-
tially" affect interstate commerce in order for Congress to regulate it
under the Commerce Clause, the Court did not in any way retreat
from the well-established rational basis standard of judicial review.
To the contrary, the Lopez Court explained that since Jones &
_________________________________________________________________
8 The majority also maintains that I do not apply the rational basis stan-
dard and that it does. See ante, at 67-68. I am content to let the reader
judge.

                     193
Laughlin, 301 U.S. 1 -- which both recognized a "greatly expanded"
view of Congress's power under the Commerce Clause and warned
that this power is "subject to outer limits"-- the Supreme Court "has
heeded this warning and undertaken to decide whether a rational
basis existed for concluding that a regulated activity sufficiently
affected interstate commerce." Lopez, 514 U.S. at 556-57 (emphasis
added) (citing Hodel, Perez, McClung, and Heart of Atlanta Motel).

In refusing to apply the rational basis standard, the majority stands
alone. Every one of our sister circuits to consider a post-Lopez Com-
merce Clause challenge, as well as this court itself in an earlier case,
has respected and applied the rational basis standard to uphold a wide
range of federal statutes. See United States v. Franklyn, 157 F.3d 90,
93 (2d Cir.) cert. denied, 119 S. Ct. 563 (1998) (upholding 18 U.S.C.
§ 922(o), which criminalizes the possession or transfer of handguns);
United States v. Cardoza, 129 F.3d 6, 11-13 (1st Cir. 1997) (uphold-
ing Youth Handgun Safety Act); Hoffman v. Hunt , 126 F.3d 575, 584-
88 (4th Cir. 1997) (upholding Freedom of Access to Clinic Entrances
Act (FACE)); United States v. Knutson, 113 F.3d 27 (5th Cir. 1997)
(upholding 18 U.S.C. § 922(o) criminalizing the possession or trans-
fer of machine guns); United States v. Parker , 108 F.3d 28, 29-31 (3d
Cir.) (reversing district court and upholding Child Support Recovery
Act), cert. denied, 118 S. Ct. 111 (1997); United States v. Olin Corp.,
107 F.3d 1506, 1509-11 (11th Cir. 1997) (upholding CERCLA);
United States v. Bramble, 103 F.3d 1475, 1482 (9th Cir. 1996)
(upholding Eagle Protection Act); Terry v. Reno , 101 F.3d 1412,
1415-18 (D.C. Cir. 1996) (upholding FACE), cert. denied, 117 S. Ct.
2431 (1997); Proyect v. United States, 101 F.3d 11, 12-14 (2d Cir.
1996) (upholding Comprehensive Drug Abuse Prevention and Con-
trol Act); United States v. McHenry, 97 F.3d 125, 128-29 (6th Cir.
1996) (upholding the Anti Car Theft Act), cert. denied, 117 S. Ct. 992
(1997); United States v. Hampshire, 95 F.3d 999, 1001-04 (10th Cir.
1996) (upholding Child Support Recovery Act), cert. denied, 117
S. Ct. 753 (1997); United States v. Kenney , 91 F.3d 884, 889-91 (7th
Cir. 1996) (upholding 18 U.S.C. § 922(o)); United States v.
Dinwiddie, 76 F.3d 913, 920 (8th Cir.) (upholding FACE), cert.
denied, 117 S. Ct. 613 (1996).

Because it refuses to apply the rational basis standard, the majority
fails to give appropriate deference to the abundant and well-supported

                    194
congressional findings demonstrating that gender- motivated violence
has the requisite effect on interstate commerce. The majority itself
acknowledges that "a healthy degree of judicial deference to reason-
able legislative judgments of fact" is appropriate, but then asserts that
the parties' invocation of rational basis review contemplates a "defer-
ence indistinguishable from judicial abdication," and refuses to defer
in any way to the compelling findings here. Ante, at 66. Even if the
parties have oversold the necessary deference, and that is not clear to
me, a court must nonetheless defer to rational congressional findings.
This is required because we are, as the Chief Justice explained, "not
exercising a primary judgment," Rostker, 453 U.S. at 64, but rather
reviewing the "carefully considered decision of a coequal and repre-
sentative branch of our Government," Walters , 473 U.S. at 319. Def-
erence to these legislative judgments, not disregard of them,
constitutes the "paradigm of judicial restraint." FCC v. Beach Com-
munications, Inc., 508 U.S. 307, 314 (1993). Compare ante, at 122-
137 (Wilkinson, C.J., concurring).

Congressional findings are significant, not for some formalistic or
procedural reason, cf. ante, at 40-49, but because they clearly state
Congress's contemporaneous judgment as to the need, scope, and
basis for the law that it is enacting. The statute itself articulates the
existence of a congressional judgment of constitutionality, while find-
ings articulate the content of that judgment. We defer to the former
out of respect for the primary legislative power and sworn responsi-
bility of Congress under the constitution, Rostker, 453 U.S. at 64, and
we grant an additional measure of deference to the latter in recogni-
tion of Congress's status as a coequal, deliberative body whose deter-
minations are presumed to be rational, Walters , 473 U.S. at 319.
Where Congress has supported a statute with an explicitly articulated
rationale asserting its constitutionality, therefore, invalidation of the
statute constitutes not just the correction of a possibly inadvertent
congressional overestimate of its competence, but rather a direct repu-
diation of Congress's full authority.

In Lopez, of course, the Court had no congressional findings to
which to defer. But nothing in Lopez suggests that when Congress has
considered a matter and made a rational finding of constitutionality
-- let alone an explicit finding based on a massive congressional
record, as in this case -- a court should not defer to that finding. On

                     195
the contrary, the Lopez Court noted that consideration of congressio-
nal findings is "of course" part of the proper judicial inquiry. Lopez,
514 U.S. at 562. In support of that statement, the Lopez Court cited
Preseault, 494 U.S. at 17, in which the Court expressly explained that
"we must defer to a congressional finding that a regulated activity
affects interstate commerce if there is any rational basis for such a
finding." (internal quotation marks omitted).

Nonetheless, the majority suggests that the complete absence of
congressional findings did not in any way impact the Lopez Court's
decision to invalidate the GFSZA. See ante, at 41-49. The majority
is almost forced to take this position because, if congressional find-
ings are, as I believe, important, then the stunning lack of any find-
ings supporting the GFSZA presents a formidable problem for the
majority's position. In contrast to Subtitle C, in which Congress com-
piled an enormous factual record and left nothing to guesswork, in the
GFSZA Congress left everything -- the necessity for the legislation,
the rationale supporting it, the connection between gun possession
near schools and interstate commerce, even the source of Congress's
power -- to conjecture.

The GFSZA was enacted as part of the Crime Control Act of 1990,
Pub. L. No. 101-647, § 1702, 104 Stat. 4844. The House Report on
the Crime Control Act states its purpose in the most general terms, as
provision of "a legislative response to various aspects of the problem
of crime in the United States." H.R. Rep. No. 101-681(I), at 69
(1990), reprinted in 1990 U.S.C.C.A.N. 6472, 6473. This report does
not even mention the GFSZA, let alone explain how possession of a
gun within 1000 feet of a school affects interstate commerce. Con-
gress held a single subcommittee hearing on GFSZA; witnesses testi-
fied as to "tragic instances of gun violence in our schools," but no one
mentioned "the effect of such violence upon interstate commerce" --
not even a floor statement attempted to explain the constitutional
basis for the statute. United States v. Lopez , 2 F.3d 1342, 1359 (5th
Cir. 1993), aff'd, 514 U.S. 549 (1995).

The lack of congressional findings served as the justification for
the Fifth Circuit's refusal to uphold the GFSZA. Id. Although the
Supreme Court did not affirm the Fifth Circuit on this basis, the Court
did find the lack of legislative findings significant. First, the Court

                    196
remarked on the Government's "conce[ssion] that `[n]either the stat-
ute nor its legislative history contain[s] express congressional find-
ings.'" Lopez, 514 U.S. at 562 (quoting Brief for United States at 5-
6). Then the Court noted that although such findings"normally [are]
not required," they do assist a court. Id. Such findings, the Court
explained, "enable [a court] to evaluate the legislative judgment that
the activity in question substantially affected interstate commerce,
even though no substantial effect was visible to the naked eye." Id.
at 563.

Nevertheless, the majority maintains that the Lopez Court's "lucid
recitation" of the "arguments" made by the Government and dissent
in that case eliminated any need for congressional findings. Ante, at
42. Alternatively, the majority claims that if the Lopez Court's deci-
sion "turned on" the lack of congressional findings, it could and
would have consulted findings that Congress made after the statute
had been challenged. Id.

These contentions present multiple problems. If the Supreme Court
truly regarded the lack of congressional findings in the GFSZA to be
of no import, why did the Court comment on the assistance such leg-
islative findings provide the judiciary? See Lopez, 514 U.S. at 562.
Why did the Court note the lack of findings in the GFSZA? Id. Why
did the Court point out that the Government did"not rely upon [ ]
subsequent [congressional] findings as a substitute for the absence of
findings in the first instance"? Id. at 563 n.4 (emphasis added). And
why did the Court also hold that it would not import"previous find-
ings to justify" the GFSZA? Id. at 563.

As indicated above, supra, at 195, congressional findings submit-
ted upon passage of legislation simply are not the same as the argu-
ments of lawyers, even government lawyers, after a law has been
challenged in the courts. For example, in United States v. Bass, 404
U.S. 336 (1971), the government lawyers argued that in the Omnibus
Crime Control and Safe Streets Act of 1968, Pub. L. No. 90-351,
§ 1202(a), 82 Stat. 197, 236 (1968), Congress validly exercised its
Commerce Clause authority to criminalize possession of a firearm by
a felon. Neither the statutory language nor any Congressional findings
so stated. For this reason, the Supreme Court refused to "adopt this
broad reading" of the statute and instead construed it to require a con-

                    197
nection with interstate commerce. Id. at 339. However, the Court
expressly reserved the question of whether the result would be differ-
ent if Congress had made appropriate findings, noting that "[i]n light
of our disposition of the case, we do not reach the question whether,
upon appropriate findings, Congress can constitutionally punish the
`mere possession' of firearms." Id. n.4 (emphasis added).

In sum, the Supreme Court has directed that, in deciding whether
a statute was properly enacted under the Commerce Clause, a court
must apply a rational basis standard of judicial review, deferring --
not abdicating but deferring -- to rationally based congressional find-
ings that the regulated activity substantially affects interstate com-
merce. This means that when Congress makes findings, a court
carefully examines them, but only to determine if they have a rational
basis. The sole ground for rejecting legislative findings is, therefore,
that they lack any rational basis.9

In order to strike down Subtitle C, the majority must ignore our
restricted role in assessing a challenge to Congress's Commerce
Clause power, refuse to follow the prescribed rational basis standard
of judicial review, and deny the deference due to Congress's clear and
amply supported findings.
_________________________________________________________________

9 Post-Lopez, our sister circuits have often reiterated that "court[s] must
defer to a congressional finding that a regulated activity affects interstate
commerce, if there is any rational basis for such a finding." Terry, 101
F.3d at 1416; accord Proyect, 101 F.3d at 12-13; United States v.
McKinney, 98 F.3d 974, 979 (7th Cir. 1996); Hampshire, 95 F.3d at
1004; United States v. Kim, 94 F.3d 1247, 1250 (9th Cir. 1996); United
States v. Bishop, 66 F.3d 569, 576-77 (3d Cir. 1995); Cheffer v. Reno,
55 F.3d 1517, 1520-21 (11th Cir. 1995); see also Knutson, 113 F.3d at
29-31 (upholding 18 U.S.C. § 922(o) solely on the basis of "congressio-
nal findings" and noting that Lopez "made clear that federal Commerce
Clause legislation continues to merit a high degree of judicial defer-
ence"); United States v. Monteleone, 77 F.3d 1086, 1091-92 (8th Cir.
1996) (upholding 18 U.S.C. § 922(d) on the basis of "explicit Congres-
sional findings"). Moreover, in Leshuk, 65 F.3d at 112, this court upheld
the Comprehensive Drug Abuse Prevention and Control Act principally
on the basis of Congress's detailed findings.

                     198
3.

Finally, the majority errs by profoundly misunderstanding the
nature and extent of the proper limits imposed by federalism concerns
on Congress's commerce power. Whether considered as part of the
substantially affects tests, see Lopez, 514 U.S. 549, or as a separate
inquiry, see New York v. United States, 505 U.S. 144 (1992), federal-
ism concerns do not justify invalidation of Subtitle C. The Founders
provided Congress with a broad and far-ranging power to regulate
interstate commerce, but they restrained that power by locating it
within an explicit constitutional system that depends upon two
spheres of government -- state and federal -- to represent the inter-
ests of, and be accountable to, the people. The majority disregards this
careful scheme of structural limitations and seeks to place additional
and unprecedented constraints on Congress. Subtitle C, which legis-
lates in an area of traditional congressional expertise, and does not
interfere with or usurp any state authority, fits comfortably within the
proper federalism-based limits on Congress's Commerce Clause
power.

The Constitution allocates to Congress the power"to regulate
Commerce with foreign Nations, and among the several States, and
with the Indian Tribes." U.S. Const. art. 1,§ 8, cl. 3. The Founders
intended this power to be extensive in order to remedy the "defect of
power in the existing Confederacy to regulate the commerce between
its several members." The Federalist No. 42, at 267 (James Madison)
(Clinton Rossiter ed., 1961). From the outset, the Supreme Court rec-
ognized the extent of this power, holding it "complete in itself," and
to "be exercised to its utmost extent." Gibbons v. Ogden, 22 U.S. (9
Wheat.) 1, 196 (1824). This statement of Chief Justice Marshall in
Ogden is "understood now as an early and authoritative recognition
that the Commerce Clause grants Congress extensive power and
ample discretion to determine its appropriate exercise." Lopez, 514
U.S. at 568 (Kennedy, J., concurring). At the same time, however, the
Founders established judicially-enforceable limits on Congress's
commerce authority.

The most important of these, and the one at issue here, is the limit
arising from the structure of the government established by the Con-
stitution -- a federal government composed of sovereign states. In

                    199
Ogden itself, Chief Justice Marshall recognized that the central struc-
tural concern in Commerce Clause cases is the capacity of different
government entities to represent the interests of the people:

          If, as has always been understood, the sovereignty of con-
          gress, though limited to specific objects, is plenary as to
          those objects, the power over commerce . . . is vested in
          congress as absolutely as it would be in a single govern-
          ment, having in its constitution the same restrictions on the
          exercise of the power as are found in the constitution of the
          United States. The wisdom and the discretion of congress,
          their identity with the people, and the influence which their
          constituents possess at elections, are, in this, as in many
          other instances, as that, for example, of declaring war, the
          sole restraints on which they have relied, to secure them
          from abuse. They are the restraints on which the people
          must often rely solely, in all representative governments.

Gibbons, 22 U.S. at 197. Far from disavowing this principle, the
Supreme Court in modern times has expressly embraced it:

          [T]he fundamental limitation that the constitutional scheme
          imposes on the Commerce Clause to protect "States as
          States" is one of process rather than one of result. Any sub-
          stantive restraint on the exercise of the Commerce Clause
          powers must find its justification in the procedural nature of
          this basic limitation, and it must be tailored to compensate
          for possible failings in the national political process rather
          than to dictate a "sacred province of state autonomy."

Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 554 (1985).10
_________________________________________________________________
10 The majority scolds me for citing and quoting Garcia v. San Antonio
Metro. Transit, 469 U.S. 528 (1985), because then-Justice Rehnquist and
Justice O'Connor, in their dissents in that case, predicted that it would
one day be overruled so that the Court could resume its "constitutional
responsibility to oversee the Federal Government's compliance with its
duty to respect the legitimate interests of the States." Ante, at 74 (quoting
Garcia, 469 U.S. at 589 (O'Connor, J., dissenting)) (internal quotation
marks omitted). Garcia, however, remains the law of the land, and treat-

                    200
Chief Justice Marshall and the Garcia Court thus explained that,
because our government is a representative one, limits on a power as
broad and important as that conferred by the Commerce Clause nor-
mally must come from the Congress, which is constitutionally
designed to respond most sensitively to the will of the people, rather
than from the unelected federal judiciary.

But neither in the nineteenth nor in the twentieth century has the
Supreme Court counseled absolute judicial acquiescence to Con-
gress's Commerce Clause legislation. Although, as Justice Marshall's
language in Ogden implies, 22 U.S. at 197, Congress's capacity to
represent "the people" is inherently superior to that of the courts, it
is not inherently superior to that of state legislatures. The rationale for
judicial deference to Commerce Clause legislation does not, therefore,
apply as strongly to cases involving conflicts between federal and
state authority as it does to cases in which a court has only its own
view of what appropriately falls within the commerce power upon
which to rely.

For this reason, courts reviewing Commerce Clause legislation
_________________________________________________________________
ing it as such hardly constitutes "quaint innocence." Ante at 72. Further-
more, the emphasis placed on political accountability in cases like New
York and Printz v. United States, 521 U.S. 98 (1997), conclusively dem-
onstrates that the political process concerns articulated in Garcia have in
fact proved to be more accommodating of an effective judicial role in
protecting federalism than they initially appeared to be. Far from being
"in blissful denial of the Court's most recent precedents on Our Federal-
ism," ante, at 72, therefore, faithful adherence to those precedents
requires courts to choose an approach deriving from considerations of
representative authority and political process over a categorical approach
of the sort that the majority adopts today. Finally, and most importantly,
the majority's criticism of my use of Garcia rests on a fundamental mis-
representation of my position. Whatever the legal or totemic significance
of Garcia, I nowhere maintain, and this dissent cannot fairly be read
even to suggest, that "Congress alone is constitutionally responsible for
the protection of the sovereign States." Ante , at 72. Rather, I repeatedly
and expressly recognize that the courts, and not just Congress, have a
definite obligation to ensure that our federal structure remains intact. See
supra, at 199-200, and infra, at 201-204, 206-208, 212.

                     201
may appropriately take the relative representative abilities of the
states and the federal government into account. Matters in which
states may have the representational advantage include those in which
community standards necessarily shape official regulation and those
in which the development of a variety of approaches is preferable to
a uniform national scheme. See, e.g., Gregory, 501 U.S. at 458 (not-
ing that our federal structure makes government more"sensitive to
the needs of a heterogeneous society" and "allows for [ ] innovation
and experimentation in government"). Of course, dormant Commerce
Clause doctrine teaches that a uniform national scheme must always
be preferred with respect to regulations of certain kinds, and Lopez
similarly suggests that when Congress regulates with respect to "com-
mercial concerns that are central to the Commerce Clause," inevitably
it is regulating activity that has a substantial effect on interstate com-
merce. Lopez, 514 U.S. at 583 (Kennedy, J., concurring).11

Another, more fundamental aspect of the judicially-enforceable
limitation on the commerce power is a court's duty to ensure the
proper functioning of the constitutional mechanisms that preserve the
representative authority of the states within the national political pro-
cess. See Garcia, 469 U.S. at 554. The Supreme Court's decision in
_________________________________________________________________
11 Thus, not only is federal regulation of this kind constitutional under
the affirmative Commerce Clause, but also state regulation of this sort,
if it benefits in-state interests and burdens out-of-state interests, is pro-
hibited by the dormant Commerce Clause. A court reviewing such fed-
eral regulation need not weigh the representative capacity of a state
legislature against that of Congress because, as the dormant Commerce
Clause teaches, the value of state representative authority could not, in
those circumstances, outweigh the value of national uniformity. A court,
therefore, need only consider whether the states are better suited than
Congress to regulate a certain subject if the states would be permitted to
discriminate in favor of their own residents in regulating that subject. It
is solely in this context -- that of identifying the class of cases in which
a court can consider the possible representative superiority of the states
-- that the question of whether the regulated activity is sufficiently com-
mercial or "economic" becomes relevant. Contrary to the majority's
assertions, there is no rule that Congress is prohibited from ever using
the commerce power to regulate certain subjects-- for example, activi-
ties that the majority categorizes as "non-economic" -- just because they
are not at the core of the Commerce Clause.

                     202
New York, 505 U.S. 144, represents an application of this principle.
In that case, the Court struck down legislation designed to coerce
states into regulating the disposal of radioactive waste in a particular
fashion. The Court found the legislation unconstitutional in order to
compensate for a possible failing in the national political process. By
offering both state and federal officials a way to address the problem
of toxic waste disposal without taking full responsibility for the
unpopular task of selecting particular disposal sites, the challenged
statute "raise[d] the possibility that powerful incentives might lead
both federal and state officials to view departures from the federal
structure to be in their personal interests." Id. at 182. Moreover, by
obscuring accountability for the selection of disposal sites, the statute
dampened the incentives that would otherwise operate to encourage
these officials to protect state interests.

The New York Court recognized that the effectiveness of both state
and federal governments as representative bodies suffers when citi-
zens are confused about which sphere of government is responsible
for the regulation of an activity. Id. at 168. The problem of political
accountability will be most acute when, as with the statute at issue in
New York, the federal government has effectively commandeered
state authority:

          [W]here the Federal Government directs the States to regu-
          late, it may be state officials who will bear the brunt of pub-
          lic disapproval, while the federal officials who devised the
          regulatory program may remain insulated from the electoral
          ramifications of their decision. Accountability is thus dimin-
          ished when, due to federal coercion, elected state officials
          cannot regulate in accordance with the views of the local
          electorate in matters not pre-empted by federal regulation.

Id. at 169. The representative effectiveness of state and federal gov-
ernments would also be impaired if "the Federal Government [were]
to take over the regulation of entire areas of traditional state concern,
areas having nothing to do with the regulation of commercial activi-
ties," because in this situation "the boundaries between the spheres of
federal and state authority would blur and political responsibility
would become illusory." Lopez, 514 U.S. at 577 (Kennedy, J., concur-
ring).

                     203
Lopez, like New York, seeks to preserve the efficacy of both the
states and the federal government as representative bodies. Seen in
the broader context of the Supreme Court's decisions addressing fed-
eralism and the commerce power, Lopez stands for the proposition
that Commerce Clause legislation may be unconstitutional if it
directly supersedes official state action in an area of traditional state
concern. In these circumstances, political accountability is defini-
tively disrupted, the value of local expertise is lost, and the benefits
of the development of a variety of approaches to a problem are
forfeited.12

Despite its zeal to protect the rights of the states in the federal sys-
tem, the majority utterly fails to recognize and respect these genuine
_________________________________________________________________
12 As Justice Kennedy suggested in Lopez, 514 U.S. at 577, history may
often be relevant in determining whether a statute will impermissibly
blur the lines of political accountability; the likelihood that citizens will
become confused regarding which sphere of government is responsible
for regulation of an activity will depend in part on which sphere has tra-
ditionally controlled it. History can also be a guide to the identification
of areas in which states may be superior to Congress as representative
entities. However, courts should not, indeed cannot, rule an act of Con-
gress unconstitutional just because it regulates a matter historically gov-
erned by the states. Congress undeniably has the power to legislate in
areas traditionally controlled by the states. See Gregory, 501 U.S. at 460.
Moreover, as the Supreme Court has observed in the context of state
immunity, history cannot reasonably be made dispositive on questions of
federalism:

          The most obvious defect of a historical approach to state immu-
          nity is that it prevents a court from accommodating changes in
          the historical functions of States . . . . At the same time, the only
          apparent virtue of a rigorous historical standard, namely, its
          promise of a reasonably objective measure for state immunity, is
          illusory. Reliance on history as an organizing principle results in
          line-drawing of the most arbitrary sort; the genesis of state gov-
          ernmental functions stretches over a historical continuum from
          before the Revolution to the present, and courts would have to
          decide by fiat precisely how longstanding a pattern of state
          involvement had to be for federal regulatory authority to be
          defeated.

Garcia, 469 U.S. at 543-44. The same principles apply here.

                     204
federalism-based limitations. Instead it imposes its own unprece-
dented, formalistic limits on Congress's commerce power. In addition
to its rule about economic activities and jurisdictional elements, the
majority holds that Commerce Clause legislation is unconstitutional
unless the rationale connecting the regulated activity to commerce
contains a "principled" limitation. Lopez requires imposition of such
a limitation, the majority argues, because without it Congress's com-
merce power would become an unbridled police power. This argu-
ment fails on several grounds.

First, contrary to the majority's suggestion, neither Lopez nor any
other Supreme Court case mandates such a holding. Certainly the
Lopez Court found the lack of such limitations in the rationale sup-
porting the GFSZA to be one of the factors militating against its con-
stitutionality. 514 U.S. at 564-67. But the Court never held that this
characteristic was, in itself, sufficient to justify invalidation.

Second, the majority's requirement that Congress's Commerce
Clause legislation must be supported by a rationale with limits -- one
that renders some class of significant activity beyond Congress's
reach -- would permit courts to shirk their duty to make reasoned
decisions. If a court were allowed to strike down a statute based
solely on the principle that something must fall outside the scope of
Congress's rationale for enacting the statute, then a court would be
free of the responsibility to provide substantive reasons as to why or
how that particular statute exceeds Congress's authority. The
Supreme Court has expressly criticized its own prior use of an
approach that permitted this kind of decisionmaking:

          Although the need to reconcile state and federal interests
          obviously demanded that state immunity have some limiting
          principle, the Court did not try to justify the particular result
          it reached; it simply concluded that "a line[must] be drawn"
          and proceeded to draw that line. . . . This inability to give
          principled content . . . no less significantly than its unworka-
          bility, led the Court to abandon the distinction . .. .

Garcia, 469 U.S. at 543 (citations omitted). The majority's approach
would permit cases to be decided based on this same empty principle

                    205
that "a line must be drawn"; courts would not, under this approach,
even be required to articulate where the line lies, or why it is there.

Moreover, we certainly may not, and Lopez does not hold that we
can, strike down legislation that does not significantly interfere with
state authority solely because Congress could someday enact more
invasive legislation on the same reasoning as that advanced to support
the statute in question. A court reviewing the constitutionality of leg-
islation should base its decision primarily on the operation of a statute
at hand, not on its belief in the unconstitutionality of another, hypo-
thetical statute or series of statutes. Cf. Rescue Army v. Municipal
Court of Los Angeles, 331 U.S. 549, 569 (1947) ("constitutional
issues affecting legislation will not be determined . . . in advance of
the necessity of deciding them" or "in broader terms than are required
by the precise facts to which the ruling is to be applied"); Alabama
State Fed'n of Labor v. McAdory, 325 U.S. 450, 461 (1945) (noting
Supreme Court's long practice of refusing to decide"abstract, hypo-
thetical, or contingent questions, or to decide any constitutional ques-
tion in advance of the necessity for its decision, or to formulate a rule
of constitutional law broader than is required by the precise facts to
which it is to be applied, or to decide any constitutional question
except with reference to the particular facts to which it is to be
applied" (citations omitted)). Courts must of course consider the
implications that the statute before them may have for the federal
structure established by the Constitution. But as explained earlier, and
as cases such as Lopez and New York indicate, courts should only
strike down legislation to protect federalism if there is some reason
to believe that the representative authority of the states has been or
will be unconstitutionally impaired.

Furthermore, the availability of the judicially-enforceable limita-
tions on the commerce power, which I have described above, fatally
undermines the basic premise of the majority's approach. It simply is
not the case that, without its new "principled limitations" requirement,
Congress would have carte blanche to regulate any activity and
thereby to obliterate the division of power between the national gov-
ernment and the states. Well established federalism-based limits on
the commerce power exist to preserve the union of independent states.

Federalism concerns already empower courts to invalidate Con-
gressional legislation that severely interferes with the national politi-

                     206
cal process, such as legislation that seriously impairs accountability
by commandeering state regulatory authority for federal purposes. See
Printz v. United States, 521 U.S. 98 (1997); New York, 505 U.S. 144.
Federalism concerns also authorize courts to strike certain legislation
even if it interferes with the political process less severely. See Lopez,
514 U.S. at 583 (Kennedy, J., concurring). For example, statutes that
directly supersede official state action in an area of traditional state
concern are constitutionally suspect. See Lopez, 514 U.S. at 561 n.3,
564; id. at 580-83 (Kennedy, J., concurring). This is so because such
statutes significantly interfere with political accountability, and
because regulation in an area of traditional state concern raises the
question of whether the states may be better representatives of the
people than the federal government, with respect to the regulated
activity. When a federal statute directly supersedes official state
action in an area of traditional state concern, then (and only then) may
a court properly consider whether the rationale supporting the statute
contains an inherent limiting principle. Cf. id. at 564-66. In such cir-
cumstances, the danger that the approval of the statute would give
Congress the power (in theory) to eliminate the distinction between
federal and state government has more substance. Even statutes that
lack such a limiting principle, however, should not be struck down
categorically in order to satisfy "abstract notions" of theory or propo-
sitional logic, as the majority is so eager to do; rather, such statutes
should be evaluated through the exercise of the kind of "practical
judgment" that the Supreme Court has expressly advised courts to use
in Commerce Clause cases, see, e.g., Polish Nat'l Alliance v. NLRB,
322 U.S. 643, 650 (1944), and that the Lopez Court itself employed,
see, e.g., 514 U.S. at 567 (noting, with respect to the principles that
guide Commerce Clause adjudication, that "[t]hese are not precise
formulations, and in the nature of things they cannot be").

When these principles are applied to Subtitle C, the question of its
constitutionality is not a close one; Subtitle C fits easily within these
federalism-based limitations on Congress's power.

First, Subtitle C does not directly -- or indirectly -- obscure the
lines of political accountability or supersede any state action. It obvi-
ously does not interfere with official state action in the way that the
GFSZA did. The Lopez Court noted that "[u]nder our federal system,
the `States possess primary authority for defining and enforcing the

                     207
criminal law.' . . . When Congress criminalizes conduct already
denounced as criminal by the States, it effects a`change in the sensi-
tive relation between federal and state criminal jurisdiction.'" Lopez,
514 U.S. at 561 n.3 (quoting Brecht v. Abraham , 507 U.S. 619, 635
(1993), and United States v. Enmons, 410 U.S. 396, 411-12 (1973)).
The GFSZA disrupted the federal-state balance by giving federal offi-
cials the power to override a state prosecutor's decision not to pursue
a case, as well as the power to interfere with a state prosecution by
initiating a virtually identical federal action. Subtitle C, in contrast, is
not a criminal statute, displaces no state criminal law, and permits no
such interference with official state action.13

Nor, contrary to the majority's contentions, does Subtitle C directly
supersede or impermissibly infringe on the states' authority to regu-
late family law matters. Domestic matters may be addressed in some
cases brought under Subtitle C, but no state or official regulation is
superseded as a result. Instead, Congress expressly limited the reach
of Subtitle C in deference to traditional areas of state expertise on
family law matters. See 42 U.S.C. § 13981(e)(4) (statute confers no
"jurisdiction over any State law claim seeking the establishment of a
divorce, alimony, equitable distribution of marital property, or child
custody decree.").

Moreover, nothing in Subtitle C otherwise supersedes or interferes
with official state regulation. Victims of gender-based violence
remain free to press state criminal charges and pursue state tort reme-
dies, and states remain free to treat such claims as they will. In fact,
far from displacing state law, Congress carefully designed Subtitle C
to harmonize with state law and to protect areas of state concern. Sub-
title C not only expressly deprives federal courts of any jurisdiction
over state law domestic relations claims, 42 U.S.C.§ 13981(e)(4); it
also specifically references state criminal laws in defining a "crime of
_________________________________________________________________
13 Because Subtitle C is not a criminal statute, reliance on and analogy
to the cost of crime rationale that was rejected in Lopez is misplaced. See
ante, at 28-31; 153-154 (Niemeyer, J., concurring). Congress did not
attempt to justify its enactment of Subtitle C with vague references to the
high cost of crime. Rather, Congress's enactment of Subtitle C was
firmly rooted in rational findings, based on abundant evidence, that vio-
lence caused by gender animus substantially affects interstate commerce.

                      208
violence," 42 U.S.C. § 13981(d)(2) ("crime of violence" defined as
"an act or series of acts that would constitute a felony against the per-
son or that would constitute a felony against property if the conduct
presents a serious risk of physical injury to another, and that would
come within the meaning of State or Federal offenses described in
section 16 of Title 18." (emphasis added)).

Subtitle C thus acts to supplement, rather than supplant, state law.
The states may still "experiment[ ] to devise various solutions" to the
problems of gender-based violence. Lopez, 514 U.S. at 581 (Kennedy,
J., concurring). Subtitle C simply provides victims of such violence
with an independent, federal civil rights remedy as an alternative
means of recovering the damages they incur.

Furthermore, Subtitle C does not regulate in an area traditionally
controlled by the states, like criminal justice, as the GFSZA did.
Rather, Subtitle C governs an area -- civil rights-- that has been a
critically important federal responsibility since shortly after the Civil
War. Consequently, no problems of political accountability lurk in the
implementation of Subtitle C.

Indeed, federal action is particularly appropriate when, as here,
there is persuasive evidence that the states have not adequately pro-
tected the rights of a class of citizens. In passing Subtitle C, Congress
made extensive and convincing findings that state law had failed to
successfully address gender-motivated violence. Congress concluded
that:

          Other State remedies have proven inadequate to protect
          women against violent crimes motivated by gender animus.
          Women often face barriers of law, of practice, and of preju-
          dice not suffered by other victims of discrimination. Tradi-
          tional State law sources of protection have proved to be
          difficult avenues of redress for some of the most serious
          crimes against women. Study after study has concluded that
          crimes disproportionately affecting women are often treated
          less seriously than crimes affecting men. Collectively, these
          reports provide overwhelming evidence that gender bias
          permeates the court system and that women are most often
          its victims.

                     209
S. Rep. No. 103-138, at 49 (footnotes omitted). 14

Congress further noted that "[e]ach and every one of the existing
civil rights laws covers an area in which some aspects are also cov-
ered by State laws. What State laws do not provide, and cannot pro-
vide by their very nature, is a national antidiscrimination standard."
S. Rep. No. 102-197, at 49. In Subtitle C, Congress acted in a para-
digmatic area of federal expertise and passed a civil rights law in
response to "existing bias and discrimination in the criminal justice
system." H.R. Conf. Rep. No. 103-711, at 385.

Not only did extensive objective evidence support Congress's con-
clusion that the states could not effectively deal with the pervasive
problem of gender-based violence, but state officials themselves con-
firmed the inability of the states to handle the problem. Indeed, noth-
ing more clearly illustrates the basic difference between Subtitle C
_________________________________________________________________
14 The studies referred to in the above quotation were largely state-
sponsored, including the following: Administrative Office of the Califor-
nia Courts Judicial Counsel, Achieving Equal Justice for Women and
Men in the Courts (1990); Colorado Supreme Court Task Force on Gen-
der Bias in the Courts, Gender & Justice in the Colorado Courts (1990);
Connecticut Task Force on Gender Justice and the Courts (1991); Flor-
ida Supreme Court Gender Bias Study Commission, Report (1990);
Supreme Court of Georgia, Gender and Justice in the Courts (1991); Illi-
nois Task Force, Gender Bias in the Courts (1990); Maryland Special
Joint Committee, Gender Bias in the Courts (1989); Massachusetts
Supreme Judicial Court, Gender Bias Study of the Court System in
Massachusetts (1989); Michigan Supreme Court Task Force on Gender
Issues in the Courts, Final Report (1989); Minnesota Supreme Court
Task Force for Gender Fairness in the Courts, Final Report (1989);
Nevada Supreme Court Gender Bias Task Force, Justice For Women
(1989); New Jersey Supreme Court Task Force, Women in the Courts
(1984); New York Task Force on Women in the Courts, Report (1986);
Rhode Island Supreme Court Committee on Women in the Courts (1987);
Utah Task Force on Gender and Justice, Report to the Utah Judicial
Council (1990); Vermont Supreme Court and Vermont Bar Association,
Gender and Justice: Report of the Vermont Task Force on Gender Bias
in the Legal System (1991); Washington State Task Force, Gender and
Justice in the Courts (1989); Wisconsin Equal Justice Task Force, Final
Report (1991). See S. Rep. No. 103-138, at 49 n.52.

                    210
and the GFSZA than the fact that Subtitle C responded to the states'
self-described needs, while the GFSZA added a redundant layer of
federal regulation in an area where most states had already acted.

Before Congress ever enacted the GFSZA, 40 states had already
effectively addressed possession of guns near schools and, in fact, had
enacted criminal statutes outlawing the very behavior made a federal
crime in the GFSZA, Lopez, 514 U.S. at 581 (Kennedy, J., concur-
ring); indeed, Lopez himself was originally arrested by state authori-
ties and charged with a state crime. In sharp contrast, prior to the
enactment of VAWA, 41 Attorneys General from 38 states (including
Virginia), the District of Columbia, and two territories, urged Con-
gress to enact the legislation, explaining that the states had been
unable to solve the problems arising from gender-animated violence.
See Crimes of Violence Motivated by Gender: Hearing Before the
Subcomm. on Civil and Constitutional Rights of the House Comm. on
the Judiciary, 103d Cong. 34-36 (1993) (Letter from Attorneys Gen-
eral). The highest law enforcement officer in each of these jurisdic-
tions told Congress: "Our experience as attorneys general strengthens
our belief that the problem of violence against women is a national
one, requiring federal attention, federal leadership, and federal funds."
Id.; see also Women and Violence: Hearing before the Senate Comm.
on Judiciary, 101st Cong. 137-56 (1990) (noting pervasive nature of
this problem in both rural and urban areas).

When there has been, as there was here, a "demonstrated state fail-
ure" to deal with a problem, Congress would even be justified, as the
Chief Justice has recently noted, in federalizing state crimes. See
Chief Justice William H. Rehnquist, 1998 Year-End Report on the
Federal Judiciary (January 1999).15 Thus, Congress was certainly jus-
_________________________________________________________________
15 The majority quotes the Chief Justice's criticism, in 1991, of the civil
rights provision of VAWA as it had been proposed at that time. Ante at
36. That criticism pertained to an earlier, very different version of the
statute, and it has not been reiterated since Subtitle C was enacted in its
current form. The majority also notes that last year the Chief Justice
included VAWA in a list of statutes whose enactment he regarded as bad
policy. Id., at 36-37 n.12. The Chief Justice's most recent Year-End
Report, however, suggests that this discomfort with VAWA primarily
pertains not to VAWA's civil rights provision, but rather to its criminal

                    211
tified in concluding that gender-based violence qualified as a problem
for which national civil rights legislation was preferable to a variety
of failed state approaches.

The majority disregards this evidence in favor of its own concep-
tion of the states' needs, and ignores the structural limitations inherent
in our federal system in favor of its own categorical and unprece-
dented limits on Congress's power. It must do so in order to find that
federalism concerns require the invalidation of Subtitle C. In fact, no
federalism concerns require this result: Subtitle C does not supersede
or intrude on any state powers, nor does it regulate in any area of tra-
ditional state concern. Rather, Subtitle C governs civil rights, a tradi-
tional subject of federal regulation, and provides a necessary national
remedy for a severe problem that the states have, by their own admis-
sion, been unable to address effectively.

D.

The proper judicial role in commerce power cases certainly does
not permit courts to surrender responsibility for safeguarding federal-
ism to Congress. Nor does it require courts to simply stand and watch
while Congress federalizes whole areas of law traditionally regulated
by the states. It does, however, strictly confine a court's ability to
strike down an act of Congress based on judgments of a kind that an
unrepresentative body is ill-equipped to make.

History and precedent demonstrate that courts are not adept in for-
mulating rules that limit the commerce power by guaranteeing a
sphere of governmental authority to the states. In order to create and
enforce such rules, judges inevitably rely, as my colleagues in the
majority do, upon their own conception of "what is truly national and
what is truly local." Lopez, 514 U.S. at 567-68.
_________________________________________________________________
provisions, which constitute part of the trend "to federalize crimes."
Chief Justice William H. Rehnquist, 1998 Year-End Report on the Fed-
eral Judiciary (January 1999). Moreover, as noted in text above, the
Chief Justice has expressly recognized that "demonstrated state failure"
-- a consideration that Congress plainly relied upon in enacting Subtitle
C -- makes even the federalization of state crimes acceptable. Id.

                     212
This approach directly contradicts the principles that identify a
court's proper role. More than fifty years ago, the Supreme Court
explained that the determination of whether an activity sufficiently
affects interstate commerce

          is a matter of practical judgment, not to be determined by
          abstract notions. The exercise of this practical judgment the
          Constitution entrusts primarily and very largely to the Con-
          gress, subject to the latter's control by the electorate. Great
          power was thus given to the Congress: the power of legisla-
          tion and thereby the power of passing judgment upon the
          needs of a complex society. Strictly confined though far-
          reaching power was given to this Court: that of determining
          whether the Congress has exceeded limits allowable in rea-
          son for the judgment which it has exercised.

Polish Nat'l Alliance, 322 U.S. at 650. The majority, of course,
rejects a "strictly confined" judicial role. Instead, it would have courts
substitute their own "abstract notions" about the proper allocation of
power between the federal and state governments for the "practical
judgment" that emerges from the political and legislative processes.
This approach not only inflates judicial authority, it also demeans the
constitutional structure, derogates congressional integrity and deci-
sionmaking, and underestimates state power.

Even more disturbingly, the majority's ruling undermines the fun-
damental principle of the government under which the federal courts
were created: that the people, through the mechanisms and within the
limits described in the Constitution, have the ultimate authority to
determine how they are to be governed. The majority today does not
act to protect the rights of people underrepresented by the mecha-
nisms of government. Rather, the majority seeks, in the name of "the
People," to defend the states. Both the states and the people, however,
are represented in the federal legislative process. Moreover, they are
represented through mechanisms that, both practically and constitu-
tionally, are far better designed than is the judiciary to protect their
interests in preventing an improper distribution of power between the
national government and the states.

My colleagues in the majority iterate and reiterate that the enumer-
ation of powers in the Constitution reserves authority to the states,

                     213
that ours is a system of dual sovereignty, and that the states must
operate as independent governmental bodies for that system to con-
tinue to exist. No one doubts the validity of any of these principles.
The critical question, however, is who decides how they are to be
upheld.

The Constitution itself provides a clear and specific answer to that
question. It gives the fundamental power of government -- the power
of legislation -- to Congress. Congress is not some central dictatorial
assembly with interests independent of and antithetical to those of the
states. Rather, Congress is composed entirely of members elected
from each state to represent the interests of the people of that state,
and is specifically designed to preserve state authority and protect
state interests. Congressional legislation accordingly is not, as the
majority suggests, a command from an autonomous central power to
totally subjugated states. Congressional legislation is instead the prod-
uct of the constitutionally coordinated authorities of the states, the
localities, and the people. Courts thus have slender authority to invali-
date the result of Congress's legislative process in order to protect the
states or localities, unless there is some reason to suspect that the leg-
islative process has been or will be unreliable.

The majority believes that we, the judiciary, know best when it
comes to deciding which level of government can enact certain legis-
lation; in essence, the majority's ruling today seeks to defend the
states and the people against themselves in order to enforce its own
understanding of what the federal government can properly do, and
what must be left to the states. When federal courts undertake respon-
sibility of this kind without specific constitutional support, the threat
to our system of government is grave indeed.

Judges Murnaghan, Ervin, and Michael have authorized me to indi-
cate that they join in this dissent.

                     214